[*] = Information redacted pursuant to a confidential treatment request. Such
omitted information has been filed separately with the Securities and Exchange
Commission.

 

Exhibit 10.1   AS AMENDED BY AMENDMENT NO. 4

 

 

CREDIT AGREEMENT

among

DOLE FOOD COMPANY, INC.,

SOLVEST, LTD.,

VARIOUS LENDING INSTITUTIONS,

DEUTSCHE BANK AG NEW YORK BRANCH,

as Administrative Agent,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

and

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Co-Syndication Agents,

and

JPMORGAN CHASE BANK, N.A.,

THE BANK OF NOVA SCOTIA,

and

COÖPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK B.A.,

“RABOBANK NEDERLAND”, NEW YORK BRANCH,

as Co-Documentation Agents

Dated as of March 28, 2003,

Amended and Restated as of April 18, 2005

and further Amended and Restated as of April 12, 2006,

as amended on March 18, 2009

as amended on October 26, 2009

as amended on March 2, 2010

as amended on July 8, 2011

 

 

DEUTSCHE BANK SECURITIES INC.

and

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

as Joint Lead Arrangers and Joint Book Runners

for Amendment No. 4

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page   Section 1.       Amount and Terms of Credit      1   

1.01

 

Commitments

     1   

1.02

 

Notice of Borrowing

     2   

1.03

 

Disbursement of Funds

     3   

1.04

 

Notes

     3   

1.05

 

Conversions

     4   

1.06

 

Pro Rata Borrowings

     4   

1.07

 

Interest

     4   

1.08

 

Interest Periods

     5   

1.09

 

Increased Costs; Illegality; etc.

     6   

1.10

 

Compensation

     8   

1.11

 

Change of Lending Office

     8   

1.12

 

Replacement of Lenders

     9   

1.13

 

Special Provisions Applicable to Lenders upon the Occurrence of a Sharing Event

     10   

1.14

 

Incremental Term Loan Commitments

     12    Section 2.   [Reserved].      13    Section 3.   Fees; Termination of
Commitments      13   

3.01

 

Fees

     13   

3.02

 

Voluntary Termination or Reduction of Commitments and Adjustments of Commitments

     14   

3.03

 

Mandatory Reduction of Commitments

     14    Section 4.   Prepayments; Repayments; Taxes      14   

4.01

 

Voluntary Prepayments

     14   

4.02

 

Mandatory Repayments and Commitment Reductions

     15   

4.03

 

Method and Place of Payment

     20   

4.04

 

Net Payments

     21    Section 5.   [Reserved]      22    Section 6.   Conditions Precedent
to All Credit Events      22   

6.01

 

No Default; Representations and Warranties

     22   

6.02

 

Notice of Borrowing.

     23   

6.03

 

Incremental Term Loans

     23    Section 7.   Representations and Warranties      23   

7.01

 

Company Status

     23   

7.02

 

Company Power and Authority

     23   

7.03

 

No Violation

     23   

 

-i-



--------------------------------------------------------------------------------

         Page  

7.04

 

Litigation

     24   

7.05

 

Use of Proceeds; Margin Regulations

     24   

7.06

 

Governmental Approvals

     24   

7.07

 

Investment Company Act

     24   

7.08

 

True and Complete Disclosure

     24   

7.09

 

Financial Condition; Financial Statements

     25   

7.10

 

Security Interests

     26   

7.11

 

Compliance with ERISA

     26   

7.12

 

Subsidiaries

     27   

7.13

 

Intellectual Property, etc.

     28   

7.14

 

Compliance with Statutes; Agreements, etc.

     28   

7.15

 

Environmental Matters

     28   

7.16

 

Properties

     29   

7.17

 

Labor Relations

     29   

7.18

 

Tax Returns and Payments

     29   

7.19

 

Insurance

     30   

7.20

 

Special Purpose Corporations

     30   

7.21

 

Subordination

     30    Section 8.       Affirmative Covenants      30   

8.01

 

Information Covenants

     30   

8.02

 

Books, Records and Inspections

     34   

8.03

 

Insurance

     35   

8.04

 

Payment of Taxes

     35   

8.05

 

Existence; Franchises

     35   

8.06

 

Compliance with Statutes; etc.

     36   

8.07

 

Compliance with Environmental Laws

     36   

8.08

 

ERISA

     36   

8.09

 

Good Repair

     37   

8.10

 

End of Fiscal Years; Fiscal Quarters

     38   

8.11

 

Additional Security; Additional Guaranties; Actions with Respect to
Non-Guarantor Subsidiaries; Further Assurances

     38   

8.12

 

Use of Proceeds

     42   

8.13

 

Ownership of Subsidiaries

     42   

8.14

 

Maintenance of Company Separateness

     42   

8.15

 

Performance of Obligations

     43   

8.16

 

Margin Stock

     43   

8.17

 

Foreign Security Document Amendments

     43    Section 9.   Negative Covenants      43   

9.01

 

Changes in Business; etc.

     44   

9.02

 

Consolidation; Merger and Sale of Assets.

     45   

9.03

 

Liens

     47   

9.04

 

Indebtedness

     50   

9.05

 

Advances; Investments; Loans

     52   

9.06

 

Restricted Payments; etc.

     54   

9.07

 

Transactions with Affiliates

     56   

 

-ii-



--------------------------------------------------------------------------------

         Page  

9.08

 

Limitation on Voluntary Payments and Modifications of Indebtedness;
Modifications of Certificate of Incorporation, By-Laws and Certain Other
Agreements; Issuances of Capital Stock; etc.

     56   

9.09

 

Limitation on Issuance of Equity Interests

     57   

9.10

 

Limitation on Certain Restrictions on Subsidiaries

     57   

9.11

 

Special Restrictions Relating to Principal Property

     58   

Section 10.    

  Events of Default      58   

10.01

 

Payments

     58   

10.02

 

Representations, etc.

     58   

10.03

 

Covenants

     59   

10.04

 

Default Under Other Agreements

     59   

10.05

 

Bankruptcy, etc.

     59   

10.06

 

ERISA

     59   

10.07

 

Security Documents

     60   

10.08

 

Guaranties

     60   

10.09

 

Judgments

     61   

10.10

 

Ownership

     61   

10.11

 

Denial of Liability

     61   

10.12

 

Governmental Action

     61   

10.13

 

Special Defaults Relating to Bermuda Entities

     62   

Section 11.

  Definitions      62   

Section 12.

  The Agents      100   

12.01

 

Appointment

     100   

12.02

 

Nature of Duties

     100   

12.03

 

Certain Rights of the Agents

     101   

12.04

 

Reliance by Agents

     101   

12.05

 

Notice of Default, etc.

     101   

12.06

 

Nonreliance on Agents and Other Lenders

     101   

12.07

 

Indemnification

     102   

12.08

 

Agents in Their Individual Capacities

     102   

12.09

 

Holders

     103   

12.10

 

Resignation of the Agents

     103   

12.11

 

Collateral Matters

     104   

12.12

 

Delivery of Information

     104   

12.13

 

Special Appointment of Collateral Agent (Germany)

     105   

12.14

 

Special Provisions Relating to Canadian Security Documents

     105   

12.15

 

Special Appointment of Collateral Agent (Italy)

     106   

12.16

 

Continuing Indemnities for Original Agents

     106   

12.17

 

Parallel Debt owed to the Collateral Agent

     107   

Section 13.

  Miscellaneous      108   

13.01

 

Payment of Expenses, etc.

     108   

13.02

 

Right of Setoff

     109   

13.03

 

Notices

     110   

 

-iii-



--------------------------------------------------------------------------------

         Page  

13.04

 

Benefit of Agreement

     110   

13.05

 

No Waiver; Remedies Cumulative

     112   

13.06

 

Payments Pro Rata

     112   

13.07

 

Calculations; Computations

     113   

13.08

 

Governing Law; Submission to Jurisdiction; Venue

     114   

13.09

 

Counterparts

     115   

13.10

 

Effectiveness

     115   

13.11

 

Headings Descriptive

     115   

13.12

 

Amendment or Waiver; etc.

     115   

13.13

 

Survival

     117   

13.14

 

Domicile of Loans and Commitments

     118   

13.15

 

Confidentiality

     118   

13.16

 

Waiver of Jury Trial

     119   

13.17

 

Register

     119   

13.18

 

English Language

     120   

13.19

 

Special Provisions Regarding Pledges of Equity Interests in, and Promissory
Notes Owed by, Persons Not
Organized in Qualified Jurisdictions; Special Provisions Regarding Foreign
Security Documents and Secured Hedge Counterparties

     120   

13.20

 

Powers of Attorney; etc.

     121   

13.21

 

Waiver of Sovereign Immunity

     121   

13.22

 

Judgment Currency

     122   

13.23

 

Special Acknowledgments

     122   

13.24

 

Special Provisions Relating to Amendment and Restatement

     122   

13.25

 

USA Patriot Act

     123   

13.26

 

Other Liens on Collateral; Terms of Intercreditor Agreement; etc.

     123   

13.27

 

Post-Closing Actions

     124   

13.28

 

No Advisory or Fiduciary Responsibility

     125   

Section 14.    

  Borrower Guaranty      125   

14.01

 

The Guaranty

     125   

14.02

 

Bankruptcy

     126   

14.03

 

Nature of Liability

     126   

14.04

 

Independent Obligation

     126   

14.05

 

Authorization

     127   

14.06

 

Reliance

     127   

14.07

 

Subordination

     127   

14.08

 

Waiver

     128   

14.09

 

Payments

     129   

 

Schedule I                      -   

[Reserved]

Schedule II      -   

[Reserved]

Schedule III      -   

[Reserved]

Schedule IV      -   

Existing Indebtedness

Schedule V      -   

Pension Plans

Schedule VI      -   

Existing Investments

Schedule VII      -   

Subsidiaries

Schedule VIII      -   

[Reserved]

Schedule IX      -   

Existing Liens

 

-iv-



--------------------------------------------------------------------------------

Schedule X                      -   

Capitalization

Schedule XI      -   

[Reserved]

Schedule XII      -   

Certain Foreign Security Documents; Foreign Subsidiaries Party to

       

Foreign Security Documents, etc.

Schedule XIII      -   

Non-Guarantor Subsidiaries; Excluded Foreign Subsidiaries

Schedule XIV      -   

Transactions with Affiliates

Schedule XV      -   

[Reserved]

Schedule XVI      -   

[Reserved]

Schedule XVII      -   

Initial Qualified Jurisdictions

Schedule XVIII      -   

Post-Closing Matters

Exhibit A-1      -   

Form of Notice of Borrowing

Exhibit A-2      -   

Form of Notice of Conversion/Continuation

Exhibit B-1      -   

Form of Tranche B-2 Term Note

Exhibit B-2      -   

Form of Tranche C-2 Term Note

Exhibit B-3      -   

Form of Incremental Term Note

Exhibit C-1      -   

[Reserved]

Exhibit C-2      -   

[Reserved]

Exhibit D      -   

Form of Section 4.04(b)(ii) Certificate

Exhibit E-1      -   

[Reserved]

Exhibit E-2      -   

Form of Foreign Subsidiaries Guaranty Acknowledgment

Exhibit E-3      -   

[Reserved]

Exhibit F-1      -   

[Reserved]

Exhibit F-2      -   

[Reserved]

Exhibit G      -   

Form of Assignment and Assumption Agreement

Exhibit H-1      -   

Form of Intercompany Subordination Agreement

       

Acknowledgement

Exhibit H-2      -   

[Reserved]

Exhibit I      -   

Form of Incremental Term Loan Commitment Agreement

 

-v-



--------------------------------------------------------------------------------

CREDIT AGREEMENT, dated as of March 28, 2003, amended and restated as of
April 18, 2005, further amended and restated as of April 12, 2006, as amended
March 18, 2009, as further amended on October 26, 2009, as further amended on
March 2, 2010 and as further amended on July 8, 2011, among DOLE FOOD COMPANY,
INC., a Delaware corporation (the “U.S. Borrower”), SOLVEST, LTD., a company
organized under the laws of Bermuda (the “Bermuda Borrower” and, together with
the U.S. Borrower, the “Borrowers”), the Lenders from time to time party hereto,
DEUTSCHE BANK AG NEW YORK BRANCH, as Administrative Agent (in such capacity, the
“Administrative Agent”), BANK OF AMERICA, N.A. and WELLS FARGO BANK, N.A., as
Syndication Agent (in such capacity, the “Co-Syndication Agents”), JPMORGAN
CHASE BANK, N.A., THE BANK OF NOVA SCOTIA and COÖPERATIEVE CENTRALE
RAIFFEISEN-BOERENLEENBANK B.A., “RABOBANK NEDERLAND”, NEW YORK BRANCH, as
Co-Documentation Agents (in such capacity, each, a “Co-Documentation Agent” and,
collectively, the “Co-Documentation Agents”), and DEUTSCHE BANK SECURITIES INC.
and MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED, as Lead Arrangers and
Joint Book Runners (in such capacity, the “Lead Arrangers”). Unless otherwise
defined herein, all capitalized terms used herein and defined in Section 11 are
used herein as so defined.

W I T N E S S E T H

WHEREAS, the Borrowers, the Original Lenders, Deutsche Bank AG New York Branch,
as Administrative Agent, Merrill Lynch, Pierce, Fenner & Smith Incorporated (as
successor to Banc of America Securities LLC) and The Bank of Nova Scotia, as
Co-Syndication Agents, Fortis Capital Corporation, Harris Trust and Savings Bank
and Coöperatieve Centrale Raiffeisen-Boerenleenbank B.A., “Rabobank Nederland”,
New York Branch, as Co-Documentation Agents, and Deutsche Bank Securities Inc.,
Merrill Lynch, Pierce, Fenner & Smith Incorporated (as successor to Banc of
America Securities LLC) and The Bank of Nova Scotia, as Joint Lead Arrangers,
are party to a Credit Agreement, dated as of March 28, 2003 and amended and
restated as of April 18, 2005 (as the same has been further amended, restated,
modified and/or supplemented to, but not including, the Restatement Effective
Date, the “Original Credit Agreement”); and

WHEREAS, the parties hereto wish to amend and restate the Original Credit
Agreement in the form of this Agreement;

NOW, THEREFORE, the parties hereto agree that, effective as of the Restatement
Effective Date, the Original Credit Agreement shall be, and hereby is, amended
and restated in its entirety as follows:

Section 1. Amount and Terms of Credit.

1.01 Commitments.

(a) Tranche B-2 Term Loans. Subject to and upon the terms and conditions set
forth herein, (i) each Additional Term B-2 Lender agrees to make a term loan to
the Borrower in Dollars (a “Tranche B-2 Term Loan”, which term shall include the
portion of each Converted Term Loan that is converted into a Tranche B-2 Term
Loan pursuant to the following clause (ii)) on the Amendment No. 4 Effective
Date in an amount equal to such Additional Term B-2 Lender’s Additional Term B-2
Commitment and (ii) the Converted Term B-2 Percentage of each Converted Term
Loan of any Lender shall be converted into a Tranche B-2 Term Loan of such
Lender as of the Amendment No. 4 Effective Date. The U.S. Borrower agrees to pay
on the Amendment No. 4 Effective Date to each Lender party to this Agreement on
the Amendment No. 4 Effective Date, as compensation for the funding of such
Lender’s Tranche B-2 Term Loan, a closing fee (the “Tranche B-2 Closing Fee”) in
an amount equal to 0.75% of the principal amount of such Lender’s Tranche B-2
Term Loan made (including as a result of the conversion of



--------------------------------------------------------------------------------

Converted Term Loans) on the Amendment No. 4 Effective Date. Such Tranche B-2
Closing Fee will be in all respects fully earned, due and payable on the
Amendment No. 4 Effective Date and non-refundable and non-creditable thereafter.

(b) Tranche C-2 Term Loans. Subject to and upon the terms and conditions set
forth herein, (i) each Additional Term C-2 Lender agrees to make a term loan to
the Borrower in Dollars (a “Tranche C-2 Term Loan”, which term shall include the
portion of each Converted Term Loan that is converted into a Tranche C-2 Term
Loan pursuant to the following clause (ii)) on the Amendment No. 4 Effective
Date in an amount equal to such Additional Term C-2 Lender’s Additional Term C-2
Commitment and (ii) the Converted Term C-2 Percentage of each Converted Term
Loan of any Lender shall be converted into a Tranche C-2 Term Loan of such
Lender as of the Amendment No. 4 Effective Date. The Bermuda Borrower agrees to
pay on the Amendment No. 4 Effective Date to each Lender party to this Agreement
on the Amendment No. 4 Effective Date, as compensation for the funding of such
Lender’s Tranche C-2 Term Loan, a closing fee (the “Tranche C-2 Closing Fee”) in
an amount equal to 0.75% of the principal amount of such Lender’s Tranche C-2
Term Loan made (including as a result of the conversion of Converted Term Loans)
on the Amendment No. 4 Effective Date. Such Tranche C-2 Closing Fee will be in
all respects fully earned, due and payable on the Amendment No. 4 Effective Date
and non-refundable and non-creditable thereafter.

(c) Subject to and upon the terms and conditions set forth herein, each Lender
with an Incremental Term Loan Commitment for a given Tranche of Incremental Term
Loans severally agrees, on the Incremental Term Loan Borrowing Date for such
Tranche of Incremental Term Loans, to make a term loan in Dollars (each, an
“Incremental Term Loan” and, collectively, the “Incremental Term Loans”) to the
Incremental Term Loan Borrower for such Tranche in an amount equal to its
Incremental Term Loan Commitment for such Tranche. Except as hereinafter
provided, Incremental Term Loans shall, at the option of the Incremental Term
Loan Borrower for such Tranche, be incurred and maintained as, and/or converted
into, one or more Borrowings of Base Rate Loans or Eurodollar Loans. Once
repaid, Incremental Term Loans may not be reborrowed.

(d) Minimum Borrowing Amounts, etc. The aggregate principal amount of each
Borrowing of Loans shall not be less than $5,000,000. More than one Borrowing
may be incurred on any day, but at no time shall there be outstanding more than
20 Borrowings of Eurodollar Loans.

1.02 Notice of Borrowing. Whenever a Borrower desires to make a Borrowing of
Loans hereunder, an Authorized Officer of such Borrower shall give the
Administrative Agent at its Notice Office at least one Business Day’s prior
written (or telephonic notice promptly confirmed in writing) notice of each Base
Rate Loan and at least three Business Days’ prior written (or telephonic notice
promptly confirmed in writing) notice of each Eurodollar Loan to be made
hereunder, provided that any such notice shall be deemed to have been given on a
certain day only if given before 2:00 P.M. (New York time) on such day. Each
such written notice or written confirmation of telephonic notice (each, a
“Notice of Borrowing”), except as otherwise expressly provided in Section 1.10,
shall be irrevocable and shall be given by or on behalf of the respective
Borrower in the form of Exhibit A-1, appropriately completed to specify: (i) the
aggregate principal amount of the Loans to be made pursuant to such Borrowing,
(ii) the date of such Borrowing (which shall be a Business Day), (iii) whether
the respective Borrowing shall consist of Tranche B-2 Term Loans, Tranche C-2
Term Loans, U.S. Borrower Incremental Term Loans or Bermuda Borrower Incremental
Term Loans and (iv) whether the Loans being made pursuant to such Borrowing are
to be initially maintained as Base Rate Loans or Eurodollar Loans. The
Administrative Agent shall promptly give each Lender which is required to make
Loans of the Tranche specified in the respective Notice of Borrowing notice of
such proposed Borrowing, of such Lender’s proportionate share thereof
(determined in accordance with Section 1.07) and of the other matters required
by the immediately preceding sentence to be specified in the Notice of
Borrowing.

 

-2-



--------------------------------------------------------------------------------

1.03 Disbursement of Funds. Not later than 1:00 P.M. (New York time) on the date
specified in each Notice of Borrowing, each Lender with a Commitment under the
respective Tranche will make available its pro rata portion (determined in
accordance with Section 1.07) of each such Borrowing requested to be made on
such date. All such amounts shall be made available in Dollars and in
immediately available funds at the Payment Office of the Administrative Agent,
and the Administrative Agent will make available to the applicable Borrower at
the Payment Office or such other location as may be reasonably satisfactory to
the Administrative Agent and specified in the relevant Notice of Borrowing the
aggregate of the amounts so made available by the Lenders prior to 1:00 P.M.
(New York time) on such day to the extent of funds actually received by the
Administrative Agent prior to such time on such day (provided that on the
Amendment No. 4 Effective Date (i) the proceeds of the Tranche B-2 Term Loans
shall be applied, first, to repay in full the Tranche B-1 Term Loans (as defined
in this Agreement immediately prior to giving effect to Amendment No. 4) other
than Converted Term Loans together with all accrued and unpaid interest on all
of the Tranche B-1 Term Loans (including Converted Term Loans) and thereafter,
shall be made available to the U.S. Borrower and (ii) the proceeds of the
Tranche C-2 Term Loans shall be applied, first, to repay in full the Tranche C-1
Term Loans (as defined in this Agreement immediately prior to giving effect to
Amendment No. 4) other than the Converted Term Loans together with all accrued
and unpaid interest on all of the Tranche C-1 Term Loans (including Converted
Term Loans) and thereafter, shall be made available to the Bermuda Borrower).
Unless the Administrative Agent shall have been notified by any Lender prior to
the date of Borrowing that such Lender does not intend to make available to the
Administrative Agent such Lender’s portion of any Borrowing to be made on such
date, the Administrative Agent may assume that such Lender has made such amount
available to the Administrative Agent on such date of Borrowing and the
Administrative Agent may, in reliance upon such assumption, make available to
the relevant Borrower a corresponding amount. If such corresponding amount is
not in fact made available to the Administrative Agent by such Lender, the
Administrative Agent shall be entitled to recover such corresponding amount on
demand from such Lender. If such Lender does not pay such corresponding amount
forthwith upon the Administrative Agent’s demand therefor, the Administrative
Agent shall promptly notify the relevant Borrower to pay immediately such
corresponding amount to the Administrative Agent and such Borrower shall
immediately pay such corresponding amount to the Administrative Agent. The
Administrative Agent shall also be entitled to recover on demand from such
Lender or the relevant Borrower interest on such corresponding amount in respect
of each day from the date such corresponding amount was made available by the
Administrative Agent to the relevant Borrower until the date such corresponding
amount is recovered by the Administrative Agent, at a rate per annum equal to
(i) if recovered from such Lender, the overnight Federal Funds Rate and (ii) if
recovered from the relevant Borrower, the rate of interest applicable to the
relevant Borrowing, as determined pursuant to Section 1.08. Nothing in this
Section 1.04 shall be deemed to relieve any Lender from its obligation to make
Loans hereunder or to prejudice any rights which a Borrower may have against any
Lender as a result of any failure by such Lender to make Loans hereunder.

1.04 Notes.

(a) At the request of any Lender, the U.S. Borrower’s (in the case of Tranche
B-2 Term Loans and U.S. Borrower Incremental Term Loans) or the Bermuda
Borrower’s (in the case of Tranche C-2 Term Loans and Bermuda Borrower
Incremental Term Loans) obligation to pay the principal of, and interest on, the
Loans made by such Lender shall be evidenced (i) in the case of Tranche B-2 Term
Loans, by a promissory note duly executed and delivered by the U.S. Borrower
substantially in the form of Exhibit B-1, with blanks appropriately completed in
conformity herewith (each, a “Tranche B-2 Term Note” and, collectively, the
“Tranche B-2 Term Notes”), (ii) in the case of Tranche C-2 Term

 

-3-



--------------------------------------------------------------------------------

Loans, by a promissory note duly executed and delivered by the Bermuda Borrower
substantially in the form of Exhibit B-2, with blanks appropriately completed in
conformity herewith (each, a “Tranche C-2 Term Note” and, collectively, the
“Tranche C-2 Term Notes”) and (iii) in the case of Incremental Term Loans, by a
promissory note duly executed and delivered by the applicable Incremental Term
Loan Borrower for such Tranche substantially in the form of Exhibit B-3, with
blanks appropriately completed in conformity herewith (each, an “Incremental
Term Note” and, collectively, the “Incremental Term Notes”).

(b) Each Lender will note on its internal records the amount of each Loan made
by it and each payment in respect thereof. Failure to make any such notation or
any error in any such notation shall not affect either Borrower’s obligations in
respect of any Loans.

1.05 Conversions. Each Borrower shall have the option to convert, on any
Business Day occurring after the Amendment No. 4 Effective Date, all or a
portion equal to at least $5,000,000 (and, if greater, in an integral multiple
of $500,000) of the outstanding principal amount of Loans made to such Borrower
pursuant to one or more Borrowings of one or more Types of Loans under a single
Tranche into a Borrowing or Borrowings of another Type of Loan under such
Tranche, provided that (i) except as otherwise provided in Section 1.09(b) or
unless the respective Borrower pays all amounts owing pursuant to Section 1.10
concurrently with any such conversion, Eurodollar Loans may be converted into
Base Rate Loans only on the last day of an Interest Period applicable to the
Eurodollar Loans being converted and no such partial conversion of Eurodollar
Loans shall reduce the outstanding principal amount of such Eurodollar Loans
made pursuant to a single Borrowing to less than $5,000,000, (ii) unless the
Required Lenders otherwise agree, Base Rate Loans may only be converted into
Eurodollar Loans if no Default or Event of Default is in existence on the date
of conversion and (iii) no conversion pursuant to this Section 1.05 shall result
in a greater number of Borrowings of Eurodollar Loans than is permitted under
Section 1.02. Each such conversion shall be effected by the applicable Borrower
by giving the Administrative Agent at its Notice Office prior to 2:00 P.M. (New
York time) at least three Business Days’ prior notice (each, a “Notice of
Conversion/Continuation”) in the form of Exhibit A-2, appropriately completed to
specify the Loans of such Borrower to be so converted, the Borrowing or
Borrowings pursuant to which such Loans were made and, if to be converted into
Eurodollar Loans, the Interest Period to be initially applicable thereto. The
Administrative Agent shall give each applicable Lender prompt notice of any such
proposed conversion affecting any of its Loans.

1.06 Pro Rata Borrowings. All Borrowings of Tranche B-2 Term Loans, Tranche C-2
Term Loans and Incremental Term Loans of a given Tranche under this Agreement
shall be incurred from the Lenders pro rata on the basis of such Lenders’
Additional Term B-2 Commitments, Additional Term C-2 Commitments or Incremental
Term Loan Commitments, as the case may be. It is understood that no Lender shall
be responsible for any default by any other Lender of its obligation to make
Loans hereunder and that each Lender shall be obligated to make the Loans
provided to be made by it hereunder, regardless of the failure of any other
Lender to make its Loans hereunder.

1.07 Interest.

(a) The U.S. Borrower hereby agrees to pay (in the case of Tranche B-2 Term
Loans and U.S. Borrower Incremental Term Loans, in each case maintained as Base
Rate Loans) and the Bermuda Borrower hereby agrees to pay (in the case of
Tranche C-2 Term Loans and Bermuda Borrower Incremental Term Loans, in each case
maintained as Base Rate Loans) interest in respect of the unpaid principal
amount of each Base Rate Loan made to it from the date of the Borrowing thereof
until the earlier of (i) the maturity (whether by acceleration or otherwise) of
such Base Rate Loan and (ii) the conversion of such Base Rate Loan to a
Eurodollar Loan pursuant to Section 1.05, at a rate per annum which shall be
equal to the sum of the Base Rate in effect from time to time during the period
such Base Rate Loan is outstanding plus the relevant Applicable Margin as in
effect from time to time.

 

-4-



--------------------------------------------------------------------------------

(b) The U.S. Borrower hereby agrees to pay (in the case of Tranche B-2 Term
Loans and U.S. Borrower Incremental Term Loans, in each case maintained as
Eurodollar Loans) and the Bermuda Borrower hereby agrees to pay (in the case of
Tranche C-2 Term Loans and Bermuda Borrower Incremental Term Loans, in each case
maintained as Eurodollar Loans), interest in respect of the unpaid principal
amount of each Eurodollar Loan made to it from the date of the Borrowing thereof
until the earlier of (i) the maturity (whether by acceleration or otherwise) of
such Eurodollar Loan and (ii) the conversion of such Eurodollar Loan to a Base
Rate Loan pursuant to Section 1.05, 1.08 or 1.09, as applicable, at a rate per
annum which shall, during each Interest Period applicable thereto, be equal to
the sum of the Eurodollar Rate for such Interest Period plus the relevant
Applicable Margin as in effect from time to time.

(c) Overdue principal and, to the extent permitted by law, overdue interest in
respect of each Loan and any other overdue amount payable hereunder shall, in
each case, bear interest at a rate per annum equal to the greater of (x) 2% per
annum in excess of the rate otherwise applicable to Base Rate Loans maintained
pursuant to the respective Tranche (or, if the overdue amount owing does not
relate to any specific Tranche, the rate otherwise applicable to Tranche B-2
Term Loans which are maintained as Base Rate Loans) from time to time and
(y) the rate which is 2% in excess of the rate then borne by such Loans, in each
case with such interest to be payable on demand.

(d) Accrued (and theretofore unpaid) interest shall be payable (i) in respect of
each Base Rate Loan, quarterly in arrears on each Quarterly Payment Date,
(ii) in respect of each Eurodollar Loan, on the last day of each Interest Period
applicable thereto and, in the case of an Interest Period in excess of three
months, on each date occurring at three month intervals after the first day of
such Interest Period and (iii) in respect of each Loan, on any repayment or
prepayment (on the amount repaid or prepaid), at maturity (whether by
acceleration or otherwise) and, after such maturity, on demand.

(e) Upon each Interest Determination Date, the Administrative Agent shall
determine the Eurodollar Rate for the respective Interest Period or Interest
Periods and shall promptly notify the applicable Borrower and the applicable
Lenders thereof. Each such determination shall, absent manifest error, be final
and conclusive and binding on all parties hereto.

1.08 Interest Periods. At the time a Borrower gives any Notice of Borrowing or
Notice of Conversion/Continuation in respect of the making of, or conversion
into, any Eurodollar Loan (in the case of the initial Interest Period applicable
thereto) or on the third Business Day prior to the expiration of an Interest
Period applicable to such Eurodollar Loan (in the case of any subsequent
Interest Period), the respective Borrower shall have the right to elect, by
having an Authorized Officer of such Borrower give the Administrative Agent
notice thereof, the interest period applicable to such Eurodollar Loan, which
Interest Period shall, at the option of such Borrower (but otherwise subject to
the (x) proviso appearing in Section 1.01(a), (y) the proviso appearing in
Section 1.01(b) and (z) clause (iii) of the proviso appearing in Section 1.05),
be, in the case of a Eurodollar Loan, a one-, two-, three- or six-month period
or, to the extent agreed to by all Lenders required to make Loans under the
respective Tranche, a nine- or twelve-month period (or, if required by the
proviso appearing in either Section 1.01(a) or Section 1.01(b), a one-week
period); provided that:

(i) all Eurodollar Loans comprising the same Borrowing shall at all times have
the same Interest Period;

 

-5-



--------------------------------------------------------------------------------

(ii) the initial Interest Period for any Eurodollar Loan shall commence on the
date of Borrowing of such Eurodollar Loan (including the date of any conversion
thereto from a Borrowing of Base Rate Loans) and each Interest Period occurring
thereafter in respect of such Eurodollar Loan shall commence on the day on which
the next preceding Interest Period applicable thereto expires;

(iii) if any Interest Period relating to a Eurodollar Loan begins on a day for
which there is no numerically corresponding day in the calendar month at the end
of such Interest Period, such Interest Period shall end on the last Business Day
of such calendar month;

(iv) if any Interest Period for a Eurodollar Loan would otherwise expire on a
day which is not a Business Day, such Interest Period shall expire on the next
succeeding Business Day; provided, however, that if any Interest Period for a
Eurodollar Loan would otherwise expire on a day which is not a Business Day but
is a day of the month after which no further Business Day occurs in such month,
such Interest Period shall expire on the next preceding Business Day;

(v) no Interest Period in respect of any Borrowing under a given Tranche of
Loans shall be selected which extends beyond the respective Maturity Date for
such Tranche of Loans;

(vi) unless the Required Lenders otherwise agree, no Interest Period for a
Eurodollar Loan may be selected at any time when a Default or Event of Default
is then in existence; and

(vii) no Interest Period in respect of any Borrowing of any Tranche of Term
Loans shall be elected which extends beyond any date upon which a Scheduled
Repayment for the respective Tranche of Term Loans will be required to be made
under Section 4.02(b) if, after giving effect to the election of such Interest
Period, the aggregate principal amount of such Tranche of Term Loans which have
Interest Periods which will expire after such date will be in excess of the
aggregate principal amount of such Tranche of Term Loans then outstanding less
the aggregate amount of such required Scheduled Repayment.

If upon the expiration of any Interest Period applicable to a Borrowing of
Eurodollar Loans, the U.S. Borrower or the Bermuda Borrower, as applicable, has
failed to elect, or is not permitted to elect, a new Interest Period to be
applicable to such Eurodollar Loans as provided above, the relevant Borrower
shall be deemed to have elected to convert such Eurodollar Loans into Base Rate
Loans, in any such case effective as of the expiration date of such current
Interest Period.

1.09 Increased Costs; Illegality; etc.

(a) In the event that any Lender shall have determined in good faith (which
determination shall, absent manifest error, be final and conclusive and binding
upon all parties hereto but, with respect to clause (i) below, may be made only
by the Administrative Agent):

(i) on any Interest Determination Date that, by reason of any changes arising
after the Amendment No. 4 Effective Date affecting the applicable interbank
market, adequate and fair means do not exist for ascertaining the applicable
interest rate on the basis provided for in the definition of the Eurodollar
Rate; or

(ii) at any time that such Lender shall incur increased costs or reductions in
the amounts received or receivable hereunder with respect to any Eurodollar Loan
because of (x) any Change in Law, such as, for example, but not limited to (A) a
change in the basis of taxation of payments to a Lender of the principal of or
interest on the Loans or any other amounts payable

 

-6-



--------------------------------------------------------------------------------

hereunder (except for changes in the rate of tax on, or determined by reference
to, the net income or net profits of such Lender imposed by the jurisdiction in
which its principal office or applicable lending office is located) or (B) a
change in official reserve requirements, but, in all events, excluding reserves
required under Regulation D to the extent included in the computation of the
Eurodollar Rate and/or (y) other circumstances arising since the Amendment No. 4
Effective Date affecting such Lender, the interbank market or the position of
such Lender in such market (whether or not such Lender was a Lender at the time
of such occurrence); or

(iii) at any time after the Amendment No. 4 Effective Date, that the making or
continuance of any Eurodollar Loan has been made unlawful by any law or
governmental rule, regulation or order (or would conflict with any governmental
rule, regulation, guideline, request or order not having the force of law but
with which such Lender customarily complies even though the failure to comply
therewith would not be unlawful), or impracticable as a result of a contingency
occurring after the Amendment No. 4 Effective Date which materially and
adversely affects the applicable interbank market;

then, and in any such event, such Lender (or the Administrative Agent, in the
case of clause (i) above) shall promptly give notice (by telephone confirmed in
writing) to the applicable Borrower, and, except in the case of clause
(i) above, to the Administrative Agent of such determination (which notice the
Administrative Agent shall promptly transmit to each of the other Lenders).
Thereafter (x) in the case of clause (i) above, Eurodollar Loans shall no longer
be available until such time as the Administrative Agent notifies any affected
Borrower and the Lenders that the circumstances giving rise to such notice by
the Administrative Agent no longer exist, and any Notice of Borrowing or Notice
of Conversion/Continuation given by either Borrower with respect to Eurodollar
Loans which have not yet been incurred (including by way of conversion) shall be
deemed rescinded by such Borrower, (y) in the case of clause (ii) above, the
respective Borrower or Borrowers, as the case may be, agrees to pay to such
Lender, upon written demand therefor, such additional amounts (in the form of an
increased rate of, or a different method of calculating, interest or otherwise
as such Lender in its sole discretion shall determine) as shall be required to
compensate such Lender for such increased costs or reductions in amounts
received or receivable hereunder (with the written notice as to the additional
amounts owed to such Lender, submitted to the respective Borrower or Borrowers
by such Lender in accordance with the foregoing to be, absent manifest error,
final and conclusive and binding on all the parties hereto, although the failure
to give any such notice shall not release or diminish any of the respective
Borrower’s or Borrowers’ obligations to pay additional amounts pursuant to this
Section 1.09(a) upon the subsequent submission of such notice) and (z) in the
case of clause (iii) above, the respective Borrower or Borrowers shall take one
of the actions specified in Section 1.09(b) as promptly as possible and, in any
event, within the time period required by law. Each of the Administrative Agent
and each Lender agrees that if it gives notice to either Borrower of any of the
events described in clause (i), (ii) or (iii) above, it shall promptly notify
such Borrower and, in the case of any such Lender, the Administrative Agent, if
such event ceases to exist.

(b) At any time that any Eurodollar Loan is affected by the circumstances
described in Section 1.09(a)(ii) or (iii), the applicable Borrower may (and, in
the case of a Eurodollar Loan affected by the circumstances described in
Section 1.09 (a)(iii), shall) either (x) if the affected Eurodollar Loan is then
being made initially or pursuant to a conversion, cancel the respective
Borrowing by giving the Administrative Agent telephonic notice (confirmed in
writing) on the same date that such Borrower was notified by the affected Lender
or the Administrative Agent pursuant to Section 1.09 (a)(ii) or (iii), as the
case may be, or (y) if the affected Eurodollar Loan is then outstanding, upon at
least three Business Days’ written notice to the Administrative Agent, require
the affected Lender to convert such Eurodollar Loan into a Base Rate Loan (which
conversion, in the case of the circumstance described in Section 1.09(a)(iii),
shall occur on the last day of the Interest Period then applicable to such
Eurodollar Loan or such earlier day as shall be required by applicable law).

 

-7-



--------------------------------------------------------------------------------

(c) If any Lender determines in good faith that any Change in Law affecting such
Lender or any lending office of such Lender or such Lender’s holding company, if
any, regarding capital requirements, has or would have the effect of reducing
the rate of return on such Lender’s capital or on the capital of such Lender’s
holding company, if any, as a consequence of this Agreement, or the Loans made
by such Lender to a level below that which such Lender or such Lender’s holding
company would have achieved with respect to such Lender’s Loans but for such
Change in Law (taking into consideration such Lender’s policies and the policies
of such Lender’s holding company with respect to capital adequacy), then from
time to time the Borrower (with respect to the affected Loans of such Lender)
will pay to such Lender such additional amount or amounts as will compensate
such Lender or such Lender’s holding company for any such reduction suffered.
Each Lender, upon determining in good faith that any additional amounts will be
payable pursuant to this Section 1.09(c), will give prompt written notice
thereof to the relevant Borrower (a copy of which shall be sent by such Lender
to the Administrative Agent), which notice shall set forth such Lender’s basis
for asserting its rights under this Section 1.09 (c) and the calculation, in
reasonable detail, of such additional amounts claimed hereunder, although the
failure to give any such notice shall not release or diminish either Borrower’s
obligations to pay additional amounts pursuant to this Section 1.09(c) upon the
subsequent receipt of such notice. A Lender’s good faith determination of
compensation owing under this Section 1.09(c) shall, absent manifest error, be
final and conclusive and binding on all the parties hereto.

1.10 Compensation.

(a) Each Borrower agrees to compensate each Lender, upon its written request
(which request shall set forth in reasonable detail the basis for requesting
such compensation), for all losses, expenses and liabilities (including, without
limitation, any loss, expense or liability incurred by reason of the liquidation
or reemployment of deposits or other funds required by such Lender to fund its
Eurodollar Loans but excluding any loss of anticipated profit) which such Lender
may sustain: (i) if for any reason (other than a default by such Lender or any
Agent) a Borrowing of, or conversion from or into, Eurodollar Loans of such
Borrower does not occur on a date specified therefor in a Notice of Borrowing or
Notice of Conversion/Continuation (whether or not withdrawn by the respective
Borrower or Borrowers or deemed withdrawn pursuant to Section 1.09(a)); (ii) if
any repayment (including any repayment made pursuant to Section 4.01 or 4.02 or
as a result of an acceleration of the Loans pursuant to Section 10 or as a
result of the replacement of a Lender pursuant to Section 1.12 or 13.12(b)),
conversion or permitted “realignment” of any of its Eurodollar Loans to such
Borrower occurs on a date which is not the last day of an Interest Period
applicable thereto; (iii) if any prepayment of any of the Eurodollar Loans to
such Borrower is not made on any date specified in a notice of prepayment given
by the respective Borrower or Borrowers; or (iv) as a consequence of (x) any
other default by such Borrower to repay its Loans when required by the terms of
this Agreement or any Note held by such Lender or (y) any election made pursuant
to Section 1.09(b) relating to Loans to such Borrower. Each Lender’s calculation
of the amount of compensation owing pursuant to this Section 1.10 shall be made
in good faith. A Lender’s basis for requesting compensation pursuant to this
Section 1.10 and a Lender’s calculation of the amount thereof, shall, absent
manifest error, be final and conclusive and binding on all parties hereto.

1.11 Change of Lending Office.

(a) Each Lender may at any time or from time to time designate, by written
notice to the Administrative Agent, one or more lending offices (which, for this
purpose, may include Affiliates of the respective Lender) for the various Loans
made by such Lender; provided that, for designations made

 

-8-



--------------------------------------------------------------------------------

after the Amendment No. 4 Effective Date (unless such designation is made after
the occurrence of a Sharing Event as a result of any Lender’s purchase of
participating interests in Loans pursuant to Section 1.13), to the extent such
designation shall result in increased costs under Section 1.09 or 4.04 in excess
of those which would be charged in the absence of the designation of a different
lending office (including a different Affiliate of the respective Lender), then
no Borrower shall be obligated to pay such excess increased costs (although if
such designation results in increased costs, each Borrower shall be obligated to
pay the costs which would have applied in the absence of such designation and
any subsequent increased costs of the type described above resulting from
changes after the date of the respective designation). Except as provided in the
immediately preceding sentence, such lending office and Affiliate of any Lender
designated as provided above shall, for all purposes of this Agreement, be
treated in the same manner as the respective Lender (and shall be entitled to
all indemnities and similar provisions in respect of its acting as such
hereunder).

(b) Each Lender agrees that upon the occurrence of any event giving rise to the
operation of Section 1.09(a)(ii) or (iii), Section 1.09(c) or Section 4.04 with
respect to such Lender, it will, if requested by the applicable Borrower by
notice to such Lender, use reasonable efforts (subject to overall policy
considerations of such Lender) to designate another lending office for any Loans
affected by such event, provided that such designation is made on such terms
that such Lender and its lending office suffer no economic, legal or regulatory
disadvantage, with the object of avoiding the consequence of the event giving
rise to the operation of any of the aforementioned Sections. Nothing in this
Section 1.11 shall affect or postpone any of the obligations of either Borrower
or the rights of any Lender provided in Sections 1.09 and 4.04.

1.12 Replacement of Lenders. (x) If any Lender becomes a Defaulting Lender,
(y) upon the occurrence of any event giving rise to the operation of
Section 1.09(a)(ii) or (iii), Section 1.09(c) or Section 4.04 with respect to
any Lender which results in such Lender charging to either Borrower increased
costs materially in excess of the average costs being charged by the other
Lenders in respect of such contingency or (z) in the case of a refusal by a
Lender to consent to a proposed change, waiver, discharge or termination with
respect to this Agreement which has been approved by the Required Lenders as
provided in Section 13.12(b), the U.S. Borrower or the Bermuda Borrower, as the
case may be, shall have the right, in accordance with the requirements of
Section 13.04(b), if no Event of Default then exists or would exist after giving
effect to such replacement, to replace such Lender (the “Replaced Lender”) with
one or more Eligible Transferees (collectively, the “Replacement Lender”), none
of whom shall constitute a Defaulting Lender at the time of such replacement and
each of whom shall be reasonably acceptable to the Administrative Agent or, in
the case of a replacement as provided in Section 13.12(b) where the consent of
the respective Lender is required with respect to less than all Tranches of its
Loans or Commitments, at the option of the applicable Borrower, to replace only
the Commitments and/or outstanding Loans of such Lender in respect of each
Tranche where the consent of such Lender would otherwise be individually
required, with identical Commitments and/or Loans of the respective Tranche
provided by the Replacement Lender; provided that:

(i) at the time of any replacement pursuant to this Section 1.12, the
Replacement Lender shall enter into one or more Assignment and Assumption
Agreements pursuant to Section 13.04(b) (and with all fees payable pursuant to
said Section 13.04(b) to be paid by the Replacement Lender) pursuant to which
the Replacement Lender shall acquire all of the Commitments and all then
outstanding Loans (or, in the case of the replacement of less than all the
Tranches of Commitments and outstanding Loans of the respective Replaced Lender,
all the Commitments and/or all then outstanding Loans relating to the Tranche or
Tranches with respect to which such Lender is being replaced) of the Replaced
Lender and, in connection therewith, shall pay to the Replaced Lender in respect
thereof an amount equal to the sum (in the relevant currency or currencies)

 

-9-



--------------------------------------------------------------------------------

of (A) an amount equal to the principal of, and all accrued interest on, all
then outstanding Loans of the respective Replaced Lender under each Tranche with
respect to which such Replaced Lender is being replaced, and (B) an amount equal
to all accrued, but theretofore unpaid, Fees owing to the Replaced Lender (but
only with respect to the relevant Tranche or Tranches, in the case of the
replacement of less than all Tranches then held by the respective Replaced
Lender) pursuant to Section 3.01; provided that the failure of any Replaced
Lender to execute an Assignment and Assumption shall not affect the validity of
any assignment pursuant to this Section 1.12; and

(ii) all obligations of the Borrowers due and owing to the Replaced Lender in
respect of each Tranche where such Replaced Lender is being replaced (other than
those specifically described in clause (i) above in respect of which the
assignment purchase price has been, or is concurrently being, paid) shall be
paid in full to such Replaced Lender concurrently with such replacement.

Upon the execution of the respective Assignment and Assumption Agreement (or,
otherwise, upon notice by the Administrative Agent to the Replaced Lender), the
payment of amounts referred to in clauses (i) and (ii) above, recordation of the
assignment on the Register by the Administrative Agent pursuant to Section 13.17
and, if so requested by the Replacement Lender (when applicable) pursuant to
Section 1.04(a), delivery to the Replacement Lender of the appropriate Note or
Notes executed by the applicable Borrower, the Replacement Lender shall become a
Lender hereunder and, unless the respective Replaced Lender continues to have
outstanding Loans or any Commitment hereunder, the Replaced Lender shall cease
to constitute a Lender hereunder, except with respect to indemnification
provisions under this Agreement (including, without limitation, Sections 1.09,
1.10, 4.04, 13.01 and 13.06), which shall survive as to such Replaced Lender.

1.13 Special Provisions Applicable to Lenders upon the Occurrence of a Sharing
Event.

(a) [Reserved].

(b) (i) Upon the occurrence of a Sharing Event, the Lenders shall purchase
participations from other Lenders in each of the respective Tranches of Loans so
that, after giving effect to such purchases, each Lender shall have the same
credit exposure in each Tranche at such time, whether or not such Lender shall
previously have participated therein, equal to such Lender’s Exchange Percentage
thereof.

(ii) The foregoing actions pursuant to immediately preceding clause (i) shall be
accomplished pursuant to this Section 1.13(b) through purchases and sales of
participations in the various Tranches as required hereby, and at the request of
the Administrative Agent each Lender hereby agrees to enter into customary
participation agreements approved by the Administrative Agent to evidence the
same. All purchases and sales of participations pursuant to this Section 1.13(b)
shall be made in Dollars. At the request of the Administrative Agent, each
Lender which has sold participations in any of its Tranches as provided above
(through the Administrative Agent) will deliver to each Lender (through the
Administrative Agent) which has so purchased a participation therein a
participation certificate in the appropriate amount as determined in conjunction
with the Administrative Agent. It is understood that the amount of immediately
available funds delivered by each Lender shall be calculated on a net basis,
giving effect to both the sales and purchases of participations by the various
Lenders as required above.

(c) [Reserved].

 

-10-



--------------------------------------------------------------------------------

(d) All determinations by the Administrative Agent pursuant to this Section 1.13
shall be made by it in accordance with the provisions herein and with the intent
being to equitably share the credit risk for all Tranches hereunder in
accordance with the provisions hereof. Absent manifest error, all determinations
by the Administrative Agent hereunder shall be binding on the Borrowers and each
of the Lenders. The Administrative Agent shall have no liability to either
Borrower or any Lender for any determinations made by it hereunder except to the
extent resulting from the Administrative Agent’s gross negligence or willful
misconduct (as determined by a court of competent jurisdiction in a final and
non-appealable decision).

(e) Upon, and after, the occurrence of a Sharing Event (i) no further Credit
Events shall be made or occur, and (ii) all Incremental Term Loan Commitments
(if any) shall be automatically terminated. Notwithstanding anything to the
contrary contained above, the failure of any Lender to purchase its
participating interests as required above in any extensions of credit (upon the
occurrence of a Sharing Event shall not relieve any other Lender of its
obligation hereunder to purchase its participating interests in a timely manner,
but no Lender shall be responsible for the failure of any other Lender to
purchase the participating interest to be purchased by such other Lender on any
date.

(f) If any amount required to be paid by any Lender pursuant to this
Section 1.13 is not paid to the Administrative Agent on the date upon which the
Sharing Event occurred, such Lender shall, in addition to such aforementioned
amount, also pay to the Administrative Agent on demand an amount equal to the
product of (i) the amount so required to be paid by such Lender for the purchase
of its participations, (ii) the daily average Federal Funds Rate, during the
period from and including the date of request for payment to the date on which
such payment is immediately available to the Administrative Agent and (iii) a
fraction the numerator of which is the number of days that elapsed during such
period and the denominator of which is 360. A certificate of the Administrative
Agent submitted to any Lender with respect to any amounts payable under this
Section 1.13 shall be conclusive in the absence of manifest error. Amounts
payable by any Lender pursuant to this Section 1.13 shall be paid to the
Administrative Agent for the account of the relevant Lenders, provided that, if
the Administrative Agent (in its sole discretion) has elected to fund on behalf
of such other Lender the amounts owing to such other Lenders, then the amounts
shall be paid to the Administrative Agent for its own account.

(g) Whenever, at any time after the relevant Lenders have received from any
other Lenders purchases of participations pursuant to this Section 1.13, the
various Lenders receive any payment on account thereof, such Lenders will
distribute to the Administrative Agent, for the account of the various Lenders
participating therein, such Lenders’ participating interests in such amounts
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such participations were outstanding) in like funds as
received, provided, however, that in the event that such payment received by any
Lenders is required to be returned, the Lenders who received previous
distributions in respect of their participating interests therein will return to
the respective Lenders any portion thereof previously so distributed to them in
like funds as such payment is required to be returned by the respective Lenders.

(h) Each Lender’s obligation to purchase participating interests pursuant to
this Section 1.13 shall be absolute and unconditional and shall not be affected
by any circumstance including, without limitation, (i) any setoff, counterclaim,
recoupment, defense or other right which such Lender may have against any other
Lender, either Borrower or any other Person for any reason whatsoever, (ii) the
occurrence or continuance of any Default or Event of Default, (iii) any adverse
change in the condition (financial or otherwise) or prospects of either Borrower
or any other Person, (iv) any breach of this Agreement or any other Credit
Document by either Borrower, any Lender, any Agent or any other Person, or
(v) any other circumstance, happening or event whatsoever, whether or not
similar to any of the foregoing.

 

-11-



--------------------------------------------------------------------------------

(i) Notwithstanding anything to the contrary contained elsewhere in this
Agreement, upon any purchase of participations as required above, (i) the
relevant Borrower shall pay to each Lender granting any participations as
required above, for the account of the respective Lender which has purchased
such participations, any increased costs and indemnities (including, without
limitation, pursuant to Sections 1.10, 1.11 and 4.04) to the same extent as if
such Lender which has purchased such participations were the direct Lender as
opposed to a participant therein, which increased costs shall be calculated
without regard to Section 1.12, Section 13.04(a) or the penultimate sentence of
Section 13.04(b) and (ii) each Lender which has sold such participations shall
be entitled to receive from the relevant Borrower indemnification from and
against any and all taxes imposed as a result of the sale of the participations
pursuant to this Section 1.13. Each Borrower acknowledges and agrees that, upon
the occurrence of a Sharing Event and after giving effect to the requirements of
this Section 1.13, increased Taxes may be owing by it pursuant to Section 4.04,
which Taxes shall be paid (to the extent provided in Section 4.04) by the
respective Borrower or Borrowers, without any claim that the increased Taxes are
not payable because same resulted from the participations effected as otherwise
required by this Section 1.13.

1.14 Incremental Term Loan Commitments.

(a) Each Borrower shall have the right, in consultation and coordination with
the Administrative Agent but without requiring the consent of any of the
Lenders, to request, at any time and from time to time prior to the then latest
Maturity Date, that one or more Lenders (and/or one or more other Persons which
are Eligible Transferees and which will become Lenders) provide Incremental Term
Loan Commitments to such Borrower and, subject to the terms and conditions
contained in this Agreement and in the respective Incremental Term Loan
Commitment Agreement, make Incremental Term Loans pursuant thereto; it being
understood and agreed, however, that (i) no Lender shall be obligated to provide
an Incremental Term Loan Commitment as a result of any such request, (ii) each
Tranche of Incremental Term Loan Commitments shall be made available to a single
Incremental Term Loan Borrower and shall be denominated in Dollars, (iii) the
amount of each Tranche of Incremental Term Loan Commitments shall be in a
minimum aggregate amount of $25,000,000, (iv) the aggregate amount of all
Incremental Term Loan Commitments provided pursuant to this Section 1.14 shall
not exceed the Maximum Incremental Term Loan Commitment Amount, (v) the up-front
fees and, if applicable, any unutilized commitment fees and/or other fees
payable in respect of each Incremental Term Loan Commitment shall be separately
agreed to by the respective Incremental Term Loan Borrower and each Incremental
Term Loan Lender (and with all such fees to be disclosed in writing by the
respective Incremental Term Loan Borrower to the Administrative Agent),
(vi) each Tranche of Incremental Term Loans shall have (I) (x) an Incremental
Term Loan Maturity Date of no earlier than the then latest Maturity Date as then
in effect, and (y) a Weighted Average Life to Maturity of no less than the
Weighted Average Life to Maturity as then in effect for the Tranche of then
outstanding Loans with the longest Weighted Average Life to Maturity and (II) an
“interest rate” or “interest rates” applicable to such Tranche of Incremental
Term Loans (which, for such purposes only, shall be determined by the
Administrative Agent and deemed to include all upfront or similar fees or
original issue discount (amortized over the life of such Incremental Term Loans)
payable to all Lenders providing such Incremental Term Loans, but exclusive of
any arrangement, structuring or other fees payable in connection therewith that
are not shared with all Lenders providing such Tranche of Incremental Term
Loans) that may (at such time or from time to time thereafter) exceed the
“interest rates” applicable to the Term Loans; provided that, in the event that
the “interest rate” excess applicable to such Tranche of Incremental Term Loans
shall at such time be greater than 0.50%, the Applicable Margin for the Tranche
B-2 Term Loans, the Tranche C-2 Term Loans and each other then existing Tranche
of Incremental Term Loans shall be increased by such amounts, and for such

 

-12-



--------------------------------------------------------------------------------

time periods, as are needed so that at no time shall the “interest rate” for the
respective new Tranche of Incremental Term Loans (calculated as described above)
exceed the relevant interest rates applicable to the then existing Tranches of
Term Loans by more than 0.50%, (vii) the proceeds of all Incremental Term Loans
shall be used only for the purposes permitted by Section 7.05(a), (viii) each
Incremental Term Loan Commitment Agreement shall specifically designate, with
the approval of the Administrative Agent, the Tranche of the Incremental Term
Loan Commitments being provided thereunder (which Tranche may be a new Tranche
(i.e., not the same as any existing Tranche of Incremental Term Loans,
Incremental Term Loan Commitments or other Term Loans) or an increase in a
previously established Tranche), (ix) all Incremental Term Loans (and all
interest, fees and other amounts payable thereon) shall be Obligations under
this Agreement and the other applicable Credit Documents and shall be secured by
the relevant Security Documents, and guaranteed under each relevant Guaranty, on
a pari passu basis with all other Loans of the applicable Borrower secured by
each such Security Agreement and guaranteed under each such Guaranty, and
(x) each Lender (including any Eligible Transferee who will become a Lender)
agreeing to provide an Incremental Term Loan Commitment pursuant to an
Incremental Term Loan Commitment Agreement shall, subject to the satisfaction of
the relevant conditions set forth in this Agreement, make Incremental Term Loans
under the Tranche specified in such Incremental Term Loan Commitment Agreement
as provided in Section 1.01(c) and such Loans shall thereafter be deemed to be
Incremental Term Loans under such Tranche for all purposes of this Agreement and
the other applicable Credit Documents.

(b) At the time of the provision of Incremental Term Loan Commitments pursuant
to this Section 1.14, the applicable Incremental Term Loan Borrower, the
Administrative Agent and each such Lender or other Eligible Transferee which
agrees to provide an Incremental Term Loan Commitment (each, an “Incremental
Term Loan Lender”) shall execute and deliver to the Administrative Agent an
Incremental Term Loan Commitment Agreement substantially in the form of Exhibit
I (appropriately completed), with the effectiveness of the Incremental Term Loan
Commitment provided therein to occur on the date set forth in such Incremental
Term Loan Commitment Agreement, which date in any event shall be no earlier than
the date on which all Incremental Term Loan Commitment Requirements are
satisfied. The Administrative Agent shall promptly notify each Lender as to the
effectiveness of each Incremental Term Loan Commitment Agreement.

Section 2. [Reserved].

Section 3. Fees; Termination of Commitments.

3.01 Fees.

(a) The Borrowers shall pay to the Administrative Agent for distribution to each
Incremental Term Loan Lender such fees and other amounts, if any, as are
specified in the relevant Incremental Term Loan Commitment Agreement, with the
fees and other amounts, if any, to be payable on the respective Incremental Term
Loan Commitment Date.

(b) Each Borrower agrees to pay to each Agent, for its own account, such other
fees as have been agreed to in writing by such Borrower and the Agents.

(c) All computations of Fees shall be made in accordance with Section 13.07(b).

 

-13-



--------------------------------------------------------------------------------

3.02 Voluntary Termination or Reduction of Commitments and Adjustments of
Commitments.

(a) Upon at least three Business Days’ prior notice from an Authorized Officer
of the applicable Incremental Term Loan Borrower to the Administrative Agent at
its Notice Office (which notice the Administrative Agent shall promptly transmit
to each of the Incremental Term Loan Lenders), the applicable Incremental Term
Loan Borrower shall have the right, at any time and from time to time, without
premium or penalty, to terminate the Incremental Term Loan Commitments at such
time, in whole or in part, in aggregate minimum amounts of at least $1,000,000
in the case of partial reductions, with the amount of each reduction pursuant to
this Section 3.02(a) to apply proportionately and permanently reduce the
Incremental Term Loan Commitments of each Lender with such a Commitment. Each
reduction to the Incremental Term Loan Commitments pursuant to this
Section 3.02(a) shall be applied to reduce the then remaining Incremental Term
Loan Scheduled Repayments of the respective Tranche of Incremental Term Loans on
a pro rata basis (based upon the then remaining principal amount of the
Incremental Term Loan Scheduled Repayments of such Tranche after giving effect
to all prior reductions thereto).

(b) In the event of certain refusals by a Lender as provided in Section 4.01 or
13.12(b) to consent to certain proposed changes, waivers, discharges or
terminations with respect to this Agreement which have been approved by the
Required Lenders, the applicable Incremental Term Loan Borrower may, subject to
the applicable requirements of said Sections 4.01 and/or 13.12(b), upon five
Business Days’ prior written notice to the Administrative Agent at its Notice
Office (which notice the Administrative Agent shall promptly transmit to each of
the Lenders), terminate the Incremental Term Loan Commitments, if any, of such
Lender.

3.03 Mandatory Reduction of Commitments.

(a) The Additional Term B-2 Commitments shall terminate in full on the Amendment
No. 4 Effective Date (after giving effect to the making of Tranche B-2 Term
Loans on such date).

(b) The Additional Term C-2 Commitments shall terminate in full on the Amendment
No. 4 Effective Date (after giving effect to the making of Tranche C-2 Term
Loans on such date).

(c) The Incremental Term Loan Commitments under a given Tranche shall terminate
in full on the Incremental Term Loan Borrowing Date in respect of such Tranche
(after giving effect to any Incremental Term Loans of such Tranche to be made on
such date).

Section 4. Prepayments; Repayments; Taxes.

4.01 Voluntary Prepayments. Each Borrower shall have the right to prepay the
Loans made to such Borrower, without premium or penalty (but subject to
Section 1.10), and the right to allocate such prepayments to Loans of a given
Tranche, as such Borrower elects, in whole or in part, at any time and from time
to time on the following terms and conditions:

(i) an Authorized Officer of such Borrower shall give the Administrative Agent
at its Notice Office written notice (or telephonic notice promptly confirmed in
writing) of its intent to prepay the Loans, specifying the Tranche or Tranches
of the Loans to be prepaid, the Types of Loans to be repaid and, in the case of
Eurodollar Loans, the specific Borrowing or Borrowings pursuant to which made,
which notice shall be given by the Authorized Officer of such Borrower (x) prior
to 2:00 P.M. (New York time) at least one Business Day prior to the date of such
prepayment in the case of Loans maintained as Base Rate Loans and (y) prior to
10:00 A.M. (New York time) at least three Business Days prior to the date of
such prepayment in the case of Eurodollar Loans, which notice shall be promptly
transmitted by the Administrative Agent to each of the Lenders;

 

-14-



--------------------------------------------------------------------------------

(ii) each partial prepayment applied to any Tranche of Loans shall be in an
aggregate principal amount of at least $1,000,000, provided that if any partial
prepayment of Eurodollar Loans made pursuant to any Borrowing shall reduce the
outstanding Eurodollar Loans made pursuant to such Borrowing to an amount less
than $5,000,000, then such Borrowing may not be continued as a Borrowing of
Eurodollar Loans beyond the Interest Period applicable thereto and any election
of an Interest Period with respect thereto given by such Borrower shall have no
force or effect;

(iii) each prepayment in respect of any Loans made pursuant to a Borrowing shall
be applied pro rata among such Loans made pursuant to such Borrowing;

(iv) each prepayment of principal of Loans of a given Tranche pursuant to this
Section 4.01 shall be applied to reduce the then remaining Scheduled Repayments
of the respective Tranche of Term Loans in the manner specified by the
applicable Borrower in the applicable prepayment notice; and

(v) in the event that, prior to the first anniversary of the Amendment No. 4
Effective Date, any Credit Party (x) makes any prepayment of Term Loans in
connection with any Repricing Transaction, or (y) effects any amendment of this
Agreement resulting in a Repricing Transaction, U.S. Borrower shall pay to the
Administrative Agent, for the ratable account of each applicable Lender, (I) in
the case of clause (x), a prepayment premium of 1% of the amount of the affected
Term Loans of such Lender being prepaid and (II) in the case of clause (y), a
payment equal to 1% of the aggregate amount of the applicable Term Loans
outstanding immediately prior to such amendment.

4.02 Mandatory Repayments and Commitment Reductions.

(a) The Borrowers shall prepay all Existing Loans that are not Converted Term
Loans on the Amendment No. 4 Effective Date together with all accrued interest
and fees owing as of the Amendment No. 4 Effective Date under the Credit
Agreement prior to giving effect to this Amendment No. 4 (including in respect
of Converted Term Loans).

(b) (i) On each date set forth below, the U.S. Borrower shall repay the
principal amount of Tranche B-2 Term Loans set forth opposite such date (each
such repayment, as the same may be reduced as provided in Sections 4.01 and
4.02(g), a “Tranche B-2 Term Loan Scheduled Repayment”):

 

Tranche B-2 Term Loan Scheduled Repayment Date

  

Amount

Last Business Day of September, 2011

   $787,500

Last Business Day of December, 2011

   $787,500

Last Business Day of March, 2012

   $787,500

Last Business Day of June, 2012

   $787,500

Last Business Day of September, 2012

   $787,500

Last Business Day of December, 2012

   $787,500

 

-15-



--------------------------------------------------------------------------------

Tranche B-2 Term Loan Scheduled Repayment Date

  

Amount

Last Business Day of March, 2013

   $787,500

Last Business Day of June, 2013

   $787,500

Last Business Day of September, 2013

   $787,500

Last Business Day of December, 2013

   $787,500

Last Business Day of March, 2014

   $787,500

Last Business Day of June, 2014

   $787,500

Last Business Day of September, 2014

   $787,500

Last Business Day of December, 2014

   $787,500

Last Business Day of March, 2015

   $787,500

Last Business Day of June, 2015

   $787,500

Last Business Day of September, 2015

   $787,500

Last Business Day of December, 2015

   $787,500

Last Business Day of March, 2016

   $787,500

Last Business Day of June, 2016

   $787,500

Last Business Day of September, 2016

   $787,500

Last Business Day of December, 2016

   $787,500

Last Business Day of March, 2017

   $787,500

Last Business Day of June, 2017

   $787,500

Last Business Day of September, 2017

   $787,500

Last Business Day of December, 2017

   $787,500

Last Business Day of March, 2018

   $787,500

Last Business Day of June, 2018

   $787,500

Tranche B-2/C-2 Term Loan Maturity Date

   $292,950,000

(ii) On each date set forth below, the Bermuda Borrower shall repay the
principal amount of Tranche C-2 Term Loans set forth opposite such date (each
such repayment, as the same may be reduced as provided in Sections 4.01 and
4.02(g), a “Tranche C-2 Term Loan Scheduled Repayment”):

 

Tranche C-2 Term Loan Scheduled Repayment Date

  

Amount

Last Business Day of September, 2011

   $1,462,500

Last Business Day of December, 2011

   $1,462,500

Last Business Day of March, 2012

   $1,462,500

 

-16-



--------------------------------------------------------------------------------

Tranche C-2 Term Loan Scheduled Repayment Date

  

Amount

Last Business Day of June, 2012

   $1,462,500

Last Business Day of September, 2012

   $1,462,500

Last Business Day of December, 2012

   $1,462,500

Last Business Day of March, 2013

   $1,462,500

Last Business Day of June , 2013

   $1,462,500

Last Business Day of September, 2013

   $1,462,500

Last Business Day of December, 2013

   $1,462,500

Last Business Day of March, 2014

   $1,462,500

Last Business Day of June, 2014

   $1,462,500

Last Business Day of September, 2014

   $1,462,500

Last Business Day of December, 2014

   $1,462,500

Last Business Day of March, 2015

   $1,462,500

Last Business Day of June, 2015

   $1,462,500

Last Business Day of September, 2015

   $1,462,500

Last Business Day of December, 2015

   $1,462,500

Last Business Day of March, 2016

   $1,462,500

Last Business Day of June, 2016

   $1,462,500

Last Business Day of September, 2016

   $1,462,500

Last Business Day of December, 2016

   $1,462,500

Last Business Day of March, 2017

   $1,462,500

Last Business Day of June, 2017

   $1,462,500

Last Business Day of September, 2017

   $1,462,500

Last Business Day of December, 2017

   $1,462,500

Last Business Day of March, 2018

   $1,462,500

Last Business Day of June, 2018

   $1,462,500

Tranche B-2/C-2 Term Loan Maturity Date

   $544,050,000

(iii) Each Incremental Term Loan Borrower shall be required to make, with
respect to each Tranche of Incremental Term Loans of such Incremental Term Loan
Borrower, to the extent then outstanding, scheduled amortization payments of
such Tranche of Incremental Term Loans on the dates and in the principal amounts
set forth in the respective Incremental Term Loan Commitment Agreement (each
such repayment, as the same may be reduced as provided in Sections 3.02, 4.01
and 4.02(g), an “Incremental Term Loan Scheduled Repayment”); provided that, if
any Incremental Term Loans are incurred which will be added to (and form part
of) an existing Tranche of Term Loans, the amount of the then

 

-17-



--------------------------------------------------------------------------------

remaining Scheduled Repayments of the respective Tranche shall be proportionally
increased (with the aggregate amount of increases to the then remaining
Scheduled Repayments to equal the aggregate principal amount of such new
Incremental Term Loans then being incurred).

(c) Not later than the fifth Business Day after the U.S. Borrower or any of its
Subsidiaries receives Net Sale Proceeds from any Asset Sale that is consummated
after the Amendment No. 4 Effective Date, an amount equal to 100% of the Net
Sale Proceeds from such Asset Sale shall be applied as a mandatory repayment in
accordance with the requirements of Sections 4.02 (g) and (h); provided that Net
Sale Proceeds from any Asset Sale (other than (x) Net Sale Proceeds from any
Contemplated Asset Sale and (y) for so long as such Principal Properties
constitute Excluded Collateral, the proceeds from any sale of Principal
Properties (other than one Principal Property) made in reliance on
Section 9.02(xiv)) shall not give rise to a mandatory repayment on such date as
otherwise required above, so long as no Specified Default and no Event of
Default exists at the time such Net Sale Proceeds are received and an Authorized
Officer of the U.S. Borrower has delivered a certificate to the Administrative
Agent on or prior to such date stating that such Net Sale Proceeds shall be used
(or contractually committed to be used) to purchase capital assets used or to be
used in a Permitted Business (other than inventory) within 360 days following
the date of receipt of such Net Sale Proceeds from such Asset Sale; provided,
however, that (I) if all or any portion of such Net Sale Proceeds are not so
used within such 360-day period (or contractually committed within such period
to be used), such remaining portion shall be applied on the last day of such
period as a mandatory repayment as provided above (without giving effect to the
immediately preceding proviso) and (II) if all or any portion of such Net Sale
Proceeds are not required to be applied on the last day of such 360-day period
referred to in clause (I) of this proviso because such amount is contractually
committed within such period to be used and then either (A) subsequent to such
date such contract is terminated or expires without such portion being so used
or (B) such contractually committed portion is not so used within six months
after the last day of such 360-day period referred to in clause (I) of this
proviso, such remaining portion shall be applied as a mandatory repayment as
provided above (without giving effect to the immediately preceding proviso).

(d) On each date on or after the Amendment No. 4 Effective Date on which the
U.S. Borrower or any of its Subsidiaries receives any cash proceeds from any
incurrence of Indebtedness which is not permitted to be incurred by this
Agreement, an amount equal to 100% of the Net Cash Proceeds of the respective
incurrence of Indebtedness shall be applied as a mandatory repayment in
accordance with the requirements of Sections 4.02(g) and (h).

(e) Within 10 days following each date on or after the Amendment No. 4 Effective
Date on which the U.S. Borrower or any of its Subsidiaries receives any proceeds
from any Recovery Event (other than proceeds from Recovery Events in an amount
less than $10,000,000 per Recovery Event), an amount equal to 100% of the
proceeds of such Recovery Event (net of reasonable costs (including, without
limitation, legal costs and expenses) and taxes incurred in connection with such
Recovery Event and the amount of such proceeds required to be used to repay any
Indebtedness (other than Indebtedness of the Lenders pursuant to this Agreement)
which is secured by the respective assets subject to such Recovery Event) shall
be applied as a mandatory repayment in accordance with the requirements of
Sections 4.02(g) and (h); provided that so long as no Specified Default and no
Event of Default then exists, such proceeds shall not be required to be so
applied on such date to the extent that an Authorized Officer of the U.S.
Borrower has delivered a certificate to the Administrative Agent on or prior to
such date stating that such proceeds shall be used (or contractually committed
to be used) within 360 days following the date of receipt of such proceeds from
such Recovery Event to replace or restore any properties or assets in respect of
which such proceeds were paid, and provided, further, that (I) if all or any
portion of such proceeds are not so used (or contractually committed to be used)
within such 360-day period, such remaining portion shall be applied as a
mandatory repayment as provided above (without giving effect to

 

-18-



--------------------------------------------------------------------------------

the immediately preceding proviso) and (II) if all or any portion of such
proceeds are not required to be applied on the last day of such 360-day period
referred to in clause (I) of this proviso because such amount is contractually
committed to be used and then either (A) subsequent to such date such contract
is terminated or expires without such portion being so used or (B) such
contractually committed portion is not so used within six months after the last
day of such 360-day period referred to in clause (I) of this proviso, such
remaining portion, in the case of either of the preceding clauses (A) or (B),
shall be applied as a mandatory repayment and/or commitment reduction as
provided above (without giving effect to the immediately preceding proviso).

(f) On each Excess Cash Payment Date, an amount equal to the remainder (if
positive) of (x) the Applicable Prepayment Percentage of the Excess Cash Flow
for the relevant Excess Cash Flow Payment Period minus (y) the aggregate amount
of principal repayments of Loans made as a voluntary prepayment pursuant to
Section 4.01 hereof with internally generated funds during the relevant Excess
Cash Flow Payment Period shall be applied as a mandatory repayment in accordance
with the requirements of Sections 4.02(g) and (h).

(g) (I) Each amount required to be applied pursuant to Sections 4.02(c), (d),
(e) and (f) in accordance with this Section 4.02(g) shall be applied, subject to
the succeeding clause (IV), to repay the outstanding principal amount of Term
Loans.

(II) Each amount required to be applied to repay outstanding Term Loans pursuant
to this Section 4.02(g) shall, subject to the succeeding clause (IV) and the
immediately succeeding proviso, be applied pro rata to each Tranche of Term
Loans (based upon the TL Repayment Percentages of the various Tranches of Term
Loans and the then outstanding principal amounts of the respective Tranches of
Term Loans); provided that (i) an amount equal to the Net Sale Proceeds from any
Asset Sale effected by the U.S. Borrower or any of its Domestic Subsidiaries and
proceeds from any Recovery Event with respect to the properties or assets of the
U.S. Borrower or any of its Domestic Subsidiaries and, in each case, required to
be applied to the repayment of Term Loans pursuant to clause (I) of this
Section 4.02(g), shall be applied (x) first, to repay principal of outstanding
Tranche B-2 Term Loans and U.S. Borrower Incremental Term Loans, if any (on a
pro rata basis to each Tranche of U.S. Borrower Term Loans based on the then
outstanding principal amount of the Tranche B-21 Term Loans and each such
Tranche of U.S. Borrower Incremental Term Loans) and (y) second, after the
repayment in full of all outstanding U.S. Borrower Term Loans, to repay
principal of outstanding Tranche C-2 Term Loans and Bermuda Borrower Incremental
Term Loans (on a pro rata basis to each such Tranche of Term Loans based upon
the then outstanding principal amounts of such Tranches of Term Loans) and
(ii) an amount equal to the Net Sale Proceeds from any Asset Sale effected by
any Foreign Subsidiary of the U.S. Borrower and the proceeds from any Recovery
Event with respect to the properties or assets of any Foreign Subsidiary of the
U.S. Borrower and, in each case, required to be applied to the repayment of Term
Loans pursuant to clause (I) of this Section 4.02(g) and an amount equal to the
cash proceeds of any incurrence of Indebtedness required to be applied to the
repayment of Term Loans pursuant to Section 4.02(d), shall be applied to repay
principal of outstanding Tranche C-2 Term Loans and Bermuda Borrower Incremental
Term Loans (on a pro rata basis to each such Tranche of Term Loans based upon
the then outstanding principal amounts of such Tranches of Term Loans); provided
that if such Net Sale Proceeds or cash proceeds are in excess of the amount
necessary to repay in full in full of all outstanding Bermuda Borrower Term
Loans, such excess shall be retained by such Foreign Subsidiary and, for the
avoidance of doubt, no Credit Party shall be required to make any prepayment of
any Tranche B-2 Term Loans or U.S. Borrower Incremental Term Loans with such
excess amount.

(III) All repayments of outstanding Term Loans of a given Tranche pursuant to
Section 4.02(c), (d), (e) or (f) shall be applied to reduce the then remaining
Scheduled Repayments of the respective

 

-19-



--------------------------------------------------------------------------------

Tranche of Term Loans on a pro rata basis (based upon the then remaining
principal amounts of the Scheduled Repayments of such Tranche of Term Loans
after giving effect to all prior reductions thereto).

(IV) Notwithstanding anything to the contrary in this Section 4.02, neither the
U.S. Borrower nor any of its Subsidiaries shall be obligated to apply any Net
Sale Proceeds pursuant to this Section 4.02(g) to the extent attributable to any
Asset Sales of ABL Priority Collateral (including, in the case of an Asset Sale
consisting of the sale of all or substantially all of the capital stock or
equity interests in, any U.S. Credit Party, that portion of the proceeds
determined in good faith by the U.S. Borrower to be attributable to the ABL
Priority Collateral owned by such U.S. Credit Party at the time of the
consummation of such Asset Sale) to the extent that such Net Sale Proceeds are
required to be and are applied to the repayment of ABL Loans (or to the
permanent reduction of any commitment under the ABL Credit Agreement) in
accordance with the terms of the ABL Credit Agreement.

(h) With respect to each repayment of Loans required by this Section 4.02, the
applicable Borrower may (subject to the requirements of the preceding
Section 4.02(g)) designate the Types of Loans of the respective Tranche which
are to be repaid and, in the case of Eurodollar Loans, the specific Borrowing or
Borrowings of the respective Tranche pursuant to which made, provided that
(i) in the case of repayments of Eurodollar Loans pursuant to this Section 4.02
on any day other than the last day of an Interest Period applicable thereto,
such repayments shall be accompanied by payment by the applicable Borrower of
all amounts owing in connection therewith pursuant to Section 1.10 and (ii) each
repayment of any Tranche of Loans made pursuant to a Borrowing shall be applied
pro rata among such Tranche of Loans. In the absence of a designation by the
applicable Borrower as described in the preceding sentence, the Administrative
Agent shall, subject to the above, make such designation in its sole discretion
with a view, but no obligation, to minimize breakage costs owing under
Section 1.10(a)

(i) Notwithstanding anything to the contrary contained elsewhere in this
Agreement, all outstanding Loans shall be repaid in full on the Maturity Date
for such Loans.

(j) For purposes of clarity, it is understood and agreed that none of Sections
4.02(c) through (f), inclusive, shall require that amounts received by any
Foreign Subsidiary or Foreign Subsidiaries be used to repay Obligations owed by
any U.S. Credit Parties, or that the receipt of any such amount shall generate a
requirement for such a repayment but that such Sections as formerly in effect
merely determined the amounts required to be applied by the Borrowers to the
repayment of their Obligations as more fully described in this Section 4.02.

4.03 Method and Place of Payment. Except as otherwise specifically provided
herein, all payments under this Agreement shall be made to the Administrative
Agent for the account of the Lender or Lenders entitled thereto not later than
2:00 P.M. (New York time) on the date when due and shall be made in Dollars in
immediately available funds at the Payment Office of the Administrative Agent.
The Administrative Agent will thereafter cause to be distributed on the same day
(if payment was actually received by the Administrative Agent prior to 2:00 P.M.
(New York time)) like funds relating to payment of principal, interest or Fees
ratably to the Lenders entitled thereto. Any payments under this Agreement which
are made later than 2:00 P.M. (New York time) shall be deemed to have been made
on the next succeeding Business Day. Whenever any payment to be made hereunder
shall be stated to be due on a day which is not a Business Day, the due date
thereof shall be extended to the next succeeding Business Day and, with respect
to payments of principal, interest shall be payable at the applicable rate
during such extension.

 

-20-



--------------------------------------------------------------------------------

4.04 Net Payments.

(a) All payments made by any Credit Party under any Credit Document (including,
in the case of a Borrower, in its capacity as a guarantor pursuant to
Section 14) or under any Note will be made without setoff, counterclaim or other
defense. Except as provided in Section 4.04(b), all such payments will be made
free and clear of, and without deduction or withholding for, any present or
future taxes, levies, imposts, duties, fees, assessments or other charges of
whatever nature now or hereafter imposed by any jurisdiction or by any political
subdivision or taxing authority thereof or therein with respect to such payments
(but excluding, except as provided in the second succeeding sentence, any tax
imposed on or measured by the net income of a Lender pursuant to the laws of the
jurisdiction in which it is organized or the jurisdiction in which the principal
office or applicable lending office of such Lender is located or any subdivision
thereof or therein) and all interest, penalties or similar liabilities with
respect thereto (all such non-excluded taxes, levies, imposts, duties, fees,
assessments or other charges being referred to collectively as “Taxes”). If any
Taxes are so levied or imposed, the respective Borrower (and any other Credit
Party making the payment) agrees to pay the full amount of such Taxes, and such
additional amounts as may be necessary so that every payment of all amounts due
under this Agreement or under any Note, after withholding or deduction for or on
account of any Taxes, will not be less than the amount provided for herein or in
such Note. If any amounts are payable in respect of Taxes pursuant to the
preceding sentence, then the applicable Borrower (and any other Credit Party
making the payment) shall be obligated to reimburse each Lender, upon the
written request of such Lender, for the net additional taxes (after taking into
account available credits with respect to such withholding taxes) imposed on or
measured by the net income of such Lender pursuant to the laws of the
jurisdiction in which such Lender is organized or in which the principal office
or applicable lending office of such Lender is located or under the laws of any
political subdivision or taxing authority of any such jurisdiction in which such
Lender is organized or in which the principal office or applicable lending
office of such Lender is located and for any withholding of taxes as such Lender
shall determine are payable by, or withheld from, such Lender in respect of such
amounts so paid to or on behalf of such Lender pursuant to the preceding
sentence and in respect of any amounts paid to or on behalf of such Lender
pursuant to this sentence, the applicable Borrower (or Credit Party) will
furnish to the Administrative Agent within 45 days after the date of the payment
of any Taxes due pursuant to applicable law certified copies of tax receipts
evidencing such payment by such Borrower (or the respective other Credit Party).
The Borrowers jointly and severally agree (and each Subsidiary Guarantor
pursuant to its respective Subsidiary Guaranty, and the incorporation by
reference therein of the provisions of this Section 4.04, shall agree) to
indemnify and hold harmless each Lender, and reimburse such Lender upon its
written request, for the amount of any Taxes so levied or imposed and paid by
such Lender.

(b) Each Lender that is not a United States person (as such term is defined in
Section 7701(a)(30) of the Code) agrees to deliver to the U.S. Borrower and the
Administrative Agent on or prior to the Amendment No. 4 Effective Date, or in
the case of a Lender that is an assignee or transferee of an interest under this
Agreement pursuant to Section 1.12 or 13.04 (unless the respective Lender was
already a Lender hereunder immediately prior to such assignment or transfer), on
the date of such assignment or transfer to such Lender, (i) two accurate and
complete original signed copies of Internal Revenue Service Form W-8ECI or Form
W-8BEN (with respect to a complete exemption under an income tax treaty) (or
successor forms) certifying to such Lender’s entitlement as of such date to a
complete exemption from United States withholding tax with respect to payments
to be made under this Agreement and under any Note, or (ii) if the Lender is not
a “bank” within the meaning of Section 881(c)(3)(A) of the Code and cannot
deliver either Internal Revenue Service Form W-8ECI or Form W-8BEN (with respect
to a complete exemption under an income tax treaty) pursuant to clause
(i) above, (x) a certificate substantially in the form of Exhibit D (any such
certificate, a “Section 4.04(b)(ii) Certificate”) and (y) two accurate and
complete original signed copies of Internal Revenue Service Form W-8BEN (with
respect to the portfolio

 

-21-



--------------------------------------------------------------------------------

interest exemption) (or successor form) certifying to such Lender’s entitlement
as of such date to a complete exemption from United States withholding tax with
respect to payments of interest to be made under this Agreement and under any
Note. In addition, each Lender agrees that from time to time after the Amendment
No. 4 Effective Date, when a lapse in time or change in circumstances renders
the previous certification obsolete or inaccurate in any material respect, it
will deliver to the U.S. Borrower and the Administrative Agent two new accurate
and complete original signed copies of Internal Revenue Service Form W-8ECI,
Form W-8BEN (with respect to the benefits of any income tax treaty), or Form
W-8BEN (with respect to the portfolio interest exemption) and a
Section 4.04(b)(ii) Certificate, as the case may be, and such other forms as may
be required in order to confirm or establish the entitlement of such Lender to a
continued exemption from or reduction in United States withholding tax with
respect to payments under this Agreement and any Note, or it shall immediately
notify the U.S. Borrower and the Administrative Agent of its inability to
deliver any such Form or Certificate, in which case such Lender shall not be
required to deliver any such Form or Certificate pursuant to this
Section 4.04(b). Notwithstanding anything to the contrary contained in
Section 4.04(a), but subject to Section 13.04(b) and the immediately succeeding
sentence, (x) the U.S. Borrower shall be entitled, to the extent it is required
to do so by law, to deduct or withhold income or similar taxes imposed by the
United States (or any political subdivision or taxing authority thereof or
therein) from interest, fees or other amounts payable by the U.S. Borrower
hereunder for the account of any Lender which is not a United States person (as
such term is defined in Section 7701(a)(30) of the Code) for U.S. Federal income
tax purposes to the extent that such Lender has not provided to the U.S.
Borrower U.S. Internal Revenue Service Forms that establish a complete exemption
from such deduction or withholding and (y) the U.S. Borrower shall not be
obligated pursuant to Section 4.04(a) hereof to gross-up payments to be made to
a Lender in respect of income or similar taxes imposed by the United States if
(I) such Lender has not provided to the U.S. Borrower the Internal Revenue
Service Forms required to be provided to the U.S. Borrower pursuant to this
Section 4.04(b) or (II) in the case of a payment, other than interest, to a
Lender described in clause (ii) above, to the extent that such forms do not
establish a complete exemption from withholding of such taxes. Notwithstanding
anything to the contrary contained in the preceding sentence or elsewhere in
this Section 4.04 and except as set forth in Section 13.04(b), the U.S. Borrower
agrees to pay additional amounts and to indemnify each Lender in the manner set
forth in Section 4.04(a) (without regard to the identity of the jurisdiction
requiring the deduction or withholding) in respect of any amounts deducted or
withheld by it as described in the immediately preceding sentence (x) as a
result of any changes after the Amendment No. 4 Effective Date (or, if later,
the date such Lender became party to this Agreement) in any applicable law,
treaty, governmental rule, regulation, guideline or order, or in the
interpretation thereof, relating to the deducting or withholding of income or
similar taxes or (y) as a result of the purchase of a participation as required
by Section 1.13 following the occurrence of a Sharing Event.

Section 5. [Reserved].

Section 6. Conditions Precedent to All Credit Events. The obligation of each
Lender to make Loans (including Loans made on the Amendment No. 4 Effective
Date) is subject, at the time of each such Credit Event (except as hereinafter
indicated), to the satisfaction of the following conditions:

6.01 No Default; Representations and Warranties. At the time of each such Credit
Event and immediately after giving effect thereto (i) there shall exist no
Default or Event of Default and (ii) all representations and warranties
contained herein or in any other Credit Document shall be true and correct in
all material respects with the same effect as though such representations and
warranties had been made on the date of such Credit Event (except that any
representation or warranty which by its terms is made as of a specified date
shall be required to be true and correct in all material respects only as of
such specified date).

 

-22-



--------------------------------------------------------------------------------

6.02 Notice of Borrowing. Prior to the making of each Loan, the Administrative
Agent shall have received a Notice of Borrowing meeting the requirements of
Section 1.02.

6.03 Incremental Term Loans. Prior to the incurrence of any Incremental Term
Loans, the applicable Incremental Term Loan Borrower shall have satisfied (or
caused to be satisfied) all of the applicable conditions set forth in
Section 1.14.

The occurrence of the Amendment No. 4 Effective Date and the acceptance of the
benefits or proceeds of each Credit Event shall constitute a representation and
warranty by each Borrower to each Agent and each of the Lenders that all the
conditions specified in Section 6 (with respect to Credit Events on and after
the Amendment No. 4 Effective Date) and applicable to such Credit Event (other
than such conditions that are expressly subject to the satisfaction of the
Agents and/or the Required Lenders) exist as of that time.

Section 7. Representations and Warranties. In order to induce the Lenders to
enter into this Agreement, to make (and/or continue) the Loans, as provided for
herein, each Borrower makes the following representations, warranties and
agreements with the Lenders, all of which shall survive the execution and
delivery of this Agreement, the making of the Loans, (with the occurrence of the
Amendment No. 4 Effective Date and each Credit Event on or after the Amendment
No. 4 Effective Date being deemed to constitute a representation and warranty
that the matters specified in this Section 7 are true and correct in all
material respects on and as of the Amendment No. 4 Effective Date and on and as
of the date of each such Credit Event, unless stated to relate to a specific
earlier date, in which case such representations and warranties shall be true
and correct in all material respects as of such earlier date):

7.01 Company Status. Each of the U.S. Borrower and each of its Subsidiaries
(i) is a duly organized and validly existing Company in good standing (or its
equivalent) under the laws of the jurisdiction of its organization, (ii) has the
Company power and authority to own its property and assets and to transact the
business in which it is engaged and presently proposes to engage and (iii) is
duly qualified and is authorized to do business and is in good standing (or its
equivalent) in all jurisdictions where it is required to be so qualified (or its
equivalent) and where the failure to be so qualified has had, or could
reasonably be expected to have, a Material Adverse Effect.

7.02 Company Power and Authority. Each Credit Party and each Subsidiary thereof
has the Company power and authority to execute, deliver and carry out the terms
and provisions of the Credit Documents to which it is a party and has taken all
necessary Company action to authorize the execution, delivery and performance of
the Credit Documents to which it is a party. Each Credit Party and each
Subsidiary thereof has duly executed and delivered each Credit Document to which
it is a party and each such Credit Document constitutes the legal, valid and
binding obligation of such Credit Party enforceable in accordance with its
terms, except to the extent that the enforceability thereof may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
generally affecting creditors’ rights and by equitable principles (regardless of
whether enforcement is sought in equity or at law).

7.03 No Violation. Neither the execution, delivery or performance by any Credit
Party or any Subsidiary thereof of the Credit Documents to which it is a party,
nor compliance by any Credit Party or any such Subsidiary with the terms and
provisions thereof, nor the consummation of the transactions contemplated herein
or therein, (i) will contravene any material provision of any applicable law,
statute, rule or regulation, or any order, writ, injunction or decree of any
court or governmental instrumentality, (ii) will conflict or be inconsistent
with or result in any breach of any of the terms, covenants, conditions or
provisions of, or constitute a default under, or (other than pursuant to the
Security Documents) result in the creation or imposition of (or the obligation
to create or impose) any Lien upon any of the material property or assets of the
U.S. Borrower or any of its Subsidiaries pursuant to the terms of any indenture,

 

-23-



--------------------------------------------------------------------------------

mortgage, deed of trust, loan agreement, credit agreement or any other material
agreement, contract or instrument to which the U.S. Borrower or any of its
Subsidiaries is a party or by which it or any of its material property or assets
are bound or to which it may be subject or (iii) will violate any provision of
the certificate of incorporation, by-laws, certificate of partnership,
partnership agreement, certificate of limited liability company, limited
liability company agreement or equivalent organizational document, as the case
may be, of the U.S. Borrower or any of its Subsidiaries.

7.04 Litigation. There are no actions, suits, proceedings or investigations
pending or, to the knowledge of any Senior Officer, threatened that have had, or
could reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect. Additionally, there does not exist any judgment, order
or injunction prohibiting or imposing material adverse conditions upon the
occurrence of any Credit Event.

7.05 Use of Proceeds; Margin Regulations.

(a) The proceeds of the Tranche B-2 Term Loans and the Tranche C-2 Term Loans
shall be utilized by the U.S. Borrower and the Bermuda Borrower, respectively,
on the Amendment No. 4 Effective Date solely to finance the Refinancing and to
pay fees and expenses incurred in connection therewith and for general corporate
purposes (including, without limitation, Permitted Acquisitions). All proceeds
of Incremental Term Loans incurred by each Incremental Term Loan Borrower shall
be used for any purpose permitted under this Agreement, including, without
limitation, (i) to finance Permitted Acquisitions (and to pay the fees and
expenses related thereto) and to refinance any Indebtedness assumed as part of
any such Permitted Acquisitions (and to pay all accrued and unpaid interest
thereon, any prepayment premium associated therewith and the fees and expenses
related thereto), (ii) to prepay outstanding Loans in accordance with the terms
of this Agreement and to prepay outstanding ABL Loans in accordance with the
terms of the ABL Credit Agreement and (iii) for the Incremental Term Loan
Borrowers’ and their respective Subsidiaries’ ongoing working capital
requirements and general corporate purposes.

(b) At the time of each Credit Event occurring on or after the Amendment No. 4
Effective Date, the aggregate value of all Margin Stock (other than treasury
stock) owned by the U.S. Borrower and its Subsidiaries (for such purpose, using
the initial purchase price paid by the U.S. Borrower or such Subsidiary for the
respective shares of Margin Stock) does not exceed $10,000,000. Neither the
making of any Loan nor the use of the proceeds thereof nor the occurrence of any
other Credit Event will violate or be inconsistent with the provisions of
Regulation T, Regulation U or Regulation X.

7.06 Governmental Approvals. Except as may have been obtained or made on or
prior to the Amendment No. 4 Effective Date (and which remain in full force and
effect on the Amendment No. 4 Effective Date), no order, consent, approval,
license, authorization or validation of, or filing, recording or registration
with, or exemption by, any foreign or domestic governmental or public body or
authority, or any subdivision thereof, is required to authorize or is required
in connection with (i) the execution, delivery and performance of any Credit
Document or (ii) the legality, validity, binding effect or enforceability of any
Credit Document.

7.07 Investment Company Act. Neither the U.S. Borrower nor any of its
Subsidiaries is an “investment company” or a company “controlled” by an
“investment company,” within the meaning of the Investment Company Act of 1940,
as amended.

7.08 True and Complete Disclosure. All factual information (taken as a whole)
heretofore or contemporaneously furnished by or on behalf of the U.S. Borrower
or any of its Subsidiaries in writing to any Agent or any Lender (including,
without limitation, all information contained in the Credit Documents) for
purposes of or in connection with this Agreement, the other Credit Documents or
any

 

-24-



--------------------------------------------------------------------------------

transaction contemplated herein or therein is, and all other such factual
information (taken as a whole) hereafter furnished by or on behalf of any such
Persons in writing to any Agent or any Lender will be, true and accurate in all
material respects on the date as of which such information is dated or certified
and not incomplete by omitting to state any material fact necessary to make such
information (taken as a whole) not misleading in any material respect at such
time in light of the circumstances under which such information was provided, it
being understood and agreed that for purposes of this Section 7.08, such factual
information shall not include the Projections or any projected financial
information contained in any financial projections delivered pursuant to
Section 8.01(c).

7.09 Financial Condition; Financial Statements.

(a) On and as of the Amendment No. 4 Effective Date, on a pro forma basis after
giving effect to the Refinancing, with respect to each Borrower (on a
stand-alone basis), and each Borrower and its Subsidiaries (on a consolidated
basis) (x) the sum of the assets, at a fair valuation, of each Borrower (on a
stand-alone basis) and each Borrower and its Subsidiaries (on a consolidated
basis) will exceed its or their debts, (y) it has or they have not incurred nor
intended to, nor believes or believe that it or they will, incur debts beyond
its or their ability to pay such debts as such debts mature and (z) it or they
will have sufficient capital with which to conduct its or their business. For
purposes of this Section 7.09(a), “debt” means any liability on a claim, and
“claim” means (i) right to payment, whether or not such a right is reduced to
judgment, liquidated, unliquidated, fixed, contingent, matured, unmatured,
disputed, undisputed, legal, equitable, secured or unsecured or (ii) right to an
equitable remedy for breach of performance if such breach gives rise to a
payment, whether or not such right to an equitable remedy is reduced to
judgment, fixed, contingent, matured, unmatured, disputed, undisputed, secured
or unsecured. The amount of contingent liabilities at any time shall be computed
as the amount that, in the light of all facts and circumstances existing at such
time, represents the amount that can reasonably be expected to become an actual
or matured liability.

(b) The audited consolidated statements of financial condition of the U.S.
Borrower and its Consolidated Subsidiaries at January 3, 2009, January 2, 2010
and January 1, 2011 and the related consolidated statements of income and cash
flows and changes in shareholders’ equity of the U.S. Borrower and its
Consolidated Subsidiaries for the Fiscal Years of the U.S. Borrower ended on
such dates, in each case furnished to the Lenders prior to the Amendment No. 4
Effective Date, present fairly in all material respects the consolidated
financial position of the U.S. Borrower and its Consolidated Subsidiaries at the
date of said financial statements and the results for the respective periods
covered thereby.

(c) Since January 1, 2011, nothing has occurred that has had, or could
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

(d) Except as fully reflected in the financial statements described in
Section 7.09(b) and as otherwise permitted by Section 9.04, (i) there were as of
the Amendment No. 4 Effective Date (and after giving effect to any Loans made on
such date), no liabilities or obligations with respect to the U.S. Borrower or
any of its Subsidiaries of any nature whatsoever (whether absolute, accrued,
contingent or otherwise and whether or not due) which, either individually or in
the aggregate, could reasonably be expected to be material to the U.S. Borrower
and its Subsidiaries taken as a whole and (ii) no Borrower knows of any basis
for the assertion against the U.S. Borrower or any of its Subsidiaries of any
such liability or obligation which, either individually or in the aggregate, has
had, or could reasonably be expected to have, a Material Adverse Effect.

(e) The Projections have been prepared on a basis consistent with the financial
statements referred to in Section 7.09(b) and are based on good faith estimates
and assumptions made by the management of the U.S. Borrower, and on the
Amendment No. 4 Effective Date, the Borrowers

 

-25-



--------------------------------------------------------------------------------

believe that the Projections are reasonable and attainable, it being recognized
by the Lenders that such projections of future events are not to be viewed as
facts and that actual results during the period or periods covered by any such
Projections may differ from the projected results contained therein. There is no
fact known to any Borrower or any of its Subsidiaries which has had, or could
reasonably be expected to have, a Material Adverse Effect, which has not been
disclosed herein or in such other documents, certificates and statements
furnished to the Lenders for use in connection with the transactions
contemplated hereby.

7.10 Security Interests.

On and after the Amendment No. 4 Effective Date, each of the Security Documents
creates (or after the execution and delivery thereof will create), as security
for the Obligations covered thereby, a valid and enforceable perfected security
interest in and Lien on all of the Collateral subject thereto, superior to and
prior to the rights of all third Persons, and subject to no other Liens (except
that, subject to the provisions of the Intercreditor Agreement, (i) the Security
Agreement Collateral may be subject to Permitted Liens, (ii) the Pledge
Agreement Collateral may be subject to the Liens described in clauses (i),
(iv) and (v) of Section 9.03 and clauses (y) and (z) of Section 9.03(iii) and
(iii) the security interest and mortgage lien created on any Mortgaged Property
may be subject to the Permitted Encumbrances related thereto), in favor of the
Collateral Agent (or such other trustee or sub-agent as may be required or
desired under local law). No filings or recordings are required in order to
perfect and/or render enforceable as against third parties the security
interests created under any Security Document except for filings or recordings
required in connection with any such Security Document which shall have been
made on or prior to the Amendment No. 4 Effective Date or on or prior to the
execution and delivery thereof as contemplated by Section 8.10.

7.11 Compliance with ERISA.

(a) Schedule V sets forth, as of the Amendment No. 4 Effective Date, each Plan
and each Multiemployer Plan. Each Plan (and each related trust, insurance
contract or fund) is in compliance in all respects with its terms and in all
respects with all applicable laws, including, without limitation, ERISA and the
Code, except to the extent that any such noncompliances, individually or in the
aggregate, would not result in a Material Adverse Effect; except as would not
reasonably be expected to have a Material Adverse Effect, each Plan (and each
related trust, if any) which is intended to be qualified under Section 401(a) of
the Code has received a determination letter from the Internal Revenue Service
to the effect that it meets the requirements of Sections 401(a) and 501(a) of
the Code (or the sponsor has applied for such determination letter within the
remedial amendment period); except as would not reasonably be expected to have a
Material Adverse Effect, (1) no Reportable Event has occurred; (2) to the
knowledge of any Senior Officer, no Multiemployer Plan is insolvent or in
reorganization; (3) no Plan has an Unfunded Current Liability; (4) no Plan which
is subject to Section 412 of the Code or Section 302 of ERISA has an accumulated
funding deficiency, within the meaning of such sections of the Code or ERISA, or
has applied for or received a waiver of an accumulated funding deficiency or an
extension of any amortization period, within the meaning of Section 412 of the
Code or Section 303 or 304 of ERISA; (5) all required contributions with respect
to a Plan and a Multiemployer Plan have been made; (6) neither the U.S. Borrower
nor any Subsidiary of the U.S. Borrower nor any ERISA Affiliate has incurred any
outstanding material liability (including any indirect, contingent or secondary
liability) to or on account of a Plan or a Multiemployer Plan pursuant to
Section 409, 502(i), 502(l), 515, 4062, 4063, 4064, 4069, 4201, 4204 or 4212 of
ERISA or Section 401(a)(29), 4971 or 4975 of the Code or expects to incur any
such material liability under any of the foregoing sections with respect to any
Plan or a Multiemployer Plan; (7) no condition exists which presents a material
risk to the U.S. Borrower or any Subsidiary of the U.S. Borrower or any ERISA
Affiliate of incurring a material liability to or on account of a Plan or a
Multiemployer Plan pursuant to the foregoing provisions of ERISA and the Code;
(8) no involuntary proceedings have been instituted to terminate or appoint a
trustee to administer any Plan which is subject to Title IV of ERISA; (9) no
action, suit, proceeding, hearing, audit or investigation with respect to the
administration,

 

-26-



--------------------------------------------------------------------------------

operation or the investment of assets of any Plan (other than routine claims for
benefits) is pending, expected or threatened; (10) using actuarial assumptions
and computation methods consistent with Part 1 of subtitle E of Title IV of
ERISA, the aggregate liabilities of the U.S. Borrower and its Subsidiaries and
ERISA Affiliates to any Multiemployer Plans in the event of a withdrawal
therefrom, as of the close of the most recent fiscal year of each such
Multiemployer Plan ended prior to the date of the most recent Credit Event would
not exceed $10,000,000; (11) each group health plan (as defined in
Section 607(1) of ERISA or Section 4980B(g)(2) of the Code) which covers or has
covered employees or former employees of the U.S. Borrower, any Subsidiary of
the U.S. Borrower, or any ERISA Affiliate has at all times been operated in
compliance with the provisions of Part 6 of subtitle B of Title I of ERISA and
Section 4980B of the Code other than any non compliance which would not result
in a material liability to the U.S. Borrower or any Subsidiary of the U.S.
Borrower; (12) no lien imposed under the Code or ERISA on the assets of the U.S.
Borrower or any Subsidiary of the U.S. Borrower or any ERISA Affiliate exists,
is likely to arise on account of any Plan or any Multiemployer Plan; and
(13) and neither the U.S. Borrower nor any Subsidiary of the U.S. Borrower
maintains or contributes to (a) any employee welfare benefit plan (as defined in
Section 3(1) of ERISA) which provides benefits to retired employees and/or other
former employees (other than as required by Section 601 of ERISA) or (b) any
Plan, the obligations with respect to which could reasonably be expected to have
a Material Adverse Effect.

(b) Except as would not reasonably be expected to have a Material Adverse
Effect, each Foreign Pension Plan has been maintained in substantial compliance
with its terms and with the requirements of any and all applicable laws,
statutes, rules, regulations and orders and has been maintained, where required,
in good standing with applicable regulatory authorities. Except as would not
reasonably be expected to have a Material Adverse Effect, all required
contributions with respect to a Foreign Pension Plan have been made. Except as
would not reasonably be expected to have a Material Adverse Effect, neither the
U.S. Borrower nor any of its Subsidiaries has incurred any material outstanding
obligation in connection with the termination of or withdrawal from any Foreign
Pension Plan. Except as would not reasonably be expected to have a Material
Adverse Effect, the present value of the accrued benefit liabilities (whether or
not vested) under each Foreign Pension Plan, determined as of the end of the
U.S. Borrower’s most recently ended fiscal year on the basis of actuarial
assumptions, each of which is reasonable, did not exceed the current value of
the assets of such Foreign Pension Plan allocable to such benefit liabilities or
alternatively, the Foreign Pension Plan is funded in compliance with applicable
law in all material respects and the U.S. Borrower and its Subsidiaries have
established adequate reserves for the present value of such accrued benefit
liabilities under such Foreign Pension Plan in the financial statements
delivered pursuant to Sections 8.01(a) and (b).

7.12 Subsidiaries. Schedule VII correctly sets forth, as of the Amendment No. 4
Effective Date, (i) the percentage ownership (direct and indirect) of the U.S.
Borrower in each class of capital stock or other Equity Interests of each of its
Subsidiaries and also identifies the direct owner thereof and (ii) the
jurisdiction of organization of each such Subsidiary. All outstanding shares of
capital stock or other Equity Interests of each Subsidiary of the U.S. Borrower
have been duly and validly issued, are fully paid and non-assessable and have
been issued free of preemptive rights. Except as set forth on Part B of Schedule
X attached hereto, no Subsidiary of the U.S. Borrower, as of the Amendment No. 4
Effective Date, has outstanding: (i) any securities convertible into or
exchangeable for its capital stock or other Equity Interests, (ii) any right to
subscribe for or to purchase, or any options or warrants for the purchase of, or
any agreement providing for the issuance (contingent or otherwise) of or any
calls, commitments or claims of any character relating to, its capital stock or
(iii) other Equity Interests or any stock appreciation or similar rights. Except
for the existing investments described on Schedule VI, as of the Amendment No. 4
Effective Date, neither the U.S. Borrower nor any of its Subsidiaries owns or
holds, directly or indirectly, any capital stock or equity security of, or any
other Equity Interests in, any Person other than its Subsidiaries indicated on
Schedule VII.

 

-27-



--------------------------------------------------------------------------------

7.13 Intellectual Property, etc. Each of the U.S. Borrower and each of its
Subsidiaries owns or has the right to use all domestic and foreign patents,
trademarks, permits, domain names, service marks, trade names, copyrights,
licenses, franchises, inventions, trade secrets, proprietary information and
know how of any type, whether or not written (including, but not limited to,
rights in computer programs and databases) and formulas, or other rights with
respect to the foregoing, and has obtained assignments of all leases, licenses
and other rights of whatever nature, in each case necessary for the conduct of
its business, without any known conflict with the rights of others which, or the
failure to obtain which, as the case may be, individually or in the aggregate,
has had, or could reasonably be expected to have, a Material Adverse Effect.

7.14 Compliance with Statutes; Agreements, etc. Each of the U.S. Borrower and
each of its Subsidiaries is in compliance with (i) all applicable statutes,
regulations, rules and orders of, and all applicable restrictions imposed by,
all governmental bodies, domestic or foreign, in respect of the conduct of its
business and the ownership of its property and (ii) all contracts and agreements
to which it is a party, except such non-compliances as have not had, and could
not reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

7.15 Environmental Matters.

(a) Except as would not reasonably be expected to have Material Adverse Effect,
each of the U.S. Borrower and each of its Subsidiaries has complied with, and on
the date of each Credit Event is in compliance with, all applicable
Environmental Laws and the requirements of any permits issued under such
Environmental Laws and neither the U.S. Borrower nor any of its Subsidiaries is
liable for any penalties, fines or forfeitures for failure to comply with any of
the foregoing. Except as would not reasonably be expected to have Material
Adverse Effect, there are no pending or past or, to the knowledge of any Senior
Officer, threatened Environmental Claims against the U.S. Borrower or any of its
Subsidiaries or any Real Property owned, leased or operated by the U.S. Borrower
or any of its Subsidiaries (including any such claim arising out of the
ownership, lease or operation by the U.S. Borrower or any of its Subsidiaries of
any Real Property formerly owned, leased or operated by the U.S. Borrower or any
of its Subsidiaries but no longer owned, leased or operated by the U.S. Borrower
or any of its Subsidiaries). Except as would not reasonably be expected to have
Material Adverse Effect, there are no facts, circumstances, conditions or
occurrences on any Real Property owned, leased or operated by the U.S. Borrower
or any of its Subsidiaries (including, to the knowledge of a Senior Officer, any
Real Property formerly owned, leased or operated by the U.S. Borrower or any of
its Subsidiaries but no longer owned, leased or operated by the U.S. Borrower or
any of its Subsidiaries) or on any property adjoining or in the vicinity of any
such Real Property that would reasonably be expected (i) to form the basis of an
Environmental Claim against the U.S. Borrower or any of its Subsidiaries or any
such Real Property or (ii) to cause any such Real Property to be subject to any
restrictions on the ownership, occupancy, use or transferability of such Real
Property by the U.S. Borrower or any of its Subsidiaries under any applicable
Environmental Law.

(b) Except as would not reasonably be expected to have Material Adverse Effect,
Hazardous Materials have not at any time been generated, used, treated or stored
on, or transported to or from, any Real Property owned, leased or operated by
the U.S. Borrower or any of its Subsidiaries except in compliance with all
applicable Environmental Laws and in connection with the operation, use and
maintenance of such Real Property by the U.S. Borrower’s or such Subsidiary’s
business. Except as would not reasonably be expected to have Material Adverse
Effect, Hazardous Materials have not at any time been Released on or from any
Real Property owned, leased or operated by the U.S. Borrower or any of its
Subsidiaries or by any person acting for or under contract to the U.S. Borrower
or any of its Subsidiaries, or to the knowledge of the Borrowers, by any other
Person in respect of Real Property owned,

 

-28-



--------------------------------------------------------------------------------

leased or operated by the U.S. Borrower or any of its Subsidiaries (including,
to the knowledge of the Borrowers, any Real Property owned, leased or operated
by the U.S. Borrower or any of its Subsidiaries but no longer owned, leased or
operated by the U.S. Borrower or any of its Subsidiaries), except in compliance
with all applicable Environmental Laws.

7.16 Properties. All Real Property (other than Real Property with an individual
Fair Market Value less than $10,000,000 as of the Amendment No. 4 Effective
Date) and vessels owned by the U.S. Borrower or any of its Subsidiaries, and all
material Leaseholds leased by the U.S. Borrower or any of its Subsidiaries, in
each case as of the Amendment No. 4 Effective Date, and the nature of the
interest therein, are correctly set forth in a certificate of the U.S. Borrower
delivered to the Administrative Agent on the Amendment No. 4 Effective Date
(and, to the extent that any such Real Property (or any portion thereof)
constitutes “Principal Property” (as defined in the Existing 2013 Senior Notes
Indenture), such certificate correctly identifies such Real Property (or the
applicable portion thereof) as “Principal Property”). Each of the U.S. Borrower
and each of its Subsidiaries has good and marketable title to, or a validly
subsisting leasehold interest in, all material properties owned or leased by it,
including all Real Property and vessels reflected in the certificate referred to
above and in the financial statements referred to in Section 7.09(b) (except
(x) such properties sold in the ordinary course of business since the dates of
the respective financial statements referred to therein, (y) such properties
otherwise sold or transferred as permitted by the terms of this Agreement and
(z) such Real Properties owned by the U.S. Borrower or any of its Subsidiaries
which may be subject to immaterial defects of title which do not impair the use
of such Real Property or the business conducted by the U.S. Borrower or such
Subsidiary thereon), free and clear of all Liens, other than Permitted Liens.

7.17 Labor Relations. Neither the U.S. Borrower nor any of its Subsidiaries is
engaged in any unfair labor practice that has had, or could reasonably be
expected to have, either individually or in the aggregate, a Material Adverse
Effect. There is (i) no unfair labor practice complaint pending against the U.S.
Borrower or any of its Subsidiaries or, to the knowledge of any Senior Officer,
threatened against any of them, before the National Labor Relations Board or any
similar foreign tribunal or agency, and no grievance or arbitration proceeding
arising out of or under any collective bargaining agreement is so pending
against the U.S. Borrower or any of its Subsidiaries or, to the knowledge of any
Senior Officer, threatened against any of them, (ii) no strike, labor dispute,
slowdown or stoppage pending against the U.S. Borrower or any of its
Subsidiaries or, to the knowledge of any Senior Officer, threatened against the
U.S. Borrower or any of its Subsidiaries and (iii) no union representation
question existing with respect to the employees of the U.S. Borrower or any of
its Subsidiaries and no union organizing activities are taking place, except
(with respect to any matter specified in clause (i), (ii) or (iii) above, either
individually or in the aggregate) such as has not had, and could not reasonably
be expected to have, a Material Adverse Effect.

7.18 Tax Returns and Payments. The U.S. Borrower and each of its Subsidiaries
has timely filed (including applicable extensions), or has had filed on its
behalf, with the appropriate taxing authority, all material returns, statements,
forms and reports for taxes (the “Returns”) required to be filed by or with
respect to the income, properties or operations of the U.S. Borrower and each of
its Subsidiaries. The Returns accurately reflect in all material respects all
liability for taxes of the U.S. Borrower and each of its Subsidiaries as a whole
for the periods covered thereby. The U.S. Borrower and each of its Subsidiaries
have paid all material taxes payable by them other than those contested in good
faith and adequately disclosed and for which adequate reserves have been
established in accordance with U.S. GAAP. Except as set forth in a certificate
of the U.S. Borrower delivered to the Administrative Agent on the Amendment
No. 4 Effective Date, as of the Amendment No. 4 Effective Date, there is no
action, suit, proceeding, investigation, audit, or claim now pending or, to the
knowledge of any Senior Officer, threatened by any authority regarding any taxes
relating to the U.S. Borrower and each of its Subsidiaries.

 

-29-



--------------------------------------------------------------------------------

Except as set forth in the certificate referred to above, as of the Amendment
No. 4 Effective Date, neither the U.S. Borrower nor any of its Subsidiaries has
entered into an agreement or waiver or been requested to enter into an agreement
or waiver extending any statute of limitations relating to the payment or
collection of taxes of the U.S. Borrower or any of its Subsidiaries, or is aware
of any circumstances that would cause the taxable years or other taxable periods
of the U.S. Borrower or any of its Subsidiaries not to be subject to the
normally applicable statute of limitations.

7.19 Insurance. The U.S. Borrower has delivered to the Administrative Agent a
true, correct and complete summary of all insurance maintained by the U.S.
Borrower and its Subsidiaries on and as of the Amendment No. 4 Effective Date,
with the amounts insured (and any deductibles) set forth therein.

7.20 Special Purpose Corporations. The Bermuda Partnership has no significant
assets (other than Equity Interests of its Subsidiaries and the immaterial
assets used for the performance of those activities permitted to be performed by
it pursuant to Sections 9.01(b) and (c)) or liabilities (other than under this
Agreement and the other Credit Documents to which it is a party and those
liabilities permitted to be incurred by it pursuant to Sections 9.01(b) and
(c)); provided that notwithstanding the foregoing, the Bermuda Partnership shall
be permitted to (i) provide treasury, accounting, logistic and other
administrative support services to its Affiliates on an arm’s length basis and
hold and retain cash earned in connection with the provision of such services
and (ii) receive and hold additional cash and Cash Equivalents from its
Subsidiaries and/or Affiliates, so long as, in the case of this clause (ii), the
same are promptly (and in any event within one Business Day of receipt thereof)
loaned, distributed and/or contributed, subject to Section 9.01(c), to its
Subsidiaries and/or Affiliates in accordance with the requirements of
Section 9.05 of this Agreement.

7.21 Subordination. The subordination provisions contained in the Existing
Senior Notes Indentures are enforceable against (i) the U.S. Subsidiary
Guarantors party thereto, and (ii) the holders of the Existing Senior Notes. All
Guaranteed Obligations (as defined in the U.S. Subsidiaries Guaranty) of the
U.S. Subsidiary Guarantors and all Obligations of the U.S. Borrower under the
Credit Documents to which it is a party, are within the definitions of
“Guarantor Senior Debt” and “Designated Guarantor Senior Debt” or “Senior Debt”
and “Designated Senior Debt,” as applicable, included in such subordination
provisions.

Section 8. Affirmative Covenants. Each Borrower hereby covenants and agrees that
as of the Amendment No. 4 Effective Date and thereafter for so long as this
Agreement is in effect and until the Total Commitment has been terminated, and
the Loans, together with interest, Fees and all other Obligations (other than
any indemnities described in Section 13.13 which are not then due and payable)
incurred hereunder, are paid in full:

8.01 Information Covenants. The U.S. Borrower will furnish, or will cause to be
furnished, to the Administrative Agent (who shall furnish to each Lender):

(a) Quarterly Financial Statements. Within 3 Business Days following the 45th
day after the close of the first three quarterly accounting periods in each
Fiscal Year of the U.S. Borrower, (i) (x) the consolidated balance sheet of the
U.S. Borrower and its Consolidated Subsidiaries as at the end of such quarterly
accounting period and the related consolidated statements of income and of cash
flows for such quarterly accounting period and for the elapsed portion of the
Fiscal Year ended with the last day of such quarterly accounting period, in each
case setting forth comparative figures for the corresponding quarterly
accounting period in the prior Fiscal Year, (y) the consolidated balance sheet
of each Business Segment as at the end of such quarterly accounting period and
the related consolidated statement of income of such Business Segment for

 

-30-



--------------------------------------------------------------------------------

such quarterly accounting period and for the elapsed portion of the Fiscal Year
ended with the last day of such quarterly accounting period, in each case
setting forth comparative figures for the corresponding quarterly accounting
period in the prior Fiscal Year, and (z) the consolidated balance sheets of the
U.S. Dole Group and the Non-U.S. Dole Group as at the end of such quarterly
accounting period and the related consolidated statements of income of each such
group for such quarterly accounting period and for the elapsed portion of the
Fiscal Year ended with the last day of such quarterly accounting period, all of
the foregoing of which shall be in reasonable detail and, in the case of the
financial statements described in subclause (x) above, be certified by an
Authorized Officer of the U.S. Borrower that they fairly present in all material
respects in accordance with U.S. GAAP the financial condition of the U.S.
Borrower and its Consolidated Subsidiaries as of the dates indicated and the
results of their operations and/or changes in their cash flows for the periods
indicated, subject to normal year-end audit adjustments and the absence of
footnotes and (ii) management’s discussion and analysis of the important
operational and financial developments during such quarterly accounting period;
provided, however, that for any quarterly accounting period for which the U.S.
Borrower has filed a Form 10-Q Report with the SEC, the furnishing of (I) the
U.S. Borrower’s Form 10-Q Report filed with the SEC for such quarterly
accounting period and (II) the consolidated balance sheet of each Business
Segment as at the end of such quarterly accounting period and the related
consolidated statement of income of such Business Segment for such quarterly
accounting period, shall satisfy the requirements of subclauses (i) and (ii) of
this Section 8.01(a).

(b) Annual Financial Statements. Within 3 Business Days following the 90th day
after the close of each Fiscal Year of the U.S. Borrower, (i) (x) the
consolidated balance sheet of the U.S. Borrower and its Consolidated
Subsidiaries as at the end of such Fiscal Year and the related consolidated
statements of income and stockholders’ equity and of cash flows for such Fiscal
Year and setting forth comparative consolidated figures for the preceding Fiscal
Year, (y) the consolidated balance sheet of each Business Segment as at the end
of such Fiscal Year and the related consolidated statements of income of each
Business Segment for such Fiscal Year and setting forth comparative consolidated
figures for the preceding Fiscal Year and (z) the consolidated balance sheet of
each of the U.S. Dole Group and the Non-U.S. Dole Group as at the end of such
Fiscal Year and the related consolidated statements of income of each such group
for such Fiscal Year and setting forth comparative consolidated figures for the
preceding Fiscal Year, (ii) in the case of the financial statements referred to
in subclause (i)(x) above, together with a report and opinion by Deloitte &
Touche LLP or such other independent certified public accountants of recognized
national standing as shall be acceptable to the Administrative Agent, which
report and opinion (I) shall be prepared in accordance with generally accepted
auditing standards, (II) shall be made without qualification or expression of
uncertainty, in each case as to going concern and (III) shall state that such
statements fairly present in all material respects the financial condition of
the U.S. Borrower and its Consolidated Subsidiaries as of the dates indicated
and the results of their operations and changes in financial position for the
periods indicated in conformity with U.S. GAAP and (iii) management’s discussion
and analysis of the important operational and financial developments during such
Fiscal Year; provided, however, that for any Fiscal Year for which the U.S.
Borrower has filed a Form 10-K Report with the SEC, the furnishing of (I) the
U.S. Borrower’s Form 10-K Report filed with the SEC for such Fiscal Year and
(II) the consolidated balance sheet of each Business Segment as at the end of
such Fiscal Year and the related consolidated statement of income of such
Business Segment for such Fiscal Year, shall satisfy the requirements of
subclause (i) and (iii) of this Section 8.01(b).

(c) Financial Projections, etc. Not more than 90 days after the commencement of
each Fiscal Year of the U.S. Borrower commencing after the Amendment No. 4
Effective Date,

 

-31-



--------------------------------------------------------------------------------

financial projections in form reasonably satisfactory to the Administrative
Agent (including projected statements of income, sources and uses of cash and
balance sheets, taking into account any Significant Asset Sales intended to be
consummated during such Fiscal Year) prepared by the U.S. Borrower (i) for each
of the four Fiscal Quarters of such Fiscal Year prepared in detail and (ii) for
each of the immediately succeeding two Fiscal Years prepared in summary form, in
each case, on a consolidated basis, for the U.S. Borrower and its Consolidated
Subsidiaries and setting forth, with appropriate discussion, the principal
assumptions upon which such financial projections are based.

(d) Officer’s Certificates. At the time of the delivery of the financial
statements provided for in Sections 8.01(a) and (b) for each Fiscal Year ended
on or after the Amendment No. 4 Effective Date, a certificate of the Chief
Financial Officer or other Authorized Officer of the U.S. Borrower to the effect
that no Default or Event of Default exists or, if any Default or Event of
Default does exist, specifying the nature and extent thereof, which certificate
shall (i) if delivered in connection with the financial statements required by
Section 8.01(a) or (b), set forth in reasonable detail the calculation of the
Total Leverage Ratio and Senior Secured Leverage Ratio, in each case, as at the
last day of the respective Fiscal Quarter or Fiscal Year of the U.S. Borrower,
as the case may be, (ii) if delivered with the financial statements required by
Section 8.01(b), set forth in reasonable detail (x) the amount of (and the
calculations required to establish the amount of) Excess Cash Flow for the
applicable Excess Cash Flow Payment Period and (y) the amount required to be
paid pursuant to Section 4.02(f) on the relevant Excess Cash Payment Date, and
(iii) certify that there have been no changes to Annexes A through G of the U.S.
Security Agreement, Annexes A through G of the U.S. Pledge Agreement and the
annexes or schedules to any other Security Document, in each case since the
Amendment No. 4 Effective Date or, if later, since the date of the most recent
certificate delivered pursuant to this Section 8.01(d), or if there have been
any such changes, a list in reasonable detail of such changes (but, in each case
with respect to this clause (iii), only to the extent that such changes are
required to be reported to the Collateral Agent pursuant to the terms of such
Security Documents) and whether the Borrowers and the other Credit Parties have
otherwise taken all actions required to be taken by them pursuant to such
Security Documents in connection with any such changes.

(e) Notice of Default or Litigation. Promptly, and in any event within five
Business Days after a Senior Officer obtains knowledge thereof, notice of
(i) the occurrence of any event which constitutes a Default or an Event of
Default, which notice shall specify the nature and period of existence thereof
and what action the U.S. Borrower or such Subsidiary proposes to take with
respect thereto, (ii) any litigation or proceeding pending or threatened
(x) against the U.S. Borrower or any of its Subsidiaries which has had, or could
reasonably be expected to have, a Material Adverse Effect or (y) with respect to
any ABL Credit Document or any Existing Senior Notes Indenture and (iii) any
other event, change or circumstance which has had, or could reasonably be
expected to have, a Material Adverse Effect.

(f) Environmental Matters. Within five Business Days after a Senior Officer
obtains knowledge of any of the following (but only to the extent that any of
the following, either individually or in the aggregate, has had, or could
reasonably be expected to have, a Material Adverse Effect), written notice of:

(i) any pending or threatened Environmental Claim against the U.S. Borrower or
any of its Subsidiaries or any Real Property owned, leased or operated by the
U.S. Borrower or any of its Subsidiaries;

 

-32-



--------------------------------------------------------------------------------

(ii) any condition or occurrence on any Real Property owned, leased or operated
by the U.S. Borrower or any of its Subsidiaries that (x) results in
noncompliance by the U.S. Borrower or any of its Subsidiaries with any
applicable Environmental Law or (y) could reasonably be anticipated to form the
basis of an Environmental Claim against the U.S. Borrower or any of its
Subsidiaries or any such Real Property;

(iii) any condition or occurrence on any Real Property owned, leased or operated
by the U.S. Borrower or any of its Subsidiaries that could reasonably be
anticipated to cause such Real Property to be subject to any restrictions on the
ownership, lease, occupancy, use or transferability by the U.S. Borrower or such
Subsidiary, as the case may be, of its interest in such Real Property under any
Environmental Law; and

(iv) the taking of any removal or remedial action in response to the actual or
alleged presence of any Hazardous Material on any Real Property owned, leased or
operated by the U.S. Borrower or any of its Subsidiaries.

All such notices shall describe in reasonable detail the nature of the claim,
investigation, condition, occurrence or removal or remedial action and the U.S.
Borrower’s response or proposed response thereto. In addition, the U.S. Borrower
agrees to provide the Lenders (by delivery to the Administrative Agent) with
copies of such detailed reports relating to any of the matters set forth in
clauses (i)-(iv) above as may reasonably be requested by the Administrative
Agent or any Lender.

(g) Reports. Within 3 Business Days following transmission thereof, copies of
any filings and registrations with, and reports to, the SEC by the U.S. Borrower
or any of its Subsidiaries and copies of all financial statements, proxy
statements, notices and reports as the U.S. Borrower or any of its Subsidiaries
shall send generally to the holders of Indebtedness or (following the public
issuance of Equity Interests of the U.S. Borrower or any of its Subsidiaries)
their Equity Interests in their capacity as such holders (to the extent not
theretofore delivered to the Lenders pursuant to this Agreement or publicly
available on the SEC’s website).

(h) New Subsidiaries; etc. Within 3 Business Days after the 45th day following
the close of each of the first three Fiscal Quarters of each Fiscal Year of the
U.S. Borrower and within 3 Business Days after the 90th day following the close
of each Fiscal Year of the U.S. Borrower, (x) a list showing each Material
Foreign Subsidiary of the U.S. Borrower established, created or acquired during
the respective Fiscal Quarter or Fiscal Year which has not theretofore become
party to the Foreign Subsidiaries Guaranty or any Security Document, and (y) a
list showing each Subsidiary of the U.S. Borrower established, created or
acquired during the respective Fiscal Quarter or Fiscal Year (and specifying
whether such Subsidiary is a Material Foreign Subsidiary), and each Subsidiary
which has had any Equity Interests transferred during the respective Fiscal
Quarter or Fiscal Year (in each case describing in reasonable detail the
respective transfer of Equity Interests), in each case, showing any change in
the direct owner of the Equity Interests in such Subsidiary and describing such
Equity Interests in reasonable detail, and certifying that each such Subsidiary,
and each Credit Party which owns any Equity Interests therein as a result of any
such changes, has taken all actions, if any, required pursuant to Section 8.11
and the relevant Security Documents.

(i) Annual Meetings with Lenders. At the request of the Administrative Agent,
the U.S. Borrower shall, within 120 days after the close of each Fiscal Year of
the U.S. Borrower, hold a meeting (which may be by conference call or
teleconference), at a time and place selected by the U.S. Borrower and
reasonably acceptable to the Administrative Agent, with all of the

 

-33-



--------------------------------------------------------------------------------

Lenders that choose to participate, to review the financial results of the
previous Fiscal Year and the financial condition of the U.S. Borrower and its
Subsidiaries and the budgets presented for the current Fiscal Year of the U.S.
Borrower and its Subsidiaries.

(j) Notice of Mandatory Repayments. On or prior to the date of any mandatory
repayment of outstanding Term Loans pursuant to Sections 4.02(c) through (f),
inclusive, the U.S. Borrower shall provide written notice of the amount of the
respective repayment of outstanding Term Loans and the calculations therefor (in
reasonable detail).

(k) Hedging Agreements. Upon request of the Administrative Agent, a schedule of
all Interest Rate Protection Agreements and Other Hedging Agreements entered
into by the U.S. Borrower or any of its Subsidiaries with any Lender and/or any
of its affiliates.

(l) Other Information. From time to time, such other information or documents
(financial or otherwise) with respect to the U.S. Borrower or its Subsidiaries
as the Administrative Agent or any Lender may reasonably request; provided that
the tax opinion delivered by Deloitte & Touche LLP referenced in Section 8.01(n)
of the Original Credit Agreement shall only be made available for review by any
Lender requesting same at the headquarters of the U.S. Borrower.

(m) The Borrower hereby acknowledges that (a) the Administrative Agent and/or
the Lead Arranger will make available to the Lenders materials and/or
information provided by or on behalf of the Borrower hereunder (collectively,
“Borrower Materials”) by posting the Borrower Materials on IntraLinks or another
similar electronic system (the “Platform”) and (b) certain of the Lenders (each,
a “Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to the Borrower or its Affiliates, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities. The Borrower hereby agrees that so long as the Borrower is the
issuer of any outstanding debt or equity securities that are registered or
issued pursuant to a private offering or is actively contemplating issuing any
such securities it will use commercially reasonable efforts to identify that
portion of the Borrower Materials that may be distributed to the Public Lenders
and that (w) all such Borrower Materials shall be clearly and conspicuously
marked “PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall
appear prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC,” the Borrower shall be deemed to have authorized the Administrative
Agent, the Lead Arranger, and the Lenders to treat such Borrower Materials as
not containing any material non-public information (although it may be sensitive
and proprietary) with respect to the Borrower or its securities for purposes of
United States Federal and state securities laws; (y) all Borrower Materials
marked “PUBLIC” are permitted to be made available through a portion of the
Platform designated “Public Side Information;” and (z) the Administrative Agent
and the Lead Arranger shall be entitled to treat any Borrower Materials that are
not marked “PUBLIC” as being suitable only for posting on a portion of the
Platform not designated “Public Side Information.” Notwithstanding the
foregoing, the Borrower shall be under no obligation to mark any Borrower
Materials “PUBLIC”.

8.02 Books, Records and Inspections. The U.S. Borrower will, and will cause each
of its Subsidiaries to, keep proper books of record and accounts in which full,
true and correct entries which permit the preparation of financial statements in
accordance with U.S. GAAP and which conform to all requirements of law shall be
made of all dealings and transactions in relation to its business and
activities. The U.S. Borrower will, and will cause each of its Subsidiaries to,
permit officers and designated representatives

 

-34-



--------------------------------------------------------------------------------

of any Agent or, if any Specified Default or any Event of Default then exists,
any Lender to visit and inspect, under guidance of officers of the U.S. Borrower
or such Subsidiary, any of the properties of the U.S. Borrower or such
Subsidiary, and to examine the books of account of the U.S. Borrower or such
Subsidiary and discuss the affairs, finances and accounts of the U.S. Borrower
or such Subsidiary with, and be advised as to the same by, its and their
officers and independent accountants, all upon reasonable prior notice and at
such reasonable times and intervals and to such reasonable extent as such Agent
or such Lender may reasonably request.

8.03 Insurance.

(a) The U.S. Borrower will, and will cause each of its Subsidiaries to,
(i) maintain, with financially sound and reputable insurance companies,
insurance on all its property in at least such amounts and against at least such
risks as is consistent and in accordance with industry practice and (ii) furnish
to the Administrative Agent, upon request by the Administrative Agent or any
Lender, full information as to the insurance carried. Such insurance shall in
any event include physical damage insurance on all real and personal property
(whether now owned or hereafter acquired) on an all risk basis and business
interruption insurance.

(b) The U.S. Borrower will, and will cause each of its Subsidiaries to, at all
times keep the Collateral of the U.S. Borrower and its Subsidiaries insured in
favor of the Collateral Agent, and all policies or certificates with respect to
such insurance (and any other insurance maintained by, or on behalf of, the U.S.
Borrower or any of its Subsidiaries) with respect to the Collateral (i) shall be
endorsed to the Collateral Agent’s satisfaction for the benefit of the
Collateral Agent (including, without limitation, by naming the Collateral Agent
as certificate holder, mortgagee and loss payee with respect to Real Property,
certificate holder and loss payee with respect to personal property, additional
insured with respect to general liability and umbrella liability coverage and
certificate holder with respect to workers’ compensation insurance) and
(ii) shall state that such insurance policies shall not be canceled or
materially changed without at least 30 days’ prior written notice thereof by the
respective insurer to the Collateral Agent.

(c) If the U.S. Borrower or any of its Subsidiaries shall fail to comply with
this Section 8.03, the Administrative Agent and/or the Collateral Agent shall
have the right (but shall be under no obligation), upon ten Business Days’
notice to the U.S. Borrower, to procure such insurance, and the Borrowers agree
jointly and severally to reimburse the Administrative Agent or the Collateral
Agent, as the case may be, for all costs and expenses of procuring such
insurance.

8.04 Payment of Taxes. The U.S. Borrower will pay and discharge, and will cause
each of its Subsidiaries to pay and discharge, all taxes, assessments and
governmental charges or levies imposed upon it or upon its income or profits, or
upon any properties belonging to it, in each case on a timely basis, and all
lawful claims which, if unpaid, might become a lien or charge upon any
properties of the U.S. Borrower or any of its Subsidiaries not otherwise
permitted under Section 9.03(i); provided that neither the U.S. Borrower nor any
of its Subsidiaries shall be required to pay any such tax, assessment, charge,
levy or claim which is being contested in good faith and by proper proceedings
if it has maintained adequate reserves with respect thereto in accordance with
U.S. GAAP.

8.05 Existence; Franchises. The U.S. Borrower will do, and will cause each of
its Subsidiaries to do, or cause to be done, all things necessary to preserve
and keep in full force and effect its existence and its material rights,
franchises, authorities to do business, licenses, certifications, accreditations
and patents; provided, however, that nothing in this Section 8.05 shall prevent
(i) sales of assets and other transactions by the U.S. Borrower or any of its
Subsidiaries in accordance with Section 9.02, (ii) the withdrawal by the U.S.
Borrower or any of its Subsidiaries of its qualification as a foreign
corporation, partnership or limited liability company, as the case may be, in
any jurisdiction where such withdrawal

 

-35-



--------------------------------------------------------------------------------

could not, either individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect or (iii) the dissolution of any Excluded Domestic
Subsidiary or any Excluded Foreign Subsidiary.

8.06 Compliance with Statutes; etc. The U.S. Borrower will, and will cause each
of its Subsidiaries to, comply with all applicable statutes, regulations and
orders of, and all applicable restrictions imposed by, all governmental bodies,
domestic or foreign, in respect of the conduct of its business and the ownership
of its property, except for such noncompliances as, individually or in the
aggregate, have not had, and could not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.

8.07 Compliance with Environmental Laws. (i) The U.S. Borrower will comply, and
will cause each of its Subsidiaries to comply, in all material respects with all
Environmental Laws applicable to the ownership or use of its Real Property and
vessels now or hereafter owned, leased or operated by the U.S. Borrower or any
of its Subsidiaries, will promptly pay or cause to be paid all costs and
expenses incurred in connection with such compliance, and will keep or cause to
be kept all such Real Property and vessels free and clear of any Liens imposed
pursuant to such Environmental Laws and (ii) neither the U.S. Borrower nor any
of its Subsidiaries will generate, use, treat, store, Release or dispose of, or
permit the generation, use, treatment, storage, Release or disposal of,
Hazardous Materials on any Real Property or vessels owned, leased or operated by
the U.S. Borrower or any of its Subsidiaries, or transport or permit the
transportation of Hazardous Materials to or from any such Real Property, except
as required in the ordinary course of business of the U.S. Borrower and its
Subsidiaries and as allowed by (and in compliance with) applicable law or
regulation and except for any failures to comply with the requirements specified
in clause (i) or (ii) above, which, either individually or in the aggregate,
have not had, and could not reasonably be expected to have, a Material Adverse
Effect. If the U.S. Borrower or any of its Subsidiaries, or any tenant or
occupant of any Real Property or vessel owned, leased or operated by the U.S.
Borrower or any of its Subsidiaries, causes or permits any intentional or
unintentional act or omission resulting in the presence or Release of any
Hazardous Material (except in compliance with applicable Environmental Laws),
the U.S. Borrower agrees to undertake, and/or to cause any of its Subsidiaries,
tenants or occupants to undertake, at their sole expense, any clean up, removal,
remedial or other action required pursuant to Environmental Laws to remove and
clean up any Hazardous Materials from any Real Property or vessel except where
the failure to do so has not had, and could not reasonably be expected to have,
a Material Adverse Effect.

8.08 ERISA. As soon as possible and, in any event, within twenty (20) Business
Days after the U.S. Borrower, any Subsidiary of the U.S. Borrower or any ERISA
Affiliate knows or has reason to know of the occurrence of any of the following,
the U.S. Borrower will deliver to the Administrative Agent written notice of the
chief financial officer, vice president of human resources or other Authorized
Officer of the U.S. Borrower setting forth, to the extent known, and in
reasonable detail, such occurrence and the action, if any, that the U.S.
Borrower, such Subsidiary or such ERISA Affiliate is required or proposes to
take, together with any notices required or proposed to be given to or filed by
the U.S. Borrower, such Subsidiary, the Plan administrator or such ERISA
Affiliate to or with, the PBGC or any other governmental agency, or a Plan or
Multiemployer Plan participant, and any notices received by the U.S. Borrower,
such Subsidiary or ERISA Affiliate from the PBGC or other governmental agency or
a Plan or Multiemployer Plan participant or the Plan administrator with respect
thereto: that a Reportable Event has occurred (except to the extent that the
U.S. Borrower has previously delivered to the Administrative Agent a notice (if
any) concerning such event pursuant to the next clause hereof); that a
contributing sponsor (as defined in Section 4001(a)(13) of ERISA) of a Plan
subject to Title IV of ERISA is subject to the advance reporting requirement of
PBGC Regulation Section 4043.61 (without regard to subparagraph (b)(1) thereof),
and an event described in subsection .62, .63, .64, .65, .66, .67 or .68 of PBGC
Regulation

 

-36-



--------------------------------------------------------------------------------

Section 4043 is reasonably expected to occur with respect to such Plan within
the following 30 days; that an accumulated funding deficiency, within the
meaning of Section 412 of the Code or Section 302 of ERISA, has been incurred or
an application may be or has been made for a waiver or modification of the
minimum funding standard (including any required installment payments) or an
extension of any amortization period under Section 412 of the Code or
Section 303 or 304 of ERISA with respect to a Plan; that any contribution
required to be made with respect to a Plan or Multiemployer Plan or Foreign
Pension Plan has been made more than sixty (60) days late; that a Plan or
Multiemployer Plan has been or may be involuntarily terminated, reorganized,
partitioned or declared insolvent under Title IV of ERISA; that a Plan or
Multiemployer Plan has a material Unfunded Current Liability; that involuntary
proceedings may be or have been instituted to terminate or appoint a trustee to
administer a Plan which is subject to Title IV of ERISA; that an involuntary
proceeding has been instituted pursuant to Section 515 of ERISA to collect a
delinquent contribution to a Plan or Multiemployer Plan; that the U.S. Borrower,
any Subsidiary of the U.S. Borrower or any ERISA Affiliate will or may incur any
material liability (including any indirect, contingent, or secondary liability)
to or on account of the termination of or withdrawal from a Plan or
Multiemployer Plan under Section 4062, 4063, 4064, 4069, 4201, 4204 or 4212 of
ERISA or with respect to a Plan or Multiemployer Plan under Section 401(a)(29),
4971, 4975 or 4980 of the Code or Section 409 or 502(i) or 502(l) of ERISA or
with respect to a group health plan (as defined in Section 607(1) of ERISA or
Section 4980B(g)(2) of the Code) under Section 4980B of the Code; or that the
U.S. Borrower or any Subsidiary of the U.S. Borrower may incur any liability
pursuant to any employee welfare benefit plan (as defined in Section 3(1) of
ERISA) that provides benefits to retired employees or other former employees
(other than as required by Section 601 of ERISA) or any Plan or any Foreign
Pension Plan in addition to the liability that existed on the Restatement
Effective Date pursuant to any such plan or plans by an amount that would be
material to the U.S. Borrower or any Subsidiary of the U.S. Borrower. To the
extent that the financial statements set forth with particularity a liability
for which notice would otherwise be required to be given hereunder, a separate
notice thereof shall not be required hereunder. At the request of the
Administrative Agent, the U.S. Borrower will deliver to the Administrative Agent
copies of any records, documents or other information that must be furnished to
the PBGC with respect to any Plan pursuant to Section 4010 of ERISA. The U.S.
Borrower will also deliver upon written request to the Administrative Agent a
complete copy of the annual report (on Internal Revenue Service Form
5500-series) of each Plan (including, to the extent required, the related
financial and actuarial statements and opinions and other supporting statements,
certifications, schedules and information) required to be filed with the
Internal Revenue Service. In addition to any notices delivered to the
Administrative Agent pursuant to the first sentence hereof, copies of annual
reports and any records, documents or other information required to be furnished
to the PBGC or any other government agency, and any material notices received by
the U.S. Borrower, any Subsidiary of the U.S. Borrower or any ERISA Affiliate
with respect to any Plan or Foreign Pension Plan or received from any government
agency or plan administrator or sponsor or trustee with respect to any
Multiemployer Plan, shall, upon request of the Administrative Agent, be
delivered to the Administrative Agent no later than twenty (20) Business Days
after the date of such request. The U.S. Borrower and each of its applicable
Subsidiaries shall ensure that all Foreign Pension Plans administered by it or
into which it makes payments obtain or retain (as applicable) registered status
under and as required by applicable law and is administered in a timely manner
in all respects in compliance with all applicable laws except where the failure
to do any of the foregoing has not had, and could not reasonably be expected to
have, a Material Adverse Effect.

8.09 Good Repair. The U.S. Borrower will, and will cause each of its
Subsidiaries to, ensure that its material properties and equipment required to
be used in its business are kept in reasonably good repair, working order and
condition, ordinary wear and tear excepted, and that from time to time there are
made in such properties and equipment all needful and proper repairs, renewals,
replacements, extensions, additions, betterments and improvements thereto, to
the extent and in the manner useful or customary for companies in similar
businesses.

 

-37-



--------------------------------------------------------------------------------

8.10 End of Fiscal Years; Fiscal Quarters. The U.S. Borrower will cause (i) each
of its, and each of its Subsidiaries’, fiscal years to end on the Saturday
closest to December 31 of each calendar year and (ii) each of its, and each of
its Subsidiaries’, fiscal quarters to end on the last day of each period
described in the definition of “Fiscal Quarter”; provided that Foreign
Subsidiaries of the U.S. Borrower (other than the Bermuda Borrower and the
Bermuda Partnership) shall not be required to maintain the fiscal year and
fiscal quarter ends described above if it is not practicable for such Foreign
Subsidiary to maintain same as a result of foreign statutes, rules or law
applicable to such Foreign Subsidiary.

8.11 Additional Security; Additional Guaranties; Actions with Respect to
Non-Guarantor Subsidiaries; Further Assurances.

(a) Each Borrower will, and will cause its Subsidiaries which are Credit Parties
to, grant to the Collateral Agent security interests and mortgages (each, an
“Additional Mortgage”) in: (i) each vessel acquired by such Person after the
Amendment No. 4 Effective Date and having an initial book value in excess of
$5,000,000 and (ii) such fee-owned (or the equivalent) Real Property acquired by
such Person after the Amendment No. 4 Effective Date (or any Principal Property
of such Person on the Amendment No. 4 Effective Date which ceases to be an
Excluded Collateral after the Amendment No. 4 Effective Date) and having an
initial book value in excess of $10,000,000 which is not covered by the
Mortgages or Foreign Security Agreements in effect on the Amendment No. 4
Effective Date, as appropriate (each such Real Property referred to in this
clause (ii), an “Additional Mortgaged Property”); provided, however, that if the
aggregate initial book value of all Second-Tier Material Real Properties
acquired by such Persons after the Amendment No. 4 Effective Date which are not
then covered by Mortgages or Foreign Security Agreements, as appropriate, equals
or exceeds $20,000,000, each Credit Party shall grant to the Collateral Agent
security interests and mortgages in all such Second-Tier Material Real
Properties owned by any such Person which are not then covered by Mortgages or
Foreign Security Agreements, as appropriate (and not just those required to
reduce the aggregate value of all Second-Tier Material Real Properties
(determined as provided above) at such time below $20,000,000). All such
Additional Mortgages shall be granted pursuant to documentation in form
reasonably satisfactory to the Administrative Agent. Notwithstanding any
“after-acquired property” covenant contained in any Foreign Security Document
requiring the grant of a mortgage in “after-acquired” Real Property of any
Foreign Credit Party in favor of the Collateral Agent, no Foreign Credit Party
shall be required to grant to the Collateral Agent an Additional Mortgage in any
Real Property of such Foreign Credit Party acquired after the Initial Borrowing
Date as otherwise required by the respective Foreign Security Document unless
and until the grant of such Additional Mortgage would otherwise be required
pursuant to the terms of this Section 8.11(a). Additionally, if any portion of
any Mortgaged Property is at any time located in an area identified by the
Federal Emergency Management Agency (or any successor agency) as a Special Flood
Hazard Area with respect to which flood insurance has been made available under
the National Flood Insurance Act of 1968 (as now or hereafter in effect or
successor act thereto), then the Borrower shall (i) maintain, or cause to be
maintained, with a financially sound and reputable insurer, flood insurance in
an amount and otherwise sufficient to comply with all applicable rules and
regulations promulgated pursuant to the Flood Insurance Laws and (ii) deliver to
the Administrative Agent evidence of such compliance in form and substance
reasonably acceptable to the Administrative Agent.

(b) The U.S. Borrower will, and will cause each other Credit Party to, at its
own expense, take such further actions relating to the Collateral covered by any
of the Security Documents as the Collateral Agent may reasonably require
pursuant to this Section 8.11. Furthermore, the U.S. Borrower will cause to be
delivered to the Collateral Agent such opinions of counsel and other related
documents as may be reasonably requested by the Collateral Agent to assure
itself that this Section 8.11 has been complied with.

 

-38-



--------------------------------------------------------------------------------

(c) Subject to the provisions of the following clauses (e) and (f), if (w) at
any time any Domestic Subsidiary of the U.S. Borrower (other than an Excluded
JV) is created, established or acquired, the U.S. Borrower shall cause such
Subsidiary to execute and deliver counterparts of the U.S. Subsidiaries
Guaranty, the Intercompany Subordination Agreement, the Intercreditor Agreement,
the U.S. Security Agreement and the U.S. Pledge Agreement and comply with the
provisions of Section 8.11(a) and the provisions of the U.S. Security Agreement
and U.S. Pledge Agreement, (x) at any time any Subsidiary of the U.S. Borrower
(other than an Excluded JV) organized under the laws of any Qualified Non-U.S.
Jurisdiction is created, established or acquired, such Subsidiary shall be
required to execute and deliver counterparts of the Foreign Subsidiaries
Guaranty, the Intercompany Subordination Agreement and such Security Documents
as may be specified by the Administrative Agent (which shall, to the extent
applicable, be consistent with the Security Documents entered into by other
Foreign Credit Parties organized under the laws of such Qualified Non-U.S.
Jurisdiction), (y) at any time any Subsidiary of the U.S. Borrower (other than
an Excluded JV) organized under the laws of any Non-Qualified Jurisdiction in
which a Foreign Subsidiary Guarantor under this Agreement was organized on the
Amendment No. 4 Effective Date is created, established or acquired, such
Subsidiary shall be required to execute and deliver counterparts of the Foreign
Subsidiaries Guaranty and, in each case, unless the Administrative Agent
otherwise agrees based on advice of local counsel, the Intercompany
Subordination Agreement and such Security Documents as may be specified by the
Administrative Agent (which shall, to the extent applicable, be consistent with
the Security Documents entered into by other Foreign Credit Parties organized
under the laws of such Non-Qualified Jurisdiction) and (z) if at any time after
the Amendment No. 4 Effective Date any jurisdiction is added to the list of
Qualified Jurisdictions in accordance with the definition thereof contained
herein, then at the time of such designation each Wholly-Owned Subsidiary of the
U.S. Borrower organized under the laws of such Qualified Jurisdiction specified
by the U.S. Borrower shall be required to become a Foreign Subsidiary Guarantor
and take all actions specified in the preceding clause (x).

(d) At such time as any Equity Interests owned by any Credit Party cease to be
Excluded Collateral, the Credit Parties shall take such actions as may be
required by the U.S. Pledge Agreement and the other Security Documents or any
other documents that are reasonably requested by the Collateral Agent in order
to ensure that the Collateral Agent has a perfected first priority security
interest therein, provided that in the case of any Foreign Subsidiary that is a
corporation (or treated as such for U.S. tax purposes) that is owned by a U.S.
Credit Party, not more than 65% of the total outstanding voting Equity Interests
of such Person shall be required to be pledged in support of such U.S. Credit
Party’s obligations (x) as a Borrower under the Credit Agreement (in the case of
the U.S. Borrower) or (y) under its Guaranty in respect of the Obligations of
the U.S. Borrower (in the case of the other U.S. Subsidiary Guarantors).

(e) Each action required above by Section 8.11(a), (b), (c) or (d) shall be
completed no later than 90 days (or, in the case of actions relating to assets
located outside the United States, such greater number of days as the
Administrative Agent shall agree to in its sole and absolute discretion in any
given case) after such action is required pursuant to such clause, provided that
in the case of a newly-formed Subsidiary organized in (i) a Qualified Non-U.S.
Jurisdiction or (ii) a Non-Qualified Jurisdiction in which an existing Foreign
Subsidiary Guarantor is organized, such action shall not be required to be taken
until the gross book value of its assets (determined as of the last day of the
calendar month then last ended) is greater than $10,000,000, unless the
aggregate gross book value of all newly-formed Subsidiaries which have not
executed Security Documents in reliance on this proviso (determined as of the
last day of the calendar month then last ended) exceeds $20,000,000, at which
time all such excluded Subsidiaries (and not just those Subsidiaries required to
reduce the aggregate gross book value of such excluded Subsidiaries to below
$20,000,000) shall execute the required Credit Documents.

 

-39-



--------------------------------------------------------------------------------

(f) Notwithstanding anything to the contrary contained in clauses (c) through
(e) above, to the extent the taking of any action as described above by a new
Subsidiary acquired pursuant to a Permitted Acquisition, which is subject to
Permitted Acquired Debt which at such time remains in existence as permitted by
Section 9.04(b)(vi), then to the extent that the terms of the respective
Permitted Acquired Debt prohibit the taking of any actions which would otherwise
be required of such Subsidiary by this Section 8.11, then the time for taking
the respective actions (to the extent prohibited by the terms of the respective
Permitted Acquired Debt) shall be extended until 10 Business Days after the
earlier of (i) the date of repayment of such Permitted Acquired Debt and
(ii) the first date on which the taking of such actions would not violate the
terms of the respective issue of Permitted Acquired Debt. Furthermore, to the
extent any Subsidiary which is not a Wholly-Owned Subsidiary is acquired
pursuant to a Permitted Acquisition (in accordance with the limitations
contained in the definition thereof), then for so long as such Subsidiary is not
a Wholly-Owned Subsidiary, to the extent the U.S. Borrower in good faith
determines that the respective Subsidiary is not able, under applicable
requirements of law (whether because of fiduciary duties under applicable law or
other requirements of applicable law) to execute and deliver any Credit
Documents such Subsidiary would otherwise be required to execute in accordance
with this Section 8.11, such Subsidiary shall not be required to take such
actions as would otherwise be required above.

(g) Within 30 days following the request of the Administrative Agent, the
Collateral Agent or the Required Lenders, the Borrowers shall cause each Fee
Capped Foreign Subsidiary Guarantor (to the maximum extent permitted by
applicable law) to (x) enter into such amendments and/or modifications to the
relevant Credit Documents to which such Fee Capped Foreign Subsidiary Guarantor
is a party to cause the guaranty amount or the secured obligations thereunder,
as applicable, to equal 110% of the Fair Market Value of the Property owned or
held by such Fee Capped Foreign Subsidiary Guarantor and (y) pay all
registration, notarial and other fees, all taxes and all other amounts as may be
required in connection with the increase in amount of the guaranty and/or the
secured obligations under such Credit Documents.

(h) In the event that the Administrative Agent or the Required Lenders at any
time after the Amendment No. 4 Effective Date determine in their reasonable
discretion (whether as a result of a position taken by an applicable bank
regulatory agency or official, or otherwise) that real estate appraisals
satisfying the requirements set forth in 12 C.F.R., Part 34-Subpart C, or any
successor or similar statute, rule, regulation, guideline or order (any such
appraisal, a “Required Appraisal”) are or were required to be obtained, or
should be obtained, in connection with any U.S. Mortgaged Property or U.S.
Mortgaged Properties, then, within 90 days after receiving written notice
thereof from the Administrative Agent or the Required Lenders, as the case may
be, the U.S. Borrower shall cause such Required Appraisal to be delivered, at
the expense of the U.S. Borrower, to the Administrative Agent, which Required
Appraisal, and the respective appraiser, shall be satisfactory to the
Administrative Agent.

(i) Notwithstanding any “after-acquired property” covenant contained in any
Foreign Security Document requiring the grant of security interests in Property
of any Foreign Credit Party in favor of the Collateral Agent (but subject to
Section 8.11(a), no Foreign Credit Party shall be required to grant the
Collateral Agent security interests in Property of such Foreign Credit Party
acquired after the Initial Borrowing Date which is not a vessel and does not
constitute Real Property (all such Property, “After-Acquired Foreign Personal
Property”) and which is not covered already expressly by the respective Foreign
Security Document as otherwise required by such Foreign Security Document if the
gross book value of all After-Acquired Foreign Personal Property of such Foreign
Credit Party (determined as of the last day of the calendar month then last
ended) excluded from the pledge requirements pursuant to this clause (i) is less
than $10,000,000, unless (and until) the aggregate gross book value of all
After-Acquired Foreign Personal Property of all Foreign Credit Parties excluded
from the pledge requirements

 

-40-



--------------------------------------------------------------------------------

pursuant to this clause (i) (determined as of the last day of the calendar month
then last ended) exceeds $20,000,000, at which time the Foreign Credit Parties
shall take all actions required to be taken pursuant to the respective Foreign
Security Documents to grant the Collateral Agent a security interest in all
After-Acquired Foreign Personal Property as is required to cause the aggregate
gross book value (determined as described above) of all After-Acquired Foreign
Personal Property of all Foreign Credit Parties not then subject to a security
interest in favor of the Collateral Agent pursuant to the relevant Foreign
Security Documents not to exceed $10,000,000.

(j) Notwithstanding anything to the contrary contained above in this
Section 8.11 or elsewhere in this Agreement or the other Credit Documents, no
Credit Party shall be required to grant a security interest in, or Lien on, any
Excluded Collateral (so long as the respective Property constitutes Excluded
Collateral), and the value of any Excluded Collateral shall not be taken into
account in making determinations pursuant to the foregoing clauses of this
Section 8.11.

(k) No later than 45 days after the Amendment No. 4 Effective Date (or such
later date as the Administrative Agent shall agree in its sole discretion), the
applicable Credit Parties shall cause to be executed and/or delivered, as
applicable, to the Administrative Agent:

(i) with respect to the Foreign Security Documents, such amendments duly
executed and acknowledged by the applicable Credit Parties as may be requested
by the Administrative Agent in order to preserve and protect the validity of the
Liens granted to the Collateral Agent pursuant to such Foreign Security
Documents;

(ii) with respect to each Mortgage in favor of the Collateral Agent with respect
to any U.S. Mortgaged Property, an amendment (each, a “Mortgage Amendment”) duly
executed and acknowledged by the applicable Credit Party in form and substance
reasonably satisfactory to the Collateral Agent;

(iii) with respect to each Mortgage Amendment (other than with respect to the
Mortgage Amendment for the U.S. Mortgaged Properties in Florida and Hawaii), an
endorsement or other modification to the existing Mortgage Policy providing
assurance reasonably satisfactory to the Collateral Agent that the lien on such
Mortgaged Property in favor of the Collateral Agent shall continue to have the
enforceability and priority in effect immediately prior to the effectiveness of
Amendment 1;

(iv) with respect to each Mortgage Amendment (other than with respect to the
Mortgage Amendment for the U.S. Mortgaged Property in Florida), opinions of
counsel to the Credit Parties covering customary matters and in form and
substance reasonably satisfactory to the Collateral Agent;

(v) with respect to each U.S. Mortgaged Property upon which any building are
located, as requested by the Collateral Agent, a completed “Life-of-Loan”
Federal Emergency Management Agency Standard Flood Hazard Determination and for
each parcel of Real Property improved with a building located in a special flood
hazard area (x) a notice about special flood hazard area status and flood
disaster assistance duly executed by the applicable Credit Parties and
(y) evidence of flood insurance in amounts and otherwise sufficient to comply
with applicable law; and

(vi) a copy of, or a certificate as to coverage under, the insurance policies
required by Section 8.03 in form and substance satisfactory to the Collateral
Agent.

 

-41-



--------------------------------------------------------------------------------

8.12 Use of Proceeds. The U.S. Borrower will, and will cause each of its
Subsidiaries to, use the proceeds of the Loans for the purposes specified in
Section 7.05. Neither Borrower will, nor will it permit any of its Subsidiaries
to, use any of the proceeds of the Loans to finance the acquisition of any
Person that has not been approved and recommended by the board of directors (or
functional equivalent thereof) or the requisite shareholders of such Person.

8.13 Ownership of Subsidiaries.

(a) Notwithstanding anything to the contrary contained in this Agreement,
(x) the U.S. Borrower shall at all times own directly or indirectly 100% of the
capital stock of the Bermuda Borrower and (y) subject to the proviso to the
first sentence of Section 8.13(b), the U.S. Borrower shall at all times own
directly or indirectly (through one or more Wholly-Owned Domestic Subsidiaries
(as opposed to through Foreign Subsidiaries)) all of the capital stock or other
Equity Interests (to the extent owned by the U.S. Borrower or any of its
Subsidiaries) of each Domestic Subsidiary of the U.S. Borrower.

(b) The Borrowers shall take all actions so that, at all times from and after
the Amendment No. 4 Effective Date, all the assets of the U.S. Borrower and its
Subsidiaries located within the United States, all Equity Interests in all
Domestic Subsidiaries or other U.S. Persons and all or substantially all of the
business of the U.S. Borrower and its Subsidiaries conducted in the United
States, are, in each case, owned or conducted, as the case may be, by the U.S.
Borrower and one or more Domestic Subsidiaries which are not direct or indirect
Subsidiaries of any Foreign Subsidiary of the U.S. Borrower, provided that if a
Foreign Subsidiary (not itself created or established in contemplation of a
Permitted Acquisition) is acquired pursuant to a Permitted Acquisition which
Foreign Subsidiary has (either directly or through one or more Domestic
Subsidiaries) assets or operations in the United States, the U.S. Borrower shall
have a reasonable period of time (not to exceed 60 days) to effect the transfer
of U.S. assets and operations (including all Equity Interests in any Domestic
Subsidiaries or other U.S. Persons held by it) of the respective Foreign
Subsidiary to one or more Qualified U.S. Obligors, provided, further, that the
respective transfer shall not be required to be made if the U.S. Borrower in
good faith determines that such transfer would give rise to adverse tax
consequences to the U.S. Borrower and its Subsidiaries or would give rise to any
material breach or violation of law or contract (in which case, the U.S.
Borrower and its Subsidiaries shall transfer such assets and operations at such
time, if any, as such adverse tax consequences or breach or violation would not
exist and, until such time, shall use good faith efforts so that any growth in
the assets or operations of the foreign entity so acquired, to the extent
located in the United States, are made within one or more Qualified U.S.
Obligors).

(c) The Borrowers shall take all actions so that all Foreign Subsidiaries that
are not Qualified Non-U.S. Obligors are directly or indirectly owned by one or
more Qualified Non-U.S. Obligors (or, in the case of the Bermuda Partnership, is
owned by the Bermuda Partnership Partners).

(d) For the avoidance of doubt, it is understood and agreed that the foregoing
provisions of this Section 8.13 shall not prohibit the acquisition of, or
Investments in, Non-Wholly-Owned Subsidiaries, provided that the Equity Interest
owned by the U.S. Borrower or any of its Subsidiaries in such Non-Wholly-Owned
Subsidiaries, to the extent organized under the laws of any Qualified
Jurisdiction, shall be subject to the requirements of the preceding clauses (a),
(b) and (c) of this Section 8.13.

8.14 Maintenance of Company Separateness. The U.S. Borrower will, and will cause
each of its Subsidiaries to, satisfy customary Company formalities, including
the holding of regular board of directors’ and shareholders’ meetings or action
by directors or shareholders without a meeting and the maintenance of Company
records. Neither the U.S. Borrower nor any of its Subsidiaries shall take any
action, or conduct its affairs in a manner, which is likely to result in the
Company existence of either Borrower, any other Credit Party or any
Non-Guarantor Subsidiaries being ignored, or in the assets and liabilities

 

-42-



--------------------------------------------------------------------------------

of the U.S. Borrower or any other Credit Party being substantively consolidated
with those of any other such Person or any Non-Guarantor Subsidiary in a
bankruptcy, reorganization or other insolvency proceeding.

8.15 Performance of Obligations. The U.S. Borrower will, and will cause each of
its Subsidiaries to, perform all of its obligations under the terms of each
mortgage, deed of trust, indenture, loan agreement or credit agreement and each
other material agreement, contract or instrument by which it is bound, except
such non-performances as, individually or in the aggregate, have not caused, and
could not reasonably be expected to cause, a Default or Event of Default
hereunder or a Material Adverse Effect.

8.16 Margin Stock. The U.S. Borrower shall take all actions so that at all times
the aggregate value of all Margin Stock (other than treasury stock) owned by the
U.S. Borrower and its Subsidiaries (for such purpose, using the initial purchase
price paid by the U.S. Borrower or such Subsidiary for the respective shares of
Margin Stock) shall not exceed $10,000,000. So long as the aggregate value of
Margin Stock (other than treasury stock) owned by the U.S. Borrower and its
Subsidiaries (determined as provided in the preceding sentence) does not exceed
$10,000,000, all Margin Stock at any time owned by the U.S. Borrower and its
Subsidiaries shall not constitute Collateral and no security interest shall be
granted therein pursuant to any Credit Document. Without excusing any violation
of the first sentence of this Section 8.16, if at any time the aggregate value
of all Margin Stock (other than treasury stock) owned by the U.S. Borrower and
its Subsidiaries (determined as provided in the first sentence of this
Section 8.16) exceeds $10,000,000, then (x) all Margin Stock owned by the Credit
Parties (except to the extent constituting Excluded Collateral) shall be
pledged, and delivered for pledge, pursuant to the relevant Security Documents
and (y) the U.S. Borrower shall execute and deliver to the Lenders appropriate
completed forms (including, without limitation, Forms G-3 and U-1, as
appropriate) establishing compliance with the Margin Regulations.

8.17 Foreign Security Document Amendments. (x) If any additional Foreign
Security Document is entered into by the U.S. Borrower or any of its
Subsidiaries after the Amendment No. 4 Effective Date or (y) any change in
applicable law governing any Foreign Security Document relevant to the scope of
the Obligations covered by such Foreign Security Document or the Secured
Creditors entitled to the benefits of such Foreign Security Document occurs
after the Amendment No. 4 Effective Date and, in any such case, the Collateral
Agent (based on the advice of local counsel) has determined that amendments to
the respective Foreign Security Document are required to maintain a valid and
enforceable first priority lien on the Collateral covered by such Foreign
Security Document in favor of the Collateral Agent for the benefit of all of the
Secured Creditors securing all of the relevant Obligations (i.e., all Tranche
C-2 Term Loans, and, after a given Incremental Term Loan Borrowing Date, all
related incremental Obligations resulting from the provision of the respective
Incremental Term Loan Commitments to the Bermuda Borrower), then, within 90 days
following the request of the Collateral Agent or the Administrative Agent, the
U.S. Borrower shall duly authorize, execute and deliver to the Collateral Agent,
or cause to be duly authorized, executed and delivered to the Collateral Agent,
a fully executed counterpart of an amendment to such Foreign Security Document,
which amendment shall (i) be in full force and effect (and, if applicable,
properly recorded) no later than the date of required execution and delivery of
such amendment as provided above and (ii) otherwise be in form and substance
satisfactory to the Administrative Agent.

Section 9. Negative Covenants. The Borrowers hereby covenant and agree that as
of the Amendment No. 4 Effective Date and thereafter for so long as this
Agreement is in effect and until the Total Commitment has terminated, the Loans,
together with interest, Fees and all other Obligations (other

 

-43-



--------------------------------------------------------------------------------

than any indemnities described in Section 13.13 which are not then due and
payable) incurred hereunder, are paid in full:

9.01 Changes in Business; etc.

(a) The U.S. Borrower and its Subsidiaries will not engage in any business other
than a Permitted Business.

(b) The Bermuda Partnership will not engage in any business and will not own any
significant assets or any cash or Cash Equivalents (other than its ownership of
Equity Interests of Qualified Non-U.S. Obligors) or have any material
liabilities (other than those liabilities for which it is responsible under the
Credit Documents to which it is a party), provided that the Bermuda Partnership
may (I) provide treasury, accounting, logistic and other administrative support
services to its Affiliates on an arms’ length basis and hold and retain cash
earned in connection with the provision of such services, (II) receive and hold
additional cash and Cash Equivalents from its Subsidiaries and/or its
Affiliates, so long as the same are promptly loaned, distributed and/or
contributed to its Subsidiaries and/or Affiliates in a transaction otherwise
permitted by this Agreement and (III) engage in those activities that (i) are
incidental to (x) the maintenance of its Company existence in compliance with
applicable law, (y) legal, tax and accounting matters in connection with any of
the foregoing activities and (z) the entering into, and performing its
obligations under, the Credit Documents to which it is a party and (ii) are
otherwise expressly permitted by this Agreement and the other Credit Documents.

(c) Notwithstanding anything to the contrary contained above or elsewhere in
this Agreement:

(i) the Bermuda Partnership Partners shall not collectively own or hold
(x) Property (exclusive of Property leased or operated but not owned) with a
Fair Market Value in excess of $30,000,000 at any time or (y) cash or Cash
Equivalents in an aggregate in excess of $10,000,000; provided that (v) all
assets owned by the Bermuda Partnership Partners on the Amendment No. 4
Effective Date (which assets shall have a net book value on the Amendment No. 4
Effective Date not to exceed $25,000,000) shall be excluded for purposes of such
determination, (w) any cash and Cash Equivalents loaned and/or contributed to
such Persons by Affiliates of such Persons shall be excluded for purposes of
such determination, so long as the same are promptly loaned and/or distributed
to other Affiliates of such Persons in a transaction otherwise permitted by this
Agreement, (x) any inventory owned by the Bermuda Partnership Partners shall be
excluded for purposes of such determination, (y) any Equity Interests in the
Bermuda Partnership which are held by the Bermuda Partnership Partners shall be
excluded for purposes of such determination and (z) any intercompany receivable
owed to a Bermuda Partnership Partner by Dole Settlement Company shall be
excluded for purposes of such determination so long as such intercompany
receivable is at all times subject to the subordination provisions contained in
the Intercompany Subordination Agreement;

(ii) no Bermuda Partnership Partner shall merge, consolidate with or be
liquidated or dissolved into any other Person, provided, however, that any
Bermuda Partnership Partner may merge or consolidate with or into any other
Wholly-Owned Domestic Subsidiary of the U.S. Borrower formed for the sole
purpose of reincorporating such Bermuda Partnership Partner in a different
jurisdiction (and, thereafter, the surviving entity of such merger or
consolidation shall constitute a “Bermuda Partnership Partner” for all purposes
of this Agreement and the other Credit Documents (subject to and bound by all
terms and covenants herein and therein applicable to a “Bermuda Partnership
Partner”));

 

-44-



--------------------------------------------------------------------------------

(iii) no later than one Business Day following the date upon which any Bermuda
Partnership Partner receives or generates an Account (as defined in the U.S.
Security Agreement), such Account shall be sold on a non-recourse basis to Dole
Settlement Company (at a discount of 2%) in exchange for a note payable (which
shall at all times be subject to the subordination provisions contained in the
Intercompany Subordination Agreement) and/or the assumption of a payable or
payables owing by such Bermuda Partnership Partner to its relevant Subsidiary
which sells fruit, inventory or other Property, or provides shipping services,
to such Bermuda Partnership Partner (which assumed liabilities shall also be
subject to the subordination provisions contained in the Intercompany
Subordination Agreement); and

(iv) upon the occurrence and during the continuance of any Specified Default or
any Event of Default under Section 10.01 or 10.05, unless otherwise directed by
the Administrative Agent or the Required Lenders, (x) neither the U.S. Borrower
nor any of its Subsidiaries shall sell fruit, inventory or other Property to, or
contract to perform shipping services for, any Bermuda Partnership Partner,
(y) the U.S. Borrower and its Subsidiaries shall sell to Dole Settlement Company
fruit, inventory and other Property formerly sold to, and shall contract with
Dole Settlement Company to sell shipping services formerly contracted with, any
Bermuda Partnership Partner and (z) no Bermuda Partnership Partner shall be
permitted to receive any Dividends or the proceeds of any intercompany loans or
advances from any of its Affiliates.

9.02 Consolidation; Merger and Sale of Assets. The U.S. Borrower will not, nor
will it permit any of its Subsidiaries to, wind up, liquidate or dissolve its
affairs or enter into any transaction of merger or consolidation, or convey,
sell, lease or otherwise dispose of all or any part of its property or assets,
except that the following shall be permitted:

(i) Investments permitted by Section 9.05 and Dividends permitted by
Section 9.06;

(ii) the U.S. Borrower and its Subsidiaries may, in the ordinary course of
business, sell or otherwise dispose of assets (excluding Equity Interests in
Subsidiaries and joint ventures) which, in the reasonable opinion of such
Person, are obsolete, uneconomic or worn-out;

(iii) the U.S. Borrower and its Subsidiaries may sell assets (excluding Equity
Interests of any Wholly-Owned Subsidiary unless all of the capital stock or
other Equity Interests of such Wholly-Owned Subsidiary are sold in accordance
with this clause (iii)), so long as (v) no Event of Default then exists or would
result therefrom, (w) the U.S. Borrower or the applicable Subsidiary receives
total consideration in an amount at least equal to the Fair Market Value of such
assets, (x) except for customary post-closing adjustments, at least 75% of the
total consideration received by the U.S. Borrower or such Subsidiary is paid in
cash at the time of the closing of such sale or disposition (provided that sales
of assets for aggregate consideration of $20,000,000 (based on the Fair Market
Value of any non-cash consideration) in any Fiscal Year of the U.S. Borrower
shall not be subject to the minimum cash requirement set forth above in this
subclause (x)), (y) the Net Sale Proceeds therefrom are applied and/or
reinvested as (and to the extent) required by Section 4.02(c) and (z) to the
extent that the aggregate Fair Market Value of all assets sold in any Fiscal
Year in reliance on this clause (iii) exceeds $150,000,000, after giving effect
to such sale of assets and the use of proceeds therefrom, the First Priority Net
Secured Leverage Ratio as of in the last day of the most recent Fiscal Quarter
for which financial statements have been delivered pursuant to Section 8.01(a)
or (b) would have been less than or equal to 3.25 to 1.00 on a Pro Forma Basis;

(iv) each of the U.S. Borrower and its Subsidiaries may sell or discount, in
each case without recourse and in the ordinary course of business, overdue
accounts receivable arising in the ordinary course of business, but only in
connection with the compromise or collection thereof and not as part of any
financing transaction;

 

-45-



--------------------------------------------------------------------------------

(v) each of the U.S. Borrower and its Subsidiaries may grant licenses,
sublicenses, leases or subleases to other Persons not materially interfering
with the conduct of the business of the U.S. Borrower or any of its
Subsidiaries;

(vi) transfers of assets (x) to any U.S. Credit Party, (y) among the Foreign
Credit Parties; provided that in the case of any transfer of Collateral with a
Fair Market Value in excess of $5,000,000, the U.S. Borrower shall notify the
Administrative Agent thereof and take such action as may be requested by the
Administrative Agent for purposes of ensuring the continued enforceability of
the Collateral Agent’s security interest therein, and (z) by any Subsidiary of
the U.S. Borrower that is not a Credit Party to the U.S. Borrower or any of its
Subsidiaries;

(vii) (x) any Subsidiary of the U.S. Borrower (other than the Bermuda Borrower)
may be merged, consolidated or liquidated with or into the U.S. Borrower (so
long as the U.S. Borrower is the surviving corporation of such merger,
consolidation or liquidation) or any U.S. Subsidiary Guarantor (so long as,
except in the case of a merger, consolidation or liquidation into the U.S.
Borrower, a U.S. Subsidiary Guarantor is the surviving corporation of such
merger consolidation or liquidation), (y) any Foreign Subsidiary of the U.S.
Borrower may be merged, consolidated or liquidated with or into the Bermuda
Borrower (so long as the Bermuda Borrower is the surviving entity in such
merger, consolidation or liquidation) or any Foreign Subsidiary Guarantor (so
long as, except in the case of a merger, consolidation or liquidation into the
Bermuda Borrower, a Foreign Subsidiary Guarantor is the surviving corporation of
such merger consolidation or liquidation) and (z) any Subsidiary of the U.S.
Borrower that is not a Credit Party may be merged, consolidated or liquidated
with or into any other Subsidiary of the U.S. Borrower that is not a Credit
Party; provided, in the case of any merger, consolidation or liquidation
pursuant to this clause (vii) involving a Credit Party, the U.S. Borrower shall
notify the Administrative Agent thereof and shall take such action as may be
requested by the Administrative Agent for purposes of ensuring the continued
enforceability of the Collateral Agent’s security interest in the Collateral of
such Credit Party;

(viii) so long as no Event of Default has occurred and is continuing, the U.S.
Borrower and its Subsidiaries may transfer inventory in a non-cash or cash
transfer to Subsidiaries of the U.S. Borrower in the ordinary course of its
business;

(ix) so long as no Event of Default exists at the time of the respective
transfer or immediately after giving effect thereto, Credit Parties shall be
permitted to transfer additional assets (other than inventory, cash, Cash
Equivalents and Equity Interests in any Credit Party) to other Subsidiaries of
the U.S. Borrower, so long as cash in an amount at least equal to the Fair
Market Value of the assets so transferred is received by the respective
transferor;

(x) the U.S. Borrower and its Subsidiaries may sell or exchange specific items
of equipment, in connection with the exchange or acquisition of replacement
items of equipment which are useful in a Permitted Business;

(xi) each of the U.S. Borrower and its Subsidiaries may sell or liquidate Cash
Equivalents;

(xii) the U.S. Borrower and its Subsidiaries may sell inventory to their
respective customers in the ordinary course of business;

 

-46-



--------------------------------------------------------------------------------

(xiii) each of the U.S. Borrower and its Subsidiaries may effect Contemplated
Asset Sales, so long as (i) no Event of Default then exists or would exist
immediately after giving effect thereto, (ii) each such sale is an arms’-length
transaction and the U.S. Borrower or the respective Subsidiary receives at least
Fair Market Value, (iii) either (x) at least 75% of the total consideration
received by the U.S. Borrower or such Subsidiary is paid in cash at the time of
the closing of such sale or (y)(1) the consideration therefor consists solely of
cash and/or Permitted Installment Notes (to the extent same may be issued in
accordance with the definition thereof) and (2) at least 50% of the total
consideration received by the U.S. Borrower or such Subsidiary is paid in cash
at the time of the closing of such sale, and (iv) the Net Sale Proceeds
therefrom are applied as, and to the extent, required by Section 4.02(c); and

(xiv) the U.S. Borrower and its Domestic Subsidiaries may sell and leaseback
Principal Properties, so long as (v) no Default or Event of Default then exists
or would result therefrom, (w) each such sale is made pursuant to an
arm’s-length transaction, (x) 100% of the total consideration received by the
U.S. Borrower or such Subsidiary is paid in cash at the time of the closing of
such sale, (y) the Net Sale Proceeds therefrom equal at least 90% of the Fair
Market Value of the Property subject to such sale-leaseback transaction and
(z) the Net Sale Proceeds therefrom are applied as a mandatory repayment and/or
commitment reduction and/or reinvested, in any case, in accordance with the
requirements of Section 4.02(c).

To the extent any Collateral is sold or otherwise disposed of as permitted by
this Section 9.02, such Collateral (unless transferred to a Credit Party) shall
be sold or otherwise disposed of free and clear of the Liens created by the
Security Documents and the Administrative Agent shall take such actions
(including, without limitation, directing the Collateral Agent to take such
actions) as are appropriate in connection therewith.

9.03 Liens. The U.S. Borrower will not, and will not permit any of its
Subsidiaries to, create, incur, assume or suffer to exist any Lien upon or with
respect to any property or assets of any kind (real or personal, tangible or
intangible) of the U.S. Borrower or any of its Subsidiaries, whether now owned
or hereafter acquired, or sell any such property or assets subject to an
understanding or agreement, contingent or otherwise, to repurchase such property
or assets (including sales of accounts receivable or notes with recourse to the
U.S. Borrower or any of its Subsidiaries) or assign any right to receive income
or permit the filing of any financing statement under the UCC or any other
similar notice of Lien under any similar recording or notice statute; provided
that the provisions of this Section 9.03 shall not prevent the creation,
incurrence, assumption or existence of the following (Liens described below are
herein referred to as “Permitted Liens”):

(i) inchoate Liens for taxes, assessments or governmental charges or levies not
yet due and payable or that are being contested in good faith and by appropriate
proceedings and for which adequate reserves have been established in accordance
with U.S. GAAP;

(ii) Liens imposed by law which were incurred in the ordinary course of business
and which have not arisen to secure Indebtedness for borrowed money, such as
carriers’, warehousemen’s and mechanics’ Liens, statutory landlord’s Liens,
maritime Liens and other similar Liens, and which either (x) do not in the
aggregate materially detract from the value of such property or assets or
materially impair the use thereof in the operation of the business of the U.S.
Borrower or any of its Subsidiaries or (y) are being contested in good faith by
appropriate proceedings, which proceedings have the effect of preventing the
forfeiture or sale of the property or asset subject to such Lien;

 

-47-



--------------------------------------------------------------------------------

(iii) (x) Liens created by or pursuant to this Agreement and the Security
Documents, (y) Liens (but only on Collateral of the U.S. Credit Parties) created
by or pursuant to the ABL Credit Agreement and the ABL Security Documents,
securing Indebtedness incurred pursuant to clause (xiii) of Section 9.04(b) and
related cash management obligations, and (z) Liens (but only on the Collateral
of the U.S. Credit Parties) securing Existing 2014 Senior Notes, Existing 2016
Senior Notes and Qualified Indebtedness, so long as such Existing 2014 Senior
Notes, Existing 2016 Senior Notes and Qualified Indebtedness constitute Notes
Obligations (as defined in the Intercreditor Agreement); provided that with
respect to any Liens securing Qualified Indebtedness, after giving effect to the
Incurrence of such Qualified Indebtedness and the use of proceeds therefrom, the
Senior Secured Leverage Ratio as of in the last day of the most recent Fiscal
Quarter for which financial statements have been delivered pursuant to
Section 8.01(a) or (b) would have been less than or equal to 3.75 to 1.00 on a
Pro Forma Basis;

(iv) Liens in existence on the Amendment No. 4 Effective Date which are listed
in Schedule IX and any renewals, replacements and extensions of such Liens,
provided that (x) the aggregate principal amount of the Indebtedness, if any,
secured by such Liens does not increase from that amount outstanding at the time
of any such renewal, replacement or extension except in accordance with the
definition of Permitted Refinancing Indebtedness, and (y) any such renewal,
replacement or extension does not encumber any additional assets or properties
of the U.S. Borrower or any of its Subsidiaries;

(v) Liens (x) arising from judgments, decrees or attachments in circumstances
not constituting an Event of Default under Section 10.09, (y) arising in
connection with the deposit or payment of cash or other Property with or to any
court or other governmental authority in connection with any pending claim or
litigation and (z) arising in connection with the deposit of cash or other
Property in connection with the issuance of stay and appeal bonds, provided that
the Fair Market Value of all Property (including cash) subject to Liens pursuant
to clause (v)(y) or (v)(z) (whether pledged, paid, deposited or otherwise) shall
not exceed at any time the sum of (1) $75,000,000 (net of any insurance proceeds
actually received (and not returned) by the U.S. Borrower and its Subsidiaries
in connection therewith) plus (2) in the case of Properties of Subsidiaries of
the U.S. Borrower located outside the United States and subject to a Lien
pursuant to this clause (v), an additional $50,000,000 (net of any insurance
proceeds actually received (and not returned) by the U.S. Borrower and its
Subsidiaries in connection therewith);

(vi) Liens (other than any Lien imposed by ERISA) (x) incurred or deposits made
in the ordinary course of business of the U.S. Borrower and its Subsidiaries in
connection with workers’ compensation, unemployment insurance and other types of
social security, (y) to secure the performance by the U.S. Borrower and its
Subsidiaries of tenders, statutory obligations (other than excise taxes not
described in Section 9.03(i)), surety and customs bonds, statutory bonds, bids,
leases, government contracts, trade contracts, performance and return of money
bonds and other similar obligations (exclusive of (I) obligations for the
payment of borrowed money and (II) stay and appeal bonds and other obligations
described in Section 9.03(v) above) or (z) to secure the performance by the U.S.
Borrower and its Subsidiaries of leases of Real Property, to the extent incurred
or made in the ordinary course of business consistent with past practices,
provided that the aggregate Fair Market Value of all Property pledged or
deposited at any time pursuant to preceding subclauses (y) and (z) shall not
exceed $25,000,000 in the aggregate (it being understood that letters of credit
and bank guaranties issued in support of customs bonds, licensing arrangements
and similar obligations do not constitute Property pledged or deposited to
support such obligations);

 

-48-



--------------------------------------------------------------------------------

(vii) licenses, sublicenses, leases or subleases granted to third Persons in the
ordinary course of business not interfering in any material respect with the
business of the U.S. Borrower or any of its Subsidiaries;

(viii) (x) Permitted Encumbrances and (y) easements, rights-of-way,
restrictions, encroachments, municipal and zoning ordinances and other similar
charges or encumbrances, and minor title deficiencies, in each case not securing
Indebtedness and not materially interfering with the conduct of the business of
the U.S. Borrower or any of its Subsidiaries;

(ix) Liens of a lessor arising under any operating lease entered into by the
U.S. Borrower and its Subsidiaries in the ordinary course of business and
relating solely to such lease and the assets leased thereunder;

(x) Liens upon assets of the U.S. Borrower or any of its Subsidiaries subject to
Capitalized Lease Obligations permitted pursuant to Section 9.04(b)(iv),
provided that the Lien encumbering the asset giving rise to the Capitalized
Lease Obligation does not encumber any other asset of the U.S. Borrower or any
of its Subsidiaries;

(xi) Liens arising pursuant to purchase money mortgages or security interests
securing Indebtedness representing the purchase price (or financing of the
purchase price within 90 days after the respective purchase) of assets acquired
after the Amendment No. 4 Effective Date by the U.S. Borrower and its
Subsidiaries, provided that (x) any such Liens attach only to the assets so
purchased, (y) the principal amount of Indebtedness secured by any such Lien
does not exceed 100% of the Fair Market Value or the purchase price of the
property being purchased at the time of the incurrence of such Indebtedness and
(z) the Indebtedness secured thereby is permitted to be incurred pursuant to
Section 9.04(b)(iv);

(xii) Liens on property or assets acquired pursuant to a Permitted Acquisition,
or on property or assets of a Subsidiary of the U.S. Borrower in existence at
the time such Subsidiary is acquired pursuant to a Permitted Acquisition,
provided that (i) any Indebtedness that is secured by such Liens is permitted to
exist under Section 9.04(b)(vi) and (ii) such Liens are not incurred in
connection with, or in contemplation or anticipation of, such Permitted
Acquisition and do not attach to any other asset of the U.S. Borrower or any of
its Subsidiaries;

(xiii) restrictions imposed in the ordinary course of business and consistent
with past practices on the sale or distribution of designated inventory pursuant
to agreements with customers under which such inventory is consigned by the
customer or such inventory is designated for sale to one or more customers;

(xiv) Liens in favor of customs or revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods;

(xv) bankers’ liens, rights of setoff and other similar liens existing solely
with respect to cash and Cash Equivalents on deposit in one or more of the
accounts described below, in each case granted in the ordinary course of
business in favor of the bank or banks with which the accounts are maintained,
securing amounts owing to such bank with respect to cash management and
operating account arrangements, including those involving pooled accounts and
netting arrangements, provided that in no case shall any such Liens secure
(either directly or indirectly) the repayment of any Indebtedness;

 

-49-



--------------------------------------------------------------------------------

(xvi) Liens securing Permitted Refinancing Indebtedness permitted pursuant to
Section 9.04(b);

(xvii) Liens on the assets of a Foreign Subsidiary (other than the Bermuda
Partnership) which is not a Foreign Credit Party securing Indebtedness incurred
by such Foreign Subsidiary in accordance with the terms of Section 9.04(b)(vii);

(xviii) Liens over promissory notes evidencing grower loans pledged in favor of
financial institutions securing Indebtedness permitted to be incurred pursuant
to clause (x) of Section 9.04(b)(xv); and

(xix) other Liens of the U.S. Borrower or any Subsidiary of the U.S. Borrower
that (x) were not incurred in connection with borrowed money, (y) do not
materially impair the use of such Property in the operation of the business of
the U.S. Borrower or such Subsidiary and (z) do not secure obligations in excess
of $100,000,000 in the aggregate for all such Liens.

In connection with the granting of Liens of the type described in clauses (iv),
(ix), (x), (xi), (xii), (xvi), (xvii) and (xix) of this Section 9.03 by the U.S.
Borrower or any of its Subsidiaries, the Administrative Agent and the Collateral
Agent shall be authorized, at the request of either Borrower, to take any
actions deemed appropriate by it in connection therewith (including, without
limitation, by executing appropriate lien releases or lien subordination
agreements in favor of the holder or holders of such Liens, in either case
solely with respect to the assets subject to such Liens).

9.04 Indebtedness.

(a) The U.S. Borrower will not, and will not permit any of its Subsidiaries to,
contract, create, incur, assume or suffer to exist (collectively, “incur”) any
Indebtedness; provided, however, that the U.S. Borrower and each Domestic
Subsidiary of the U.S. Borrower which is a U.S. Credit Party may incur Qualified
Indebtedness so long as, on a Pro Forma Basis, the Total Leverage Ratio at such
time (excluding the cash proceeds of such Qualified Indebtedness) does not
exceed 5.00 to 1.00 as of the end of the most recently ended Fiscal Quarter for
which financial statements have been delivered pursuant to Section 8.01(a) or
(b) and (iii) no Default or Event of Default then exists or would exist
immediately after the respective incurrence.

(b) The foregoing limitations in Section 9.04(a) will not apply to the
following:

(i) Indebtedness incurred pursuant to this Agreement and the other Credit
Documents;

(ii) (x) Existing Indebtedness listed on Schedule IV and any Permitted
Refinancing Indebtedness in respect thereof and (y) Permitted Refinancing
Indebtedness with respect to Indebtedness incurred pursuant to Section 9.04(a);

(iii) Indebtedness under Interest Rate Protection Agreements, Other Hedging
Agreements and Commodity Agreements entered into to protect the U.S. Borrower
and its Subsidiaries against fluctuations in interest rates, currency exchange
rates and commodity prices and not for speculative purposes;

(iv) Capitalized Lease Obligations, Indebtedness of the U.S. Borrower and its
Subsidiaries incurred to finance the acquisition of fixed, capital or long-term
assets and Permitted Refinancing Indebtedness in respect thereof, provided that
the aggregate amount of Indebtedness outstanding pursuant to this
Section 9.04(b)(iv) shall not exceed $50,000,000 at any time;

 

-50-



--------------------------------------------------------------------------------

(v) intercompany Indebtedness of the U.S. Borrower and its Subsidiaries to the
extent permitted by Section 9.05;

(vi) Indebtedness of a Subsidiary of the U.S. Borrower acquired pursuant to a
Permitted Acquisition (or Indebtedness assumed at the time of a Permitted
Acquisition of an asset securing such Indebtedness) (such Indebtedness,
“Permitted Acquired Debt”) and any Permitted Refinancing Indebtedness in respect
thereof, provided that (x) any such Permitted Acquired Debt was not incurred in
connection with, or in anticipation or contemplation of, such Permitted
Acquisition and (y) the aggregate principal amount of all Indebtedness
outstanding pursuant to this Section 9.04(b)(vi) at any time shall not exceed
$50,000,000;

(vii) Indebtedness of Foreign Subsidiaries of the U.S. Borrower (other than the
Bermuda Partnership), provided that the aggregate principal amount of all such
Indebtedness outstanding at any time under this Section 9.04(b)(vii) shall not
exceed $75,000,000;

(viii) additional unsecured Indebtedness of the U.S. Borrower consisting of
unsecured guarantees of (x) obligations (which guaranteed obligations do not
themselves constitute Indebtedness) of one or more Subsidiaries of the U.S.
Borrower, (y) leases pursuant to which one or more Subsidiaries of the U.S.
Borrower are the respective lessees and (z) Indebtedness of Subsidiaries of the
U.S. Borrower of the type permitted pursuant to Section 9.04(b)(xi);

(ix) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument inadvertently (except in the
case of daylight overdrafts) drawn against insufficient funds in the ordinary
course of business, so long as such Indebtedness is extinguished within five
Business Days of the incurrence thereof;

(x) (x) Indebtedness of the U.S. Borrower or any of its Subsidiaries evidenced
by completion guarantees and performance and surety bonds (but excluding appeal,
performance and other bonds and/or guaranties issued in respect of obligations
arising in connection with litigation) incurred in the ordinary course of
business for purposes of insuring the performance of the U.S. Borrower or such
Subsidiary in an aggregate amount not to exceed $50,000,000 at any time
outstanding, (y) Indebtedness of the U.S. Borrower or any of its Subsidiaries
evidenced by appeal, performance and other bonds and/or guaranties issued in
respect of obligations arising in connection with litigation for purposes of
insuring the performance of the U.S. Borrower or such Subsidiary in an aggregate
amount not to exceed $50,000,000 at any time outstanding and (z) Indebtedness of
the U.S. Borrower or any of its Subsidiaries evidenced by appeal bonds and/or
guaranties issued in respect of obligations arising in connection with the
European Commission Decision pending appeal by the U.S. Borrower or such
Subsidiaries of such decision in an aggregate amount not to exceed €59,000,000
at any time outstanding;

(xi) Indebtedness of the U.S. Borrower or any Subsidiary of the U.S. Borrower
arising from agreements of the U.S. Borrower or a Subsidiary of the U.S.
Borrower providing for indemnification, adjustment of purchase price or other
similar obligations, in each case, incurred or assumed in connection with the
disposition or acquisition of any business, assets or a Subsidiary of the U.S.
Borrower permitted under this Agreement (other than guarantees of Indebtedness
incurred by any Person acquiring all or any portion of such business, assets or
Subsidiary for the purpose of financing such acquisition);

 

-51-



--------------------------------------------------------------------------------

(xii) unsecured Indebtedness of the U.S. Borrower evidenced by a guaranty of the
Indebtedness or other obligations of any other Person (including Indebtedness of
Foreign Subsidiaries permitted pursuant to Section 9.04(b)(vii) above), so long
as the aggregate amount of the Contingent Obligations of the U.S. Borrower
pursuant to this Section 9.04(b)(xii) does not exceed $75,000,000 at any time;

(xiii) the U.S. Borrower and the U.S. Subsidiary Guarantors may incur and remain
liable with respect to the Indebtedness under the ABL Credit Agreement and the
other ABL Credit Documents; provided, however, that the aggregate principal
amount of Indebtedness thereunder shall not exceed the greater of
(I) $400,000,000 and (II) the sum of (x) 80% of the net book value of the
accounts receivable of the U.S. Borrower and its Domestic Subsidiaries and
(y) 60% of the net book value of the inventory of the U.S. Borrower and its
Domestic Subsidiaries, with any determinations pursuant to this clause (II) to
be made on the date of each incurrence of Indebtedness pursuant to this clause
(II) based on the most recent financial statements that are available to the
U.S. Borrower;

(xiv) Indebtedness of Foreign Subsidiaries of the U.S. Borrower under bank
guaranties and letters of credit issued by financial institutions (on behalf of
such Foreign Subsidiaries) in an aggregate amount not to exceed $50,000,000 at
any time;

(xv) (x) Indebtedness of Foreign Subsidiaries incurred in connection with grower
loan programs in an aggregate principal amount not to exceed $75,000,000 at any
time outstanding and (y) unsecured Indebtedness of the U.S. Borrower evidenced
by a guaranty of Indebtedness permitted pursuant to preceding subclause (x) of
this Section 9.04(b)(xv);

(xvi) [Reserved];

(xvii) Indebtedness of the U.S. Borrower which may be deemed to exist under its
non-qualified excess savings plan for employees;

(xviii) Indebtedness under letters of credit or bank guarantees not to exceed
$150,000,000 at one time outstanding; and

(xix) additional unsecured Indebtedness of the U.S. Borrower and its
Subsidiaries (other than the Bermuda Partnership Partners and the Bermuda
Partnership) not otherwise permitted hereunder not exceeding $100,000,000 in
aggregate principal amount at any time outstanding, provided that no such
additional Indebtedness shall be incurred at any time a Default or Event of
Default then exists or would result therefrom.

9.05 Advances; Investments; Loans. The U.S. Borrower will not, and will not
permit any of its Subsidiaries to, directly or indirectly, lend money or extend
credit or make advances to any Person, or purchase or acquire any stock,
obligations or securities of, or any other Equity Interest in, or make any
capital contribution to, any Person, or purchase or own a futures contract or
otherwise become liable for the purchase or sale of currency or other
commodities at a future date in the nature of a futures contract (each of the
foregoing an “Investment” and, collectively, “Investments”), except:

(i) the U.S. Borrower and its Subsidiaries may acquire and hold cash and Cash
Equivalents;

(ii) the U.S. Borrower and its Subsidiaries may acquire and hold receivables
owing to it, if created or acquired in the ordinary course of business and
payable or dischargeable in accordance with customary trade terms (including the
dating of receivables) of the U.S. Borrower or such Subsidiary;

 

-52-



--------------------------------------------------------------------------------

(iii) the U.S. Borrower and its Subsidiaries may acquire and own investments
(including debt obligations) received in connection with the bankruptcy or
reorganization of suppliers, trade creditors, licensees, licensors and customers
and in good faith settlement of delinquent obligations of, and other disputes
with, suppliers, trade creditors, licensees, licensors and customers arising in
the ordinary course of business;

(iv) Interest Rate Protection Agreements, Other Hedging Agreements and Commodity
Agreements entered into in compliance with Section 9.04(b)(iii) shall be
permitted;

(v) (x) Investments constituting Intercompany Existing Indebtedness in existence
on the Amendment No. 4 Effective Date and any Permitted Refinancing Indebtedness
in respect thereof and (y) other Investments in existence on the Amendment No. 4
Effective Date and listed on Schedule VI (and amendments, modifications and
renewals thereof that do not increase the amount of such Investments);

(vi) Investments (u) by U.S. Credit Parties in Foreign Credit Parties provided
that at no time shall the aggregate outstanding amount of all such Investments
made pursuant to subclause (u) of this Section 9.05(vi) exceed $50,000,000,
(v) in any U.S. Credit Party, (w) among Foreign Credit Parties; provided that in
the case of any Investment resulting in a transfer of Collateral with a Fair
Market Value in excess of $5,000,000, the U.S. Borrower shall notify the
Administrative Agent thereof and take such action as may be requested by the
Administrative Agent for purposes of ensuring the continued enforceability of
the Collateral Agent’s security interest therein, (x) by any Subsidiary of the
U.S. Borrower that is not a Credit Party in the U.S. Borrower or any of its
Subsidiaries, (y) so long as no Event of Default has occurred and is continuing,
transfers of cash and Cash Equivalents among the U.S. Borrower and its
Subsidiaries in the ordinary course of business for working capital purposes and
(z) other Investments by the U.S. Borrower and its Subsidiaries in any
Subsidiary of the U.S. Borrower, provided that at no time shall the aggregate
outstanding amount of all such Investments made pursuant to subclause (z) of
this Section 9.05(vi) (exclusive of Investments that would have otherwise been
permitted under subclause (w) above except that such Investment involved a
transitory Investment through a Subsidiary that was not a Credit Party which
promptly made a corresponding Investment in a Foreign Credit Party) exceed
$250,000,000;

(vii) (x) loans by the U.S. Borrower and its Subsidiaries to officers, employees
and directors of the U.S. Borrower and its Subsidiaries for bona fide business
purposes, in each case incurred in the ordinary course of business, in an
aggregate outstanding principal amount not to exceed $5,000,000 at any time
outstanding (determined without regard to any write-downs or write-offs of such
loans and advances) shall be permitted, (y) advances of reimbursable expenses by
the U.S. Borrower and its Subsidiaries to officers, employees and directors of
the U.S. Borrower and its Subsidiaries for bona fide purposes, in each case
incurred in the ordinary course of business, and (z) non-cash loans to officers,
directors or other employees of the U.S. Borrower or any of its Subsidiaries in
connection with such officers’, directors’ or employees’ acquisition of shares
of capital stock of the U.S. Borrower;

(viii) the U.S. Borrower and its Subsidiaries may make Permitted Acquisitions;

 

-53-



--------------------------------------------------------------------------------

(ix) the U.S. Borrower and its Subsidiaries may own the capital stock of, or
other Equity Interests in, their respective Subsidiaries created or acquired in
accordance with the terms of this Agreement;

(x) the U.S. Borrower and its Subsidiaries may acquire and hold non-cash
consideration issued by the purchaser of assets in connection with a sale of
such assets to the extent permitted by Sections 9.02(iii) and (xiii);

(xi) so long as no Event of Default has occurred and is continuing, loans or
advances by the U.S. Borrower or any Subsidiary of the U.S. Borrower in
connection with grower loan programs; provided that at no time shall the
aggregate outstanding principal amount of all such loans and advances made
pursuant to this Section 9.05(xi) exceed $75,000,000 (determined without regard
to write-downs or write-offs thereof);

(xii) any Non-Wholly-Owned Subsidiary of the U.S. Borrower may make loans to its
shareholders generally so long as (x) the U.S. Borrower or its respective
Subsidiary which owns the Equity Interest in the Subsidiary making such loans
receives at least its proportionate share of such loans (based upon its relative
holding of the Equity Interests in the Subsidiary making such loans), (y) unless
the entering into of the Intercompany Subordination Agreement requires the
consent of the minority shareholder of such Non-Wholly Owned Subsidiary (and
such consent is not obtained), such Non-Wholly-Owned Subsidiary (as obligee of
such loan) and the U.S. Borrower or such other Subsidiary (as obligor of such
loan) shall be subject to the provisions of the Intercompany Subordination
Agreement and (z) the aggregate outstanding principal amount of all loans
pursuant to this Section 9.05(xii) which are not subject to the subordination
provisions of the Intercompany Subordination Agreement shall not exceed
$50,000,000 at any time;

(xiii) Investments constituting guaranties of Indebtedness permitted by
Section 9.04;

(xiv) the Bermuda Partnership Partners may make additional Investments in the
Bermuda Partnership not otherwise permitted by this Section 9.05(xiv), so long
as (w) the Bermuda Partnership promptly (and in any event within one Business
Day of receipt thereof) uses 100% of the cash proceeds of such Investment to
make a prepayment on the intercompany loan owing by it to the Bermuda Borrower
and incurred pursuant to the Intercompany Distribution Transactions, (x) the
Bermuda Borrower uses all of the proceeds of such prepayment within one Business
Day of the date of receipt thereof to prepay Term Loans owing by it in
accordance with the requirements of Section 4.01(vii), (y) if any U.S. Borrower
Incremental Term Loans are then outstanding, the U.S. Borrower makes a
concurrent prepayment of U.S. Borrower Incremental Term Loans in accordance with
the requirements of Section 4.01(vii) and (z) any Investment in the form of an
intercompany loan or advance pursuant to this Section 9.05(xiv) shall be subject
to subordination as, and to the extent required by, the Intercompany
Subordination Agreement; and

(xv) so long as no Default or Event of Default then exists or would result
therefrom, the U.S. Borrower and its Subsidiaries may make Investments not
otherwise permitted by Sections 9.05(i) through (xiv); provided that the
aggregate amount of the Investments made pursuant to this Section 9.05(xv) after
the Amendment No. 4 Effective Date shall not exceed $100,000,000 (without regard
to any write-downs or write-offs thereof) plus the Available Amount.

9.06 Restricted Payments; etc. The U.S. Borrower will not, and will not permit
any of its Subsidiaries to, declare or pay any dividends (other than dividends
payable solely in non-redeemable common stock or comparable common equity
interests of the U.S. Borrower or any such Subsidiary, as the case may be) or
return any equity capital to, its stockholders, partners, members or other
equity holders

 

-54-



--------------------------------------------------------------------------------

or authorize or make any other distribution, payment or delivery of property or
cash to its stockholders, partners, members or other equity holders as such, or
redeem, retire, purchase or otherwise acquire, directly or indirectly, for a
consideration, any shares of any class of its capital stock or other Equity
Interests, now or hereafter outstanding (or any warrants for or options or stock
appreciation rights in respect of any of such shares or other Equity Interests),
or set aside any funds for any of the foregoing purposes, and the U.S. Borrower
will not permit any of its Subsidiaries to purchase or otherwise acquire for a
consideration any shares of any class of the capital stock or other Equity
Interests of any direct or indirect parent of such Subsidiary now or hereafter
outstanding (or any options or warrants or stock appreciation rights issued by
such Person with respect to its capital stock or other Equity Interests) (all of
the foregoing “Dividends”), except that:

(i) (x) any Subsidiary of the U.S. Borrower may pay Dividends to the U.S.
Borrower or any Wholly-Owned Subsidiary of the U.S. Borrower and (y) any
Non-Wholly-Owned Subsidiary of the U.S. Borrower may pay cash Dividends to its
shareholders generally so long as the U.S. Borrower or its respective Subsidiary
which owns the Equity Interest in the Subsidiary paying such Dividends receives
at least its proportionate share thereof (based upon its relative holding of the
Equity Interests in the Subsidiary paying such Dividends and taking into account
the relative preferences, if any, of the various classes of Equity Interests of
such Subsidiary); provided that any Dividend made pursuant to the preceding
clause (x) to any Wholly-Owned Subsidiary that is not a Credit Party by any
Subsidiary that is a Credit Party may only be made if (I) no Specified Default
and no Event of Default then exists or would result therefrom and (II) such
Wholly-Owned Subsidiary promptly distributes and/or transfer any Property
received pursuant to such Dividend (directly or indirectly through other
Wholly-Owned Subsidiaries) to a Credit Party; provided, however, that, subject
to Section 9.01(c), any such Dividend may be made to the Bermuda Partnership
notwithstanding the existence of an Event of Default (other than an Event of
Default under Section 10.01 or 10.05) so long as (a) the Bermuda Partnership
complies with clause (II) of the preceding proviso and (b) the Bermuda
Partnership Partners are (after giving effect to the receipt of any Dividend
from Bermuda Partnership) in compliance with the requirements of
Section 9.01(c);

(ii) the U.S. Borrower may redeem or purchase shares of, or options to purchase,
U.S. Borrower Common Stock held by former officers or employees of the U.S.
Borrower or any of its Subsidiaries following the death, disability, retirement
or termination of employment of such officers or employees, provided that
(x) the only consideration paid by the U.S. Borrower in respect of such
redemptions and/or purchases shall be cash, (y) the aggregate amount paid by the
U.S. Borrower in respect of all such redemptions and/or purchases shall not
exceed $10,000,000 in any Fiscal Year of the U.S. Borrower, and (z) at the time
of any redemption or purchase pursuant to this Section 9.06(ii), no Specified
Default or Event of Default shall then exist or result therefrom;

(iii) the cancellation of a portion of any equity compensation award in
connection with the payment of withholding taxes by the U.S. Borrower and its
Subsidiaries thereon on behalf of employees and directors of the U.S. Borrower
and its Subsidiaries;

(iv) the U.S. Borrower may pay regularly scheduled Dividends on Qualified
Preferred Stock issued by it pursuant to the terms thereof solely through the
issuance of additional shares of such Qualified Preferred Stock rather than in
cash;

 

-55-



--------------------------------------------------------------------------------

(v) repurchases of Equity Interests of the U.S. Borrower or any Subsidiary of
the U.S. Borrower deemed to occur upon exercise of stock options or warrants to
the extent such Equity Interests represent a portion of the exercise price of
such options or warrants;

(vi) repurchases of Equity Interests of the U.S. Borrower in lieu of the
issuance of fractional shares upon the exercise of options or warrants to
purchase U.S. Borrower Common Stock;

(vii) the distribution of rights to holders of U.S. Borrower Common Stock
pursuant to a customary shareholder rights plan and the redemption of such
rights for nominal consideration; and

(viii) so long as no Default or Event of Default has occurred and is continuing,
other Dividends in an aggregate amount not to exceed $25,000,000 plus the
Available Amount.

9.07 Transactions with Affiliates. The U.S. Borrower will not, and will not
permit any of its Subsidiaries to, enter into any transaction or series of
transactions with any Affiliate of the U.S. Borrower except on terms and
conditions substantially as favorable to the U.S. Borrower or such Subsidiary as
would be reasonably expected to be obtainable by the U.S. Borrower or such
Subsidiary at the time in a comparable arm’s-length transaction with a Person
other than an Affiliate; provided that the following shall in any event be
permitted: (i) intercompany transactions among the U.S. Borrower and its
Subsidiaries; (ii) the payment of consulting or other fees to the U.S. Borrower
by any of its Subsidiaries in the ordinary course of business; (iii) customary
fees to directors of the U.S. Borrower and its Subsidiaries; (iv) the U.S.
Borrower and its Subsidiaries may enter into the employment arrangements with
respect to the procurement of services with their respective officers and
employees in the ordinary course of business; (v) Dividends may be paid by the
U.S. Borrower to the extent permitted by Section 9.06; (vi) transactions between
the U.S. Borrower and/or any of its Subsidiaries and their respective Affiliates
listed on Schedule XIV hereto; and (vii) Investments in, and transactions with,
any Person that is an Affiliate of the U.S. Borrower solely as a result of the
U.S. Borrower’s or a Subsidiaries ownership of Equity Interests of such Person.

9.08 Limitation on Voluntary Payments and Modifications of Indebtedness;
Modifications of Certificate of Incorporation, By-Laws and Certain Other
Agreements; Issuances of Capital Stock; etc. The U.S. Borrower will not, and
will not permit any of its Subsidiaries to:

(i) make any voluntary or optional payment or prepayment on or redemption,
repurchase or acquisition for value of (including, without limitation, by way of
depositing with the trustee with respect thereto or any other Person money or
securities before due for the purpose of paying when due), or any prepayment,
repurchase, redemption or acquisition for value as a result of any asset sale,
change of control or similar event of any Specified Indebtedness other than
(v) repurchases or redemptions of the Existing 2013 Senior Notes, Existing 2014
Senior Notes and/or Existing 2016 Senior Notes (A) using the proceeds of
Incremental Term Loans; provided that, on a Pro Forma Basis no Default or Event
of Default then exists or would exist immediately after the repurchase,
(B) during the period that is one year prior to the final maturity thereof from
the proceeds of Incremental Term Loans, Unrestricted Cash of the U.S. Borrower
and/or proceeds from borrowings under the ABL Credit Agreement; provided that,
on a Pro Forma Basis (I) no Default or Event of Default then exists or would
exist immediately after the repurchase and (II) the U.S. Borrower would have at
least $100,000,000 of Liquidity immediately after the repurchase or (C) at any
time from the proceeds of Incremental Term Loans, Unrestricted Cash of the U.S.
Borrower and/or proceeds from borrowings under the ABL Credit Agreement so long
as on a Pro Forma Basis (I) no Default or Event of Default then exists or would
exist immediately after

 

-56-



--------------------------------------------------------------------------------

the repurchase and (II) the First Priority Net Secured Leverage Ratio at such
time does not exceed 2.50 to 1.00 as of the last day of the most recently ended
Fiscal Quarter for which financial statements have been delivered pursuant to
Section 8.01(a) or (b), (w) refinancings of Specified Indebtedness in exchange
for or with the proceeds of Permitted Refinancing Indebtedness, (x) in exchange
for U.S. Borrower Common Stock or Qualified Preferred Stock or (y) so long as no
Default or Event of Default has occurred and is continuing, repurchases or
redemptions of Specified Indebtedness in an aggregate amount not to exceed
$50,000,000 plus the Available Amount;

(ii) amend or modify, or permit the amendment or modification of, any provision
of any Specified Indebtedness, in any manner that is adverse in any material
respect to the interests of the Lenders; or

(iii) amend, modify or change any Qualified Preferred Stock, its certificate of
incorporation (including, without limitation, by the filing or modification of
any certificate of designation), by-laws, certificate of partnership,
partnership agreement, certificate of limited liability company, limited
liability company agreement (or equivalent organizational documents) or any
agreement entered into by it, with respect to its capital stock or other Equity
Interests, or enter into any new agreement with respect to its capital stock or
other Equity Interests, other than (x) any amendments, modifications or changes
and any such new agreements which do not adversely affect the interests of the
Lenders in any material respect, and (y) any amendment to such Person’s
respective certificates of incorporation or other organizational documents to
authorize the issuance of capital stock or other Equity Interests otherwise
permitted to be issued pursuant to the terms of this Agreement.

(b) Neither the U.S. Borrower nor any of its Subsidiaries shall designate any
Indebtedness (other than the Obligations and obligations under the ABL Credit
Agreement) as “Designated Guarantor Senior Debt” or “Designated Senior Debt” for
purposes of any agreement governing Specified Indebtedness.

9.09 Limitation on Issuance of Equity Interests. The U.S. Borrower will not
issue (i) any Preferred Equity (or any options, warrants or rights to purchase
Preferred Equity) other than Qualified Preferred Stock or (ii) any redeemable
common stock or equivalent common Equity Interests.

9.10 Limitation on Certain Restrictions on Subsidiaries. The U.S. Borrower will
not, nor will it permit any of its Subsidiaries to, directly or indirectly,
create or otherwise cause or suffer to exist or become effective, any
encumbrance or restriction on the ability of any such Subsidiary to (x) pay
dividends or make any other distributions on its capital stock or any other
Equity Interests or participation in its profits owned by the U.S. Borrower or
any Subsidiary of the U.S. Borrower, or pay any Indebtedness owed to the U.S.
Borrower or a Subsidiary of the U.S. Borrower, (y) make loans or advances to the
U.S. Borrower or any Subsidiary of the U.S. Borrower or (z) transfer any of its
properties or assets to the U.S. Borrower or any of its Subsidiaries, except for
such encumbrances or restrictions existing under or by reason of (i) applicable
law, (ii) this Agreement and the other Credit Documents, (iii) customary
provisions restricting subletting or assignment of any lease governing a
leasehold interest of the U.S. Borrower or a Subsidiary of the U.S. Borrower,
(iv) customary provisions restricting assignment of any licensing agreement (in
which the U.S. Borrower or any of its Subsidiaries is the licensee) or any other
contract entered into by the U.S. Borrower or any Subsidiary of the U.S.
Borrower in the ordinary course of business, (v) any agreement or instrument
governing Permitted Acquired Debt, which encumbrance or restriction is not
applicable to any Person or the properties or assets of any Person, other than
the Person or the properties or assets of the Person acquired pursuant to the
respective Permitted Acquisition and so long as the respective encumbrances or
restrictions were not created (or made more restrictive) in connection with

 

-57-



--------------------------------------------------------------------------------

or in anticipation of the respective Permitted Acquisition, (vi) restrictions
applicable to any Non-Wholly Owned Subsidiary existing at the time of the
acquisition thereof as a result of an Investment pursuant to Section 9.05;
provided that the restrictions applicable to such joint venture are not made
more burdensome, from the perspective of the U.S. Borrower and its Subsidiaries,
than those as in effect immediately before giving effect to the consummation of
the respective Investment, (vii) any restriction or encumbrance with respect to
assets subject to Liens permitted by Sections 9.03(iv), (x), (xi), (xii) and
(xvi), (viii) the ABL Credit Documents, (ix) restrictions set forth in the
documents governing Existing Indebtedness and (x) restrictions in the documents
governing Indebtedness incurred following the Amendment No. 4 Effective Date
which are not materially more restrictive than the restrictions described in the
foregoing clause (ix).

9.11 Special Restrictions Relating to Principal Property. The U.S. Borrower will
not, and will not permit any of its Subsidiaries to, (i) own or acquire any
Principal Property (other than the Principal Properties designated in a
certificate of the U.S. Borrower delivered to the Administrative Agent on the
Amendment No. 4 Effective Date) or (ii) directly or indirectly, create, incur,
issue, assume, guarantee or otherwise become liable for or suffer to exist any
Indebtedness secured by a Lien on any Principal Property; provided, however,
that, notwithstanding the foregoing, (x) the U.S. Borrower and its Subsidiaries
may acquire (by way of third-party purchase) up to (but not more than) two
Principal Properties after the Amendment No. 4 Effective Date and, thereafter,
own such Principal Properties and (y) the U.S. Borrower and its Subsidiaries may
own additional Principal Properties which are not Principal Properties on the
Amendment No. 4 Effective Date (or, if acquired after the Amendment No. 4
Effective Date, on such date of acquisition) if (x) the respective Principal
Property becomes a Principal Property after the Amendment No. 4 Effective Date
(or such date of acquisition) as a result of the making of capital expenditures
or other investments in such Property by the U.S. Borrower or the respective
Subsidiary or (y) the respective Principal Property is constructed by the U.S.
Borrower or the respective Subsidiary. The restrictions set forth in this
Section 9.11 shall cease to apply following the date that Principal Properties
cease to constitute Excluded Collateral.

Section 10. Events of Default. Upon the occurrence of any of the following
specified events (each, an “Event of Default”):

10.01 Payments. Either Borrower shall (i) default in the payment when due of any
principal of any Loan, (ii) default, and such default shall continue for three
or more Business Days, in the payment when due of any interest on any Loan or
any Fees or (iii) default, and such default shall continue for 10 or more
Business Days after notice to either Borrower by the Administrative Agent or any
Lender, in the payment when due of any other amounts owing hereunder or under
any other Credit Document; or

10.02 Representations, etc. (a) Any representation, warranty or statement made
or deemed made by any Credit Party herein or in any other Credit Document (other
than a Foreign Security Document) or in any statement or certificate delivered
pursuant hereto or thereto shall prove to be untrue in any material respect on
the date as of which made or deemed made, (b) any representation, warranty or
statement which is qualified by a materiality standard of any kind and is made
or deemed made by any Foreign Credit Party in any Foreign Security Document or
in any statement or certificate delivered pursuant to any Foreign Security
Document shall prove to be untrue in any material respect on the date as of
which made or deemed made and (c) any material representation, warranty or
statement which is not qualified by a materiality standard of any kind and is
made or deemed made by any Foreign Credit Party in any Foreign Security Document
or in any statement or certificate delivered pursuant to any Foreign Security
Document shall prove to be untrue in any material respect on the date as of
which made or deemed made; or

 

-58-



--------------------------------------------------------------------------------

10.03 Covenants. The U.S. Borrower or any of its Subsidiaries shall (a) default
in the due performance or observance by it of any term, covenant or agreement
contained in Section 8.01(e)(i), 8.10, 8.11, 8.16 or 9, or (b) default in the
due performance or observance by it of any term, covenant or agreement contained
in this Agreement (other than those referred to in Section 10.01, 10.02 or
clause (a) of this Section 10.03) and such default shall continue unremedied for
a period of at least 30 days after notice to the defaulting party by the
Administrative Agent or the Required Lenders; or

10.04 Default Under Other Agreements. (a) The U.S. Borrower or any of its
Subsidiaries shall (i) default in any payment with respect to any Indebtedness
(other than the Obligations) beyond the period of grace, if any, provided in the
instrument or agreement under which Indebtedness was created or (ii) default in
the observance or performance of any agreement or condition relating to any such
Indebtedness or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event shall occur or condition exist, the effect
of which default or other event or condition is to cause, or to permit the
holder or holders of such Indebtedness (or a trustee or agent on behalf of such
holder or holders) to cause (determined without regard to whether any notice is
required), any such Indebtedness to become due prior to its stated maturity; or
(b) any Indebtedness (other than the Obligations) of the U.S. Borrower or any of
its Subsidiaries shall be declared to be (or shall become) due and payable, or
shall be required to be prepaid other than by a regularly scheduled required
prepayment, prior to the stated maturity thereof; provided that it shall not
constitute an Event of Default pursuant to clause (a) or (b) of this
Section 10.04 unless the principal amount of any one issue of such Indebtedness,
or the aggregate amount of all such Indebtedness referred to in clauses (a) and
(b) above, equals or exceeds $25,000,000; or

10.05 Bankruptcy, etc. The U.S. Borrower or any of its Subsidiaries shall
commence a voluntary case concerning itself under Title 11 of the United States
Code entitled “Bankruptcy,” as now or hereafter in effect, or any successor
thereto (the “Bankruptcy Code”); or an involuntary case is commenced against the
U.S. Borrower or any of its Subsidiaries and the petition is not controverted
within 10 days, or is not dismissed within 60 days, after commencement of the
case; or a custodian (as defined in the Bankruptcy Code) is appointed for, or
takes charge of, all or substantially all of the property of the U.S. Borrower
or any of its Subsidiaries; or the U.S. Borrower or any of its Subsidiaries
commences any other proceeding under any reorganization, arrangement, adjustment
of debt, relief of debtors, dissolution, insolvency or liquidation or similar
law of any jurisdiction whether now or hereafter in effect relating to the U.S.
Borrower or any of its Subsidiaries; or there is commenced against the U.S.
Borrower or any of its Subsidiaries any such proceeding which remains
undismissed for a period of 60 days; or the U.S. Borrower or any of its
Subsidiaries is adjudicated insolvent or bankrupt; or any order of relief or
other order approving any such case or proceeding is entered; or the U.S.
Borrower or any of its Subsidiaries suffers any appointment of any custodian or
the like for it or any substantial part of its property to continue undischarged
or unstayed for a period of 60 days; or the U.S. Borrower or any of its
Subsidiaries makes a general assignment for the benefit of creditors; or any
Company action is taken by the U.S. Borrower or any of its Subsidiaries for the
purpose of effecting any of the foregoing; or

10.06 ERISA. (a) Any Plan shall fail to satisfy the minimum funding standard
required for any plan year or part thereof under Section 412 of the Code or
Section 302 of ERISA or a waiver of such standard or extension of any
amortization period is sought or granted under Section 412 of the Code or
Section 303 or 304 of ERISA, a Reportable Event shall have occurred, a
contributing sponsor (as defined in Section 4001(a)(13) of ERISA) of a Plan
subject to Title IV of ERISA shall be subject to the advance reporting
requirement of PBGC Regulation Section 4043.61 (without regard to subparagraph
(b)(1) thereof) and an event described in subsection .62, .63, .64, .65, .66,
.67 or .68 of PBGC Regulation Section 4043 shall be reasonably expected to occur
with respect to such Plan within the following 30 days which will result in a
Material Adverse Effect, any Plan which is subject to Title IV of ERISA shall
have had or is likely to have a trustee appointed to administer such Plan
pursuant to Section 4042(b) of ERISA,

 

-59-



--------------------------------------------------------------------------------

any Plan or Multiemployer Plan which is subject to Title IV of ERISA is, shall
have been or is likely to be involuntarily terminated or to be the subject of
termination proceedings under ERISA, any Plan subject to Title IV of ERISA shall
have an Unfunded Current Liability, a contribution required to be made with
respect to a Plan subject to Title IV of ERISA or Multiemployer Plan or a
Foreign Pension Plan has not been made within 60 days of when due, the U.S.
Borrower or any Subsidiary of the U.S. Borrower or any ERISA Affiliate has
incurred or is likely to incur any liability to or on account of a Plan subject
to Title IV of ERISA or Multiemployer Plan under Section 409, 502(i), 502(l),
515, 4062, 4063, 4064, 4069, 4201, 4204 or 4212 of ERISA or Section 401(a)(29),
4971 or 4975 of the Code or on account of a group health plan (as defined in
Section 607(1) of ERISA or Section 4980B(g)(2) of the Code) under Section 4980B
of the Code, or the U.S. Borrower or any Subsidiary of the U.S. Borrower has
incurred or is likely to incur liabilities pursuant to one or more employee
welfare benefit plans (as defined in Section 3(1) of ERISA) that provide
benefits to retired employees or other former employees (other than as required
by Section 601 of ERISA) or Plans or Foreign Pension Plans, a “default” within
the meaning of Section 4219(c)(5) of ERISA, shall occur with respect to any Plan
or Multiemployer Plan; (b) there shall result from any such event or events
described above in this Section 10.06 the imposition of a lien, the granting of
a security interest, or a liability or a material risk of incurring a liability
resulting from any event described in clause (a) above; and (c) such lien,
security interest or liability, individually and/or in the aggregate, in the
reasonable opinion of the Required Lenders, has had, or could reasonably be
expected to have, a Material Adverse Effect; or

10.07 Security Documents. (a) Any Security Document shall cease to be in full
force and effect (except in accordance with the terms thereof), or shall,
subject to the Intercreditor Agreement, cease to give the Collateral Agent for
the benefit of the Secured Creditors the Liens, rights, powers and privileges
purported to be created thereby (including, without limitation, a perfected
security interest in, and Lien on, all of the Collateral), in favor of the
Collateral Agent, superior to and prior to the rights of all third Persons
(except as permitted by Section 9.03), and subject to no other Liens (except as
permitted by Section 9.03), or (b) any Credit Party shall default in the due
performance or observance of any term, covenant or agreement on its part to be
performed or observed pursuant to any such Security Document and such default
shall continue beyond any cure or grace period specifically applicable thereto
pursuant to the terms of any such Security Document; provided that (i) the
occurrence of an Excluded Event shall not give rise to an Event of Default under
this Section 10.07, (ii) the failure to have a perfected and enforceable Lien on
Collateral in favor of the Collateral Agent shall not give rise to an Event of
Default under this Section 10.07, unless the aggregate Fair Market Value of all
Collateral over which the Collateral Agent fails to have a perfected and
enforceable Lien (exclusive of Collateral that is the subject of an Excluded
Event) equals or exceeds $10,000,000 and (iii) in the case of any default
described in clause (b) above in the due performance or observance of any
covenant or agreement contained in any Foreign Security Document that is not
(directly or indirectly) related to the perfection or enforceability of a Lien
on Collateral, such default shall not give rise to an Event of Default until
such default shall continue unremedied for a period of at least 15 days after
notice to the defaulting party by the Administrative Agent, the Collateral Agent
or the Required Lenders; or

10.08 Guaranties. Any Guaranty or any provision thereof shall cease to be in
full force or effect as to the relevant Guarantor, or any Guarantor or Person
acting by or on behalf of such Guarantor shall deny or disaffirm such
Guarantor’s obligations under the relevant Guaranty, or any Guarantor shall
default in the due performance or observance of any term, covenant or agreement
on its part to be performed or observed pursuant to its Guaranty; provided that
the occurrence of an Excluded Event shall not give rise to an Event of Default
under this Section 10.08; or

 

-60-



--------------------------------------------------------------------------------

10.09 Judgments. One or more judgments or decrees shall be entered against the
U.S. Borrower or any of its Subsidiaries involving a liability (to the extent
not paid or covered by a reputable and solvent insurance company (with any
portion of any judgment or decree not so covered to be included in any
determination hereunder)) equal to or in excess of $50,000,000 for all such
judgments and decrees and all such judgments or decrees shall either be final
and non-appealable or shall not have been vacated, discharged or stayed or
bonded pending appeal for any period of 60 consecutive days; provided, however,
that for the avoidance of doubt, the European Commission Decision shall be
deemed to have been stayed for so long as such decision is not final and
non-appealable and the U.S. Borrower and its applicable Subsidiaries are
diligently pursuing an appeal of such decision and have complied with all
requirements of the European Commission with respect to the posting of bonds,
bank guarantees or other security for the European Commission Decision (after
giving effect to any waiver by the European Commission of any such
requirements); provided, further, that the rendering of any such other
judgment(s) or decree(s) by courts outside of the United States and Bermuda
shall not be an Event of Default under this Section 10.09 unless (i) the U.S.
Borrower and its Subsidiaries which are subject to the judgment(s) or decree(s),
as of the date of the issuance of such judgment(s) or decree(s) (or any later
date while such judgment(s) or decree(s) are still in effect) have at least
$50,000,000 in net assets (determined on a book basis without regard to any
write-down or write-off of such assets as a result of such judgment(s) or
decree(s)) located in the jurisdictions (i.e., the relevant country or countries
or any larger jurisdiction of the respective court(s)) of the courts rendering
such judgment(s) or decree(s) (which is (or are) final and non-appealable or has
(or have) not been vacated, discharged, stayed or bonded pending appeal for any
period of 60 consecutive days) or (ii) an order or orders enforcing such
judgment(s) or decree(s) (which is (or are) final and non-appealable or has (or
have) not been vacated, discharged, stayed or bonded pending appeal for any
period of 60 consecutive days) is entered by a court or courts of competent
jurisdiction in a jurisdiction or jurisdictions where the U.S. Borrower and/or
its Subsidiaries subject to the order, as of the date of the entry of such order
of enforcement (or any later date while any such order is still in effect), have
at least $50,000,000 in net assets located in such jurisdiction or jurisdictions
(determined on a book basis without regard to any write-down or write-off of
such assets as a result of such judgment(s) or decree(s)); or

10.10 Ownership. A Change of Control shall have occurred; or

10.11 Denial of Liability. (a) Either Borrower shall deny its obligations under
this Agreement or any other Credit Document, (b) any law, rule or regulation
shall purport to render invalid, or preclude enforcement of, any provision of
this Agreement or any other Credit Document or impair performance of any Foreign
Credit Party’s obligations hereunder or under any other Credit Document or
(c) any dominant authority asserting or exercising de jure or de facto
governmental or police powers shall, by moratorium laws or otherwise, cancel,
suspend or defer the obligation of any Foreign Credit Party to pay any amount
required to be paid hereunder or under any other Credit Document; provided that
the occurrence of an Excluded Event shall not give rise to an Event of Default
under this Section 10.11; or

10.12 Governmental Action. Any governmental authority shall have condemned,
nationalized, seized, or otherwise expropriated all or any substantial part of
the property, shares of capital stock or other assets of any Foreign Credit
Party or any of its Subsidiaries, or shall have assumed custody or control of
such property or other assets or of the business or operations of any Foreign
Credit Party or any of its Subsidiaries, or shall have taken any action for the
dissolution or disestablishment of any Foreign Credit Party or any of its
Subsidiaries or any action that would prevent any Foreign Credit Party, any of
its Subsidiaries or any of their respective officers from carrying on the
business of such Foreign Credit Party or such Subsidiary or a substantial part
thereof; provided that the occurrence of an Excluded Event shall not give rise
to an Event of Default under this Section 10.12; or

 

-61-



--------------------------------------------------------------------------------

10.13 Special Defaults Relating to Bermuda Entities. The Bermuda Borrower shall
fail to maintain its corporate existence in full force and effect, then, and in
any such event, and at any time thereafter, if any Event of Default shall then
be continuing, the Administrative Agent shall, upon the written request of the
Required Lenders, by written notice to the U.S. Borrower, take any or all of the
following actions, without prejudice to the rights of any Agent or any Lender to
enforce its claims against any Credit Party (provided that if an Event of
Default specified in Section 10.05 shall occur with respect to either Borrower,
the result which would occur upon the giving of written notice by the
Administrative Agent as specified in clauses (i) and (ii) below shall occur
automatically without the giving of any such notice): (i) declare the Total
Commitment terminated, whereupon the Commitment of each Lender shall forthwith
terminate immediately and any Fees shall forthwith become due and payable
without any other notice of any kind; (ii) declare the principal of and any
accrued interest in respect of all Loans and all Obligations owing hereunder to
be, whereupon the same shall become, forthwith due and payable without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrowers; (iii) enforce, as Collateral Agent (or direct
the Collateral Agent to enforce), subject to the Intercreditor Agreement, any or
all of the Liens and security interests created pursuant to the Security
Documents; and (iv) apply any cash collateral held by the Administrative Agent
as provided in Section 4.02 to the repayment of the Obligations.

Section 11. Definitions. As used herein, the following terms shall have the
meanings herein specified unless the context otherwise requires. Defined terms
in this Agreement shall include in the singular number the plural and in the
plural the singular:

“ABL Collateral Agent” shall mean the “Collateral Agent” as defined in the ABL
Credit Agreement.

“ABL Credit Agreement” shall mean the Credit Agreement, dated as of April 12,
2006, as amended through the Amendment No. 4 Effective Date among the U.S.
Borrower, Deutsche Bank Trust Company Americas, as Administrative Agent, the
lenders party thereto and the other parties named therein, as the same may be
further amended, restated, modified, supplemented, renewed, refunded, replaced
or refinanced from time to time in one or more agreements or indentures (in each
case with the same or new lenders, institutional investors or agents), including
any agreement or indenture extending the maturity thereof or otherwise
restructuring all or any portion of the Indebtedness thereunder or increasing
the amount loaned or issued thereunder or altering the maturity thereof (so long
as, in the case of any replacement or refinancing, all commitments under the
agreements or indentures so replaced or refinanced shall have been terminated,
all unpaid amounts thereunder (other than indemnities) shall have been paid in
full and all parties to any replacement or refinancing agreements or indentures,
or a trustee or agent on their behalf, shall have become party to the
Intercreditor Agreement as of the applicable date of replacement or refinancing,
as the case may be).

“ABL Credit Documents” shall mean the ABL Credit Agreement and the related
guaranties, pledge agreements, security agreements, mortgages, notes and other
agreements and instruments entered into in connection with the ABL Credit
Agreement, in each case as the same may be amended, modified and/or supplemented
from time to time in accordance with the terms hereof and thereof.

“ABL Credit Party” shall mean a “Credit Party” as defined in the ABL Credit
Agreement.

“ABL Lender” shall mean a “Lender” as defined in the ABL Credit Agreement.

“ABL Loans” shall mean the “Loans” as defined in the ABL Credit Agreement.

“ABL Priority Collateral” means, collectively, all “ABL Priority Collateral” as
defined in the Intercreditor Agreement.

 

-62-



--------------------------------------------------------------------------------

“ABL Security Documents” shall mean the “Security Documents” as defined in the
ABL Credit Agreement.

“Acquired Entity or Business” shall mean either (x) the assets constituting a
business, division or product line of any Person not already a Subsidiary of the
U.S. Borrower, which assets are acquired by the U.S. Borrower or any of its
Subsidiaries or (y) any Person, which shall, as a result of the acquisition of
its Equity Interests, become a Subsidiary of the U.S. Borrower (or shall be
merged with and into the U.S. Borrower, or a Subsidiary of the U.S. Borrower).

“Additional Collateral” shall mean all property (whether real or personal) in
which security interests are granted (or have been purported to be granted) (and
continue to be in effect at the time of determination) pursuant to Section 8.11.

“Additional Mortgage” shall have the meaning provided in Section 8.11(a).

“Additional Mortgaged Property” shall have the meaning provided in
Section 8.11(a).

“Additional Security Documents” shall mean all mortgages, pledge agreements,
security agreements and other security documents entered into from time to time
pursuant to Sections 8.11 and/or 13.19, as each such document may be modified,
supplemented or amended from time to time in accordance with the terms hereof
and thereof.

“Additional Term B-2 Commitment” means with respect to each Additional Term B-2
Lender, its commitment to make a Tranche B-2 Term Loan on the Amendment No. 4
Effective Date in an amount equal to the amount set forth on the signature page
of such Additional Term B-2 Lender to the Additional Joinder Agreement. The
aggregate principal amount of the Additional Term B-2 Commitments shall be equal
to $315,000,000 minus the aggregate principal amount of the Converted Term Loans
of all Lenders that are converted to Tranche B-2 Term Loans.

“Additional Term C-2 Commitment” means with respect to each Additional Term C-2
Lender, its commitment to make a Tranche C-2 Term Loan on the Amendment No. 4
Effective Date in an amount equal to the amount set forth on the signature page
of such Additional Term C-2 Lender to the Additional Joinder Agreement. The
aggregate principal amount of the Additional Term C -2 Commitments shall be
equal to $585,000,000 minus the aggregate principal amount of the Converted Term
Loans of all Lenders that are converted to Tranche C-2 Term Loans.

“Additional Joinder Agreement” means the joinder agreement, dated the Amendment
No. 4 Effective Date, by and among the Borrowers, the Administrative Agent, the
Additional Term B-2 Lender and the Additional Term C-2 Lender.

“Additional Term B-2 Lender” means each Person identified as such in the
Additional Joinder Agreement.

“Additional Term C-2 Lender” means each Person identified as such in the
Additional Joinder Agreement.

“Additional Term Lenders” means collectively the Additional Term B-2 Lender and
the Additional Term C-2 Lender.

 

-63-



--------------------------------------------------------------------------------

“Administrative Agent” shall have the meaning provided in the first paragraph of
this Agreement and shall include any successor to the Administrative Agent
appointed pursuant to Section 12.10.

“Affiliate” shall mean, with respect to any Person, any other Person directly or
indirectly controlling (including but not limited to all directors and executive
officers of such Person), controlled by, or under direct or indirect common
control with such Person. A Person shall be deemed to control another Person if
such Person possesses, directly or indirectly, the power to direct or cause the
direction of the management and policies of such other Person, whether through
the ownership of voting securities, by contract or otherwise.

“After-Acquired Foreign Personal Property” shall have the meaning provided in
Section 8.11(i).

“Agent” shall mean the Administrative Agent, each Co-Syndication Agent, each
Co-Documentation Agent and each Lead Arranger and shall include any successor to
any such Person appointed pursuant to Section 12.10.

“Agreement” shall mean this Credit Agreement, as amended and restated and as the
same may be further modified, supplemented, amended, restated, extended,
renewed, refinanced and/or replaced from time to time.

“Amendment 1” shall mean Amendment 1 to this Agreement, dated as of March 18,
2009.

“Amendment No. 3” shall mean Amendment 3 to this Agreement, dated as of March 2,
2010.

“Amendment No. 4” shall mean Amendment No. 4 to this Agreement, dated as of July
8, 2011.

“Amendment No. 4 Effective Date” shall mean July 8, 2011.

“Applicable Currency” shall mean Dollars.

“Applicable Increased Term Loan Rate” shall mean, at any time, with respect to
any newly-created Tranche of Incremental Term Loans, the rate per annum
(expressed as a percentage) applicable to Tranche B-2 Term Loans, Tranche C-2
Term Loans and each other then existing Tranche of Incremental Term Loans after
giving effect to the provisos in subclause (II) of clause (vi) of
Section 1.14(a) and shall be conclusive and binding on all Lenders absent
manifest error.

“Applicable Margin” shall mean (i) in the case of Tranche B-2 Term Loans and
Tranche C-2 Term Loans maintained as (A) Base Rate Loans, 2.75% and
(B) Eurodollar Loans, 3.75% (or on and after the date of the most recent
incurrence of any Tranche of Incremental Term Loans bearing interest at the
Applicable Increased Term Loan Rate, the Applicable Increased Term Loan Rate for
such Tranche of Incremental Term Loans); and (ii) in the case of any Type of
Incremental Term Loans of a given Tranche, that percentage per annum set forth
in, or calculated in accordance with, Section 1.15 and the relevant Incremental
Term Loan Commitment Agreement (or in the case of Incremental Term Loans of a
given Tranche, on and after the date of the most recent incurrence of any
Tranche of Incremental Term Loans bearing interest at the Applicable Increased
Term Loan Rate, the Applicable Increased Term Loan Rate for such Tranche of
Incremental Term Loans),

 

-64-



--------------------------------------------------------------------------------

provided, that from and after each date of delivery of any certificate delivered
in accordance with Section 8.01(d), commencing with the delivery of such
certificate with respect to the U.S. Borrower’s Fiscal Year ending December 31,
2011, all Applicable Margins for Tranche B-2 Term Loans and Tranche C-2 Term
Loans shall be decreased by 0.25% from the levels set forth above to the extent
that the respective certificate delivered in accordance with Section 8.01(d)
sets forth a calculation of the Total Leverage Ratio as at the last day of the
respective Fiscal Quarter or Fiscal Year for which the respective certificate is
being delivered which is equal to or less than 3.50:1.00; provided, further,
that if any certificate required to be delivered pursuant to Section 8.01(d) is
not delivered by the date required pursuant to said Section 8.01(d), the
Applicable Margins determined without regard to the preceding proviso shall
apply from the date the respective certificate was required to be delivered
pursuant to Section 8.01(d) to and including the date on which a certificate is
thereafter subsequently delivered to the Administrative Agent in accordance with
Section 8.01(d) (except for the late delivery thereof) and thereafter shall be
determined based on the Total Leverage Ratio set forth in such certificate);
provided, further, that if any Total Leverage Ratio set forth in any
certificated delivered pursuant to Section 8.01(d) proves to be inaccurate and
the result of such inaccuracy is that a Borrower pays less interest than would
have been payable had the Total Leverage Ratio been calculated correctly, then
such Borrower shall pay, upon demand by the Administrative Agent or any Lender,
such additional amount as would have been required to have been paid had the
Total Leverage Ratio been calculated correctly. Notwithstanding the foregoing,
the relevant Applicable Margin shall be subject to increases pursuant to, and to
the extent expressly provided in, Section 1.14.

“Applicable Prepayment Percentage” shall mean, at any time, for purposes of
Section 4.02(e) and the definition of “Retained Excess Cash Flow Amount,” 50%;
provided that, so long as no Default or Event of Default is then in existence,
if the Total Leverage Ratio is less than 3.50:1.00 as at the last day of the
most recently ended Fiscal Year of the U.S. Borrower (as set forth in an
officer’s certificate delivered pursuant to Section 8.01(d) for the Fiscal Year
of the U.S. Borrower then last ended), the Applicable Prepayment Percentage
shall instead be 0%.

“Asset Sale” shall mean any sale, transfer or other disposition by the U.S.
Borrower or any of its Subsidiaries to any Person other than the U.S. Borrower
or any Subsidiary of the U.S. Borrower of any asset or Property (including,
without limitation, any capital stock or other securities of, or other Equity
Interests in, another Person, but excluding the sale by the U.S. Borrower of its
own capital stock) of the U.S. Borrower or such Subsidiary other than (i) sales,
transfers or other dispositions of inventory made in the ordinary course of
business, (ii) other sales and dispositions that generate Net Sale Proceeds of
less than $15,000,000 in the aggregate in any Fiscal Year of the U.S. Borrower
or (iii) sales or liquidations of Cash Equivalents, it being understood and
agreed that the grant of a Lien by the U.S. Borrower or any of its Subsidiaries
in favor of another Person shall not in and of itself constitute an “Asset Sale”
for purposes of this definition.

“Assignment and Assumption Agreement” shall mean the Assignment and Assumption
Agreement substantially in the form of Exhibit G (appropriately completed).

“Authorized Officer” shall mean, with respect to (i) delivering Notices of
Borrowing, Notices of Conversion and similar notices the Chairman, the Chief
Executive Officer, the Chief Financial Officer, the General Counsel, the
Treasurer or any Assistant Treasurer of the U.S. Borrower, any person or persons
that has or have been authorized by the board of directors of either Borrower to
deliver such notices pursuant to this Agreement and that has or have appropriate
signature cards on file with the

 

-65-



--------------------------------------------------------------------------------

Administrative Agent, (ii) delivering financial information and officer’s
certificates pursuant to this Agreement, the Chief Financial Officer, the
Treasurer or other financial officer of the U.S. Borrower and (iii) any other
matter in connection with this Agreement or any other Credit Document, any
officer (or a person or persons so designated by any two officers) of the U.S.
Borrower.

“Available Amount” means, at any time:

(i) the cumulative amount of cash and Cash Equivalent proceeds received by the
U.S. Borrower from the sale of its Common Stock following the Amendment No. 4
Effective Date and at or prior to such time; plus

(ii) the Retained Excess Cash Flow Amount at such time; minus

(iii) the amount of outstanding Investments at such time made in reliance on the
Available Amount pursuant to Section 9.05(xv); minus

(iv) the amount of Dividends made in reliance on the Available Amount prior to
such time pursuant to Section 9.06(viii); minus

(v) the amount applied to make payments in respect of Specified Indebtedness in
reliance on the Available Amount prior to such time pursuant to
Section 9.08(a)(i)(y).

“Bankruptcy Code” shall have the meaning provided in Section 10.05.

“Base Rate” at any time shall mean the highest of (x) the rate which is 1/2 of
1 % in excess of the Federal Funds Rate at such time, (y) the Prime Lending Rate
at such time and (z) the rate which is 1% in excess of the Eurodollar Rate
(after giving effect to the minimum rate set forth in the definition of
Eurodollar Rate) for an Interest Period of one month commencing on such date.

“Base Rate Loan” shall mean each Loan which is designated or deemed designated
as a Base Rate Loan by the respective Borrower at the time of the incurrence
thereof or conversion thereto.

“Bermuda Borrower” shall have the meaning provided in the first paragraph of
this Agreement.

“Bermuda Borrower Incremental Term Loans” shall mean Incremental Term Loans
incurred by the Bermuda Borrower.

“Bermuda Borrower Term Loans” shall mean and include all Tranche C-2 Term Loans
and all Bermuda Borrower Incremental Term Loans.

“Bermuda Partnership” shall mean Dole Foreign Holdings, Ltd., a limited
liability company organized under the laws of Bermuda.

“Bermuda Partnership Partner #1” shall mean Dole Fresh Fruit Company, Inc., a
corporation organized under the laws of Nevada and a Wholly-Owned Subsidiary of
the U.S. Borrower, and any successor thereto by way of a merger or consolidation
permitted by Section 9.01(c).

“Bermuda Partnership Partner #2” shall mean Dole Ocean Cargo Express, Inc., a
corporation organized under the laws of Nevada and a Wholly-Owned Subsidiary of
the U.S. Borrower, and any successor thereto by way of a merger or consolidation
permitted by Section 9.01(c).

 

-66-



--------------------------------------------------------------------------------

“Bermuda Partnership Partners” shall mean and include Bermuda Partnership
Partner #1 and Bermuda Partnership Partner #2.

“Borrower Guaranty” shall mean the guaranty of each Borrower pursuant to
Section 14.

“Borrowers” shall have the meaning provided in the first paragraph of this
Agreement.

“Borrowing” shall mean the borrowing of one Type of Loan pursuant to a single
Tranche by the Bermuda Borrower or by the U.S. Borrower from all the Lenders
having Commitments with respect to such Tranche on a given date (or resulting
from a conversion or conversions on such date), having in the case of Eurodollar
Loans the same Interest Period ; provided (x) that Base Rate Loans incurred
pursuant to Section 1.09(b) shall be considered part of the related Borrowing of
Eurodollar Loans and (y) any Incremental Term Loans incurred pursuant to
Section 1.01(c) shall be considered part of the related Borrowing of the then
outstanding Tranche of Term Loans (if any) to which such Incremental Term Loans
are added pursuant to Section 1.14.

“Business Day” shall mean, any day excluding Saturday, Sunday and any day which
shall be in the City of New York a legal holiday or a day on which banking
institutions are authorized by law or other governmental actions to close.

“Business Segment” shall mean a reportable segment as discussed in Statement of
Financial Accounting Standards No. 131 “Disclosure about Segments of an
Enterprise and Related Information.”

“Calculation Period” shall mean, with respect to any Permitted Acquisition, any
Significant Asset Sale or any other event expressly requiring calculations to be
made on a Pro Forma Basis pursuant to the terms of this Agreement, the Fiscal
Quarter most recently ended prior to the date of such Permitted Acquisition,
Significant Asset Sale or other event for which financial statements pursuant to
Sections 8.01(a) or (b) have been delivered.

“Canadian Bond” shall have the meaning provided in 12.14(a).

“Canadian Security Agreement” shall have the meaning provided in
Section 12.14(a).

“Capital Expenditures” shall mean, with respect to any Person, for any period,
all expenditures by such Person with respect to fixed or capital assets which
should be capitalized in accordance with U.S. GAAP during such period,
(including, without limitation, expenditures for maintenance and repairs which
should be capitalized in accordance with U.S. GAAP) and the amount of all
Capitalized Lease Obligations incurred by such Person during such period.

“Capital Lease,” as applied to any Person, shall mean any lease of any Property
by that Person as lessee which, in conformity with U.S. GAAP, is accounted for
as a capital lease on the balance sheet of that Person.

“Capitalized Lease Obligations” of any Person shall mean all obligations under
Capital Leases of such Person, in each case taken at the amount thereof
accounted for as indebtedness in accordance with U.S. GAAP.

“Cash Equivalents” means (i) Dollars, Euros, Sterling, Swedish Krona and, in the
case of any of the Foreign Subsidiaries of the U.S. Borrower, such local
currencies held by them from time to time in the ordinary course of their
businesses, (ii) securities issued or directly fully guaranteed or insured

 

-67-



--------------------------------------------------------------------------------

by the governments of the United States, Switzerland, Japan, Canada and members
of the European Union or any agency or instrumentality thereof (provided that
the full faith and credit of the respective such government is pledged in
support thereof) having maturities of not more than six months from the date of
acquisition, (iii) securities issued by any state of the United States or any
political subdivision of any such state or any public instrumentality thereof
maturing within six months from the date of acquisition thereof and, at the time
of acquisition, having one of the two highest ratings obtainable from either S&P
or Moody’s, (iv) certificates of deposit and eurodollar time deposits with
maturities of six months or less from the date of acquisition, bankers’
acceptances with maturities not exceeding six months and overnight bank
deposits, in each case with any domestic commercial bank or commercial bank of a
foreign country recognized by the United States, (x) in the case of a domestic
commercial bank, having capital and surplus in excess of $500,000,000 and
outstanding debt which is rated “A” (or similar equivalent thereof) or higher by
at least one nationally recognized statistical rating organization (as defined
under Rule 436 under the Securities Act) and (y) in the case of a foreign
commercial bank, having capital and surplus in excess of $250,000,000 (or the
foreign currency equivalent thereof), (v) repurchase obligations with a term of
not more than seven days for underlying securities of the types described in
clauses (ii) and (iv) above entered into with any financial institution meeting
the qualifications specified in clause (iv) above, (vi) commercial paper having
a rating of at least A-1 from S&P or at least P-1 from Moody’s and in each case
maturing within six months after the date of acquisition and (vii) investments
in money market funds which invest substantially all their assets in securities
of the types described in clauses (i) through (vi) above. Furthermore, with
respect to Foreign Subsidiaries of the U.S. Borrower that are not organized in
one or more Qualified Jurisdictions, Cash Equivalents shall include bank
deposits (and investments pursuant to operating account agreements) maintained
with various local banks in the ordinary course of business consistent with past
practice of the U.S. Borrower’s Foreign Subsidiaries.

“Change in Law” means the occurrence, after the Amendment No. 4 Effective Date,
of any of the following: (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation, implementation or application thereof by
any Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

“Change of Control” shall mean:

(i) any “person” (as defined in Section 13(d) of the Exchange Act) other than
the Permitted Holders shall become the owner, directly or indirectly,
beneficially or of record, of shares representing more than 50% of the aggregate
ordinary voting power represented by the issued and outstanding Equity Interests
of the U.S. Borrower;

(ii) the U.S. Borrower shall at any time cease to own directly or indirectly
100% of the Equity Interests of the Bermuda Borrower;

(iii) the Board of Directors of the U.S. Borrower shall cease to consist of a
majority of Continuing Directors; or

 

-68-



--------------------------------------------------------------------------------

(iv) a “change of control” or similar event shall occur as provided in any ABL
Credit Document or any Existing Senior Notes or any Permitted Refinancing
Indebtedness in respect thereof.

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time, and the regulations promulgated and rulings issued thereunder. Section
references to the Code are to the Code, as in effect at the Amendment No. 4
Effective Date and any subsequent provisions of the Code, amendatory thereof,
supplemental thereto or substituted therefor.

“Co-Documentation Agent” shall have the meaning provided in the first paragraph
of this Agreement.

“Co-Syndication Agents” shall have the meaning provided in the first paragraph
of this Agreement.

“Collateral” shall mean all property (whether real or personal, movable or
immovable) with respect to which any security interests have been granted (or
purported to be granted) pursuant to any Security Document (including any
Additional Security Document), including, without limitation, all Pledge
Agreement Collateral, all Security Agreement Collateral, all Mortgaged
Properties and all Additional Collateral, if any. It is understood and agreed
that the term “Collateral” shall not include any Property which constitutes
Excluded Collateral, for so long as same constitutes Excluded Collateral.

“Collateral Agent” shall mean DBAG, acting as collateral agent for the Secured
Creditors.

“Commitment” shall mean any of the commitments of any Lender, i.e., whether the
Additional Term B-2 Commitment, the Additional Term C-2 Commitment or the
Incremental Term Loan Commitment of any Tranche of such Lender.

“Commodity Agreements” shall mean commodity agreements, hedging agreements and
other similar agreements or arrangements designed to protect against price
fluctuations of commodities (e.g., fuel) used in the business of the U.S.
Borrower and its Subsidiaries.

“Company” shall mean any corporation, limited liability company, partnership or
other business entity (or the adjectival form thereof, where appropriate).

“Consenting Term Lender” means each Lender that has provided the Administrative
Agent with a counterpart to the Amendment No. 4 executed by such Lender.

“Consolidated EBIT” shall mean, for any period, the Consolidated Net Income
(without giving effect to (x) any extraordinary gains or losses and (y) any
gains or losses from sales of assets other than inventory sold in the ordinary
course of business) before (i) total interest expense (inclusive of amortization
of deferred financing fees and any other original issue discount) of the U.S.
Borrower and its Consolidated Subsidiaries determined on a consolidated basis
for such period, and (ii) provision for taxes based on income and foreign
withholding taxes, in each case to the extent deducted in determining
Consolidated Net Income for such period.

“Consolidated EBITDA” shall mean for any period, Consolidated EBIT, adjusted by
(x) adding thereto (in each case to the extent deducted in determining
Consolidated Net Income for such period and not already added back in
determining Consolidated EBIT) the amount of (i) all depreciation and
amortization expense that were deducted in determining Consolidated EBIT for
such period, (ii) any other

 

-69-



--------------------------------------------------------------------------------

non-cash charges incurred in such period (including non-cash share-based
compensation expense), to the extent that same were deducted in arriving at
Consolidated EBIT for such period, (iii) the amount of all fees and expenses
incurred in connection with the Refinancing or any Permitted Refinancing
Indebtedness in respect of the Specified Indebtedness for such period to the
extent same were deducted in arriving at Consolidated EBIT for such period, and
(iv) any losses attributable to the interest component of cross-currency hedging
arrangements even if such transactions are treated for GAAP purposes as foreign
exchange transactions to the extent same were deducted in arriving at
Consolidated EBIT for such period, and (y) subtracting therefrom, (i) to the
extent included in arriving at Consolidated EBIT for such period, the amount of
non-cash gains during such period, (ii) the aggregate amount of all cash
payments made during such period in connection with non-cash charges incurred in
a prior period, to the extent such non-cash charges were added back pursuant to
clause (x)(ii) above in a prior period and (iii) any gains attributable to the
interest component of cross-currency hedging arrangements even if such
transactions are treated for GAAP purposes as foreign exchange transactions to
the extent same were included in arriving at Consolidated EBIT for such period.
Notwithstanding anything to the contrary in the definition of Pro Forma Basis,
no adjustment shall be made to such amounts as a result of any transaction
occurring prior to the Amendment No. 4 Effective Date.

“Consolidated First Priority Net Secured Debt” shall mean, at any time, the
remainder of (I) the principal amount of Term Loans and ABL Loans outstanding at
such time less (II) the aggregate amount of Unrestricted Cash of the U.S.
Borrower and its Subsidiaries at such time to the extent same would be reflected
on a consolidated balance sheet of the U.S. Borrower if same were prepared at
such time.

“Consolidated Net Debt” shall mean, at any time, the remainder of (I) the sum of
(without duplication) (i) all Indebtedness of the U.S. Borrower and its
Consolidated Subsidiaries (on a consolidated basis) as would be required to be
reflected as debt or Capital Leases on the liability side of a consolidated
balance sheet of the U.S. Borrower and its Consolidated Subsidiaries in
accordance with U.S. GAAP, (ii) all Indebtedness of the U.S. Borrower and its
Consolidated Subsidiaries of the type described in clauses (ii) and (vii) of the
definition of “Indebtedness” and (iii) all Contingent Obligations of the U.S.
Borrower and its Consolidated Subsidiaries in respect of Indebtedness of any
third Person of the type referred to in preceding clauses (i) and (ii) minus
(II) the aggregate amount of Unrestricted Cash of the U.S. Borrower and its
Subsidiaries at such time to the extent same would be reflected on a
consolidated balance sheet of the U.S. Borrower if same were prepared at such
time; provided that (w) the amount available to be drawn under all letters of
credit, bankers’ acceptances, bank guaranties and similar obligations issued for
the account of the U.S. Borrower or any of its Consolidated Subsidiaries (but
excluding, for avoidance of doubt, all unpaid drawings or other monetary
obligations owing in respect of such letters of credit, bankers’ acceptances,
bank guaranties and similar obligations) shall not be included in any
determination of “Consolidated Net Debt,” (x) for purposes of this definition,
the amount of Indebtedness in respect of the Interest Rate Protection
Agreements, Other Hedging Agreements and Commodity Agreements shall be at any
time (A) in the case of any such agreements entered into for speculative
purposes, the unrealized net loss position, if any, of the U.S. Borrower and/or
its Consolidated Subsidiaries thereunder on a marked-to-market basis determined
no more than one month prior to such time and (B) in the case of any other
Interest Rate Protection Agreement, Other Hedging Agreement or Commodity
Agreement, zero, (y) obligations arising under Synthetic Leases shall be
included in determining Consolidated Net Debt and (z) any Preferred Equity of
the U.S. Borrower or any of its Consolidated Subsidiaries shall be treated as
Indebtedness, with an amount equal to the greater of the liquidation preference
or the maximum fixed repurchase price of any such outstanding Preferred Equity
deemed to be a component of Consolidated Net Debt.

 

-70-



--------------------------------------------------------------------------------

“Consolidated Net Income” shall mean, for any period, the net income (or loss)
of the U.S. Borrower and its Consolidated Subsidiaries determined on a
consolidated basis for such period (taken as a single accounting period) in
accordance with U.S. GAAP, provided that the following items shall be excluded
in computing Consolidated Net Income (without duplication): (i) except for
determinations expressly required to be made on a Pro Forma Basis, the net
income (or loss) of any Person accrued prior to the date it becomes a
Consolidated Subsidiary or all or substantially all of the property or assets of
such Person are acquired by a Consolidated Subsidiary and (ii) the net income of
any Consolidated Subsidiary to the extent that the declaration or payment of
dividends or similar distributions by such Consolidated Subsidiary of such net
income is not at the time permitted by the operation of the terms of its charter
or any agreement, instrument, judgment, decree, order, statute, rule or
governmental regulation applicable to such Consolidated Subsidiary.

“Consolidated Senior Secured Net Debt” shall mean, at any time, (x) the amount
of Consolidated Net Debt at such time less (y) all amounts reflected therein
attributable to Indebtedness which is totally unsecured.

“Consolidated Subsidiary” shall mean, with respect to any Person, at any date,
any other Person the Equity Interests of which are owned by such Person and
whose financial results are consolidated in the financial statements of such
Person in accordance with U.S. GAAP (and consistent with the consolidation
practices of the U.S. Borrower as in effect on the Amendment No. 4 Effective
Date), if such statements were prepared as of such date.

“Contemplated Asset Sale” shall mean any sale of assets by the U.S. Borrower
and/or one or more of its Subsidiaries (including Real Property and Equity
Interests held by such Persons but excluding Equity Interests in the Bermuda
Borrower and the Bermuda Partnership and any Person which owns, directly or
indirectly, Equity Interests therein); provided, however, that (i) any such
assets so sold are not material to the operations of the U.S. Borrower and its
Subsidiaries and (ii) the U.S. Borrower shall have provided a certificate to the
Administrative Agent stating that such sale is made as a, and complies with the
requirements of the definition of, Contemplated Asset Sale.

“Contingent Obligation” shall mean, as to any Person, any obligation of such
Person as a result of such Person being a general partner of any other Person,
unless the underlying obligation is expressly made non-recourse as to such
general partner, and any obligation of such Person guaranteeing or intended to
guarantee any Indebtedness, leases, dividends or other obligations (“primary
obligations”) of any other Person (the “primary obligor”) in any manner, whether
directly or indirectly, including, without limitation, any obligation of such
Person, whether or not contingent, (i) to purchase any such primary obligation
or any property constituting direct or indirect security therefor, (ii) to
advance or supply funds (x) for the purchase or payment of any such primary
obligation or (y) to maintain working capital or equity capital of the primary
obligor or otherwise to maintain the net worth or solvency of the primary
obligor, (iii) to purchase property, securities or services primarily for the
purpose of assuring the owner of any such primary obligation of the ability of
the primary obligor to make payment of such primary obligation or (iv) otherwise
to assure or hold harmless the holder of such primary obligation against loss in
respect thereof; provided, however, that the term Contingent Obligation shall
not include endorsements of instruments for deposit or collection in the
ordinary course of business. The amount of any Contingent Obligation shall be
deemed to be an amount equal to the lesser of (x) the stated or determinable
amount of the primary obligation in respect of which such Contingent Obligation
is made or, if not stated or determinable, the maximum reasonably anticipated
liability in respect thereof (assuming such Person is required to perform
thereunder) as determined by such Person in good faith and (y) the stated amount
of such Contingent Obligation.

 

-71-



--------------------------------------------------------------------------------

“Continuing Directors” shall mean the directors of the U.S. Borrower on the
Amendment No. 4 Effective Date and each other director if such director’s
election to, or nomination for the election to, the Board of Directors of the
U.S. Borrower is recommended or approved by a majority of then Continuing
Directors.

“Converted Term B-2 Percentage” means 35.0%.

“Converted Term C-2 Percentage” means 65.0%.

“Converted Term Loans” means with respect to each Lender the amount of such
Lender’s Existing Term Loans that such Lender has indicated on its signature
page to Amendment No. 4 as the principal amount of its “Converted Term Loans”
(or, if less, the amount notified to such Lender by the Administrative Agent
prior to the Amendment No. 4 Effective Date) immediately prior to the initial
extensions of credit hereunder on the Amendment No. 4 Effective Date.

“Credit Documents” shall mean this Agreement, the Notes, the Additional Joinder
Agreement, each Subsidiaries Guaranty, the Intercompany Subordination Agreement,
each Security Document, each Incremental Term Loan Commitment Agreement, the
U.S. Subsidiaries Guaranty, the Foreign Subsidiaries Guaranty Acknowledgement,
the Intercompany Subordination Agreement Acknowledgement, each Foreign Security
Document Acknowledgement and/or Amendment, the Intercreditor Agreement and any
other guarantees or security documents executed and delivered for the benefit of
the Lenders in accordance with the requirements of this Agreement and any other
guaranties, pledge agreements or security documents executed and delivered in
accordance with the requirements of Section 8.11.

“Credit Event” shall mean the making of a Loan.

“Credit Party” shall mean each U.S. Credit Party and each Foreign Credit Party.

“DBAG” shall mean Deutsche Bank AG New York Branch, in its individual capacity,
and any successor corporation thereto by merger, consolidation or otherwise.

“DBSI” shall mean Deutsche Bank Securities Inc., in its individual capacity, and
any successor corporation thereto by merger, consolidation or otherwise.

“Default” shall mean any event, act or condition, which with notice or lapse of
time, or both, would constitute an Event of Default.

“Defaulting Lender” shall mean any Lender with respect to which a Lender Default
is in effect.

“Deutsche Bank” means Deutsche Bank Trust Company Americas, and its successors
and assigns.

“Disqualified Voting Participant” shall mean any participant meeting the
requirements of subclauses (x), (y)(A) and (y)(B) of clause (II) of the third
proviso appearing in Section 13.04(a) which (i) has refused to consent to
certain proposed changes, waivers, discharges or terminations with respect to
this Agreement of the type described in Section 13.12(a) and which have been
approved by the Required Lenders and (ii) has been designated as a “Disqualified
Voting Participant” by the U.S. Borrower in a written notice to the
Administrative Agent.

“Dividend” shall have the meaning provided in Section 9.06.

 

-72-



--------------------------------------------------------------------------------

“Dole Canada” shall have the meaning provided in Section 12.14(a).

“Dole Settlement Company” shall mean the U.S. Borrower or a Qualified U.S.
Obligor that is not subject to the guaranty limitation applicable to the Bermuda
Partnership Partners contained in the U.S. Subsidiaries Guaranty.

“Dollar Equivalent” of an amount denominated in a currency other than Dollars
shall mean, at any time for the determination thereof, the amount of Dollars
which could be purchased with the amount of such currency involved in such
computation at the spot exchange rate therefor as quoted by the Administrative
Agent as of 11:00 A.M. (New York time) on the date two Business Days prior to
the date of any determination thereof for purchase on such date (or, in the case
of any determination pursuant to Section 1.13 or 13.22 hereof or Section 26 (or
any analogous provision) of any Subsidiaries Guaranty, on the date of
determination); provided that for purposes of (x) determining compliance with
Sections 1.01(a), (b) and (c) and (y) calculating Fees pursuant to Section 3.01,
the Dollar Equivalent of any amounts denominated in a currency other than
Dollars shall be revalued on a monthly basis using the spot exchange rates
therefor as quoted in the Wall Street Journal (or, if same does not provide such
exchange rates, on such other basis as is reasonably satisfactory to the
Administrative Agent) on the first Business Day of each calendar month.
Notwithstanding anything to the contrary contained in this definition, at any
time that a Default or an Event of Default then exists, the Administrative Agent
may revalue the Dollar Equivalent of any amounts outstanding under the Credit
Documents in a currency other than Dollars in its sole discretion using the spot
exchange rates therefor as quoted in the Wall Street Journal (or, if the same
does not provide such exchange rates, on such other basis as is reasonably
satisfactory to the Administrative Agent).

“Dollars” shall mean U.S. Dollars.

“Domestic Subsidiary” shall mean, as to any Person, any Subsidiary of such
Person incorporated or organized in the United States or any State thereof or
the District of Columbia.

“Eligible Transferee” shall mean and include a commercial bank, a mutual fund,
an insurance company, a financial institution, a “qualified institutional buyer”
(as defined in Rule 144A of the Securities Act), any fund that regularly invests
in bank loans or any other “accredited investor” (as defined in Regulation D of
the Securities Act), but in any event excluding any individual and the U.S.
Borrower and its Subsidiaries and Affiliates.

“Environmental Claims” shall mean any and all administrative, regulatory or
judicial actions, suits, demands, demand letters, claims, liens, notices of
non-compliance or violation, investigations or proceedings relating in any way
to any violation (or alleged violation) by the U.S. Borrower or any of its
Subsidiaries under any Environmental Law or any permit issued to the U.S.
Borrower or any of its Subsidiaries under any such law (hereafter “Claims”),
including, without limitation, (a) any and all Claims by governmental or
regulatory authorities for enforcement, cleanup, removal, response, remedial or
other actions or damages pursuant to any applicable Environmental Law, and
(b) any and all Claims by any third party seeking damages, contribution,
indemnification, cost recovery, compensation or injunctive relief resulting from
Hazardous Materials or arising from alleged injury or threat of injury to
health, safety or the environment.

“Environmental Law” shall mean any federal, state or local policy having the
force and effect of law, statute, law, rule, regulation, ordinance, code or rule
of common law now or hereafter in effect and in each case as amended, and any
judicial or administrative interpretation thereof, including any judicial or
administrative order, consent, decree or judgment (for purposes of this
definition (collectively, “Laws”)), relating to the indoor or outdoor
environment, or Hazardous Materials or health and safety to the extent such
health and safety issues arise under the Occupational Safety and Health Act of
1970, as amended, or any such similar Laws.

 

-73-



--------------------------------------------------------------------------------

“Equity Interests” of any Person shall mean any and all shares, interests,
rights to purchase, warrants, options, participation or other equivalents of or
interest in (however designated) equity of such Person, including any preferred
stock, any limited or general partnership interest and any limited liability
company membership interest.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated and rulings issued
thereunder. Section references to ERISA are to ERISA, as in effect on the
Amendment No. 4 Effective Date and any subsequent provisions of ERISA,
amendatory thereof, supplemental thereto or substituted therefor.

“ERISA Affiliate” shall mean each person (as defined in Section 3(9) of ERISA)
which together with the U.S. Borrower or a Subsidiary of the U.S. Borrower would
be deemed to be a “single employer” (i) within the meaning of Section 414(b),
(c), (m) or (o) of the Code or (ii) as a result of the U.S. Borrower or a
Subsidiary of the U.S. Borrower being or having been a general partner of such
Person.

“Eurodollar Loans” shall mean each Loan designated as such by the respective
Borrower or Borrowers at the time of the incurrence thereof or conversion
thereto.

“Eurodollar Rate” shall mean, for any Interest Period, in the case of any Loan,
the greater of (x) the British Bankers Association LIBOR Rate (“BBA LIBOR”), as
published by Reuters (or other commercially available source providing
quotations of BBA LIBOR as designated by the Administrative Agent from time to
time) at approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, for Dollar deposits (for delivery on the
first day of such Interest Period) with a term equivalent to such Interest
Period; provided that if such rate is not available at such time for any reason,
then the rate pursuant to this clause (x) for such Interest Period shall be the
rate per annum determined by the Administrative Agent to be the rate at which
deposits in Dollars for delivery on the first day of such Interest Period in
same day funds in the approximate amount of the Eurodollar Loan being made,
continued or converted with a term equivalent to such Interest Period would be
offered by Deutsche Bank’s London Branch to major banks in the London interbank
eurodollar market at their request at approximately 11:00 a.m. (London time) two
Business Days prior to the commencement of such Interest Period and
(y) 1.25% per annum. The determination of the Eurodollar Rate by the
Administrative Agent shall be conclusive and binding on the Borrowers absent
manifest error.

“European Commission Decision” means the €45.6 million fine imposed by the
European Commission on the U.S. Borrower and certain of its Subsidiaries as more
particularly described in a press release issued by the European Commission on
October 15, 2008.

“Euros” and the designation “€” shall mean the currency introduced on January 1,
1999 at the start of the third stage of European economic and monetary union
pursuant to the Treaty (expressed in euros).

“Event of Default” shall have the meaning provided in Section 10.

“Excess Cash Flow” means, for any period, (a) net cash flow provided by (used
in) operating activities for such period as reported on the consolidated
statements of cash flows of the U.S. Borrower and its Consolidated Subsidiaries
for such period delivered under Section 8.01 minus (b) the sum of, in each case
to the extent not otherwise reducing net cash flow provided by (used in)
operating activities

 

-74-



--------------------------------------------------------------------------------

in such period, without duplication, (i) scheduled principal payments and
payments of interest in each case made in cash on Indebtedness for borrowed
money during such period (including for purposes hereof, sinking fund payments,
payments in respect of the principal components under capital leases and the
like relating thereto), in each case other than to the extent financed with
equity proceeds, Equity Interests, asset sale proceeds, insurance proceeds or
the proceeds of Indebtedness (excluding Indebtedness under any revolving credit
facility), (ii) optional prepayments of Indebtedness for borrowed money (other
than the Loans) during such period in each case other than to the extent
financed with equity proceeds, Equity Interests, asset sale proceeds, insurance
proceeds or the proceeds of Indebtedness (excluding Indebtedness under any
revolving credit facility); provided that in the case of any revolving
Indebtedness such repayment shall only be included in this clause (ii) to the
extent that such repayment results in a permanent reduction of the commitments
thereunder, (iii) the aggregate amount of all Capital Expenditures made by the
U.S. Borrower and its Subsidiaries during such period other than to the extent
financed with equity proceeds, Equity Interests, asset sale proceeds, insurance
proceeds or the proceeds of Indebtedness (excluding Indebtedness under any
revolving credit facility) and (iv) other than to the extent financed with
equity proceeds, Equity Interests, asset sale proceeds, insurance proceeds or
the proceeds of Indebtedness (excluding Indebtedness under any revolving credit
facility), cash sums expended for Investments pursuant to Sections 9.05(vi),
(vii), (viii), (xi), (xii) and (xv) (other than with respect to any amount
expended on such Investments through the use of the Available Amount) during
such period.

“Excess Cash Flow Payment Period” shall mean, with respect to any Excess Cash
Payment Date, the immediately preceding Fiscal Year of the U.S. Borrower
commencing with the Fiscal Year ending December 31, 2011.

“Excess Cash Payment Date” shall mean the date occurring 3 Business Days after
the 90th day following the last day of a Fiscal Year of the U.S. Borrower.

“Exchange Percentage” shall mean, as to each Lender, a fraction, expressed as a
percentage, in each case determined on the date of occurrence of a Sharing Event
(before giving effect to any actions to occur on such date pursuant to
Section 1.13(b)) of which: (a) the numerator shall be the aggregate principal
amount of the outstanding Term Loans of such Lender; and (b) the denominator of
which shall be the aggregate principal amount of all outstanding Term Loans of
all Lenders.

“Excluded Bermuda Insurance Companies” shall mean and include (i) Ashford
Company Limited, a limited liability corporation organized under laws of
Bermuda, and (ii) Mendocino Limited, a limited liability corporation organized
under laws of Bermuda.

“Excluded Collateral” shall mean and include (i) each Principal Property of the
U.S. Borrower and any of its Restricted Subsidiaries, (ii) all shares of capital
stock or Indebtedness (as defined in the Existing 2013 Senior Notes Indenture as
in effect on March 28, 2003) of any Restricted Subsidiary of the U.S. Borrower
(which Indebtedness (as so defined) is then held by the U.S. Borrower or any
Restricted Subsidiary) and (iii) Margin Stock owned or held by the U.S. Borrower
or any of its Subsidiaries; provided that, except in the case of capital stock
or Indebtedness of any Subsidiary that is not owned directly by a U.S. Credit
Party (x) the collateral described in preceding clauses (i) and (ii) shall cease
to constitute “Excluded Collateral” upon the repayment in full of all Existing
2013 Senior Notes and (y) as the term “Excluded Collateral” is used in any
Foreign Security Document, such term shall not include any Principal Property
referred to in clause (i) above.

“Excluded Domestic Subsidiary” shall mean County Line Mutual Water Company, a
Wholly-Owned Domestic Subsidiary of the U.S. Borrower.

 

-75-



--------------------------------------------------------------------------------

“Excluded Event” shall mean the taking of any action, or the adoption of any
law, rule or regulation, by any governmental authority which results in a
deficiency that would otherwise give rise to a Default or Event of Default under
any of Sections 10.07, 10.08, 10.11(b), 10.11(c) and/or 10.12; provided that
(i) any such deficiency or default shall relate solely to a Foreign Subsidiary
of the U.S. Borrower (other than a Foreign Subsidiary organized under the laws
of Bermuda), its business or properties and the Credit Documents to which such
Foreign Subsidiary is a party and (ii) the aggregate Fair Market Value of all
Property of all Foreign Subsidiaries subject to any such deficiencies or
defaults (including all Property which would have been Property of the
respective Foreign Subsidiaries if the actions described in Section 10.12 had
not been taken) shall not exceed $15,000,000.

“Excluded Foreign Subsidiaries” shall mean Foreign Subsidiaries of the U.S.
Borrower organized in Qualified Non-U.S. Jurisdictions and listed on Part B of
Schedule XIII; provided that any Foreign Subsidiary listed on Part B of Schedule
XIII which merges or consolidates with or into any other Foreign Subsidiary of
the U.S. Borrower that is a Qualified Obligor organized in the jurisdiction of
organization of such listed Foreign Subsidiary shall cease to be an “Excluded
Foreign Subsidiary” for purposes of this Agreement.

“Excluded JV” means any Subsidiary of the U.S. Borrower in which the U.S.
Borrower owns less than 90% of the voting stock and which has been designated by
the U.S. Borrower to the Administrative Agent as an “Excluded JV”; provided that
the aggregate Investments of the Borrower and their Restricted Subsidiaries
outstanding in Excluded JVs (measured on the date each such Investment was made
and without giving effect to subsequent changes in value) shall not exceed
$50,000,000.

“Existing Indebtedness” shall mean and include Indebtedness outstanding on the
Amendment No. 4 Effective Date and listed on Schedule IV.

“Existing Senior Notes” shall mean and include the Existing 2013 Senior Notes,
the Existing 2014 Senior Notes and the Existing 2016 Senior Notes.

“Existing Senior Notes Indentures” shall mean and include (i) the Existing 2013
Senior Notes Indenture, (ii) the Existing 2014 Senior Notes Indenture and
(iii) the Existing 2016 Senior Notes Indenture.

“Existing Term Loans” means all Tranche B-1 Term Loans and Tranche C-1 Term
Loans (as defined in the Original Credit Agreement, as amended immediately prior
to the Amendment No. 4 Effective Date) outstanding under this Agreement
immediately prior to the initial extensions of credit hereunder.

“Existing 2013 Senior Notes” shall mean the U.S. Borrower’s 7 7/8% Senior Notes
due 2013, issued pursuant to the Existing 2013 Senior Notes Indenture, as in
effect on the Amendment No. 4 Effective Date and as the same may be amended,
modified or supplemented from time to time in accordance with the terms hereof
and thereof.

“Existing 2013 Senior Notes Indenture” shall mean the Indenture, dated as of
July 15, 1993, among the U.S. Borrower, any U.S. Subsidiary Guarantors from time
to time party thereto and the trustee therefor, as in effect on the Amendment
No. 4 Effective Date and as the same may be amended, modified or supplemented
from time to time in accordance with the terms hereof and thereof.

“Existing 2014 Senior Notes” shall mean the U.S. Borrower’s 13 7/8% Senior
Secured Notes due 2014, issued pursuant to the Existing 2014 Senior Notes
Indenture, as in effect on the Amendment No. 4 Effective Date and as the same
may be amended, modified or supplemented from time to time in accordance with
the terms hereof and thereof.

 

-76-



--------------------------------------------------------------------------------

“Existing 2014 Senior Notes Indenture” shall mean the Indenture, dated as of
March 18, 2009, among the U.S. Borrower, any U.S. Subsidiary Guarantors from
time to time party thereto and the trustee therefor, as in effect on the
Amendment No. 4 Effective Date and as the same may be amended, modified or
supplemented from time to time in accordance with the terms hereof and thereof.

“Existing 2016 Senior Notes” shall mean the U.S. Borrower’s 8% Senior Secured
Notes due 2016, issued pursuant to the Existing 2016 Senior Notes Indenture, as
in effect on the Amendment No. 4 Effective Date and as the same may be amended,
modified or supplemented from time to time in accordance with the terms hereof
and thereof.

“Existing 2016 Senior Notes Indenture” shall mean the Indenture, dated as of
September 25, 2009, among the U.S. Borrower, any U.S. Subsidiary Guarantors from
time to time party thereto and the trustee therefor, as in effect on the
Amendment No. 4 Effective Date and as the same may be amended, modified or
supplemented from time to time in accordance with the terms hereof and thereof.

“Fair Market Value” shall mean, with respect to any asset, the price at which a
willing buyer, not an Affiliate of the seller, and a willing seller who does not
have to sell, would agree to purchase and sell such asset, as determined in good
faith by the board of directors or other governing body or, pursuant to a
specific delegation of authority by such board of directors or governing body, a
designated senior executive officer of the U.S. Borrower or the Subsidiary of
the U.S. Borrower selling such asset.

“Federal Funds Rate” shall mean, for any period, a fluctuating interest rate
equal for each day during such period to the weighted average of the rates on
overnight Federal Funds transactions with members of the Federal Reserve System
arranged by Federal Funds brokers, as published for such day (or, if such day is
not a Business Day, for the next preceding Business Day) by the Federal Reserve
Bank of New York, or, if such rate is not so published for any day which is a
Business Day, the average of the quotations for such day on such transactions
received by the Administrative Agent from three Federal Funds brokers of
recognized standing selected by the Administrative Agent.

“Fee Capped Foreign Subsidiary Guarantor” shall mean any Foreign Credit Party
organized under the laws of a jurisdiction in which (x) the guaranties and/or
secured obligations under the respective Credit Documents are not required by
the laws of such jurisdiction to be limited in any way and (y) the guaranties
and/or secured obligations under the respective Credit Documents have been
voluntarily limited (at the request of such Foreign Credit Party) to reduce the
amount of registration, notorial or other fees, taxes or amounts payable in
connection with the recordation or perfection of the security interests
purported to be created pursuant to the relevant Security Documents.

“Fees” shall mean all amounts payable pursuant to, or referred to in,
Section 3.01.

“First Priority Net Secured Leverage Ratio” shall mean, on any date of
determination, the ratio of (i) Consolidated First Priority Net Secured Debt on
such date to (ii) Consolidated EBITDA for the Fiscal Quarter most recently ended
on or prior to such date for which financial statements have been delivered
pursuant to Section 8.01(a) or (b).

“Fiscal Quarter” means, for any Fiscal Year, each of (i) the first twelve weeks
of such Fiscal Year, (ii) the thirteenth week of such Fiscal Year through the
twenty-fourth week of such Fiscal Year, (iii) the twenty-fifth week of such
Fiscal Year through the forty-first week of such Fiscal Year and (iv) the
forty-second week of such Fiscal Year through the last day of such Fiscal Year,
as the case may

 

-77-



--------------------------------------------------------------------------------

be. For purposes of this Agreement, a reference to the 1st Fiscal Quarter of any
Fiscal Year shall be a reference to the period referred to in clause (i) above;
a reference to the 2nd Fiscal Quarter of any Fiscal Year shall be a reference to
the period referred to in clause (ii) above; a reference to the 3rd Fiscal
Quarter of any Fiscal Year shall be a reference to the period referred to in
clause (iii) above; and a reference to the 4th Fiscal Quarter of any Fiscal Year
shall be a reference to the period referred to in clause (iv) above.

“Fiscal Year” means the fiscal year of the U.S. Borrower and its Subsidiaries
ending on the Saturday nearest to December 31 of each calendar year. For
purposes of this Agreement, any particular Fiscal Year shall be designated by
reference to the calendar year in which the majority of such Fiscal Year falls.

“Flood Insurance Laws” means, collectively, (i) the National Flood Insurance Act
of 1968 as now or hereafter in effect or any successor statute thereto, (ii) the
Flood Disaster Protection Act of 1973 as now or hereafter in effect or any
successor statue thereto, (iii) the National Flood Insurance Reform Act of 1994
as now or hereafter in effect or any successor statute thereto and (iv) the
Flood Insurance Reform Act of 2004 as now or hereafter in effect or any
successor statute thereto.

“Foreign Credit Party” shall mean the Bermuda Borrower and each Foreign
Subsidiary Guarantor.

“Foreign Credit Party Pledge Agreements” shall mean each agreement listed on
Part A of Schedule XII and each other pledge agreement entered into by a Foreign
Credit Party pursuant to the terms hereof covering promissory notes and Equity
Interests and governed by the laws of the jurisdiction in which such Foreign
Credit Party is organized, in each case as the same may be amended, restated,
modified and/or supplemented from time to time in accordance with the terms
thereof.

“Foreign Pension Plan” means any plan, fund (including, without limitation, any
superannuation fund) or other similar program established or maintained outside
the United States of America by the U.S. Borrower or any one or more of its
Subsidiaries primarily for the benefit of employees of the U.S. Borrower or any
of its Subsidiaries residing outside the United States of America, which plan,
fund or other similar program provides, or results in, retirement income, a
deferral of income in contemplation of retirement or payments to be made upon
termination of employment, and which plan is not subject to ERISA or the Code.

“Foreign Pledge Agreement” shall mean and include the Local Law Pledge
Agreements and the Foreign Credit Party Pledge Agreements.

“Foreign Security Agreements” shall mean each security agreement listed on Part
C of Schedule XII, each Replacement Foreign Security Agreement and each other
security agreement, pledge agreement, mortgage, debenture, deed of charge,
document and/or instrument entered into by a Foreign Credit Party pursuant to
the terms hereof covering tangible and intangible assets (including receivables,
contract rights, securities, inventory, equipment, real estate, leasehold
interests, vessels, insurances, and material patents, trademarks and other
intellectual property but excluding Excluded Collateral) owned by such Foreign
Credit Party and governed by the laws of the jurisdiction in which such Foreign
Credit Party is organized, in each case as the same may be amended, restated,
modified and/or supplemented from time to time in accordance with the terms
thereof.

“Foreign Security Document” shall mean each Security Document other than a U.S.
Security Document (including, without limitation, each Foreign Pledge Agreement
and each Foreign Security Agreement).

 

-78-



--------------------------------------------------------------------------------

“Foreign Security Document Acknowledgement and/or Amendment” shall mean each
acknowledgement and/or amendment dated as of the Amendment No. 4 Effective Date,
executed and delivered by each of the Credit Parties with respect to each
Foreign Security Document to which it is a party.

“Foreign Subsidiaries Guaranty” shall mean the Foreign Subsidiaries Guaranty,
dated as of March 28, 2003, made by the Foreign Subsidiaries of the U.S.
Borrower party thereto in favor of the Administrative Agent, including any
counterpart thereof and any other similar guaranty executed and delivered by any
Foreign Subsidiary of the U.S. Borrower pursuant to Section 8.11, in each case,
as the same may be amended, restated, modified and/or supplemented from time to
time in accordance with the terms thereof.

“Foreign Subsidiaries Guaranty Acknowledgement” shall mean the acknowledgment,
dated as of the Amendment No. 4 Effective Date, executed and delivered by each
Wholly-Owned Foreign Subsidiary of the U.S. Borrower in the form of Exhibit E-2,
which Foreign Subsidiaries Guaranty Acknowledgment contain, among other things,
(i) an acknowledgment of this Agreement and the transactions contemplated
hereby, (ii) an acknowledgement that the “Obligations” (as defined in the
Foreign Subsidiaries Guaranty) include all of the Obligations of the Bermuda
Borrower under this Agreement after giving effect to the Amendment No. 4
Effective Date, and (iii) an acknowledgment that, after giving effect to the
Amendment No. 4 Effective Date, the Foreign Subsidiaries Guaranty shall remain
in full force and effect in accordance with its terms.

“Foreign Subsidiary” shall mean, as to any Person, any Subsidiary of such Person
that is not a Domestic Subsidiary of such Person.

“Foreign Subsidiary Guarantor” shall mean each Foreign Subsidiary of the U.S.
Borrower (other than the Bermuda Borrower and any Non-Guarantor Subsidiary)
which executes and delivers a Foreign Subsidiaries Guaranty, unless and until
such time as the respective Foreign Subsidiary ceases to constitute a Foreign
Subsidiary or is released from all of its obligations under its Foreign
Subsidiaries Guaranty in accordance with the terms and provisions thereof.

“German Guarantors” shall have the meaning provided in Section 12.17(a).

“German Security” shall have the meaning provided in Section 12.13(b).

“Guaranteed Creditors” shall mean and include each of the Agents, the Collateral
Agent, the Lenders and each Person (other than any Credit Party or any of its
Subsidiaries) party to an Interest Rate Protection Agreement or Other Hedging
Agreement with a Borrower and/or one or more of each Borrower’s Subsidiaries, to
the extent that such Person constitutes a Secured Creditor under the Security
Documents.

“Guarantors” shall mean and include each Borrower and each Subsidiary Guarantor.

“Guaranty” shall mean and include each Borrower Guaranty and each Subsidiaries
Guaranty.

“Hazardous Materials” shall mean (a) any petrochemical or petroleum products,
radioactive materials, asbestos in any form that is or could become friable,
urea formaldehyde foam insulation, transformers or other equipment that contain
dielectric fluid containing levels of polychlorinated biphenyls, and radon gas;
and (b) any chemicals, materials or substances defined as or included in the
definition of “hazardous substances,” “hazardous wastes,” “hazardous materials,”
“restricted hazardous materials,” “extremely hazardous wastes,” “restrictive
hazardous wastes,” “toxic substances,” “toxic pollutants,” “contaminants” or
“pollutants,” or words of similar meaning and regulatory effect.

 

-79-



--------------------------------------------------------------------------------

“Incremental Term Loan” shall have the meaning provided in Section 1.01(c).

“Incremental Term Loan Borrower” shall mean (x) the U.S. Borrower, with respect
to U.S. Borrower Incremental Term Loans and (y) the Bermuda Borrower, with
respect to Bermuda Borrower Incremental Term Loans.

“Incremental Term Loan Borrowing Date” shall mean, with respect to each Tranche
of Incremental Term Loans, each date on which Incremental Term Loans of such
Tranche are incurred pursuant to Section 1.01(c) and as otherwise permitted by
Section 1.14.

“Incremental Term Loan Commitment” shall mean, for each Lender, any commitment
to make Incremental Term Loans provided by such Lender pursuant to Section 1.14,
in such amount as agreed to by such Lender in the respective Incremental Term
Loan Commitment Agreement, as the same may be (x) reduced from time to time or
terminated pursuant to Sections 3.01 and/or 10 or (y) adjusted from time to time
as a result of assignments to and from such Lender pursuant to Sections 1.11
and/or 13.04(b).

“Incremental Term Loan Commitment Agreement” shall mean each Incremental Term
Loan Commitment Agreement in the form of Exhibit I (appropriately completed)
executed in accordance with Section 1.14.

“Incremental Term Loan Commitment Requirements” shall mean, with respect to any
provision of an Incremental Term Loan Commitment on a given Incremental Term
Loan Borrowing Date, the satisfaction of each of the following conditions on or
prior to the effective date of the respective Incremental Term Loan Commitment
Agreement: (s) no Default or Event of Default then exists or would result
therefrom (for purposes of such determination, assuming the relevant Loans in an
aggregate principal amount equal to the full amount of Incremental Term Loan
Commitments then provided had been incurred, and the proposed Permitted
Acquisition (if any) to be financed with the proceeds of such Loans had been
consummated, on such date of effectiveness) and all of the representations and
warranties contained herein and in the other Credit Documents are true and
correct in all material respects at such time (unless stated to relate to a
specific earlier date, in which case such representations and warranties shall
be true and correct in all material respects as of such earlier date);
(t) calculations are made by the U.S. Borrower showing that the Senior Secured
Leverage Ratio would have been less than or equal to 3.75 to 1.00 as at the last
day of such Test Period (assuming (and immediately after) the full utilization
of the requested Incremental Term Loan Commitments and the consummation of the
proposed Permitted Acquisition (if any) to be financed with the proceeds of the
Loans pursuant thereto (as well as all other Permitted Acquisitions and
Significant Asset Sales theretofore consummated after the first day of the
respective Calculation Period)) for the Calculation Period most recently ended
prior to the date of the requested Incremental Term Loan Commitments, as set
forth in a certificate by an Authorized Officer of the U.S. Borrower furnished
to the Administrative Agent on the date of such request; (u) the delivery by the
U.S. Borrower to the Administrative Agent of an officer’s certificate executed
by an Authorized Officer of the U.S. Borrower and certifying as to compliance
with preceding clauses (s) and (t) and containing the calculations required by
clause (t); (u) the delivery by the U.S. Borrower to the Administrative Agent of
an officer’s certificate executed by an Authorized Officer of the U.S. Borrower
and certifying as to compliance with preceding clauses (s) and (t) and
containing the calculations required by clause (t); (v) the delivery by the U.S.
Borrower to the Administrative Agent of an acknowledgement in form and substance
reasonably satisfactory to the Administrative Agent and executed by each
Guarantor (in the case of an Incremental Term Loan Commitment requested by the
Bermuda Borrower) or each U.S. Credit Party other

 

-80-



--------------------------------------------------------------------------------

than the U.S. Borrower (in the case of an Incremental Term Loan Commitment
requested by the U.S. Borrower), as the case may be, acknowledging that such
Incremental Term Loan Commitment and all Loans subsequently incurred pursuant to
such Incremental Term Loan Commitment shall constitute (and be included in the
definition of) “Guaranteed Obligations” under each Guaranty of such Guarantor;
(w) the delivery by the U.S. Borrower and its Subsidiaries of such technical
amendments, modifications and/or supplements to the respective Security
Documents as are reasonably requested by the Administrative Agent to ensure that
the additional Obligations to be incurred pursuant to the Incremental Term Loan
Commitments are secured by, and entitled to the benefits of, the relevant
Security Documents, and each of the Lenders hereby agrees to, and authorizes the
Collateral Agent to enter into, any such technical amendments, modifications
and/or supplements; (x) the delivery by the U.S. Borrower to the Administrative
Agent of an opinion or opinions, in form and substance reasonably satisfactory
to the Administrative Agent, from counsel to the Credit Parties reasonably
satisfactory to the Administrative Agent and dated such date, covering such of
the matters set forth in the opinions of counsel delivered to the Administrative
Agent on the Amendment No. 4 Effective Date as may be reasonably requested by
the Administrative Agent, and such other matters incident to the transactions
contemplated thereby as the Administrative Agent may reasonably request; (y) the
delivery by the U.S. Borrower and the other Credit Parties to the Administrative
Agent of such other officers’ certificates, resolutions and evidence of good
standing as the Administrative Agent shall reasonably request; and (z) the
completion by the U.S. Borrower and the other Credit Parties of such other
actions as the Administrative Agent may reasonably request in connection with
such Incremental Term Loan Commitment, it being understood and agreed that the
Administrative Agent may (in its sole discretion) agree that the delivery of
technical amendments, modifications and/or supplements to the respective
Security Documents pursuant to subclause (w) of the preceding sentence may occur
after the incurrence of Loans to be made pursuant to the respective Incremental
Term Loan Commitments (subject to a time frame to be agreed by the
Administrative Agent), in which case said subclause (w) will be deemed satisfied
at the time of the incurrence of such Loans, so long as such technical
amendments, modifications and/or supplements to the respective Security
Documents are subsequently delivered within the time frame stipulated by the
Administrative Agent.

“Incremental Term Loan Lender” shall have the meaning provided in
Section 1.14(b).

“Incremental Term Loan Maturity Date” shall mean, for any Tranche of Incremental
Term Loans, the final maturity date set forth for such Tranche of Incremental
Term Loans in the respective Incremental Term Loan Commitment Agreement relating
thereto, provided that the final maturity date for all Incremental Term Loans of
a given Tranche shall be the same date.

“Incremental Term Loan Scheduled Repayment” shall have the meaning provided in
Section 4.02(b)(iii).

“Incremental Term Note” shall have the meaning provided in Section 1.04(a).

“Indebtedness” shall mean, as to any Person, without duplication, (i) all
indebtedness (including principal, interest, fees and charges) of such Person
for borrowed money or for the deferred purchase price of property or services,
(ii) the maximum amount available to be drawn or paid under all letters of
credit, bankers’ acceptances, bank guaranties and similar obligations issued for
the account of such Person and all unpaid drawings and unreimbursed payments in
respect of such letters of credit, bankers’ acceptances, bank guaranties and
similar obligations, (iii) all indebtedness of the types described in clause
(i), (ii), (iv), (v), (vi) or (vii) of this definition secured by any Lien on
any property owned by such Person, whether or not such indebtedness has been
assumed by such Person (provided that, if the Person has not assumed or
otherwise become liable in respect of such indebtedness, such indebtedness shall
be deemed to be in an amount equal to the Fair Market Value of the property to
which such Lien relates as

 

-81-



--------------------------------------------------------------------------------

determined in good faith by such Person), (iv) the aggregate amount of all
Capitalized Lease Obligations of such Person, (v) all obligations of such Person
to pay a specified purchase price for goods or services, whether or not
delivered or accepted, i.e., take-or-pay and similar obligations, (vi) all
Contingent Obligations of such Person, (vii) all obligations under any Interest
Rate Protection Agreement, any Other Hedging Agreement, Commodity Agreements or
under any similar type of agreement and (viii) obligations arising under
Synthetic Leases. Notwithstanding the foregoing, Indebtedness shall not include
trade payables, accrued expenses and deferred tax and other credits incurred by
any Person in accordance with customary practices and in the ordinary course of
business of such Person.

“Indemnified Person” shall have the meaning provided in Section 13.01.

“Initial Borrowing Date” shall have the meaning provided in the Original Credit
Agreement.

“Intercompany Debt” shall mean any Indebtedness, payables or other obligations,
whether now existing or hereafter incurred, owed by the U.S. Borrower or any
Subsidiary of the U.S. Borrower to the U.S. Borrower or any other Subsidiary of
the U.S. Borrower.

“Intercompany Distribution Transactions” shall have the meaning provided in
Section 5.09(b) of the Original Credit Agreement.

“Intercompany Existing Indebtedness” shall mean all Indebtedness listed on Part
B of Schedule IV.

“Intercompany Subordination Agreement” shall mean the Intercompany Subordination
Agreement, dated as of March 28, 2003, made by the U.S. Borrower and various of
its Subsidiaries party thereto in favor of the Administrative Agent, as the same
may be amended, restated, modified and/or supplemented from time to time in
accordance with the terms thereof (including, without limitation, as modified by
the Intercompany Subordination Agreement Acknowledgement).

“Intercompany Subordination Agreement Acknowledgement” shall mean the
acknowledgment in the form of Exhibit H-1, dated as of the Amendment No. 4
Effective Date, executed and delivered by each Credit Party and each other
Subsidiary of the U.S. Borrower which is an obligee or obligor with respect to
any Intercompany Debt (other than those Non Wholly-Owned Subsidiaries listed on
Part D of Schedule XII).

“Intercreditor Agreement” shall mean the second amended and restated
intercreditor agreement, dated as of March 2, 2010, by and among the Collateral
Agent, the ABL Collateral Agent, each Credit Party, each ABL Credit Party and
the collateral agent for the holders of “Notes Obligations” (as defined
therein).

“Interest Determination Date” shall mean, with respect to any Eurodollar Loan,
the second Business Day prior to the commencement of any Interest Period
relating to such Eurodollar Loan.

“Interest Period” shall mean with respect to any Eurodollar Loan, the interest
period applicable thereto, as determined pursuant to Section 1.08.

“Interest Rate Protection Agreement” shall mean any interest rate swap
agreement, interest rate cap agreement, interest rate collar agreement, interest
rate hedging agreement, interest rate floor agreement or other similar agreement
or arrangement.

 

-82-



--------------------------------------------------------------------------------

“Investment” shall have the meaning provided in the preamble to Section 9.05.

“Italian Collateral Documents” shall have the meaning provided in
Section 12.15(a)(i).

“Judgment Currency” shall have the meaning provided in Section 13.22(a).

“Judgment Currency Conversion Date” shall have the meaning provided in
Section 13.22(a).

“Landlord-Lender Agreement” shall mean each agreement between a landlord of each
U.S. Leasehold Property and the Collateral Agent entered into pursuant to the
terms of this Agreement.

“Lead Arranger” shall mean DBSI and MLPF&S and, each in its capacity as Joint
Lead Arranger and Joint Book Runner.

“Leasehold” of any Person shall mean all of the right, title and interest of
such Person as lessee or licensee in, to and under leases or licenses of land,
improvements and/or fixtures.

“Leasehold Property” shall mean each Real Property leased by the U.S. Borrower
or any of its Subsidiaries and for which Landlord-Lender Agreements shall be
required pursuant to this Agreement.

“Lender” shall mean and include each financial institution with a Converted Term
Loan or a Commitment, as well as any Person that becomes a “Lender” hereunder
pursuant to Sections 1.12, 1.14 and/or 13.04(b). Unless the context otherwise
requires, each reference in this Agreement to a Lender includes each lending
office (including any Affiliate of the respective Lender) of the respective
Lender designated from time to time pursuant to Section 1.11.

“Lender Default” shall mean (i) the wrongful refusal (which has not been
retracted) of a Lender to make available its portion of any Borrowing or (ii) a
Lender having notified the Administrative Agent and/or any Borrower that it does
not intend to comply with its obligations under Section 1.01 in circumstances
where such non-compliance would constitute a breach of such Lender’s obligations
under the respective Section.

“Lien” shall mean any mortgage, pledge, hypothecation, assignment, deposit
arrangement, security interest, encumbrance, lien (statutory or other), charge,
preference, priority or other security agreement of any kind or nature
whatsoever (including any agreement to give any of the foregoing, any
conditional sale or other title retention agreement, any financing or similar
statement or notice filed under the UCC or any similar recording or notice
statute, and any lease having substantially the same effect as the foregoing).

“Liquidity” shall mean the aggregate amount of available drawings under the ABL
Credit Agreement plus the aggregate amount of any Unrestricted Cash of the U.S.
Borrower and its Domestic Subsidiaries.

“Loan” shall mean each Tranche B-2 Term Loan, each Tranche C-2 Term Loan and
each Incremental Term Loan.

“Local Law Pledge Agreements” shall mean the local law pledge agreements listed
on Part B of Schedule XII and any other pledge agreement entered into by a
Credit Party pursuant to this Agreement (x) covering promissory notes of, and/or
Equity Interests in, one or more Persons organized

 

-83-



--------------------------------------------------------------------------------

under the laws of a different jurisdiction from the jurisdiction of organization
of such Credit Party and (y) governed by the laws of the jurisdiction or
jurisdictions in which the Person or Persons whose promissory notes or Equity
Interests are being pledged is (or are) organized, in each case as the same may
be amended, restated, modified and/or supplemented from time to time in
accordance with the terms thereof.

“Majority Lenders” of any Tranche shall mean those Non-Defaulting Lenders which
would constitute the Required Lenders under, and as defined in, this Agreement
if all outstanding Obligations of the other Tranches under this Agreement were
repaid in full and all Commitments with respect thereto were terminated.

“Margin Regulations” shall mean, collectively, Regulation T, Regulation U and
Regulation X.

“Margin Stock” shall have the meaning provided in Regulation U.

“Material Adverse Effect” shall mean (i) a material adverse effect on the
business, properties, assets, nature of assets, operations, liabilities,
condition (financial or otherwise) or prospects of the U.S. Borrower and its
Subsidiaries taken as a whole or (ii) a material adverse effect (x) on the
rights or remedies of the Lenders or any Agent hereunder or under any other
Credit Document or (y) on the ability of any Credit Party to perform its
obligations to the Lenders or any Agent hereunder or under any other Credit
Document; provided that the occurrence of an Excluded Event shall not constitute
a “Material Adverse Effect” for purposes of this definition.

“Material Foreign Subsidiary” shall mean, at any time, any Foreign Subsidiary of
the U.S. Borrower the net book value of the assets of which equals or exceeds
$5,000,000 at such time; provided that for purposes of (and only of)
Section 8.01(h), the term “Material Foreign Subsidiary” shall mean, at any time,
any Foreign Subsidiary of the U.S. Borrower the net book value of the assets of
which equals or exceeds $10,000,000 at such time.

“Material Indebtedness” shall mean any Indebtedness of the U.S. Borrower or any
of its Subsidiaries with an aggregate principal amount in excess of $25,000,000.

“Maturity Date” shall mean (i) with respect to Tranche B-2 Term Loans, the
Tranche B 2/C 2 Term Loan Maturity Date, (ii) with respect to Tranche C-2 Term
Loans, the Tranche B-2/C-2 Term Loan Maturity Date, and (iii) with respect to
Incremental Term Loans of a given Tranche, the respective Incremental Term Loan
Maturity Date therefor.

“Maximum Incremental Term Loan Commitment Amount” shall mean $350,000,000 plus
unlimited additional amounts so long as on a pro forma basis the First Priority
Net Secured Leverage Ratio (excluding for this purpose, the cash proceeds of the
Incremental Term Loans) is less than or equal to 2.0 to 1.0.

“MLPF&S” shall mean Merrill Lynch, Pierce, Fenner & Smith Incorporated (as
successor to Banc of America Securities LLC), in its individual capacity, and
any successor thereto by merger, consolidation or otherwise.

“Moody’s” shall mean Moody’s Investors Service, Inc.

“Mortgage” shall mean each mortgage, deed of trust or deed to secure debt
required to be delivered with respect to any Real Property pursuant to the terms
of this Agreement (including, after the execution and delivery thereof, each
Additional Mortgage covering a Mortgaged Property), together with

 

-84-



--------------------------------------------------------------------------------

any assignment of leases and rents to be executed in connection therewith, in
each case as the same may be amended, modified and/or supplemented from time to
time in accordance with the terms hereof and thereof.

“Mortgage Amendment” shall have the meaning provided in Section 8.11(k)(ii).

“Mortgage Policy” shall mean each mortgage title insurance policy (and all
endorsements thereto) for each Mortgaged Property required to be delivered
pursuant to this Agreement.

“Mortgaged Property” shall mean each Real Property owned by the U.S. Borrower or
any of its Subsidiaries and required to be mortgaged pursuant to this Agreement
(including, after the execution and delivery of any Additional Mortgage covering
Real Property, the respective Additional Mortgaged Property).

“Multiemployer Plan” shall mean (i) any plan, as defined in Section 4001(a)(3)
of ERISA, which is maintained or contributed to (or to which there is an
obligation to contribute to) by the U.S. Borrower or a Subsidiary of the U.S.
Borrower or an ERISA Affiliate and that is subject to Title IV of ERISA, and
(ii) each such plan for the five year period immediately following the latest
date on which the U.S. Borrower, a Subsidiary of the U.S. Borrower or an ERISA
Affiliate maintained, contributed to or had an obligation to contribute to such
plan.

“Net Cash Proceeds” shall mean, for any event requiring a reduction of the Total
Incremental Term Loan Commitment and/or repayment of Term Loans pursuant to
Section 3.03 or 4.02, the gross cash proceeds (including any cash received by
way of deferred payment pursuant to a promissory note, receivable or otherwise,
but only as and when received) received from such event, net of reasonable
transaction costs (including, as applicable, any underwriting, brokerage or
other customary commissions and reasonable legal, advisory and other fees and
expenses associated therewith) received from any such event.

“Net Sale Proceeds” shall mean for any sale or other disposition of assets, the
gross cash proceeds (including any cash received by way of deferred payment
pursuant to a promissory note, receivable or otherwise, but only as and when
received) received from such sale or other disposition of assets, net of
(i) reasonable transaction costs (including, without limitation, any
underwriting, brokerage or other customary selling commissions, reasonable
legal, advisory and other fees and expenses (including title and recording
expenses), associated therewith and sales, VAT and transfer taxes arising
therefrom), (ii) payments of unassumed liabilities relating to the assets sold
or otherwise disposed of at the time of, or within 30 days after, the date of
such sale or other disposition, (iii) the amount of such gross cash proceeds
required to be used to permanently repay any Indebtedness (other than
Indebtedness of the Lenders pursuant to this Agreement, Indebtedness of the ABL
Lenders under the ABL Credit Documents and Indebtedness under “Notes
Obligations” (as defined in the Intercreditor Agreement)) which is secured by
the respective assets which were sold or otherwise disposed of, (iv) the
estimated net marginal increase in income taxes which will be payable by the
U.S. Borrower consolidated group or any Subsidiary of the U.S. Borrower with
respect to the Fiscal Year in which the sale or other disposition occurs as a
result of such sale or other disposition; and in the event of any such sale or
disposition of assets owned by a Non-Wholly-Owned Subsidiary, the proportionate
share thereof attributable to minority interests (based upon such Persons’
relative holdings of Equity Interests in such Subsidiary) (v) ; provided,
however, that such gross proceeds shall not include any portion of such gross
cash proceeds which the U.S. Borrower determines in good faith should be
reserved for post-closing adjustments (to the extent the U.S. Borrower delivers
to the Lenders a certificate signed by its chief financial officer or treasurer,
controller or chief accounting officer as to such determination), it being
understood and agreed that on the day that all such post-closing adjustments
have been determined (which shall not be later than six months following the

 

-85-



--------------------------------------------------------------------------------

date of the respective asset sale), the amount (if any) by which the reserved
amount in respect of such sale or disposition exceeds the actual post-closing
adjustments payable by the U.S. Borrower or any of its Subsidiaries shall
constitute Net Sale Proceeds on such date received by the U.S. Borrower and/or
any of its Subsidiaries from such sale or other disposition.

“Non-Defaulting Lender” shall mean each Lender other than a Defaulting Lender.

“Non-Guarantor Subsidiaries” shall mean (i) on the Amendment No. 4 Effective
Date, each Subsidiary of the U.S. Borrower listed on Part A of Schedule XIII and
(ii) after the Amendment No. 4 Effective Date, any Subsidiary of the U.S.
Borrower that is not at such time a Subsidiary Guarantor.

“Non-Qualified Jurisdiction” at any time shall mean each jurisdiction that is
not at such time a Qualified Jurisdiction.

“Non-U.S. Dole Group” shall mean the Consolidated Subsidiaries of the U.S.
Borrower which are not members of the U.S. Dole Group.

“Non-Wholly-Owned Subsidiary” shall mean, as to any Person, each Subsidiary of
such Person which is not a Wholly-Owned Subsidiary of such Person.

“Note” shall mean each Tranche B-2 Term Note, each Tranche C-2 Term Note and
each Incremental Term Note.

“Notice of Borrowing” shall have the meaning provided in Section 1.02.

“Notice of Conversion/Continuation” shall have the meaning provided in
Section 1.05.

“Notice Office” shall mean the office of the Administrative Agent located at
5022 Gate Parkway, Building 200, Jacksonville, Florida, 32256 or such other
office as the Administrative Agent may designate to the U.S. Borrower and the
Lenders from time to time.

“Obligation Currency” shall have the meaning provided in Section 13.22(a).

“Obligations” shall mean all amounts, direct or indirect, contingent or
absolute, of every type or description, and at any time existing, owing to any
Agent, the Collateral Agent or any Lender pursuant to the terms of this
Agreement or any other Credit Document.

“Original Agent” shall mean each “Agent” under, and as defined in, the Original
Credit Agreement.

“Original Credit Agreement” shall have the meaning provided in the first WHEREAS
clause of this Agreement.

“Original Lenders” shall mean the Lenders under, and as defined in, the Original
Credit Agreement with outstanding Original Loans on the Amendment No. 4
Effective Date (immediately prior to giving effect thereto).

“Original Loan” shall mean each “Loan” under, and as defined in, the Original
Credit Agreement.

 

-86-



--------------------------------------------------------------------------------

“Other Hedging Agreements” shall mean any foreign exchange contracts, currency
swap agreements or other similar agreements or arrangements designed to protect
against fluctuations in currency values.

“Payment Office” shall mean the office of the Administrative Agent located at 60
Wall Street, New York, New York 10005 or such other office as the Administrative
Agent may hereafter designate in writing to the U.S. Borrower and the Lenders
from time.

“PBGC” shall mean the Pension Benefit Guaranty Corporation established pursuant
to Section 4002 of ERISA, or any successor thereto.

“Permitted Acquired Debt” shall have the meaning set forth in
Section 9.04(b)(vi).

“Permitted Acquisition” shall mean the acquisition by the U.S. Borrower or any
of its Subsidiaries of assets constituting a business, division or product line
of any Person, not already a Subsidiary of the U.S. Borrower or any of its
Subsidiaries, or of Equity Interests of any such Person, which Person shall, as
a result of such acquisition, become a Subsidiary of the U.S. Borrower, provided
that (A) no Default or Event of Default shall be in existence at the time of the
consummation of the proposed Permitted Acquisition or immediately after giving
effect thereto, (B) the Acquired Entity or Business shall be a Permitted
Business, (C) immediately after giving effect to such acquisition and the
payment of consideration payable by the U.S. Borrower and its Subsidiaries, the
U.S. Borrower would have not less than $30,000,000 of available unused revolving
commitments (after giving effect to borrowing base limitations) under the ABL
Credit Agreement or other working capital facilities, (D) the aggregate amount
expended by the U.S. Borrower and its Subsidiaries in connection with all
Permitted Acquisitions following the Amendment No. 4 Effective Date with respect
to assets that are not owned by Credit Parties (including Persons that become
Credit Parties in connection therewith) (excluding assets acquired in exchange
for shares of Common Stock of the U.S. Borrower), as determined in good faith by
the U.S. Borrower, does not exceed $350,000,000 and (E) the U.S. Borrower shall
have delivered to the Administrative Agent not later than the date of
consummation of any such acquisition, a certificate executed by an Authorized
Officer of the U.S. Borrower stating that such acquisition is a “Permitted
Acquisition” and containing a calculation demonstrating compliance with the
requirements set forth in clauses (C) and (D) of this definition.

“Permitted Business” shall mean any business which (i) is the same, similar,
ancillary or reasonably related to the business in which the U.S. Borrower or
any of its Subsidiaries is engaged on the Amendment No. 4 Effective Date or
(ii) is conducted by an Acquired Entity or Business acquired pursuant to a
Permitted Acquisition and which does not qualify as a “Permitted Business”
pursuant to preceding clause (i), so long as (x) such business represents an
immaterial portion of the businesses acquired pursuant to such Permitted
Acquisition and (y) such business is sold or otherwise disposed of as soon as
reasonably practicable following the consummation of such Permitted Acquisition
(but, in any event, within one year following such Permitted Acquisition).

“Permitted Encumbrances” shall mean with respect to any Mortgaged Property, such
exceptions to title as are set forth in the Mortgage Policy delivered with
respect thereto, all of which exceptions must be acceptable to the
Administrative Agent in its reasonable discretion.

“Permitted Holders” shall mean David H. Murdock, a Qualified Trust and any
majority owned and controlled Affiliate of David H. Murdock or a Qualified
Trust.

“Permitted Installment Note” shall mean a promissory note issued as
consideration to the U.S. Borrower or any of its Subsidiaries in connection with
a Contemplated Asset Sale, which note (i)

 

-87-



--------------------------------------------------------------------------------

shall be secured by the assets subject to the respective Contemplated Asset Sale
and (ii) in the case of a Contemplated Asset Sale made by a Credit Party, shall
be pledged to the Collateral Agent pursuant to the relevant Security Documents;
provided that no such note may be issued in connection with a Contemplated Asset
Sale if the aggregate principal amount of such note, when added to the aggregate
outstanding principal amount of all other Permitted Installment Notes
theretofore issued (without regard to any write-downs or write-offs thereof),
would exceed $35,000,000.

“Permitted Liens” shall have the meaning provided in Section 9.03.

“Permitted Refinancing Indebtedness” shall mean any Indebtedness of the U.S.
Borrower and its Subsidiaries issued or given in exchange for, or the proceeds
of which are used to, extend, refinance, renew, replace or refund any
Indebtedness, so long as (a) such Indebtedness has a Weighted Average Life to
Maturity greater than or equal to the Weighted Average Life to Maturity of the
Indebtedness being extended, refinanced, renewed, replaced or refunded, (b) such
extension, refinancing, renewal, replacement or refunding does not (i) increase
the amount of such Indebtedness outstanding immediately prior to such extension,
refinancing, renewal, replacement or refunding (except to the extent of
reasonable fees, premiums, commissions and expenses actually paid in connection
with such extension, refinancing, renewal, replacement or refunding) or (ii) add
guarantors, obligors or security from that which applied to such Indebtedness
being extended, refinanced, renewed, replacement or refunding, except that
unsecured Indebtedness of the U.S. Borrower that is guaranteed by the U.S.
Guarantors may be refinanced with Indebtedness that is secured by junior Liens
on the Collateral of the U.S. Credit Parties on the basis applicable to “Notes
Obligations” under the Intercreditor Agreement if either (x) the Indebtedness
being refinanced constituted “Notes Obligations” under the Intercreditor
Agreement or (y) immediately after giving effect to such refinancing on a Pro
Forma Basis, the Senior Secured Leverage Ratio as of the last day of the most
recent Fiscal Quarter for which financial statements have been delivered
pursuant to Section 8.01(a) or (b) would have been less than or equal to 3.75 to
1.00, (c) such Indebtedness has the same (or, from the perspective of the
Lenders, more favorable) subordination provisions, if any, as applied to the
Indebtedness being extended, renewed, refinanced, replaced or refunded, and
(d) all other terms of such extension, refinancing, renewal, replacement or
refunding (including, without limitation, with respect to the amortization
schedules, redemption provisions, maturities, covenants, defaults and remedies,
but excluding interest rates so long as on market terms at the time of issuance
thereof) are not less favorable in any material respect to the respective
borrower than those previously existing with respect to the Indebtedness being
extended, refinanced, renewed, replaced or refunded, provided, however, that any
Intercompany Existing Indebtedness (and subsequent extensions, refinancings,
renewals, replacements and refundings thereof as provided above in this
definition) may only be extended, refinanced, renewed, replaced or refunded as
provided above in this definition if the Indebtedness so extended, refinanced,
renewed, replaced or refunded has the same obligors(s) and obligee(s) as the
Indebtedness being extended, refinanced, renewed, replaced or refunded.

“Person” shall mean any individual, partnership, joint venture, firm,
corporation, limited liability company, association, trust or other enterprise
or any government or political subdivision or any agency, department or
instrumentality thereof.

“Plan” shall mean any pension plan as defined in Section 3(2) of ERISA (other
than a Multiemployer Plan), which is maintained or contributed to by (or to
which there is an obligation to contribute of) the U.S. Borrower or a Subsidiary
of the U.S. Borrower or an ERISA Affiliate, and each such plan for the five year
period immediately following the latest date on which the U.S. Borrower, or a
Subsidiary of the U.S. Borrower or an ERISA Affiliate maintained, contributed to
or had an obligation to contribute to such plan.

 

-88-



--------------------------------------------------------------------------------

“Pledge Agreement Collateral” shall mean all U.S. Pledge Agreement Collateral
and all other Equity Interests or other property similar to that pledged
pursuant to the U.S. Pledge Agreement which is pledged pursuant to one or more
Foreign Pledge Agreements, Foreign Security Agreements or Additional Security
Documents.

“Pledge Agreements” shall mean the U.S. Pledge Agreement and each Foreign Pledge
Agreement.

“Preferred Equity,” as applied to the Equity Interests of any Person, means
Equity Interests of such Person (other than common stock of such Person) of any
class or classes (however designed) that ranks prior, as to the payment of
dividends or as to the distribution of assets upon any voluntary or involuntary
liquidation, dissolution or winding up of such Person, to Equity Interests of
any other class of such Person.

“Prime Lending Rate” shall mean the rate which DBAG (or another bank of
recognized standing reasonably selected by the Administrative Agent) announces
from time to time as its prime lending rate, the Prime Lending Rate to change
when and as such prime lending rate changes. The Prime Lending Rate is a
reference rate and does not necessarily represent the lowest or best rate
actually charged to any customer. DBAG may make commercial loans or other loans
at rates of interest at, above or below the Prime Lending Rate.

“Principal Property” shall mean “Principal Property,” as defined in the Existing
2013 Senior Notes Indenture (as in effect (and as each component definition used
therein is in effect) on the Amendment No. 4 Effective Date).

“Pro Forma Basis” shall mean, in connection with any calculation of the First
Priority Net Secured Leverage Ratio, Total Leverage Ratio or Senior Secured
Leverage Ratio, the calculation of Consolidated EBITDA, Consolidated Net Debt
and Consolidated Senior Secured Net Debt as used therein shall be made after
giving effect on a pro forma basis to any Permitted Acquisition, Significant
Asset Sale or incurrence or repayment of Material Indebtedness then being
consummated as well as any other Permitted Acquisition, Significant Asset Sale
or incurrence or repayment of Material Indebtedness consummated after the first
day of the relevant Test Period or Calculation Period, as the case may be, and
on or prior to the date of the required determination of the Total Leverage
Ratio and/or Senior Secured Leverage Ratio, as the case may be, as if same had
occurred on the first day of the respective Test Period or Calculation Period,
as the case may be, in each case, taking into account, in the case of any
Permitted Acquisition, factually supportable and identifiable cost savings and
expenses which would otherwise be accounted for as an adjustment pursuant to
Article 11 of Regulation S-X under the Securities Act, as if such cost savings
or expenses were realized on the first day of the respective period.

“Projections” shall mean detailed projected consolidated financial statements of
the U.S. Borrower and its Consolidated Subsidiaries certified by the Chief
Financial Officer of the U.S. Borrower for the three Fiscal Years ended after
the Amendment No. 4 Effective Date delivered to the Administrative Agent on or
prior to the Amendment No. 4 Effective Date.

“Property” of a Person shall mean any and all property, whether real, personal,
tangible, intangible or mixed, of such Person, or other assets owned, leased, or
operated by such Person.

“Qualified Indebtedness” shall mean Indebtedness of the U.S. Borrower (which may
be guaranteed on a subordinated basis by any of the U.S. Subsidiary Guarantors
pursuant to subordination provisions that are not materially less favorable to
the Lenders than those applicable to the guarantees of the Existing Senior
Notes); provided that (i) no portion of such Indebtedness matures prior to the
91st day

 

-89-



--------------------------------------------------------------------------------

following the final scheduled maturity of the Term Loans outstanding at the time
such Indebtedness is incurred, (ii) the documentation governing such
Indebtedness does not require the repurchase or repayment of such Indebtedness
prior to the final maturity thereof except pursuant to a “change of control” or
asset sale, (iii) either such Indebtedness is (x) unsecured or (y) to the extent
after giving effect to the Incurrence of such Indebtedness and the use of
proceeds therefrom, the Senior Secured Leverage Ratio as of the last day of the
most recent Fiscal Quarter for which financial statements have been delivered
pursuant to Section 8.01(a) or (b) would have been less than or equal to 3.75 to
1.00 on a Pro Forma Basis, secured solely by Liens on the Collateral of the U.S.
Credit Parties to the extent such Indebtedness constitutes “Notes Obligations”
under the Intercreditor Agreement and (iv) the other terms of such Indebtedness
are on market terms as determined in good faith by the U.S. Borrower.

“Qualified Jurisdictions” shall mean and include the United States, Bermuda and
each other jurisdiction identified on Schedule XVII hereto, in each case
including any states, provinces or other similar local units therein.
Furthermore, from time to time after the Amendment No. 4 Effective Date, the
U.S. Borrower may request (by written notice to, and following consultation
with, the Administrative Agent) that one or more additional jurisdictions be
added to the list of Qualified Jurisdictions. In such event, such jurisdictions
shall be added to (and thereafter form part of) the list of Qualified
Jurisdictions so long as, in each case, the respective jurisdiction to be added
is a jurisdiction in which the U.S. Borrower and/or any of its Subsidiaries
conducts business on the Amendment No. 4 Effective Date or is otherwise
reasonably satisfactory to the Administrative Agent and so long as the U.S.
Borrower has furnished opinions of counsel, in each case from counsel, and in
form and substance, reasonably satisfactory to the Administrative Agent,
concluding that Subsidiaries of the U.S. Borrower organized under the laws of
such jurisdiction may execute and deliver a Foreign Subsidiaries Guaranty, the
Intercompany Subordination Agreement and such Security Documents as may be
satisfactory to the Collateral Agent and that, in accordance with the laws of
the respective jurisdiction and subject to customary exceptions, such Credit
Documents shall constitute the legal, valid and binding obligations, enforceable
in accordance with their terms, and (in the case of the Security Documents)
create valid and perfected security interests under applicable law.

“Qualified Non-U.S. Jurisdictions” shall mean and include each Qualified
Jurisdiction other than the United States (and the States thereof).

“Qualified Non-U.S. Obligors” shall mean each Foreign Credit Party which (x) is
a Wholly-Owned Subsidiary of the U.S. Borrower organized under the laws of a
Qualified Non-U.S. Jurisdiction, (y) has provided a full and unconditional
guaranty (unlimited in amount) of all Guaranteed Obligations (as defined in the
Foreign Subsidiaries Guaranty) pursuant to a Foreign Subsidiaries Guaranty and
(z) has executed the relevant Security Documents in accordance with the
requirements of Sections 5, 8.11 and/or 9.14 of the Original Credit Agreement or
Sections 8.11 and/or 9.11 hereof securing all such Guaranteed Obligations,
provided that (i) any Fee Capped Foreign Subsidiary Guarantor shall be deemed to
be a Qualified Non-U.S. Obligor for purposes of Sections 9.02(viii), (ix) and
(xi) and Sections 9.05(vi) and (viii) only (and only said Sections), so long as
such Fee Capped Foreign Subsidiary Guarantor shall at all times be in compliance
with the requirements of Section 8.11(i), (ii) any Fee Capped Foreign Subsidiary
Guarantor shall be deemed to be a Qualified Non-U.S. Obligor for purposes of
Section 8.13(d), so long as (I) governmental approvals are required to be
obtained to transfer the Equity Interests of such Fee Capped Foreign Subsidiary
Guarantor to a Qualified Non-U.S. Obligor (determined without regard to clauses
(i), (ii), (iii) and (iv) of this proviso) and the U.S. Borrower or such
Subsidiary Guarantor is using reasonable efforts to obtain such approvals or
(II) the transfer of the Equity Interests of such Fee Capped Foreign Subsidiary
Guarantor to a Qualified Non-U.S. Obligor (determined without regard to clauses
(i), (ii), (iii) and (iv) of this proviso) would give rise to material and
adverse tax consequences to the U.S. Borrower or such Subsidiary, (iii) Dole
Korea, Ltd. shall be deemed to be a Qualified Non-U.S. Obligor for purposes

 

-90-



--------------------------------------------------------------------------------

of Sections 8.13(d) and 9.01(b) (and only said Sections), (iv) notwithstanding
the provision of a limited guaranty by the Excluded Bermuda Insurance Companies,
each of the Excluded Bermuda Insurance Companies shall be deemed to be a
“Qualified Non-U.S. Obligor” for all purposes of this Agreement (other than
Sections 8.13(d) and 9.01(b) for which it is understood such Persons shall not
constitute “Qualified Non-U.S. Obligors”) and (v) any Qualified Non-U.S. Obligor
(including any deemed as such pursuant to preceding clauses (i), (ii), (iii) and
(iv)) shall cease to constitute same at such time, if any, as such Person ceases
to be a Wholly-Owned Subsidiary of the U.S. Borrower.

“Qualified Obligors” shall mean each Qualified U.S. Obligor and each Qualified
Non U.S. Obligor.

“Qualified Preferred Stock” shall mean any Preferred Equity of the U.S.
Borrower, the express terms of which shall provide that dividends thereon shall
not be required to be paid at any time (and to the extent) that such payment
would be prohibited by the terms of this Agreement or any other agreement of the
U.S. Borrower or any of its Subsidiaries relating to outstanding indebtedness
and which, by its terms (or by the terms of any security into which it is
convertible or for which it is exchangeable), or upon the happening of any event
(including any change of control event), cannot mature (excluding any maturity
as the result of an optional redemption by the issuer thereof) and is not
mandatorily redeemable, pursuant to a sinking fund obligation or otherwise, and
is not redeemable, or required to be repurchased, at the sole option of the
holder thereof (including, without limitation, upon the occurrence of an change
of control event), in whole or in part, on or prior to 3 months following the
Tranche B-2/C-2 Maturity Date.

“Qualified Trust” shall mean the David H. Murdock Living Trust, dated May 28,
1986, as amended, or another trust established by Mr. Murdock to hold and
control U.S. Borrower Common Stock and, in each case, the remainder of his
estate in the event of his death, so long as any such trust described above
(i) is at all times controlled by David H. Murdock or by a majority of
experienced business persons and is not controlled by members of Mr. Murdock’s
family and (ii) holds all or substantially all of the assets of Mr. Murdock.

“Qualified U.S. Obligors” shall mean and include the U.S. Borrower and each
other U.S. Credit Party which is a Wholly-Owned Subsidiary of the U.S. Borrower,
provided that any Qualified U.S. Obligor that is (or was) a Subsidiary of the
U.S. Borrower shall cease to constitute a Qualified U.S. Obligor at such time,
if any, as such Subsidiary ceases to be a Wholly-Owned Subsidiary of the U.S.
Borrower.

“Quarterly Payment Date” shall mean the last Business Day of each March, June,
September and December.

“Real Property” of any Person shall mean all of the right, title and interest of
such Person in and to land, improvements and fixtures, including Leaseholds.

“Recovery Event” shall mean the receipt by the U.S. Borrower or any of its
Subsidiaries of any insurance or condemnation proceeds payable (i) by reason of
theft, physical destruction or damage or any other similar event with respect to
any properties or assets of the U.S. Borrower or any of its Subsidiaries,
(ii) by reason of any condemnation, taking, seizing or similar event with
respect to any properties or assets of the U.S. Borrower or any of its
Subsidiaries and (iii) under any policy of insurance required to be maintained
under Section 8.03.

“Refinancing” shall mean the borrowing of the Tranche B-2 Term Loans and Tranche
C-2 Term Loans on the Amendment No. 4 Effective Date and the application of a
portion of the proceeds

 

-91-



--------------------------------------------------------------------------------

therefrom to (i) repay in full the Tranche B-1 Term Loan other than Converted
Term Loans (in the case of the proceeds of the Tranche B-2 Term Loans),
(ii) repay in full the Tranche C-1 Term Loans other than Converted Term Loans
(in the case of the proceeds of the Tranche C-2 Term Loans) and (iii) the
execution and delivery of Amendment No. 4 and the related amendment to the ABL
Facility.

“Register” shall have the meaning provided in Section 13.17.

“Regulation D” shall mean Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof establishing reserve requirements.

“Regulation T” shall mean Regulation T of the Board of Governors of the Federal
Reserve System as from to time in effect and any successor to all or any portion
thereof.

“Regulation U” shall mean Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof.

“Regulation X” shall mean Regulation X of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or any
portion thereof.

“Release” means disposing, discharging, injecting, spilling, pumping, leaking,
leaching, dumping, emitting, escaping, emptying, seeping, placing, pouring and
the like, into or upon any land or water or air, or otherwise entering into the
environment.

“Relevant Guaranteed Obligations” shall mean (i) in the case of the U.S.
Borrower, (x) the principal and interest on each Tranche C-2 Term Note and each
Incremental Term Note (in each case) issued by the Bermuda Borrower to each
Lender, and each Tranche C-2 Term Loan and each Bermuda Borrower Incremental
Term Loan made, under this Agreement, together with all the other obligations
(including obligations which, but for the automatic stay under Section 362(a) of
the Bankruptcy Code, would become due) and liabilities (including, without
limitation, indemnities, fees and interest thereon) of the Bermuda Borrower to
each Lender, each Agent and the Collateral Agent now existing or hereafter
incurred under, arising out of or in connection with this Agreement or any other
Credit Document and the due performance and compliance by the Bermuda Borrower
with all the terms, conditions and agreements contained in the Credit Documents
to which it is a party and (y) all obligations (including obligations which, but
for the automatic stay under Section 362(a) of the Bankruptcy Code, would become
due) and liabilities of the Bermuda Borrower or any other Subsidiary of the
Bermuda Borrower owing under any Interest Rate Protection Agreement and any
Other Hedging Agreement entered into by the Bermuda Borrower or any other
Subsidiary of the U.S. Borrower with any Secured Hedge Counterparty so long as
such Secured Hedge Counterparty participates in such Interest Rate Protection
Agreement or Other Hedging Agreement, and their subsequent assigns, if any,
whether now in existence or hereafter arising, and the due performance and
compliance with all terms, conditions and agreements contained therein and
(ii) in the case of the Bermuda Borrower, all obligations (including obligations
which, but for the automatic stay under Section 362(a) of the Bankruptcy Code,
would become due) and liabilities of any Foreign Subsidiary of the U.S. Borrower
(other than the Bermuda Borrower) owing under any Interest Rate Protection
Agreement and any Other Hedging Agreement entered into by any such Foreign
Subsidiary of the U.S. Borrower with any Secured Hedge Counterparty so long as
such Secured Hedge Counterparty participates in such Interest Rate Protection
Agreement or Other Hedging Agreement, and their subsequent assigns, if any,
whether now in existence or hereafter arising, and the due performance and
compliance with all terms, conditions and agreements contained therein.

 

-92-



--------------------------------------------------------------------------------

“Relevant Guaranteed Party” shall mean (i) with respect to the U.S. Borrower,
the Bermuda Borrower and each Subsidiary of the U.S. Borrower party to any
Interest Rate Protection Agreement or Other Hedging Agreement with any Secured
Creditor and (ii) with respect to the Bermuda Borrower, each Foreign Subsidiary
of the U.S. Borrower (other than the Bermuda Borrower) party to any Interest
Rate Protection Agreement or Other Hedging Agreement with any Secured Creditor.

“Replaced Lender” shall have the meaning provided in Section 1.12.

“Replacement Foreign Security Agreements” shall mean the amended and restated
and/or replacement security agreements, documents and instruments executed and
delivered by the Foreign Credit Parties listed on Part G of Schedule XII
securing all of the relevant obligations (including such Foreign Credit Party’s
guaranty obligations with respect to the Tranche C-2 Term Loans and the Bermuda
Borrower Incremental Term Loans).

“Replacement Lender” shall have the meaning provided in Section 1.12.

“Reportable Event” shall mean an event described in Section 4043(c) of ERISA
with respect to a Plan that is subject to Title IV of ERISA other than those
events as to which the 30-day notice period is waived under subsection .22, .23,
.25, .27, or .28 of PBGC Regulation Section 4043.

“Repricing Transaction” means the prepayment or refinancing of all or a portion
of the Term Loans with the incurrence by any Credit Party of any long-term bank
debt financing incurred for the primary purpose of repaying, refinancing,
substituting or replacing all or any portion of the Term Loans and having an
effective interest cost or weighted average yield (as reasonably determined by
the Administrative Agent consistent with generally accepted financial practice
and, in any event, excluding any arrangement or commitment fees in connection
therewith) that is less than the interest rate for or weighted average yield (as
determined by the Administrative Agent on the same basis) of the Term Loans
being prepaid or refinanced, including without limitation, as may be effected
through any amendment to this Agreement relating to the interest rate for, or
weighted average yield of, the Term Loans.

“Required Appraisal” shall have the meaning provided in Section 8.11(h).

“Required Lenders” shall mean Non-Defaulting Lenders, the sum of whose
outstanding principal of Term Loans as of any date of determination represent
greater than 50% of the sum of all outstanding principal of Term Loans of all
Non-Defaulting Lenders at such time; provided that, for purposes of this
definition, at any time after the Amendment No. 4 Effective Date, (I) a Voting
Participant shall be deemed to be a “Lender” holding the portion of the
Incremental Term Loan Commitment and the outstanding Term Loans of any Lender
(other than a Defaulting Lender) in which it purchased a participation from such
Lender (and to have the voting rights of such Lender with respect to each such
Tranche) and (II) a Lender (other than a Defaulting Lender) which has sold a
participation in a portion of its Incremental Term Loan Commitment or
outstanding Term Loans to a Voting Participant shall be deemed to hold a
Incremental Term Loan commitment or outstanding Term Loans, as the case may be,
in each case, as reduced by the amount of the participations therein sold to a
Voting Participant.

“Restatement Effective Date” shall mean April 12, 2006.

“Restricted Subsidiary” of any Person shall mean any Subsidiary (as defined in
the Existing 2013 Senior Notes Indenture as in effect on the Amendment No. 4
Effective Date (without giving effect to any termination thereof)) of such
Person other than any Subsidiary (as so defined) of such Person that is engaged
primarily in the management, development and sale or financing of Real Property.

 

-93-



--------------------------------------------------------------------------------

“Retained Excess Cash Flow Amount” shall initially be $0, which amount shall be
(A) increased on each Excess Cash Payment Date so long as any repayment required
pursuant to Section 4.02(f) has been made, by an amount equal to the Excess Cash
Flow for the immediately preceding Excess Cash Flow Payment Period multiplied by
a percentage equal to 100% minus the Applicable Prepayment Percentage, and
(B) reduced on each Excess Cash Payment Date where Excess Cash Flow for the
immediately preceding Excess Cash Flow Payment Period is a negative number, by
such amount.

“Returns” shall have the meaning provided in Section 7.18.

“S&P” shall mean Standard & Poor’s Ratings Services, a division of McGraw Hill,
Inc.

“Sale-Leaseback Transaction” shall have the meaning provided in the Original
Credit Agreement.

“Scheduled Repayment” shall mean any Tranche B-2 Term Loan Scheduled Repayment,
any Tranche C-2 Term Loan Scheduled Repayment and/or any Incremental Term Loan
Scheduled Repayment of any Tranche, as the context may require.

“SEC” shall mean the Securities and Exchange Commission or any successor
thereto.

“Second-Tier Material Real Property” of any Person, shall mean any fee-owned (or
equivalent) Real Property acquired by such Person after the Amendment No. 4
Effective Date with a value (determined using the initial purchase price paid by
such Person for such Real Property) of greater than $5,000,000 but less than or
equal to $10,000,000.

“Section 4.04(b)(ii) Certificate” shall have the meaning provided in
Section 4.04(b)(ii).

“Secured Creditors” shall have the meaning provided in the respective Security
Documents.

“Secured Hedge Counterparties” shall mean, with respect to any Interest Rate
Protection Agreement or Other Hedging Agreement, (x) any Lender or any affiliate
thereof (even if such Lender subsequently ceases to be a Lender under this
Agreement for any reason), (y) any ABL Lender or any affiliate thereof (even if
such ABL Lender ceases to be a Lender under the ABL Credit Agreement for any
reason) or (z) to the extent any such Interest Rate Protection Agreement or
Other Hedging Agreement was entered into prior to the Amendment No. 4 Effective
Date, any Original Lender or any affiliate thereof (even if such Original Lender
ceased to be an Original Lender under the Original Credit Agreement for any
reason).

“Securities Act” shall mean the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.

“Security Agreement Collateral” shall mean all collateral in which any security
interest is granted pursuant to the Security Agreements.

“Security Agreements” shall mean the U.S. Security Agreement and each Foreign
Security Agreement.

“Security Documents” shall mean and include each of the U.S. Security Agreement,
the U.S. Pledge Agreement, each Mortgage, each Foreign Security Agreement, each
Foreign Pledge Agreement and, after the execution and delivery thereof, each
Additional Security Document (including each Additional Mortgage).

 

-94-



--------------------------------------------------------------------------------

“Senior Secured Leverage Ratio” shall mean, on any date of determination, the
ratio of (i) Consolidated Senior Secured Net Debt on such date to
(ii) Consolidated EBITDA for the Fiscal Quarter most recently ended on or prior
to such date for which financial statements have been delivered pursuant to
Section 8.01(a) or (b); provided that for all purposes of this Agreement,
Consolidated EBITDA for purposes of the Senior Secured Leverage Ratio shall be
determined on a Pro Forma Basis.

“Senior Officer” shall mean senior executive management of the U.S. Borrower.

“Sharing Event” shall mean (i) the occurrence of any Event of Default with
respect to either Borrower pursuant to Section 10.05, (ii) the declaration of
the termination of any Incremental Term Loan Commitment, or the acceleration of
the maturity of any Loans, in each case pursuant to the last paragraph of
Section 10 or (iii) the failure of either Borrower to pay any principal of, or
interest on, Loans of any Tranche on the relevant Maturity Date.

“Significant Asset Sale” shall mean each Asset Sale which generates Net Sale
Proceeds of at least $10,000,000.

“Specified Default” shall mean any Default under either of Sections 10.01 or
10.05.

“Specified Indebtedness” shall mean, collectively, (i) the Existing Senior
Notes, (ii) any Qualified Indebtedness incurred pursuant to Section 9.04(a) and
(iii) any Permitted Refinancing Indebtedness in respect of the foregoing.

“Sterling” and “£” shall mean freely transferable lawful money of the United
Kingdom (expressed in pounds sterling).

“Subsidiaries Guaranty” shall mean and include the U.S. Subsidiaries Guaranty,
the Foreign Subsidiaries Guaranty and any other guaranty executed and delivered
by any Subsidiary of the U.S. Borrower pursuant to any of Section 8.11.

“Subsidiary” of any Person shall mean and include (i) any corporation more than
50% of whose stock of any class or classes having by the terms thereof ordinary
voting power to elect a majority of the directors of such corporation
(irrespective of whether or not at the time stock of any class or classes of
such corporation shall have or might have voting power by reason of the
happening of any contingency) is at the time owned by such Person directly or
indirectly through one or more Subsidiaries of such Person and (ii) any
partnership, association, limited liability company, joint venture or other
entity (other than a corporation) in which such Person directly or indirectly
through one or more Subsidiaries of such Person, has more than a 50% Equity
Interest at the time.

“Subsidiary Guarantor” shall mean each Subsidiary of the U.S. Borrower that
executes and delivers any Subsidiaries Guaranty, unless and until such time as
the respective Subsidiary is released from all of its obligations under any
relevant Subsidiaries Guaranty in accordance with the terms and provisions
thereof.

“Supermajority Lenders” of any Tranche shall mean those Non-Defaulting Lenders
which would constitute the Required Lenders under, and as defined in, this
Agreement if (x) all outstanding Obligations of the other Tranches under this
Agreement were repaid in full and all Commitments with respect thereto were
terminated and (y) the percentage “50%” contained therein were changed to
“66 2/3%.”

 

-95-



--------------------------------------------------------------------------------

“Synthetic Lease” shall mean, as applied to any Person, any lease (including
leases that may be terminated by the lessee at any time) of any property
(whether real, personal or mixed), (i) that is not a Capital Lease and (ii) in
respect of which the lessee retains or obtains ownership of the property so
leased for federal income tax purposes, other than any such lease under which
that Person is the lessor; provided that, for purposes of this Agreement, the
term “Synthetic Lease” shall not include the lease arising pursuant to the
Sale-Leaseback Transaction.

“Taxes” shall have the meaning provided in Section 4.04(a).

“Term Borrowing” means a borrowing consisting of Term Loans of the same Type (or
converted from Existing Term Loans) by each of the Term Lenders pursuant to
Article I.

“Term Commitment” means an Additional Term B-2 Commitment, an Additional Term
C-2 Commitment or a commitment to make an Incremental Term Loan.

“Term Loans” shall mean and include the Tranche B-2 Term Loans, Tranche C-2 Term
Loans and each Incremental Term Loan.

“Test Period” shall mean each period of four consecutive Fiscal Quarters then
last ended, in each case taken as one accounting period.

“TL Priority Collateral” means all “TL Priority Collateral” as defined in the
Intercreditor Agreement.

“TL Repayment Percentage” of any Tranche of Term Loans at any time shall be a
fraction (expressed as a percentage) (x) the numerator of which is the aggregate
principal amount of outstanding Term Loans of such Tranche and (y) the
denominator of which is the sum of the aggregate principal amount of all
outstanding Term Loans at such time.

“Total Commitment” shall mean, at any time, the sum of the Total Tranche B Term
Loan Commitment, the Total Tranche C Term Loan Commitment and the Total
Incremental Term Loan Commitment.

“Total Leverage Ratio” shall mean, on any date of determination, the ratio of
(i) Consolidated Net Debt on such date to (ii) Consolidated EBITDA for the
Fiscal Quarter most recently ended on or prior to such date for which financial
statements have been delivered pursuant to Section 8.01(a) or (b); provided that
for all purposes of this Agreement, Consolidated EBITDA for purposes of the
Total Leverage Ratio shall be determined on a Pro Forma Basis.

“Tranche” shall mean the respective facilities and commitments utilized in
making Loans (i.e., whether Tranche B-2 Term Loans, Tranche C-2 Term Loans or
Incremental Term Loans made pursuant to one or more tranches designated pursuant
to the respective Incremental Term Loan Commitment Agreements in accordance with
the relevant requirements specified in Section 1.15); provided that in the
circumstances contemplated by Section 1.15(c), Incremental Term Loans may be
made part of a then existing Tranche of Term Loans. On the Amendment No. 4
Effective Date there shall be two Tranches hereunder, namely (i) the Tranche B-2
Term Loans and related commitments and (ii) the Tranche C-2 Term Loans and
related commitments.

 

-96-



--------------------------------------------------------------------------------

“Tranche B-1 Term Loans” shall mean all Tranche B-1 Term Loans outstanding on
the Amendment No. 4 Effective Date immediately prior to the borrowing of the
Tranche B-2 Term Loans and the Tranche C-2 Term Loans.

“Tranche B-2 Closing Fee” shall have the meaning provided in Section 1.01(a).

“Tranche B-2 Term Loan Scheduled Repayment” shall have the meaning provided in
Section 4.02(b)(i).

“Tranche B-2 Term Loan” shall have the meaning provided in Section 1.01(a).

“Tranche B-2 Term Note” shall have the meaning provided in Section 1.05(a).

“Tranche B-2/C-2 Term Loan Maturity Date” shall mean July 8, 2018.

“Tranche C-1 Term Loans” shall mean all Tranche C-1 Term Loans outstanding on
the Amendment No. 4 Effective Date immediately prior to the borrowing of the
Tranche B-2 Term Loans and the Tranche C-2 Term Loans.

“Tranche C-2 Closing Fee” shall have the meaning provided in Section 1.01(b).

“Tranche C-2 Term Loan” shall mean have the meaning provided in Section 1.01(b).

“Tranche C-2 Term Loan Scheduled Repayment” shall have the meaning provided in
Section 4.02(b)(ii).

“Tranche C-2 Term Note” shall have the meaning provided in Section 1.05(a).

“Treaty” means the Treaty establishing the European Community being the Treaty
of Rome of March 25, 1957, as amended by the Single European Act 1986, the
Maastricht Treaty (which was signed at Maastricht on February 7, 1992) and the
Treaty of Amsterdam (which was signed in Amsterdam on October 2, 1997).

“Type” shall mean the type of Loan determined with regard to the interest option
applicable thereto, i.e., whether a Base Rate Loan or a Eurodollar Loan.

“UCC” shall mean the Uniform Commercial Code as in effect from time to time in
the relevant jurisdiction.

“Unfunded Current Liability” shall mean the amount, if any, by which the
actuarial present value of accumulated benefits of any Plan subject to Title IV
of ERISA as of the close of its most recent plan year, determined using
actuarial assumptions at such time consistent with those prescribed by Financial
Accounting Standards No. 87, exceeds the fair market value of the assets
allocable to such liabilities.

“Unrestricted Cash” shall mean all cash and Cash Equivalents owned or held by
the U.S. Borrower and its Subsidiaries other than cash and Cash Equivalents
owned or held by the Excluded Bermuda Insurance Companies.

 

-97-



--------------------------------------------------------------------------------

“Unrestricted Subsidiary” of any Person shall mean (i) at any time prior to the
repayment in full of the Existing 2013 Senior Notes, any Subsidiary of such
Person that is not a Restricted Subsidiary and (ii) thereafter, any Subsidiary
of such Person.

“U.S.” or “United States” shall mean the United States of America.

“U.S. Borrower” shall have the meaning provided in the first paragraph of this
Agreement.

“U.S. Borrower Common Stock” shall mean the issued and outstanding common stock,
par value $0.001 per share, of the U.S. Borrower.

“U.S. Borrower Incremental Term Loans” shall mean Incremental Term Loans
incurred by the U.S. Borrower.

“U.S. Borrower Term Loans” shall mean and include all Tranche B-2 Term Loans and
all U.S. Borrower Incremental Term Loans.

“U.S. Credit Party” shall mean the U.S. Borrower and each U.S. Subsidiary
Guarantor.

“U.S. Dole Group” shall mean the U.S. Borrower and the U.S. Subsidiary
Guarantors.

“U.S. Dollars,” “Dollars” and the sign “$” shall each mean freely transferable
lawful money of the United States of America.

“U.S. GAAP” shall mean generally accepted accounting principles in the United
States of America as in effect from time to time.

“U.S. Leasehold Property” shall mean each Leasehold Property located in the
United States.

“U.S. Mortgaged Property” shall mean each Real Property located in the United
States or any State or territory thereof with respect to which a Mortgage is
required to be delivered pursuant to the terms of this Agreement.

“U.S. Pledge Agreement” shall mean the Amended and Restated U.S. Pledge
Agreement, dated as of March 2, 2010, executed and delivered by each U.S. Credit
Party (as amended, modified, restated and/or supplemented from time to time in
accordance with the terms hereof and thereof).

“U.S. Pledge Agreement Collateral” shall mean all of the “Collateral” as defined
in the U.S. Pledge Agreement.

“U.S. Security Agreement” shall mean the Amended and Restated U.S. Security
Agreement, dated as of April 12, 2006 and amended on March 18, 2009, executed
and delivered by each U.S. Credit Party (as amended, modified, restated and/or
supplemented from time to time in accordance with the terms hereof and thereof).

“U.S. Security Documents” shall mean and include the U.S. Security Agreement,
the U.S. Pledge Agreement, each Mortgage covering a U.S. Mortgaged Property and
each Additional Security Document covering assets of a U.S. Credit Party
situated in the United States.

 

-98-



--------------------------------------------------------------------------------

“U.S. Subsidiaries Guaranty” shall mean the Amended and Restated U.S.
Subsidiaries Guaranty, dated as of March 2, 2010, executed and delivered by each
U.S. Subsidiary Guarantor (as further amended, modified or supplemented from
time to time in accordance with the terms hereof and thereof).

“U.S. Subsidiary Guarantor” shall mean (i) each Wholly-Owned Domestic Subsidiary
of the U.S. Borrower as of the Amendment No. 4 Effective Date (other than the
Excluded Domestic Subsidiary) and (ii) each other Domestic Subsidiary of the
U.S. Borrower created, established or acquired after the Amendment No. 4
Effective Date which executes and delivers a U.S. Subsidiaries Guaranty, unless
and until such time as the respective Domestic Subsidiary ceases to constitute a
Domestic Subsidiary or is released from all of its obligations under its U.S.
Subsidiaries Guaranty in accordance with the terms and provisions thereof.

“Unrestricted Cash” shall mean all cash and Cash Equivalents owned or held by
the U.S. Borrower and its Subsidiaries other than cash and Cash Equivalents
owned or held by the Excluded Bermuda Insurance Companies.

“Voting Participant” shall have the meaning provided in Section 13.04(a).

“Voting Participant Notice” shall have the meaning provided in Section 13.04(a).

“Weighted Average Life to Maturity” shall mean, when applied to any Indebtedness
at any date, the number of years obtained by dividing (i) the then outstanding
principal amount of such Indebtedness into (ii) the product obtained by
multiplying (x) the amount of each then remaining installment or other required
scheduled payments of principal, including payment at final maturity, in respect
thereof, by (y) the number of years (calculated to the nearest one-twelfth) that
will elapse between such date and the making of such payment.

“Wholly-Owned Domestic Subsidiary” shall mean, as to any Person, any
Wholly-Owned Subsidiary of such Person that is a Domestic Subsidiary of such
Person.

“Wholly-Owned Foreign Subsidiary” shall mean, as to any Person, any Wholly-Owned
Subsidiary of such Person that is not a Domestic Subsidiary of such Person.

“Wholly-Owned Subsidiary” shall mean, as to any Person, (i) any corporation 100%
of whose capital stock (other than director’s qualifying shares and/or other
nominal amounts of shares required by applicable law to be held by Persons other
than such Person) is at the time owned by such Person and/or one or more
Wholly-Owned Subsidiaries of such Person and (ii) any partnership, limited
liability company, association, joint venture or other entity in which such
Person and/or one or more Wholly-Owned Subsidiaries of such Person has a 100%
Equity Interest at such time; provided that any Foreign Subsidiary of such
Person at least 98% of whose capital stock or other Equity Interests are owned
by such Person and/or one or more Wholly-Owned Subsidiaries (determined after
giving effect to this proviso) of such Person at such time shall be deemed to be
a Wholly-Owned Subsidiary of such Person.

“Written” (whether lower or upper case) or “in writing” shall mean any form of
written communication or a communication by means of telex, facsimile device,
telegraph or cable.

 

-99-



--------------------------------------------------------------------------------

Section 12. The Agents.

12.01 Appointment.

(a) Each Lender hereby irrevocably designates and appoints DBAG as
Administrative Agent for such Lender (for purposes of this Section 12 and the
term “Agent” as used herein, the term “Administrative Agent” shall mean DBAG in
its capacities as Administrative Agent and as Collateral Agent hereunder and
pursuant to the Security Documents) to act as specified herein and in the other
Credit Documents, and each such Lender hereby irrevocably authorizes the
Administrative Agent to take such action on its behalf under the provisions of
this Agreement and the other Credit Documents and to exercise such powers and
perform such duties as are expressly delegated to or required of the
Administrative Agent by the terms of this Agreement and the other Credit
Documents, together with such other powers as are reasonably incidental thereto.
Each of the Agents may perform any of their respective duties under this
Agreement, the other Credit Documents and any other instruments and agreements
referred to herein or therein by or through its respective officers, directors,
agents, employees or affiliates (it being understood and agreed, for avoidance
of doubt and without limiting the generality of the foregoing, that the
Administrative Agent and/or Collateral Agent may perform any of its duties under
the Security Documents by or through one or more of its affiliates).

(b) The provisions of this Section 12 are solely for the benefit of the
Administrative Agent and the Lenders, and neither the U.S. Borrower nor any of
its Subsidiaries shall have any rights as a third party beneficiary of any of
the provisions hereof. In performing its functions and duties under this
Agreement, each of the Administrative Agent shall act solely as agent for the
Lenders, and the Administrative Agent shall not assume (and shall not be deemed
to have assumed) any obligation or relationship of agency or trust with or for
the U.S. Borrower or any of its Subsidiaries.

12.02 Nature of Duties.

(a) No Agent shall have any duties or responsibilities except those expressly
set forth in this Agreement and in the other Credit Documents. Neither any Agent
nor any of its officers, directors, agents, employees or affiliates shall be
liable for any action taken or omitted by it hereunder or under any other Credit
Document or in connection herewith or therewith, unless caused by its or their
gross negligence or willful misconduct (as determined by a court of competent
jurisdiction in a final and non appealable decision). The duties of the Agents
shall be mechanical and administrative in nature; no Agent shall have by reason
of this Agreement or any other Credit Document a fiduciary relationship in
respect of any Lender or the holder of any Note and nothing in this Agreement or
in any other Credit Document, expressed or implied, is intended to or shall be
so construed as to impose upon any Agent any obligations in respect of this
Agreement or any other Credit Document except as expressly set forth herein or
therein, provided that the Administrative Agent and/or the Collateral Agent
shall be deemed to be a trustee and stand in a fiduciary relationship with
respect to the Lenders and the holders of Notes for purposes of any Security
Document governed by the laws of a jurisdiction located outside the United
States where the Administrative Agent and/or the Collateral Agent, as the case
may be, shall determine, based on advice of local counsel, that same is
necessary or desirable for purposes of realizing the benefits intended to be
conferred pursuant to such Security Document, and the Lenders hereby irrevocably
designate each of the Administrative Agent and the Collateral Agent as their
trustee for such purpose and authorize each of the Administrative Agent and the
Collateral Agent to at any time and from time to time take all actions
(including, without limitation, making demand for all amounts then due and
payable and the exercise of other remedies) on their behalf in accordance with
the terms of such Security Document without the necessity of any notice to or
further consent from any Lender, and the Lenders hereby agree to indemnify the
Administrative Agent and the Collateral Agent (and each of their respective
officers, directors, trustees,

 

-100-



--------------------------------------------------------------------------------

employees, representatives and agents) and hold each of them harmless against
any and all liabilities, obligations (including removal or remedial actions),
losses, damages, penalties, claims, actions, judgments, suits, costs, expenses
and disbursements (including reasonable attorneys’ and consultants’ fees and
disbursements) incurred by, imposed on or assessed against any of them as a
result of, or arising out of, or in any way related to, or by reason of, the
taking of any action or any omission to take action under any such Security
Document unless such action is taken or omitted to be taken with gross
negligence or willful misconduct (as determined by a court of competent
jurisdiction in a final and non-appealable decision).

(b) Notwithstanding any other provision of this Agreement or any provision of
any other Credit Document, each Lead Arranger, Co-Syndication Agent and
Co-Documentation Agent is named as such for recognition purposes only, and in
its capacity as such shall have no powers, duties, responsibilities or
liabilities with respect to this Agreement or the other Credit Documents or the
transactions contemplated hereby and thereby; it being understood and agreed
that the Lead Arranger, Co-Syndication Agent and Co-Documentation Agent shall be
entitled to all indemnification and reimbursement rights in favor of “Agents”
as, and to the extent, provided for under Sections 12.07 and 13.01. Without
limitation of the foregoing, the Lead Arrangers, Co-Syndication Agents and
Co-Documentation Agents shall not, solely by reason of this Agreement or any
other Credit Documents, have any fiduciary relationship in respect of any Lender
or any other Person.

12.03 Certain Rights of the Agents. The Agents shall have the right (but shall
be under no obligation) to request instructions from the Required Lenders at any
time. If any Agent shall request instructions from the Required Lenders with
respect to any act or action (including failure to act) in connection with this
Agreement or any other Credit Document, such Agent shall be entitled to refrain
from such act or taking such action unless and until such Agent shall have
received instructions from the Required Lenders; and such Agent shall not incur
liability to any Lender by reason of so refraining. Without limiting the
foregoing, neither any Lender nor the holder of any Note shall have any right of
action whatsoever against any Agent or any of its employees, directors,
officers, agents or affiliates as a result of such Agent or such other person
acting or refraining from acting hereunder or under any other Credit Document in
accordance with the instructions of the Required Lenders.

12.04 Reliance by Agents. Each Agent shall be entitled to rely, and shall be
fully protected (and shall have no liability to any Person) in relying, upon any
note, writing, resolution, notice, statement, certificate, telex, teletype or
telecopier message, cablegram, radiogram, order, telephone message or other
document or conversation that such Agent believed, in the absence of gross
negligence or willful misconduct (as determined by a court of competent
jurisdiction in a final and non-appealable decision), to be the proper Person,
and, with respect to all legal matters pertaining to this Agreement and any
other Credit Document and its duties hereunder and thereunder, upon advice of
counsel selected by such Agent (which may be counsel for the Credit Parties)
and, with respect to other matters, upon advice of independent public
accountants or other experts selected by it.

12.05 Notice of Default, etc. The Administrative Agent shall not be deemed to
have knowledge or notice of the occurrence of any Default or Event of Default
unless the Administrative Agent has actually received written notice from a
Lender or the U.S. Borrower or either Borrower referring to this Agreement,
describing such Default or Event of Default and stating that such notice is a
“notice of default.” In the event that the Administrative Agent receives such a
notice, the Administrative Agent shall give prompt notice thereof to the
Lenders.

12.06 Nonreliance on Agents and Other Lenders. Independently and without
reliance upon any Agent, each Lender and the holder of each Note, to the extent
it deems appropriate, has made and shall continue to make its own independent
investigation of the financial condition and affairs of the

 

-101-



--------------------------------------------------------------------------------

U.S. Borrower and its Subsidiaries in connection with the making and the
continuance of the Loans, and the taking or not taking of any action in
connection herewith and, except as expressly provided in this Agreement, no
Agent shall have any duty or responsibility, either initially or on a continuing
basis, to provide any Lender or the holder of any Note with any credit or other
information with respect thereto, whether coming into its possession before the
making of the Loans or at any time or times thereafter. No Agent or their
respective affiliates nor any of their respective officers, directors, agents or
employees shall be responsible to any Lender or the holder of any Note for, or
be required or have any duty to ascertain, inquire or verify the accuracy of,
(i) any recitals, statements, information, representations or warranties herein
or in any document, certificate or other writing delivered in connection
herewith, (ii) the execution, effectiveness, genuineness, validity,
enforceability, perfection, collectibility, priority or sufficiency of this
Agreement or any other Credit Document, (iii) the financial condition of the
U.S. Borrower and any of its Subsidiaries, (iv) the performance or observance of
any of the terms, provisions or conditions of this Agreement or any other Credit
Document, (v) the satisfaction of any of the conditions precedent set forth in
Section 5 of the Original Credit Agreement or Section 6, or (vi) the existence
or possible existence of any Default or Event of Default.

12.07 Indemnification.

(a) To the extent any Agent (or any affiliate thereof) is not reimbursed and
indemnified by the Borrowers, the Lenders will reimburse and indemnify such
Agent (and any affiliate thereof) in proportion to their respective
“percentages” as used in determining the Required Lenders (determined as if
there were no Defaulting Lenders and at the time such indemnity is sought), for
and against any and all liabilities, obligations, losses, damages, penalties,
claims, actions, judgments, costs, expenses or disbursements of whatsoever kind
or nature which may be imposed on, asserted against or incurred by such Agent
(or any affiliate thereof) in performing its respective duties hereunder or
under any other Credit Document or in any way relating to or arising out of this
Agreement or any other Credit Document in its capacity as Agent, provided that
no Lender shall be liable for any portion of such liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements resulting from such Agent’s gross negligence or willful misconduct
(as determined by a court of competent jurisdiction in a final and
non-appealable decision).

(b) Any Agent shall be fully justified in failing or refusing to take any action
hereunder and under any other Credit Document (except actions expressly required
to be taken by it hereunder or under the Credit Documents) unless it shall first
be indemnified to its satisfaction by the Lenders pro rata against any and all
liability, cost and expense that it may incur by reason of taking or continuing
to take any such action.

(c) The agreements in this Section 12.07 shall survive the payment of all
Obligations.

12.08 Agents in Their Individual Capacities.

(a) With respect to its obligation to make Loans under this Agreement, each
Agent shall have the rights and powers specified herein for a “Lender” and may
exercise the same rights and powers as though it were not performing the duties
specified herein; and the term “Lender,” “Required Lenders,” “Supermajority
Lenders,” “Majority Lenders,” “holders of Notes” or any similar terms shall,
unless the context clearly otherwise indicates, include each Agent in its
individual capacity. Each Agent and its affiliates may accept deposits from,
lend money to, and generally engage in any kind of banking, investment banking,
trust or other business with, or provide debt financing, equity capital or other
services (including financial advisory services) to, any Credit Party or any
Affiliate of any Credit Party (or any Person engaged in a similar business with
any Credit Party or any Affiliate thereof) as if they were not

 

-102-



--------------------------------------------------------------------------------

performing the duties specified herein, and may accept fees and other
consideration from any Credit Party or any Affiliate of any Credit Party for
services in connection with this Agreement and otherwise without having to
account for the same to the Lenders.

(b) Without limiting the provisions of preceding clause (a), the parties hereto
acknowledge and agree that any Agent hereunder may also act in individual or
agency capacities in connection with other financings, including, without
limitation, pursuant to the ABL Credit Documents. The parties hereto agree to
each of the Agents acting in such other individual and agency capacities, and
shall not raise any claim in connection therewith (except to the extent
resulting from the gross negligence or willful misconduct of the respective such
Person as an Agent hereunder).

12.09 Holders. The Administrative Agent may deem and treat the payee of any Note
as the owner thereof for all purposes hereof unless and until a written notice
of the assignment, transfer or endorsement thereof, as the case may be, shall
have been filed with the Administrative Agent. Any request, authority or consent
of any Person or entity who, at the time of making such request or giving such
authority or consent, is the holder of any Note shall be conclusive and binding
on any subsequent holder, transferee, assignee or endorsee, as the case may be,
of such Note or of any Note or Notes issued in exchange therefor.

12.10 Resignation of the Agents. (a) The Administrative Agent may resign from
the performance of all its functions and duties hereunder and/or under the other
Credit Documents (including, without limitation, its functions and duties as
Collateral Agent) at any time by giving 30 days’ prior written notice to the
Lenders and, unless a Default or an Event of Default under Section 10.05 then
exists, the U.S. Borrower. Such resignation shall take effect upon the
appointment of a successor Administrative Agent pursuant to clauses (b) and
(c) below or as otherwise provided below.

(b) Upon any such notice of resignation by the Administrative Agent, the
Required Lenders shall appoint a successor Administrative Agent hereunder and/or
under the other Credit Documents who shall be a commercial bank or trust company
acceptable to the U.S. Borrower, which acceptance shall not be unreasonably
withheld or delayed (provided that the U.S. Borrower’s approval shall not be
required if an Event of Default then exists).

(c) If a successor Administrative Agent shall not have been so appointed within
such 30-day period, the Administrative Agent, with the consent of the U.S.
Borrower (which consent shall not be unreasonably withheld or delayed, provided
that the U.S. Borrower’s consent shall not be required if an Event of Default
then exists), shall then appoint a successor Administrative Agent who shall
serve as Administrative Agent hereunder and/or under the other Credit Documents
until such time, if any, as the Required Lenders appoint a successor
Administrative Agent as provided above.

(d) If no successor Administrative Agent has been appointed pursuant to clause
(b) or (c) above by the 30th day after the date such notice of resignation was
given by the Administrative Agent, the Administrative Agent’s resignation shall
become effective and the Required Lenders shall thereafter perform all the
duties of the Administrative Agent hereunder and/or under any other Credit
Document until such time, if any, as the Lenders appoint a successor
Administrative Agent as provided above.

(e) Upon a resignation of any Agent pursuant to this Section 12.10, such Agent
shall remain indemnified to the extent provided in this Agreement and the other
Credit Documents and the provisions of this Section 12 shall continue in effect
for the benefit of such Agent for all of its actions and inactions while serving
as such Agent.

 

-103-



--------------------------------------------------------------------------------

12.11 Collateral Matters.

(a) Each Lender authorizes and directs the Collateral Agent to enter into the
Security Documents and the Intercreditor Agreement. Each Lender hereby agrees,
and each holder of any Note by the acceptance thereof will be deemed to agree,
that, except as otherwise set forth herein, any action taken by the Required
Lenders in accordance with the provisions of this Agreement or the Security
Documents, subject to the provisions of the Intercreditor Agreement, and the
exercise by the Required Lenders of the powers set forth herein or therein,
together with such other powers as are reasonably incidental thereto, shall be
authorized and binding upon all of the Lenders. The Collateral Agent is hereby
authorized on behalf of all of the Lenders, without the necessity of any notice
to or further consent from any Lender, from time to time prior to an Event of
Default, to take any action with respect to any Collateral or Security
Documents, subject to the provisions of the Intercreditor Agreement, which may
be necessary to perfect and maintain perfected the security interest in and
liens upon the Collateral granted pursuant to the Security Documents.

(b) The Lenders hereby authorize the Collateral Agent, at its option and in its
discretion, to release any Lien granted to or held by the Collateral Agent upon
any Collateral, subject to the provisions of the Intercreditor Agreement,
(i) upon termination of the Commitments and indefeasible payment and
satisfaction in full of all of the Obligations at any time arising under or in
respect of this Agreement or the Credit Documents or the transactions
contemplated hereby or thereby, (ii) constituting property being sold or
otherwise disposed of (to Persons other than the U.S. Borrower and its
Subsidiaries) upon the sale or other disposition thereof in compliance with
Section 9.02, (iii) if approved, authorized or ratified in writing by the
Required Lenders (or all of the Lenders hereunder, to the extent required by
Section 13.12), (iv) as otherwise may be expressly provided in the relevant
Security Documents. Upon request by the Administrative Agent at any time, the
Lenders will confirm in writing the Collateral Agent’s authority to release
particular types or items of Collateral pursuant to this Section 12.11 or
(v) constituting Equity Interests or assets of any Subsidiary of the U.S.
Borrower (other than the Bermuda Borrower) upon the liquidation or dissolution
of such Subsidiary in a transaction permitted by the Credit Documents.

(c) The Collateral Agent shall have no obligation whatsoever to the Lenders or
to any other Person to assure that the Collateral exists or is owned by any
Credit Party or is cared for, protected or insured or that the Liens granted to
the Collateral Agent herein or pursuant hereto have been properly or
sufficiently or lawfully created, perfected, protected or enforced or are
entitled to any particular priority, or to exercise or to continue exercising at
all or in any manner or under any duty of care, disclosure or fidelity any of
the rights, authorities and powers granted or available to the Collateral Agent
in this Section 12.11 or in any of the Security Documents, it being understood
and agreed that in respect of the Collateral, or any act, omission or event
related thereto, the Collateral Agent may act in any manner it may deem
appropriate, in its sole discretion, given the Collateral Agent’s own interest
in the Collateral as one of the Lenders and that the Collateral Agent shall have
no duty or liability whatsoever to the Lenders, except for its gross negligence
or willful misconduct (as determined by a court of competent jurisdiction in a
final and non-appealable decision).

12.12 Delivery of Information. The Administrative Agent shall not be required to
deliver to any Lender originals or copies of any documents, instruments,
notices, communications or other information received by the Administrative
Agent from either Borrower, any Subsidiary, the Required Lenders, any Lender or
any other Person under or in connection with this Agreement or any other Credit
Document except (i) as specifically provided in this Agreement or any other
Credit Document and (ii) as specifically requested from time to time in writing
by any Lender with respect to a specific document, instrument, notice or other
written communication received by and in the possession of the Administrative
Agent at the time of receipt of such request and then only in accordance with
such specific request.

 

-104-



--------------------------------------------------------------------------------

12.13 Special Appointment of Collateral Agent (Germany).

(a) For the purposes of German Security (as defined below) in addition to the
provisions set out above, the specific provisions set out in paragraph b) to f)
of this Section 12.13 shall be applicable. In the case of any inconsistency the
provisions set out in paragraph b) to f) of this Section 12.13 shall prevail.

(b) With respect to German Security (“German Security” shall mean any security
interest created under the Security Documents which are governed by German law),
the Collateral Agent shall in case of German Security constituted by
non–accessory (nicht akzessorische) security interests, hold, administer and, as
the case may be, enforce or release such German Security in its own name, but
for the account of the Secured Creditors.

(c) In the case of German Security constituted by accessory (akzessorische)
security interests created by way of pledge or other accessory instruments, hold
(with regard to its own rights under Section 12.17 (Parallel Debt owed to the
Collateral Agent)), administer and, as the case may be, enforce or release such
German Security in the name of and for and on behalf of the Secured Creditors
and in its own name on the basis of the abstract acknowledgement of indebtedness
pursuant to Section 12.17 (Parallel Debt owed to the Collateral Agent).

(d) For the purposes of performing its rights and obligations as Collateral
Agent under any accessory (akzessorische) German Security, each Secured Creditor
hereby authorizes the Collateral Agent to act as its agent (Stellvertreter), and
releases the Collateral Agent from the restrictions imposed by Section 181
German Civil Code (Bürgerliches Gesetzbuch). At the request of the Collateral
Agent, each Secured Creditor shall provide the Collateral Agent with a separate
written power of attorney (Spezialvollmacht) for the purposes of executing any
relevant agreements and documents on their behalf. Each Secured Creditor hereby
ratifies and approves all acts previously done by the Collateral Agent on such
Secured Creditor’s behalf.

(e) The Collateral Agent accepts its appointment as administrator of the German
Security on the terms and subject to the conditions set out in this Agreement
and the Secured Creditors, the Collateral Agent and all other parties to this
Agreement agree that, in relation to the German Security, no Secured Creditor
shall exercise any independent power to enforce any German Security or take any
other action in relation to the enforcement of the German Security, or make or
receive any declarations in relation thereto.

(f) Each Secured Creditor hereby instructs the Collateral Agent (with the right
of sub-delegation) to enter into any documents evidencing German Security and to
make and accept all declarations and take all actions it considers necessary or
useful in connection with any German Security on behalf of such Secured
Creditor. The Collateral Agent shall further be entitled to rescind, release,
amend and/or execute new and different documents securing the German Security.

12.14 Special Provisions Relating to Canadian Security Documents.

(a) For greater certainty, and without limiting the powers of the Collateral
Agent hereunder or under any of the Foreign Security Documents, each of the
Bermuda Borrower and the Secured Creditors hereby acknowledges that the
Collateral Agent is, for purposes of holding any security granted by Dole Foods
of Canada Ltd. (“Dole Canada”) on the property of Dole Canada pursuant to the
laws of

 

-105-



--------------------------------------------------------------------------------

the Province of Quebec, the holder of an irrevocable power of attorney (fondé de
pouvoir) (within the meaning of the Civil Code of Quebec) for all present and
future Secured Creditors and in particular for all present and future holders of
the bond issued by Dole Canada in favor of the Collateral Agent (the “Canadian
Bond”). Each of the Agents and Lenders (for themselves as Secured Creditors and
for the Other Creditors (as defined in the security agreement governed by the
laws of the Province of Ontario executed by Dole Canada (the “Canadian Security
Agreement”)) hereby irrevocably confirms the constitution of and constitutes, to
the extent necessary, the Collateral Agent as the holder of an irrevocable power
of attorney (fondé de pouvoir) (within the meaning of Article 2692 of the Civil
Code of Quebec) in order to hold security granted by Dole Canada in the Province
of Quebec to secure the Canadian Bond. The acceptance of an assignment by an
assignee of a Secured Creditor shall be deemed to have confirmed and ratified
the constitution of the Collateral Agent as the holder of such irrevocable power
of attorney (fondé de pouvoir). For greater certainty, by their acceptance of
the benefits of the Canadian Security Agreement, each of the Other Creditors (as
defined in the Canadian Security Agreement) shall be deemed to have confirmed
and ratified the appointment of the Collateral Agent for purposes of the Bond
and the Bond pledge agreement to be entered into by Dole Canada pursuant to the
laws of the Province of Quebec. Notwithstanding the provisions of Section 32 of
An Act respecting the special powers of legal persons (Quebec), each of the
Bermuda Borrower, the Agents and the Lenders (for themselves as Secured
Creditors and for the Other Creditors) agree that the Collateral Agent may
acquire and be the holder of the Canadian Bond. The Bermuda Borrower hereby
acknowledges that the Canadian Bond constitutes a title of indebtedness, as such
term is used in Article 2692 of the Civil Code of Quebec.

(b) Each Lender irrevocably consents to the amendment of the Canadian Security
Agreement pursuant to the acknowledgement, confirmation and amendment of
security dated as of the date hereof between Dole Canada and the Collateral
Agent.

12.15 Special Appointment of Collateral Agent (Italy).

(a) Without prejudice to the generality of Section 12.11:

(i) each Lender (including, without limitation, each Lender which is a Hedging
Creditor (as defined in the Foreign Subsidiaries Guaranty)) (as “mandante” under
Italian law), by executing this Agreement, irrevocably appoints the Collateral
Agent to act as agent (“mandatario con rappresentanza” under Italian law) under
and in connection with the Foreign Security Documents governed by Italian law
(collectively, the “Italian Collateral Documents”) and irrevocably authorizes
the Collateral Agent (x) to execute on its behalf the Italian Collateral
Documents, and (y) to perform the duties and to exercise the rights, powers and
discretions that are specifically delegated to it under or in connection with
the Italian Collateral Documents, together with any other incidental rights,
powers and discretions; and

(ii) each Lender (including, without limitation, each Lender which is a Hedging
Creditor (as defined in the Foreign Subsidiaries Guaranty)) irrevocably
authorizes the Collateral Agent for and on its behalf to exercise the rights,
powers and discretions which are specifically delegated to it by the terms of
the Italian Collateral Documents and this Agreement, together with all rights,
powers and discretions which are incidental thereto and to give any discharge
for any monies payable under the Italian Collateral Documents.

(b) Notwithstanding Section 13.08 hereof, the provisions of this Section 12.15
shall be governed by Italian law.

12.16 Continuing Indemnities for Original Agents. Notwithstanding the
effectiveness of Amendment No. 4, the parties hereto understand and agree that
all indemnities provided pursuant to the

 

-106-



--------------------------------------------------------------------------------

Original Credit Agreement (whether by the Original Lenders, the Borrowers or any
other Credit Party) shall continue in full force and effect in accordance with
the terms of the Original Credit Agreement, for any actions or occurrences prior
to the Amendment No. 4 Effective Date, in accordance with the terms of the
Original Credit Agreement. Any indemnities pursuant to the preceding sentence
shall be in addition to any applicable indemnities hereunder.

12.17 Parallel Debt owed to the Collateral Agent

(a) Each of the Guarantors resident in the Federal Republic of Germany (the
“German Guarantors”) hereby irrevocably and unconditionally undertakes to pay to
the Collateral Agent as creditor in its own right and not as a representative of
the Secured Creditors amounts equal to any amounts owing from time to time by
that German Guarantor to any Secured Creditor under any Credit Document as and
when those amounts are due for payment under the relevant Credit Document.

(b) Each German Guarantor and the Collateral Agent acknowledge that the
obligations of each German Guarantor under paragraph a) are several and are
separate and independent from, and shall not in any way limit or affect, the
corresponding obligations of the German Guarantors to any Secured Creditor under
any Credit Document (its “Corresponding Debt”) nor shall the amounts for which
each German Guarantor is liable under paragraph a) (its “Parallel Debt”) be
limited or affected in any way by its Corresponding Debt provided that:

(i) the Parallel Debt of each German Guarantor shall be decreased to the extent
that its Corresponding Debt has been irrevocably paid or (in the case of
guarantee obligations) discharged; and

(ii) the Corresponding Debt of each German Guarantor shall be decreased to the
extent that its Parallel Debt has been irrevocably paid or (in the case of
guarantee obligations) discharged.

(c) The Collateral Agent acts in its own name and not as a trustee, and its
claims in respect of the Parallel Debt shall not be held on trust. The German
Security granted under the Credit Documents to the Collateral Agent to secure
the Parallel Debt is granted to the Collateral Agent in its capacity as creditor
of the Parallel Debt and shall not be held on trust.

(d) All monies received or recovered by the Collateral Agent pursuant to this
Section 12.17, and all amounts received or recovered by the Collateral Agent
from or by the enforcement of any German Security granted to secure the Parallel
Debt, shall be applied in accordance with the Intercreditor Agreement.

(e) Without limiting or affecting the Collateral Agent’s rights against the
German Guarantors (whether under this Section 12.17 or under any other provision
of the Credit Documents), each German Guarantor acknowledges that:

(i) nothing in this Section 12.17 shall impose any obligation on the Collateral
Agent to advance any sum to any German Guarantor or otherwise under any Credit
Document, except in its capacity as lender; and

(ii) for the purpose of any vote taken under any Credit Document, the Collateral
Agent shall not be regarded as having any participation or commitment other than
those which it has in its capacity as a lender.

 

-107-



--------------------------------------------------------------------------------

Section 13. Miscellaneous.

13.01 Payment of Expenses, etc. The Borrowers jointly and severally agree to:
(i) whether or not the transactions herein contemplated are consummated, pay all
reasonable out-of-pocket costs and expenses of the Agents and the Collateral
Agent (including, without limitation, the reasonable fees and disbursements of
Cahill Gordon & Reindel LLP and local and foreign counsel) in connection with
the negotiation, preparation, execution, delivery and administration of this
Agreement and the other Credit Documents and the documents and instruments
referred to herein and therein and of the Administrative Agent and the
Collateral Agent in connection with any amendment, waiver or consent relating
hereto or thereto, and of each Agent in connection with its syndication efforts
with respect to this Agreement; provided, however, that the Borrowers shall not
be obligated to pay legal fees and expenses of counsel incurred in connection
with the initial negotiation, preparation, execution and delivery of the Credit
Documents other than the legal fees and expenses of Cahill Gordon & Reindel LLP,
and such other local and foreign counsel as may be engaged by the Administrative
Agent to address issues arising in connection with the Refinancing and/or to
prepare security documentation governed by local or foreign law; (ii) pay all
reasonable out-of-pocket costs and expenses of each Agent, the Collateral Agent
and each of the Lenders in connection with the enforcement of the Credit
Documents and the documents and instruments referred to therein or entered into
or delivered in connection therewith (including, without limitation, the
reasonable fees and disbursements of counsel) and the protection of the rights
of each Agent, the Collateral Agent and each of the Lenders thereunder
(including, without limitation, the reasonable fees and disbursements of counsel
(including in house counsel) for each Agent, the Collateral Agent and each of
the Lenders); (iii) pay and hold each of the Agents, the Collateral Agent and
each of the Lenders harmless from and against any and all present and future
stamp, documentary, transfer, sales and use, value added, excise and other
similar taxes with respect to the foregoing matters, the performance of any
obligation under this Agreement or any other Credit Document or any payment
thereunder, and save each of the Agents, the Collateral Agent and each of the
Lenders harmless from and against any and all liabilities with respect to or
resulting from any delay or omission (other than to the extent attributable to
the Agents, the Collateral Agent or such Lender) to pay such taxes; and
(iv) indemnify each Agent, the Collateral Agent, each Lender, each affiliate of
the foregoing Persons and their respective officers, directors, employees,
representatives, trustees, advisors, and agents (each, an “Indemnified Person”)
from and hold each of them harmless against any and all liabilities, obligations
(including removal or remedial actions), losses, damages, penalties, claims,
actions, costs, expenses and disbursements incurred by, imposed on or assessed
against any of them as a result of, or arising out of, or in any way related to,
or by reason of, (a) any investigation, litigation or other proceeding (whether
or not any Agent, the Collateral Agent or any Lender is a party thereto and
whether or not any such investigation, litigation or other proceeding is between
or among any Agent, the Collateral Agent, any Lender, any Credit Party or any
third Person or otherwise) related to the entering into and/or performance of
this Agreement or any other Credit Document or the proceeds of any Loans
hereunder or any other transactions contemplated by any Credit Document or the
exercise or enforcement of any of their rights or remedies provided herein or in
the other Credit Documents (but excluding any such liabilities, obligations,
losses, damages, penalties, claims, actions, costs, expenses and disbursements
to the extent incurred by reason of the gross negligence or willful misconduct
(as determined by a court of competent jurisdiction in a final and
non-appealable decision) of the Person to be indemnified), or (b) the actual or
alleged presence of Hazardous Materials in the air, surface water or groundwater
or on the surface or subsurface of any Real Property at any time owned, leased
or operated by any Credit Party or any of its Subsidiaries, the Release,
generation, storage, transportation, handling or disposal of Hazardous Materials
at any location, whether or not owned, leased or operated by any Credit Party or
any of its Subsidiaries, the non-compliance of any Real Property with foreign,
federal, state and local laws, regulations, and ordinances (including applicable
permits thereunder) applicable to any Real Property, or any Environmental Claim
in connection with or relating to any Credit Party, any of its Subsidiaries or
any of their operations or activities or any Real Property at any time owned,
leased or

 

-108-



--------------------------------------------------------------------------------

operated by any Credit Party or any of its Subsidiaries, in each case,
including, without limitation, the reasonable fees and disbursements of counsel
and independent consultants incurred in connection with any such investigation,
litigation or other proceeding (but excluding any such liabilities, obligations,
losses, damages, penalties, claims, actions, costs, expenses and disbursements
to the extent incurred by reason of the gross negligence or willful misconduct
(as determined by a court of competent jurisdiction in a final and non
appealable decision) of the Person to be indemnified)). To the extent that the
undertaking to indemnify, pay or hold harmless any Agent, the Collateral Agent
or any Lender set forth in the preceding sentence may be unenforceable because
it is violative of any law or public policy, the Borrowers hereby agree to make
the maximum contribution to the payment and satisfaction of each of the
indemnified liabilities which is permissible under applicable law. To the
fullest extent permitted by applicable law, the Borrowers shall not assert, and
hereby waive, any claim against any Indemnified Person, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Credit Document or any agreement or instrument
contemplated hereby, the transactions contemplated hereby or thereby, any Loan
or the use of the proceeds thereof. No Indemnified Person shall be liable for
any damages arising from the use by unintended recipients of any information or
other materials distributed to such unintended recipients by such Indemnified
Person through telecommunications, electronic or other information transmission
systems in connection with this Agreement or the other Credit Documents or the
transactions contemplated hereby or thereby other than for direct or actual
damages resulting from the gross negligence or willful misconduct of such
Indemnified Person as determined by a final and nonappealable judgment of a
court of competent jurisdiction.

13.02 Right of Setoff.

(a) In addition to any rights now or hereafter granted under applicable law or
otherwise, and not by way of limitation of any such rights, upon the occurrence
of an Event of Default, each Agent, each Lender and the Collateral Agent is
hereby authorized at any time or from time to time, without presentment, demand,
protest or other notice of any kind to the U.S. Borrower or any of its
Subsidiaries or to any other Person, any such notice being hereby expressly
waived, to set off and to appropriate and apply any and all deposits (general or
special) (other than deposit accounts containing only payroll, trust, employee
benefit and/or tax withholding obligations) and any other Indebtedness at any
time held or owing by such Agent, such Lender or the Collateral Agent
(including, without limitation, by branches and agencies of such Agent, such
Lender or the Collateral Agent wherever located) to or for the credit or the
account of the U.S. Borrower or any of its Subsidiaries against and on account
of the Obligations and liabilities of the U.S. Borrower or such Subsidiary, as
the case may be, to such Agent, such Lender or the Collateral Agent under this
Agreement or under any of the other Credit Documents, including, without
limitation, all interests in Obligations purchased by such Lender pursuant to
Section 13.06(b) and all other claims of any nature or description arising out
of or connected with this Agreement or any other Credit Document, irrespective
of whether or not such Agent, such Lender or the Collateral Agent shall have
made any demand hereunder and although said Obligations shall be contingent or
unmatured. Each Borrower agrees that any Lender purchasing participations as
required by Section 13.06(b), may, to the fullest extent permitted by law,
exercise all rights (including without limitation the right of setoff) with
respect to such participations as fully as if such Lender were a direct creditor
of such Borrower with respect to such participations in the amount thereof.

(b) NOTWITHSTANDING THE FOREGOING SUBSECTION (a), AT ANY TIME THAT THE LOANS OR
ANY OTHER OBLIGATION SHALL BE SECURED BY REAL PROPERTY LOCATED IN CALIFORNIA, NO
LENDER OR THE ADMINISTRATIVE AGENT SHALL EXERCISE A RIGHT OF SETOFF, LIEN OR
COUNTERCLAIM OR TAKE ANY COURT OR ADMINISTRATIVE ACTION OR INSTITUTE ANY
PROCEEDING TO ENFORCE ANY PROVISION OF

 

-109-



--------------------------------------------------------------------------------

THIS AGREEMENT OR ANY NOTE UNLESS IT IS TAKEN WITH THE CONSENT OF THE REQUIRED
LENDERS OR APPROVED IN WRITING BY THE ADMINISTRATIVE AGENT, IF SUCH SETOFF OR
ACTION OR PROCEEDING WOULD OR MIGHT (PURSUANT TO CALIFORNIA CODE OF CIVIL
PROCEDURE SECTIONS 580a, 580b, 580d AND 726 OF THE CALIFORNIA CODE OF CIVIL
PROCEDURE OR SECTION 2924 OF THE CALIFORNIA CIVIL CODE, IF APPLICABLE, OR
OTHERWISE) AFFECT OR IMPAIR THE VALIDITY, PRIORITY OR ENFORCEABILITY OF THE
LIENS GRANTED TO THE COLLATERAL AGENT PURSUANT TO THE SECURITY DOCUMENTS OR THE
ENFORCEABILITY OF THE NOTES AND OTHER OBLIGATIONS HEREUNDER, AND ANY ATTEMPTED
EXERCISE BY ANY LENDER OR THE ADMINISTRATIVE AGENT OF ANY SUCH RIGHT WITHOUT
OBTAINING SUCH CONSENT OF THE REQUIRED LENDERS OR THE ADMINISTRATIVE AGENT SHALL
BE NULL AND VOID. THIS SUBSECTION (b) SHALL BE SOLELY FOR THE BENEFIT OF EACH OF
THE LENDERS AND THE ADMINISTRATIVE AGENT HEREUNDER.

13.03 Notices.

(a) Except as otherwise expressly provided herein, all notices and other
communications provided for hereunder shall be in writing (including
telegraphic, telex, facsimile or cable communication) and mailed, telegraphed,
telexed, telecopied, cabled or delivered: if to either Borrower, at the address
specified opposite its signature below; if to any Lender, at its address most
recently specified by such Lender by written notice to the Administrative Agent
(whether prior to or following the Amendment No. 4 Effective Date); and if to
the Administrative Agent, at its Notice Office; or, as to any either Borrower or
any of the Agents, at such other address as shall be designated by such party in
a written notice to the other parties hereto and, as to each Lender, at such
other address as shall be designated by such Lender in a written notice to the
U.S. Borrower and the Administrative Agent. All such notices and communications
shall be mailed, telegraphed, telexed, telecopied or cabled or sent by overnight
courier, and shall be effective when received.

(b) Without in any way limiting the obligation of the U.S. Borrower and its
Subsidiaries to confirm in writing any telephonic notice permitted to be given
hereunder, any Agent, may prior to receipt of written confirmation act without
liability upon the basis of such telephonic notice believed by such Agent in
good faith to be from an Authorized Officer. In each such case, the U.S.
Borrower and each of the Borrowers hereby waive the right to dispute such
Agent’s record of the terms of such telephonic notice.

13.04 Benefit of Agreement.

(a) This Agreement shall be binding upon and inure to the benefit of and be
enforceable by the respective successors and assigns of the parties hereto;
provided, however, neither Borrower may assign or transfer any of its rights,
obligations or interest hereunder or under any other Credit Document without the
prior written consent of each of the Lenders and provided, further, that,
although any Lender may (without the consent of any Credit Party) transfer,
assign or grant participations in its rights hereunder, such Lender shall remain
a “Lender” for all purposes hereunder (and may not transfer or assign all or any
portion of its Commitments or Loans hereunder except as provided in
Section 13.04(b)) and the transferee, assignee or participant, as the case may
be, shall not constitute a “Lender” hereunder and provided, further, that no
Lender shall transfer or grant any participation under which the participant
shall have rights to approve any amendment to or waiver of this Agreement or any
other Credit Document except (I) to the extent such amendment or waiver would
(i) extend the final scheduled maturity of any Loan or Note, in which such
participant is participating, or reduce the rate or extend the time of payment
of interest or Fees thereon (except in connection with a waiver of applicability
of any post-default

 

-110-



--------------------------------------------------------------------------------

increase in interest rates) or reduce the principal amount thereof, or increase
the amount of the participant’s participation over the amount thereof then in
effect (it being understood that a waiver of any Default or Event of Default or
of a mandatory reduction in the Total Commitment or of a mandatory repayment of
Loans shall not constitute a change in the terms of such participation, that an
increase in any Commitment or Loan shall be permitted without the consent of any
participant if the participant’s participation is not increased as a result
thereof and that any amendment or modification to the financial definitions in
this Agreement shall not constitute a reduction in any rate of interest or fees
for purposes of this clause (i), notwithstanding the fact that such amendment or
modification actually results in such a reduction), (ii) consent to the
assignment or transfer by either Borrower of any of its rights and obligations
under this Agreement or (iii) release all or substantially all of the Collateral
under all of the Security Documents (except as expressly provided in the
Security Documents) supporting the Obligations in which such participant is
participating and (II) that, solely in the case of a participant (each, a
“Voting Participant”) which (x) has purchased a participation interest in such
Lender’s Commitments and/or outstanding Term Loans in a minimum aggregate amount
(without duplication) of at least $2,000,000 on or after the Amendment No. 4
Effective Date and (y) is (A) designated by such Lender to the U.S. Borrower and
the Administrative Agent by written notice (a “Voting Participant Notice”) as
being entitled to be accorded the rights of a “voting” participant hereunder,
(B) approved by the U.S. Borrower and the Administrative Agent (such approvals
not to be unreasonably withheld or delayed) and (C) not a Disqualified Voting
Participant, such participant shall be entitled to vote with respect to each
Tranche in which it holds a participation from such Lender (and the voting
rights of such Lender for each such Tranche shall be correspondingly reduced),
on a Dollar basis, as if such participant were a Lender under such Tranche on
any matter requiring or allowing such Lender to provide or withhold its consent
or to otherwise vote on any proposed action (with any Voting Participant Notice,
with respect to any Voting Participant, to be effective only if same (a) states
the full legal name of such Voting Participant, as well as the relevant contact
information and administrative details for such Voting Participant, and
(b) states the Dollar amount of the participation interest in each Tranche
purchased). In the case of any such participation, the participant shall not
have any rights under this Agreement or any of the other Credit Documents (the
participant’s rights against such Lender in respect of such participation to be
those set forth in the agreement executed by such Lender in favor of the
participant relating thereto) and all amounts payable by the Borrowers hereunder
shall be determined as if such Lender had not sold such participation; provided
that a Voting Participant shall have the voting rights to which it is entitled
as described in the preceding sentence.

(b) Notwithstanding the foregoing, any Lender (or any Lender together with one
or more other Lenders) may (x) assign all or a portion of its outstanding Term
Loans hereunder to (i) its parent company and/or any affiliate of such Lender
which is at least 50% owned by such Lender or its parent company, (ii) one or
more Lenders or (iii) in the case of any Lender that is a fund that invests in
bank loans, any other fund that invests in bank loans and is managed by the same
investment advisor of a Lender or by an Affiliate of such investment advisor or
(y) assign all, or if less than all, a portion equal to at least $1,000,000 in
the aggregate for the assigning Lender or assigning Lenders, of such outstanding
principal amount of Term Loans hereunder each of which assignees shall become a
party to this Agreement as a Lender upon compliance with the requirements set
forth below. The parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment Agreement via an electronic settlement system
acceptable to the Administrative Agent (or, if previously agreed with the
Administrative Agent, manually), and shall pay to the Administrative Agent a
processing and recordation fee of $3,500 (which fee may be waived or reduced in
the sole discretion of the Administrative Agent), provided that (i) upon the
request of the respective Lender and upon the surrender of the old Notes (if
any), new Notes will be issued, at the Borrowers’ expense, to such new Lender
and to the assigning Lender, such new Notes to be in conformity with the
requirements of Section 1.05 (with appropriate modifications) to the extent
needed to reflect the revised outstanding Term Loans, as the case may be, and
(ii) the consent of the Administrative Agent and, so long as no Default or Event
of Default then exists and is continuing, the U.S.

 

-111-



--------------------------------------------------------------------------------

Borrower shall be required in connection with any such assignment pursuant to
clause (y) of this Section 13.04(b) (which consent shall not be unreasonably
withheld or delayed) and, provided, further, that such transfer or assignment
will not be effective until recorded by the Administrative Agent on the Register
pursuant to Section 13.17. To the extent of any assignment pursuant to this
Section 13.04(b), the assigning Lender shall be relieved of its obligations
hereunder with respect to its assigned Commitments and/or outstanding Term
Loans, as the case may be. At the time of each assignment pursuant to this
Section 13.04(b) to a Person which is not already a Lender hereunder and which
is not a United States person (as such term is defined in Section 7701(a)(30) of
the Code) for Federal income tax purposes, the respective assignee Lender shall,
to the extent legally entitled to do so, provide to the U.S. Borrower and the
Administrative Agent the appropriate Internal Revenue Service Forms (and, if
applicable, a Section 4.04(b)(ii) Certificate) described in Section 4.04(b)(ii)
to the extent such forms would provide a complete exemption from or reduction in
United States withholding tax. To the extent that an assignment of all or any
portion of a Lender’s Commitments and related outstanding Obligations pursuant
to Section 1.12 or this Section 13.04(b) would, at the time of such assignment,
result in increased costs under Section 1.09, 1.10 or 4.04 from those being
charged by the respective assigning Lender prior to such assignment, then the
Borrowers shall not be obligated to pay such increased costs (although the
Borrowers, in accordance with and pursuant to the other provisions of this
Agreement, shall be obligated to pay any other increased costs of the type
described above resulting from changes after the date of the respective
assignment).

(c) Nothing in this Agreement shall prevent or prohibit any Lender from pledging
its Loans and Notes hereunder to a Federal Reserve Bank in support of borrowings
made by such Lender from such Federal Reserve Bank and, without the consent of
the Administrative Agent or either Borrower, any Lender which is a fund may
pledge all or any portion of its Notes or Loans to its trustee or to a
collateral agent or to another creditor providing credit or credit support to
such Lender in support of its obligations to such trustee, such Collateral Agent
or a holder of, or any other representative of a holder of, such obligations, or
such other creditor, as the case may be. No pledge pursuant to this clause
(c) shall release the transferor Lender from any of its obligations hereunder or
substitute (by foreclosure or otherwise) any such pledge or assignee for such
Lender as a party hereto.

13.05 No Waiver; Remedies Cumulative. No failure or delay on the part of any
Agent, the Collateral Agent or any Lender in exercising any right, power or
privilege hereunder or under any other Credit Document and no course of dealing
between any Credit Party and any Agent, the Collateral Agent or any Lender shall
operate as a waiver thereof, nor shall any single or partial exercise of any
right, power or privilege hereunder or under any other Credit Document preclude
any other or further exercise thereof or the exercise of any other right, power
or privilege hereunder or thereunder. The rights and remedies herein expressly
provided are cumulative and not exclusive of any rights or remedies which any
Agent, the Collateral Agent or any Lender would otherwise have. No notice to or
demand on any Credit Party in any case shall entitle any Credit Party to any
other or further notice or demand in similar or other circumstances or
constitute a waiver of the rights of any Agent, the Collateral Agent or any
Lender to any other or further action in any circumstances without notice or
demand.

13.06 Payments Pro Rata.

(a) The Administrative Agent agrees that promptly after its receipt of each
payment from or on behalf of any Credit Party in respect of any Obligations of
such Credit Party, it shall, except as otherwise provided in this Agreement,
distribute such payment to the Lenders (other than any Lender that has consented
in writing to waive its pro rata share of such payment) pro rata based upon
their respective shares, if any, of the Obligations with respect to which such
payment was received.

 

-112-



--------------------------------------------------------------------------------

(b) Each of the Lenders agrees that, if it should receive any amount hereunder
(whether by voluntary payment, by realization upon security, by the exercise of
the right of setoff or banker’s lien, by counterclaim or cross action, by the
enforcement of any right under the Credit Documents, or otherwise) which is
applicable to the payment of the principal of, or interest on, the Loans or
Fees, of a sum which with respect to the related sum or sums received by other
Lenders is in a greater proportion than the total of such Obligation then owed
and due to such Lender bears to the total of such Obligation then owed and due
to all of the Lenders immediately prior to such receipt, then such Lender
receiving such excess payment shall purchase for cash without recourse or
warranty from the other Lenders an interest in the Obligations of the respective
Credit Party to such Lenders in such amount as shall result in a proportional
participation by all of the Lenders in such amount; provided that if all or any
portion of such excess amount is thereafter recovered from such Lender, such
purchase shall be rescinded and the purchase price restored to the extent of
such recovery, but without interest.

(c) Notwithstanding anything to the contrary contained herein, the provisions of
the preceding Sections 13.06(a) and (b) shall be subject to the express
provisions of this Agreement which require, or permit, differing payments to be
made to Non-Defaulting Lenders as opposed to Defaulting Lenders.

13.07 Calculations; Computations.

(a) The financial statements to be furnished to the Lenders pursuant hereto
shall be made and prepared in accordance with U.S. GAAP consistently applied
throughout the periods involved (except as set forth in the notes thereto or as
otherwise disclosed in writing by the U.S. Borrower to the Lenders), provided
that (i) if at any time any change in U.S. GAAP is reasonably likely to cause
any financial ratio or requirement set forth in any Credit Document to be
violated or to impose additional obligations on the Borrowers, or to prevent any
such violation or any such imposition absent such change, and either the U.S.
Borrower or the Required Lenders shall so request, the Administrative Agent and
the U.S. Borrower shall negotiate in good faith to amend such ratio or
requirement to preserve the original intent thereof in light of such change in
U.S. GAAP (subject to the approval of the Required Lenders); provided that,
until so amended, (x) such ratio or requirement shall continue to be computed in
accordance with U.S. GAAP prior to such change therein (and, for the avoidance
of doubt, if such notice is provided following the last day of a Test Period but
prior to the date the officer’s certificate required pursuant to Section 8.01(d)
has been delivered for such Test Period, such notice shall be deemed to have
been received on the last day of such Test Period) and (y) the U.S. Borrower
shall provide to the Administrative Agent and the Lenders financial statements
and other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in U.S. GAAP,
(ii) to the extent expressly required pursuant to the provisions of this
Agreement, certain calculations shall be made on a Pro Forma Basis and (iii) for
purposes of determining compliance with any incurrence or expenditure tests set
forth in Sections 8 and/or 9, any amounts so incurred or expended (to the extent
incurred or expended in a currency other than Dollars) shall be converted into
Dollars on the basis of the exchange rates (as shown on Reuters ECB page 37 or,
if same does not provide such exchange rates, on such other basis as is
reasonably satisfactory to the Administrative Agent) as in effect on the date of
such incurrence or expenditure under any provision of any such Section that has
an aggregate Dollar limitation provided for therein (and to the extent the
respective incurrence or expenditure test regulates the aggregate amount
outstanding at any time and it is expressed in terms of Dollars, all outstanding
amounts originally incurred or spent in currencies other than Dollars shall be
converted into Dollars on the basis of the exchange rates (as shown on Reuters
ECB page 37 or, if same does not provide such exchange rates, on such other
basis as is reasonably satisfactory to the Administrative Agent) as in effect on
the date of any new incurrence or expenditures made under any provision of any
such Section that regulates the Dollar amount outstanding at any time).

 

 

-113-



--------------------------------------------------------------------------------

(b) All computations of interest and Fees hereunder shall be made on the basis
of a year of 360 days for the actual number of days (including the first day but
excluding the last day) occurring in the period for which such interest or Fees
are payable.

13.08 Governing Law; Submission to Jurisdiction; Venue.

(a) THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS AND THE RIGHTS AND OBLIGATIONS
OF THE PARTIES HEREUNDER AND THEREUNDER SHALL, EXCEPT AS OTHERWISE PROVIDED IN
CERTAIN OF THE SUBSIDIARIES GUARANTIES AND SECURITY DOCUMENTS, BE CONSTRUED IN
ACCORDANCE WITH AND BE GOVERNED BY THE LAW OF THE STATE OF NEW YORK. EACH
BORROWER IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY,
TO THE EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN
NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT
OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER CREDIT
DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE
PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT
OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK
STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
NOTHING IN THIS AGREEMENT OR IN ANY OTHER CREDIT DOCUMENT SHALL AFFECT ANY RIGHT
THAT THE ADMINISTRATIVE AGENT OR COLLATERAL AGENT MAY OTHERWISE HAVE TO BRING
ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT
AGAINST ANY BORROWER OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION. Each
Borrower hereby irrevocably designates, appoints and empowers Corporation
Service Company, with offices on the Amendment No. 4 Effective Date at 80 State
Street, Albany, NY 12207, as its designee, appointee and agent to receive,
accept and acknowledge for and on its behalf, and in respect of its property,
service of any and all legal process, summons, notices and documents which may
be served in any such action or proceeding. If for any reason such designee,
appointee and agent shall cease to be available to act as such, each Borrower
agrees to designate a new designee, appointee and agent in New York City on the
terms and for the purposes of this provision reasonably satisfactory to the
Administrative Agent under this Agreement. Each Borrower hereby further
irrevocably waives any claim that any such courts lack jurisdiction over such
Borrower, and agrees not to plead or claim, in any legal action or proceeding
with respect to this Agreement or any other Credit Document brought in any of
the aforesaid courts, that any such court lacks jurisdiction over such Borrower.
Each Borrower further irrevocably consents to the service of process in any such
action or proceeding by the mailing of copies thereof by registered or certified
mail, postage prepaid, to such Borrower, as the case may be, at its address for
notices pursuant to Section 13.03, such service to become effective 30 days
after such mailing. Each Borrower hereby irrevocably waives any objection to
such service of process and further irrevocably waives and agrees not to plead
or claim in any action or proceeding commenced hereunder or under any other
Credit Document that service of process was in any way invalid or ineffective.
Nothing herein shall affect the right of any Agent, the Collateral Agent, any
Lender or the holder of any Note to serve process in any other manner permitted
by law or to commence legal proceedings or otherwise proceed against any
Borrower in any other jurisdiction.

 

-114-



--------------------------------------------------------------------------------

(b) EACH BORROWER HEREBY IRREVOCABLY WAIVES ANY OBJECTION WHICH IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY OF THE AFORESAID ACTIONS OR
PROCEEDINGS ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER
CREDIT DOCUMENT BROUGHT IN THE COURTS REFERRED TO IN CLAUSE (a) ABOVE AND HEREBY
FURTHER IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD OR CLAIM IN ANY SUCH COURT
THAT ANY SUCH ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN
AN INCONVENIENT FORUM.

13.09 Counterparts. This Agreement may be executed in any number of counterparts
and by the different parties hereto on separate counterparts, each of which when
so executed and delivered shall be an original, but all of which shall together
constitute one and the same instrument. A complete set of counterparts executed
by all the parties hereto shall be lodged with each Borrower and the
Administrative Agent.

13.10 Effectiveness. This Agreement shall become effective (subject to the
immediately succeeding sentence) on the date (the “Amendment No. 4 Effective
Date”) on which each of the conditions set forth in Section 4 of Amendment No. 4
has been satisfied.

13.11 Headings Descriptive. The headings of the several sections and subsections
of this Agreement are inserted for convenience only and shall not in any way
affect the meaning or construction of any provision of this Agreement.

13.12 Amendment or Waiver; etc.

(a) Neither this Agreement nor any other Credit Document nor any terms hereof or
thereof may be changed, waived, discharged or terminated unless such change,
waiver, discharge or termination is in writing signed by the respective Credit
Parties party thereto and the Required Lenders, provided that no such change,
waiver, discharge or termination shall, without the consent of each Lender
(other than a Defaulting Lender) (with Obligations being directly affected
thereby in the case of the following clause (i)), (i) extend the final scheduled
maturity of any Loan or Note or extend the duration of any Interest Period
beyond six months, or reduce the rate or extend the time of payment of interest
(other than as a result of any waiver of the applicability of any post-default
increase in interest rates) or Fees thereon, or reduce the principal amount
thereof (except to the extent paid in cash) (it being understood that any
amendment or modification to the financial definitions in this Agreement shall
not constitute a reduction in any rate of interest or fees for purposes of this
clause (i), notwithstanding the fact that such amendment or modification
actually results in such a reduction), (ii) release all or substantially all of
the Collateral (except as expressly provided in the Credit Documents) under all
the Security Documents, (iii) amend, modify or waive any provision of this
Section 13.12 (except for technical amendments with respect to additional
extensions of credit pursuant to this Agreement which afford the protections to
such additional extensions of credit of the type provided to the Term Loans on
the Amendment No. 4 Effective Date), (iv) reduce the percentage specified in the
definition of Required Lenders (it being understood that, with the consent of
the Required Lenders, additional extensions of credit pursuant to this Agreement
may be included in the determination of the Required Lenders on substantially
the same basis as the extensions of Term Loans are included on the Amendment
No. 4 Effective Date), (v) consent to the assignment or transfer by any Borrower
of any of its rights and obligations under this Agreement, or (vi) release any
Borrower Guaranty or waive compliance by either Borrower with its payment
obligations under its Borrower Guaranty; provided, further, that no such change,
waiver, discharge or termination shall (s) increase the Commitments of any
Lender over the amount thereof then in effect without the consent of such Lender

 

-115-



--------------------------------------------------------------------------------

(it being understood that waivers or modifications of conditions precedent,
covenants, Defaults or Events of Default or of a mandatory reduction in the
Total Commitment shall not constitute an increase of the Commitment of any
Lender, and that an increase in the available portion of any Commitment of any
Lender shall not constitute an increase in the Commitment of such Lender),
(t) without the consent of the Administrative Agent, amend, modify or waive any
provision of Section 12 as the same applies to the Administrative Agent or any
other provision as same relates to the rights or obligations of the
Administrative Agent, (u) without the consent of each Agent affected thereby,
amend, modify or waive any provision of Section 12 as same applies to such Agent
or any other provision as same relates to the rights or obligations of such
Agent, (v) without the consent of the Collateral Agent, amend, modify or waive
any provision relating to the rights or obligations of the Collateral Agent,
(w) except in cases where additional extensions of term loans are being afforded
substantially the same treatment afforded to the Term Loans pursuant to this
Agreement as in effect on the Amendment No. 4 Effective Date, without the
consent of the Majority Lenders of each Tranche which is being allocated a
lesser prepayment, repayment or commitment reduction as a result of the actions
described below, alter the required application of any prepayments or repayments
(or commitment reduction), as between the various Tranches, pursuant to
Section 4.01 or 4.02 (although the Required Lenders may waive, in whole or in
part, any such prepayment, repayment or commitment reduction, so long as the
application, as amongst the various Tranches, of any such prepayment, repayment
or commitment reduction which is still required to be made is not altered),
(x) without the consent of the Majority Lenders of the respective Tranche
affected thereby, amend the definition of Majority Lenders (it being understood
that, with the consent of the Required Lenders, additional extensions of credit
pursuant to this Agreement may be included in the determination of the Majority
Lenders on substantially the same basis as the extensions of Loans and
Commitments are included on the Amendment No. 4 Effective Date), (y) except in
cases where additional extensions of credit are being afforded substantially the
same treatment afforded to the Term Loans pursuant to Section 1.14 (as in effect
on the Amendment No. 4 Effective Date) and except for technical amendments which
are consistent with the intent of the provisions of such Section and do not
adversely affect the protections afforded to the Lenders pursuant to said
Section, without the consent of the Majority Lenders of each Tranche adversely
affected thereby, amend, modify or waive any provisions of Section 1.14 or
(z) without the consent of the Supermajority Lenders of the respective affected
Tranche, reduce the amount of or extend the date of, any Scheduled Repayment
under such Tranche (except that, if additional Loans are made pursuant to a
given Tranche, the Scheduled Repayments of such Tranche may be increased on a
proportionate basis without the consent otherwise required by this clause (z)),
or amend the definition of Supermajority Lenders (it being understood that, with
the consent of the Required Lenders, additional extensions of credit pursuant to
this Agreement may be included in the determination of the Supermajority Lenders
on substantially the same basis as the extensions of Loans and Commitments are
included on the Amendment No. 4 Effective Date). Notwithstanding anything to the
contrary contained above in this Section 13.12(a), the Administrative Agent
and/or the Collateral Agent shall be permitted (x) to enter into such amendments
and/or modifications to the Foreign Subsidiaries Guaranty and the Foreign
Security Documents which may be required in the discretion of the Administrative
Agent and/or the Collateral Agent which are of a technical nature and/or are, in
the judgment of the Collateral Agent, required by applicable law, in the
interests of the Secured Creditors or (in the case of Foreign Security
Documents) necessary or desirable to preserve, maintain, perfect and/or protect
the security interests purported to the granted by the respective Foreign
Security Documents and (y) to enter into such releases of Collateral pledged
pursuant to Foreign Security Documents as may be reasonably requested by the
U.S. Borrower for legitimate operational reasons (e.g., the transfer of Property
from one jurisdiction to another), so long as the Fair Market Value of all
Collateral so subject to release (as determined in good faith by the U.S.
Borrower) at any time does not exceed $5,000,000.

(b) If, in connection with any proposed change, waiver, discharge or termination
of or to any of the provisions of this Agreement as contemplated by clauses
(i) through (v), inclusive, of the

 

-116-



--------------------------------------------------------------------------------

first proviso to Section 13.12(a), the consent of the Required Lenders is
obtained but the consent of one or more of such other Lenders whose consent is
required is not obtained, then the U.S. Borrower shall have the right, so long
as all non-consenting Lenders whose individual consent is required are treated
as described in either clause (A) or (B) below, to either (A) replace each such
non-consenting Lender or Lenders (or, at the option of the U.S. Borrower if the
respective Lender’s consent is required with respect to less than all Tranches
(or related Commitments), to replace only the respective Tranche or Tranches of
Commitments (and related Obligations) and/or Loans of the respective
non-consenting Lender which gave rise to the need to obtain such Lender’s
individual consent) with one or more Replacement Lenders pursuant to
Section 1.12 so long as at the time of such replacement, each such Replacement
Lender consents to the proposed change, waiver, discharge or termination or
(B) terminate each Incremental Term Loan Commitment of such non-consenting
Lender (if such Lender’s consent is required as a result of such Incremental
Term Loan Commitment), and/or repay outstanding Obligations under each Tranche
of such Lender which gave rise to the need to obtain such Lender’s consent, in
accordance with Sections 3.01 and/or 4.01, provided that, unless the Commitments
which are terminated and Loans and other Obligations which are repaid pursuant
to preceding clause (B) are immediately replaced in full at such time through
the addition of new Lenders or the increase of the Commitments and/or
outstanding Loans and of existing Lenders (who in each case must specifically
consent thereto), then in the case of any action pursuant to preceding clause
(B), the Required Lenders (determined as if the Commitments, Loans and related
Obligations being terminated and/or repaid were not outstanding) shall
specifically consent thereto, provided, further, that the U.S. Borrower shall
not have the right to replace a Lender, terminate its Commitment or repay its
Loans or other Obligations solely as a result of the exercise of such Lender’s
rights (and the withholding of any required consent by such Lender) pursuant to
the second proviso to Section 13.12(a).

(c) Notwithstanding anything to the contrary contained in clause (a) above of
this Section 13.12, the respective Borrower, the Administrative Agent and each
Incremental Loan Lender may, in accordance with the provisions of Section 1.14,
enter into an Incremental Term Loan Commitment Agreement, provided that after
the execution and delivery by the respective Borrower, the Administrative Agent
and each such Incremental Term Loan Lender of such Incremental Term Loan
Commitment Agreement, such Incremental Term Loan Commitment Agreement may
thereafter only be modified in accordance with the requirements of clause
(a) above of this Section 13.12.

(d) For purposes of Section 13.12(a), (i) a Voting Participant shall be deemed
to be a “Lender” holding the portion of the Incremental Term Loan Commitment
and/or outstanding Term Loans of a given Tranche of any Lender (other than a
Defaulting Lender) in which it purchased a participation (and to have the voting
rights of such Lender for the respective such Tranche) and (ii) a Lender (other
than a Defaulting Lender) which has sold a participation in a portion of its
Incremental Term Loan Commitment and/or outstanding Term Loans of any Tranche to
a Voting Participant shall be deemed to hold an Incremental Term Loan Commitment
or outstanding Term Loans of the respective Tranche, as the case may be, in each
case, as reduced by the amount of the participations therein sold to a Voting
Participant.

13.13 Survival. All indemnities set forth herein including, without limitation,
in Sections 1.09, 1.10, 4.04, 12.07, 13.01 and 13.17, shall survive the
execution and delivery of this Agreement, the making of the Loans and the
repayment in full of the Loans and the other Obligations. With respect to the
Original Lenders and Original Agents, all indemnities set forth in the Original
Credit Agreement, including without limitation, in Sections 1.09, 1.10, 4.04,
12.07, 13.01 and 13.17 thereof shall survive the amendment and restatement of
the Original Credit Agreement pursuant to this Agreement and the repayment of
any outstanding Obligations (as defined in the Original Credit Agreement)
thereunder, as fully as if same were set forth herein in their entirety.

 

-117-



--------------------------------------------------------------------------------

13.14 Domicile of Loans and Commitments. Each Lender may transfer and carry its
Loans and/or Commitments at, to or for the account of any branch office,
subsidiary or affiliate of such Lender. Notwithstanding anything to the contrary
contained herein, to the extent that a transfer of Loans pursuant to this
Section 13.14 would, at the time of such transfer, result in increased costs
under Section 1.09, 1.10 or 4.04 from those being charged by the respective
Lender prior to such transfer, then the Borrowers shall not be obligated to pay
such increased costs (although the Borrowers shall be obligated to pay any other
increased costs of the type described above resulting from changes after the
date of the respective transfer).

13.15 Confidentiality. (a) Each of the Lenders agrees that it will use its
reasonable efforts not to disclose without the prior consent of either Borrower
(other than to its directors, employees, auditors, counsel or other professional
advisors, to affiliates or to another Lender if the Lender or such Lender’s
holding or parent company in its sole discretion determines that any such party
should have access to such information) any information with respect to the U.S.
Borrower or any of its Subsidiaries which is now or in the future furnished
pursuant to this Agreement; provided that any Lender may disclose any such
information (a) as has become generally available to the public, (b) as may be
required or appropriate (x) in any report, statement or testimony submitted to
any municipal, state or Federal regulatory body having or claiming to have
jurisdiction over such Lender or to the Federal Reserve Board or the Federal
Deposit Insurance Corporation or similar organizations (whether in the United
States or elsewhere) or their successors or (y) in connection with any request
or requirement of any such regulatory body, (c) as may be required or
appropriate in response to any summons or subpoena or in connection with any
litigation, (d) to comply with any law, order, regulation or ruling applicable
to such Lender, (e) to the extent reasonably required in connection with the
exercise of any remedies hereunder or any suit, action or proceeding relating to
this Agreement or the enforcement of rights hereunder and (f) to any creditor or
any prospective transferee or participant in connection with any contemplated
transfer or participation of any of the Obligations or any interest therein by
such Lender; provided that such creditor or prospective transferee or
participant agrees to be bound by this Section 13.15 to the same extent as such
Lender. Each Borrower hereby acknowledges and agrees that each Lender may share
with any of its affiliates or its investment advisors any information related to
the U.S. Borrower or any of its Subsidiaries (including, without limitation, any
nonpublic customer information regarding the creditworthiness of such entities),
provided that such Persons shall be subject to the provisions of this
Section 13.15 to the same extent as such Lender and shall only use such
information in connection with matters relating to this Agreement.

(b) Each Borrower hereby represents and acknowledges that, to the best of its
knowledge, neither any Agent nor any Lender, nor any employees or agents of, or
other persons affiliated with, any Agent or any Lender, have directly or
indirectly made or provided any statement (oral or written) to such Borrower or
to any of its employees or agents, or other persons affiliated with or related
to such Borrower (or, so far as such Borrower is aware, to any other person), as
to the potential tax consequences of the transaction contemplated by this
Agreement.

(c) Neither the Agents nor the Lenders provide accounting, tax or legal advice.
Notwithstanding any express or implied claims of exclusivity or proprietary
rights, each Borrower, each Agent and each Lender hereby agree and acknowledge
that each Borrower, each Agent and each Lender (and each of their employees,
representatives or other agents) are authorized to disclose to any and all
persons, beginning immediately upon commencement of their discussions and
without limitation of any kind, the tax treatment and tax structure of the
transactions contemplated hereby, and all materials of any kind (including
opinions or other tax analyses) that are provided to either Borrower any Agent
or any Lender relating to such tax treatment and tax structure. In this regard,
each Borrower, each Agent and

 

-118-



--------------------------------------------------------------------------------

each Lender acknowledge and agree that the disclosure of the tax treatment and
tax structure of the transactions contemplated hereby is not limited in any way
by an express or implied understanding or agreement, oral or written (whether or
not such understanding or agreement is legally binding). For purposes of this
authorization, “tax” means United States Federal income tax, “tax treatment”
means the purported or claimed Federal income tax treatment of the transaction,
and “tax structure” means any fact that may be relevant to understanding the
purported or claimed Federal income tax treatment of the transaction. This
paragraph is intended to reflect the understanding of each Borrower, each Agent
and each Lender that the transactions contemplated hereby are not “confidential
transactions” as that phrase is used in Treasury Regulation § 1.6011-4(b)(3)(i),
and shall be interpreted in a manner consistent therewith. Nothing herein is
intended to imply that any of each Borrower, each Agent and each Lender made or
provided a statement, oral or written, to, or for the benefit of, any of each
other as to any potential tax consequences that are related to, or may result
from, the transactions contemplated hereby.

13.16 Waiver of Jury Trial. EACH OF THE PARTIES TO THIS AGREEMENT HEREBY
IRREVOCABLY WAIVES ALL RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT, THE OTHER CREDIT
DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.

13.17 Register. The Borrowers hereby designate the Administrative Agent, and the
Administrative Agent agrees, to serve as the Borrowers’ agent, solely for
purposes of this Section 13.17, to maintain a register at one of its offices in
New York, New York (the “Register”) on which it will record the Commitments from
time to time of each of the Lenders, the Loans made by each of the Lenders and
each repayment in respect of the principal amount of the Loans of each Lender.
Failure to make any such recordation, or any error in such recordation shall not
affect the Borrowers’ obligations in respect of such Loans. With respect to any
Lender, the transfer of the Commitments of such Lender and the rights to the
principal of, and interest on, any Loan made pursuant to such Commitments shall
not be effective until such transfer is recorded on the Register maintained by
the Administrative Agent with respect to ownership of such Commitments and/or
Loans prior to such recordation all amounts owing to the transferor with respect
to such Commitments and/or Loans shall remain owing to the transferor. The
registration of an assignment or transfer of all or part of any Commitments
and/or Loans shall be recorded by the Administrative Agent on the Register only
upon the acceptance by the Administrative Agent of a properly executed and
delivered Assignment and Assumption Agreement pursuant to Section 13.04(b).
Coincident with the delivery of such an Assignment and Assumption Agreement to
the Administrative Agent for acceptance and registration of assignment or
transfer of all or part of a Commitment and/or Loan, or as soon thereafter as
practicable, the assigning or transferor Lender shall surrender the Note
evidencing such Commitment and/or Loan, and thereupon one or more new Notes in
the same aggregate principal amount shall be issued to the assigning or
transferor Lender and/or the new Lender. The registration of any provision of
Incremental Term Loan Commitments pursuant to Section 1.15 shall be recorded by
the Administrative Agent on the Register only upon the acceptance of the
Administrative Agent of a properly executed and delivered Incremental Term Loan
Commitment Agreement. Coincident with the delivery of such Incremental Term Loan
Commitment Agreement for acceptance and registration of the provision of an
Incremental Term Loan Commitment, or as soon thereafter as practicable, to the
extent requested by such Incremental Term Loan Lenders, Incremental Term Notes
shall be issued, at the respective Borrower’s expense, to such Incremental Term
Loan Lenders, to be in conformity with Section 1.05 (with appropriate
modification) to the extent needed to reflect the Incremental Term Loan
Commitments and outstanding Incremental Term Loans made by such Incremental Term
Loan Lender. The Borrowers agree to indemnify the Administrative Agent from and
against any and all losses, claims, damages and liabilities of whatsoever nature
that may be imposed on, asserted against or incurred by the Administrative Agent
in performing its duties under this Section 13.17.

 

-119-



--------------------------------------------------------------------------------

13.18 English Language. This Agreement and all other Credit Documents shall be
in the English language, except as required by applicable local law and, with
respect to each of the Security Documents governed by the laws of Italy or
otherwise related to Collateral located in Italy, as the Administrative Agent
may reasonably require (in which event certified English translations thereof
shall, upon the request of the Administrative Agent, be provided by the U.S.
Borrower to the Administrative Agent). All documents, certificates, reports or
notices to be delivered or communications to be given or made by any party
hereto pursuant to the terms of this Agreement or any other Credit Document
shall be in the English language or, if originally written in another language,
shall, upon request of the Administrative Agent, be accompanied by an accurate
English translation upon which the other parties hereto shall have the right to
rely for all purposes of this Agreement and the other Credit Documents.

13.19 Special Provisions Regarding Pledges of Equity Interests in, and
Promissory Notes Owed by, Persons Not Organized in Qualified Jurisdictions;
Special Provisions Regarding Foreign Security Documents and Secured Hedge
Counterparties.

(a) The parties hereto acknowledge and agree that the provisions of the various
Security Documents executed and delivered by the Credit Parties require that,
among other things, all promissory notes executed by, and Equity Interests in,
various Persons owned by the respective Credit Party (to the extent not
constituting Excluded Collateral) be pledged, and delivered for pledge, pursuant
to the Security Documents. The parties hereto further acknowledge and agree that
each Credit Party shall be required to take all actions under the laws of the
jurisdiction in which such Credit Party is organized to create and perfect all
security interests granted pursuant to the various Security Documents and to
take all actions under the laws of each Qualified Jurisdiction to perfect the
security interests in the Equity Interests of, and promissory notes issued by,
any Person organized under the laws of said jurisdictions (in each case, to the
extent such Equity Interests or promissory notes are owned by any Credit Party
and do not constitute Excluded Collateral). Except as provided in the
immediately preceding sentence, to the extent any Security Document requires or
provides for the pledge of promissory notes issued by, or Equity Interests in,
any Person organized under the laws of a jurisdiction other than those specified
in the immediately preceding sentence, it is acknowledged that, as of the
Amendment No. 4 Effective Date, no actions have been required to be taken to
perfect, under local law of the jurisdiction of the Person who issued the
respective promissory notes or whose Equity Interests are pledged, under the
Security Documents. The Borrowers hereby agree that, following any request by
the Administrative Agent or Required Lenders to do so, each Borrower shall, and
shall cause its Subsidiaries to, take such actions (including, without
limitation, the execution of Additional Security Documents, the making of any
filings and the delivery of appropriate legal opinions) under the local law of
any jurisdiction with respect to which such actions have not already been taken
as are determined by the Administrative Agent or Required Lenders to be
necessary or desirable in order to fully perfect, preserve or protect the
security interests granted pursuant to the various Security Documents under the
laws of such jurisdictions. If requested to do so pursuant to this
Section 13.19(a), all such actions shall be taken in accordance with the
provisions of this Section 13.19(a) and Section 8.11 and within the time periods
set forth therein. All conditions and representations contained in this
Agreement and the other Credit Documents shall be deemed modified to the extent
necessary to effect the foregoing and so that same are not violated by reason of
the failure to take actions under local law (but only with respect to Equity
Interests in, and promissory notes issued by, Persons organized under laws of
jurisdictions other than Qualified Jurisdictions) not required to be taken in
accordance with the provisions of this Section 13.19(a), provided that to the
extent any representation or warranty would not be true because the foregoing
actions were not taken, the respective representation of warranties shall be
required to be true and correct in all material respects at such time as the
respective action is required to be taken in accordance with the foregoing
provisions of this Section 13.19(a) or pursuant to Section 8.11.

 

-120-



--------------------------------------------------------------------------------

(b) The parties hereto acknowledge and agree that certain Foreign Security
Documents executed and delivered by the Credit Parties on or prior to the
Amendment No. 4 Effective Date secure, inter alia, obligations of any Lender (or
any affiliate of a Lender) which is a counterparty to certain Interest Rate
Protection Agreements and Other Hedging Agreements (as further provided in each
such Foreign Security Document) and that it is the parties intent that each such
Foreign Security Document shall be amended, as provided in Article III of the
Foreign Subsidiaries Guaranty Acknowledgement and/or Amendment, such that (after
giving effect to such amendment) the foregoing secured counterparties shall be
amended to include the Secured Hedge Counterparties. Notwithstanding the
foregoing, the parties hereto further acknowledge and agree that, as of the
Amendment No. 4 Effective Date, no other amendments, modifications or
supplements to the foregoing Foreign Security Documents under the laws of any
jurisdiction to effect the intent in the foregoing sentence have occurred. The
Borrowers hereby agree that, within 90 days after the Amendment No. 4 Effective
Date (or such longer period as may be agreed by the Administrative Agent), each
Borrower shall, and shall cause its Subsidiaries to, take such actions
(including, without limitation, amending, modifying or supplementing each such
Foreign Security Document and the delivery of appropriate legal opinions) under
the local law of any jurisdiction with respect to which such actions have not
already been taken as are determined by the Administrative Agent or Required
Lenders to be necessary or desirable in order to effect the foregoing amendments
to each such Foreign Security Document. All conditions and representations
contained in this Agreement and the other Credit Documents shall be deemed
modified to the extent necessary to effect the foregoing and so that same are
not violated by reason of the failure to take actions under local law not
required to be taken in accordance with the provisions of this Section 13.19(b),
provided that to the extent any representation or warranty would not be true
because the foregoing actions were not taken, the respective representation of
warranties shall be required to be true and correct in all material respects at
such time as the respective action is required to be taken in accordance with
the foregoing provisions of this Section 13.19(b) or pursuant to Section 8.11.

13.20 Powers of Attorney; etc. The U.S. Borrower is hereby authorized by, and on
behalf of, the Bermuda Borrower to give Notices of Borrowing, Notices of
Conversion and other notices and directions in connection with the extensions of
credit and repayments thereof to be made pursuant to this Agreement to the
Bermuda Borrower (including without limitation notices as to the application of
proceeds of such extensions of credit). The Bermuda Borrower hereby grants to
the U.S. Borrower and the U.S. Borrower an irrevocable power-of attorney, in the
Bermuda Borrower’s name, to take the actions contemplated above in this
Section 13.20 and in the last sentence of Section 1.13 hereof. Furthermore, the
Bermuda Borrower agrees that the Agents and the Lenders may at any time rely
upon any notices, instructions or other information furnished by the U.S.
Borrower.

13.21 Waiver of Sovereign Immunity. Each of the Borrowers, in respect of itself,
its Subsidiaries, its process agents, and its properties and revenues, hereby
irrevocably agrees that, to the extent that such Borrower, its Subsidiaries or
any of its properties has or may hereafter acquire any right of immunity,
whether characterized as sovereign immunity or otherwise, from any legal
proceedings, whether in the United States, any other Qualified Jurisdiction or
elsewhere, to enforce or collect upon the Loans or any Credit Document or any
other liability or obligation of such Borrower or any of its Subsidiaries
related to or arising from the transactions contemplated by any of the Credit
Documents, including, without limitation, immunity from service of process,
immunity from jurisdiction or judgment of any court or tribunal, immunity from
execution of a judgment, and immunity of any of its property from attachment
prior to any entry of judgment, or from attachment in aid of execution upon a
judgment, such Borrower, for itself and on behalf of its Subsidiaries, hereby
expressly waives, to the fullest extent permissible under applicable law, any
such immunity, and agrees not to assert any such right or claim in any such
proceeding, whether in the United States, any other Qualified Jurisdiction, or
elsewhere. Without limiting the generality of the foregoing, each Borrower
further agrees that the waivers set forth in this Section 13.21 shall have the
fullest extent permitted under the Foreign Sovereign Immunities Act of 1976 of
the United States and are intended to be irrevocable for purposes of such Act.

 

-121-



--------------------------------------------------------------------------------

13.22 Judgment Currency.

(a) The Credit Parties’ obligations hereunder and under the other Credit
Documents to make payments in Dollars (the “Obligation Currency”) shall not be
discharged or satisfied by any tender or recovery pursuant to any judgment
expressed in or converted into any currency other than the Obligation Currency,
except to the extent that such tender or recovery results in the effective
receipt by any Agent or the respective Lender of the full amount of the
Obligation Currency expressed to be payable to such Agent or such Lender under
this Agreement or the other Credit Documents. If for the purpose of obtaining or
enforcing judgment against any Credit Party in any court or in any jurisdiction,
it becomes necessary to convert into or from any currency other than the
Obligation Currency (such other currency being hereinafter referred to as the
“Judgment Currency”) an amount due in the Obligation Currency, the conversion
shall be made at the Dollar Equivalent thereof, and, in the case of other
currencies, the rate of exchange (as quoted by the Administrative Agent or if
the Administrative Agent does not quote a rate of exchange on such currency, by
a known dealer in such currency designated by the Administrative Agent)
determined, in each case, as of the day on which the judgment is given (such day
being hereinafter referred to as the “Judgment Currency Conversion Date”).

(b) If there is a change in the rate of exchange prevailing between the Judgment
Currency Conversion Date and the date of actual payment of the amount due, the
Borrower covenants and agrees to pay, or cause to be paid, such additional
amounts, if any (but in any event not a lesser amount), as may be necessary to
ensure that the amount paid in the Judgment Currency, when converted at the rate
of exchange prevailing on the date of payment, will produce the amount of the
Obligation Currency which could have been purchased with the amount of Judgment
Currency stipulated in the judgment or judicial award at the rate or exchange
prevailing on the Judgment Currency Conversion Date.

(c) For purposes of determining the Dollar Equivalent or any other rate of
exchange for this Section 13.22, such amounts shall include any premium and
costs payable in connection with the purchase of the Obligation Currency.

13.23 Special Acknowledgments. By their execution and delivery hereof, the
Lenders party hereto hereby acknowledge (i) that the guarantee of each Bermuda
Partnership Partner made pursuant to the U.S. Subsidiaries Guaranty is limited
to the Obligations of the U.S. Borrower under the Credit Documents and the
obligations of the U.S. Borrower and its Domestic Subsidiaries under Interest
Rate Protection Agreements and Other Hedging Agreements with Secured Hedge
Counterparties, all on the terms as more specifically provided therein, (ii) the
Bermuda Partnership has not entered into any Credit Documents and, as such, is
not a Credit Party (but is otherwise subject to the provisions of Sections
9.01(b) and (c)) and (iii) the obligations secured pursuant to the Security
Documents are not secured by any Excluded Collateral.

13.24 Special Provisions Relating to Amendment and Restatement.

(a) The Required Lenders under, and as defined in, the Original Credit Agreement
hereby consent to the “refinancing indebtedness” under this Agreement being
treated as “indebtedness pursuant to the Credit Agreement” for purposes of the
U.S. Pledge Agreement and the Intercompany Subordination Agreement. The U.S.
Borrower, for its part, hereby gives notice that the refinancing indebtedness
under this Agreement shall be treated as “issued under the Credit Agreement” for
purposes of the U.S. Pledge Agreement and the Intercompany Subordination
Agreement.

 

-122-



--------------------------------------------------------------------------------

(b) The parties hereto acknowledge and agree that:

(i) Holdings and its Subsidiaries (as defined in the Original Credit Agreement)
executed and delivered the Security Documents (as defined in the Original Credit
Agreement) in favor of the Collateral Agent on behalf of the Secured Creditors
(as defined in the Original Credit Agreement) to secure the payment and
performance of, inter alia, the Obligations (as defined in the respective such
Security Documents);

(ii) the security interests granted to the Collateral Agent on behalf of the
Secured Creditors pursuant to the Security Documents (as defined in the Original
Credit Agreement) shall remain outstanding and in full force and effect, without
interruption or impairment of any kind, but subject to the provisions of the
Intercreditor Agreement, in accordance with the terms of such Security Documents
and shall continue to secure the Obligations (as defined in such Security
Documents);

(iii) the Obligations represent, among other things, the amendment, restatement,
renewal, extension, consolidation and modification of the Obligations (as
defined in the Original Credit Agreement) arising in connection with the
Original Credit Agreement and other Credit Documents (as defined in the Original
Credit Agreement) executed in connection therewith; and

(iv) (a) the provisions of the Original Credit Agreement, to the extent
restated, renewed, extended, consolidated, amended and modified hereby, are
hereby superseded and replaced by the provisions hereof; (b) the Notes restate,
renew, extend, consolidate, amend, modify, replace, are substituted for and
supersede, but do not extinguish, the Obligations (as defined in the Original
Credit Agreement) evidenced by the Notes (as defined in the Original Credit
Agreement) issued pursuant to the Original Credit Agreement; and (c) the
execution and delivery of this Agreement, and the performance by the Borrowers
of their respective obligations hereunder, shall not constitute a novation.

13.25 USA Patriot Act. Each Lender subject to the USA Patriot Act (Title 111 of
Pub. L. 107-56 (signed into law October 26, 2001)) hereby notifies each Borrower
that pursuant to the requirements of the Act, it is required to obtain, verify
and record information that identifies the Borrowers and the other Credit
Parties and other information that will allow such Lender to identify the
Borrowers and the other Credit Parties in accordance with the Act.

13.26 Other Liens on Collateral; Terms of Intercreditor Agreement; etc.

(a) EACH LENDER HERETO UNDERSTANDS, ACKNOWLEDGES AND AGREES THAT LIENS SHALL BE
CREATED ON THE COLLATERAL PURSUANT TO THE ABL CREDIT AGREEMENT AND THE ABL
CREDIT DOCUMENTS (AS DEFINED THEREIN), WHICH LIENS (X) TO THE EXTENT CREATED
WITH RESPECT TO ABL PRIORITY COLLATERAL, SHALL BE SENIOR TO THE LIENS CREATED
UNDER THIS AGREEMENT AND THE RELATED CREDIT DOCUMENTS (WITH THE LIENS SO CREATED
HEREUNDER AND UNDER THE OTHER CREDIT DOCUMENTS ON ABL PRIORITY COLLATERAL BEING
SUBORDINATED TO SUCH LIENS PURSUANT TO THE TERMS OF THE INTERCREDITOR AGREEMENT)
AND (Y) TO THE EXTENT CREATED WITH RESPECT TO TL PRIORITY COLLATERAL, SHALL BE
REQUIRED TO BE SUBJECT TO THE SUBORDINATION PROVISIONS (TO THE EXTENT
APPLICABLE) OF THE INTERCREDITOR AGREEMENT. THE INTERCREDITOR AGREEMENT ALSO HAS
OTHER PROVISIONS WHICH ARE BINDING UPON THE LENDERS AND THE SECURED HEDGE
COUNTERPARTIES PURSUANT TO THIS AGREEMENT. PURSUANT TO THE EXPRESS TERMS OF
SECTION 13.26 OF THE INTERCREDITOR AGREEMENT, IN THE EVENT OF

 

-123-



--------------------------------------------------------------------------------

ANY CONFLICT BETWEEN THE TERMS OF THE INTERCREDITOR AGREEMENT AND ANY OF THE
CREDIT DOCUMENTS, THE PROVISIONS OF THE INTERCREDITOR AGREEMENT SHALL GOVERN AND
CONTROL.

(b) EACH LENDER AUTHORIZES AND INSTRUCTS THE COLLATERAL AGENT AND THE
ADMINISTRATIVE AGENT TO ENTER INTO THE INTERCREDITOR AGREEMENT ON BEHALF OF THE
LENDER, AND TO TAKE ALL ACTIONS (AND EXECUTE ALL DOCUMENTS) REQUIRED (OR DEEMED
ADVISABLE) BY IT IN ACCORDANCE WITH THE TERMS OF THE INTERCREDITOR AGREEMENT.

(c) THE PROVISIONS OF THIS SECTION 13.26 ARE NOT INTENDED TO SUMMARIZE ALL
RELEVANT PROVISIONS OF THE INTERCREDITOR AGREEMENT, THE FORM OF WHICH IS
ATTACHED AS AN EXHIBIT TO THIS AGREEMENT. REFERENCE MUST BE MADE TO THE
INTERCREDITOR AGREEMENT ITSELF TO UNDERSTAND ALL TERMS AND CONDITIONS THEREOF.
EACH LENDER IS RESPONSIBLE FOR MAKING ITS OWN ANALYSIS AND REVIEW OF THE
INTERCREDITOR AGREEMENT AND THE TERMS AND PROVISIONS THEREOF, AND NO AGENT (AND
NONE OF ITS AFFILIATES) MAKES ANY REPRESENTATION TO ANY LENDER AS TO THE
SUFFICIENCY OR ADVISABILITY OF THE PROVISIONS CONTAINED IN THE INTERCREDITOR
AGREEMENT. EACH LENDER IS FURTHER AWARE THAT THE ADMINISTRATIVE AGENT AND THE
COLLATERAL AGENT IS ALSO ACTING IN AN ADMINISTRATIVE AND COLLATERAL AGENCY
CAPACITY UNDER, AND AS DEFINED IN, THE ABL CREDIT AGREEMENT AND THE ABL CREDIT
DOCUMENTS (AS DEFINED THEREIN), AND LENDER HEREBY IRREVOCABLY WAIVES ANY
OBJECTION THERETO OR CAUSE OF ACTION ARISING THEREFROM.

13.27 Post-Closing Actions. Notwithstanding anything to the contrary contained
in this Agreement or the other Credit Documents, the parties hereto acknowledge
and agree that:

1. Real Property. The actions relating to the Mortgages and Real Property of
U.S. Borrower and its Subsidiaries described on Part A of Schedule XVIII shall
be completed in accordance with Part A of said Schedule XVIII.

2. Actions by Various Foreign Subsidiaries Relating to Security Documents. The
U.S. Borrower and its Subsidiaries shall be required to take the actions
specified in Part B of Schedule XVIII as promptly as practicable, and in any
event within the time periods set forth in Part B of said Schedule XVIII. The
provisions of Part B of said Schedule XVIII shall be deemed incorporated by
reference herein as fully as if set forth herein in its entirety.

3. Miscellaneous Actions by Various Subsidiaries of U.S. Borrower. The U.S.
Borrower and its Subsidiaries shall be required to take the actions specified in
Part C of Schedule XVIII as promptly as practicable, and in any event within the
time periods set forth in Part C of said Schedule XVIII. The provisions of Part
C of said Schedule XVIII shall be deemed incorporated by reference herein as
fully as if set forth herein in its entirety.

All provisions of this Credit Agreement and the other Credit Documents
(including, without limitation, all conditions precedent, representations,
warranties, covenants, events of default and other agreements herein and
therein) shall be deemed modified to the extent necessary to effect the
foregoing (and to permit the taking of the actions described above within the
time periods required above, rather than as otherwise provided in the Credit
Documents); provided that (x) to the extent any representation and warranty
would not be true because the foregoing actions were not taken on the Amendment
No. 4 Effective Date the respective representation and warranty shall be
required to be true and correct in all material respects at the

 

-124-



--------------------------------------------------------------------------------

time the respective action is taken (or was required to be taken) in accordance
with the foregoing provisions of this Section 13.27 and (y) all representations
and warranties relating to the Security Documents shall be required to be true
immediately after the actions required to be taken by this Section 13.27 have
been taken (or were required to be taken). The acceptance of the benefits of
each Credit Event shall constitute a covenant and agreement by each Borrower to
each of the Lenders that the actions required pursuant to this Section 13.27
will be, or have been, taken within the relevant time periods referred to in
this Section 13.27 and that, at such time, all representations and warranties
contained in this Credit Agreement and the other Credit Documents shall then be
true and correct without any modification pursuant to this Section 13.27. The
parties hereto acknowledge and agree that the failure to take any of the actions
required above, within the relevant time periods required above, shall give rise
to an immediate Event of Default pursuant to this Agreement.

13.28 No Advisory or Fiduciary Responsibility. In connection with all aspects of
each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Credit Document),
the Borrowers acknowledge and agree that: (i) (A) the arranging and other
services regarding this Agreement provided by the Agents are arm’s-length
commercial transactions between the Borrowers their Affiliates, on the one hand,
and the Agents, on the other hand, (B) the Borrowers have consulted their own
legal, accounting, regulatory and tax advisors to the extent they have deemed
appropriate, and (C) the Borrowers are capable of evaluating, and understand and
accept, the terms, risks and conditions of the transactions contemplated hereby
and by the other Credit Documents; (ii) (A) each Agent is and has been acting
solely as a principal and, except as expressly agreed in writing by the relevant
parties, has not been, is not, and will not be acting as an advisor, agent or
fiduciary for the Borrowers or any of its Affiliates, or any other Person and
(B) neither any Agent nor any of its Affiliates has any obligation to the
Borrowers or any of their respective Affiliates with respect to the transactions
contemplated hereby except those obligations expressly set forth herein and in
the other Credit Documents; and (iii) each Agent and its Affiliates may be
engaged in a broad range of transactions that involve interests that differ from
those of the Borrowers and its Affiliates, and no Agent has any obligation to
disclose any of such interests to the Borrowers or any of their respective
Affiliates.

Section 14. Borrower Guaranty.

14.01 The Guaranty. In order to induce the Lenders to enter into this Agreement
and to extend credit hereunder and to induce the Secured Hedge Counterparties to
enter into Interest Rate Protection Agreements or Other Hedging Agreements, and
in recognition of the direct benefits to be received by each Borrower from the
proceeds of the Loans, the entering into of Interest Rate Protection Agreements
or Other Hedging Agreements, each Borrower hereby agrees with the Lenders and
the Secured Hedge Counterparties as follows: each Borrower hereby
unconditionally and irrevocably guarantees, as primary obligor and not merely as
surety the full and prompt payment when due, whether upon maturity, acceleration
or otherwise, of any and all of its Relevant Guaranteed Obligations to the
Guaranteed Creditors. For the avoidance of doubt, the “Relevant Guaranteed
Obligations” of the U.S. Borrower include, without limitation, all Obligations
of the Bermuda Borrower under this Agreement and such Obligations. If any or all
of the Relevant Guaranteed Obligations of either Borrower to the Guaranteed
Creditors becomes due and payable hereunder, each Borrower unconditionally
promises to pay such indebtedness to the Guaranteed Creditors, or order, on
demand, together with any and all expenses which may be incurred by the
Guaranteed Creditors in collecting any of the Relevant Guaranteed Obligations.
This Borrower Guaranty is a guaranty of payment and not of collection. This
Borrower Guaranty is a continuing one and all liabilities to which it applies or
may apply under the terms hereof shall be conclusively presumed to have been
created in reliance hereon. If claim is ever made upon any Guaranteed Creditor
for repayment or recovery of any amount or amounts received in payment or on
account of any of the Relevant Guaranteed Obligations and any of the aforesaid
payees repays all or part of said amount by reason of (i) any

 

-125-



--------------------------------------------------------------------------------

judgment, decree or order of any court or administrative body having
jurisdiction over such payee or any of its property or (ii) any settlement or
compromise of any such claim effected by such payee with any such claimant
(including any Relevant Guaranteed Party), then and in such event the respective
Borrower agrees that any such judgment, decree, order, settlement or compromise
shall be binding upon such Credit Party, notwithstanding any revocation of this
Borrower Guaranty or any other instrument evidencing any liability of any
Relevant Guaranteed Party, and each Borrower shall be and remain liable to the
aforesaid payees hereunder for the amount so repaid or recovered to the same
extent as if such amount had never originally been received by any such payee.

14.02 Bankruptcy. Additionally, each Borrower unconditionally and irrevocably
guarantees the payment of any and all of the Relevant Guaranteed Obligations to
the Guaranteed Creditors whether or not due or payable by any Relevant
Guaranteed Party upon the occurrence of any of the events specified in
Section 10.05, and unconditionally promises to pay such indebtedness to the
Guaranteed Creditors, or order, on demand.

14.03 Nature of Liability. The liability of each Borrower hereunder is exclusive
and independent of any security for or other guaranty of the Relevant Guaranteed
Obligations whether executed by such Borrower, any other guarantor or by any
other party, and the liability of each Borrower hereunder is not affected or
impaired by (a) any direction as to application of payment by any Relevant
Guaranteed Party or any other party, or (b) any other continuing or other
guaranty, undertaking or maximum liability of a guarantor or of any other party
as to the Relevant Guaranteed Obligations, or (c) any payment on or in reduction
of any such other guaranty or undertaking, or (d) any dissolution, termination
or increase, decrease or change in personnel by any Relevant Guaranteed Party,
or (e) any payment made to the Guaranteed Creditors on the Relevant Guaranteed
Obligations which any such Guaranteed Creditor repays to any Relevant Guaranteed
Party pursuant to court order in any bankruptcy, reorganization, arrangement,
moratorium or other debtor relief proceeding, and each Borrower waives any right
to the deferral or modification of its obligations hereunder by reason of any
such proceeding, or (f) any action or inaction of the type described in
Section 14.05, or (g) the lack of validity or enforceability of any Credit
Document or any other instrument relating thereto.

14.04 Independent Obligation. No invalidity, irregularity or unenforceability of
all or any part of the Relevant Guaranteed Obligations or of any security
therefor shall affect, impair or be a defense to this Borrower Guaranty, and
this Borrower Guaranty shall be primary, absolute and unconditional
notwithstanding the occurrence of any event or the existence of any other
circumstances which might constitute a legal or equitable discharge of, or a
defense available to, a surety or guarantor except indefeasible payment in full
in cash of the Relevant Guaranteed Obligations. The obligations of each Borrower
hereunder are independent of the obligations of any Relevant Guaranteed Party,
any other guarantor or any other party and a separate action or actions may be
brought and prosecuted against either Borrower whether or not action is brought
against any Relevant Guaranteed Party, any other guarantor or any other party
and whether or not any Relevant Guaranteed Party, any other guarantor or any
other party be joined in any such action or actions. Each Borrower waives, to
the full extent permitted by law, the benefit of any statute of limitations
affecting its liability hereunder or the enforcement thereof. Any payment by any
Relevant Guaranteed Party or other circumstance that operates to toll any
statute of limitations as to such Relevant Guaranteed Party shall operate to
toll the statute of limitations as to the relevant Borrower.

 

-126-



--------------------------------------------------------------------------------

14.05 Authorization. Each Borrower authorizes the Guaranteed Creditors without
notice or demand (except as shall be required by applicable statute and cannot
be waived), and without affecting or impairing its liability hereunder, from
time to time to:

(a) change the manner, place or terms of payment of, and/or change or extend the
time of payment of, renew, increase, accelerate or alter, any of the Relevant
Guaranteed Obligations (including any increase or decrease in the rate of
interest thereon), any security therefor, or any liability incurred directly or
indirectly in respect thereof, and this Borrower Guaranty shall apply to the
Relevant Guaranteed Obligations as so changed, extended, renewed, increased or
altered;

(b) take and hold security for the payment of the Relevant Guaranteed
Obligations and sell, exchange, release, impair, surrender, realize upon or
otherwise deal with in any manner and in any order any property by whomsoever at
any time pledged or mortgaged to secure, or howsoever securing, the Relevant
Guaranteed Obligations or any liabilities (including any of those hereunder)
incurred directly or indirectly in respect thereof or hereof, and/or any offset
there against;

(c) exercise or refrain from exercising any rights against any Relevant
Guaranteed Party or others or otherwise act or refrain from acting;

(d) release or substitute any one or more endorsers, guarantors, any Relevant
Guaranteed Party or other obligors;

(e) settle or compromise any of the Relevant Guaranteed Obligations, any
security therefor or any liability (including any of those hereunder) incurred
directly or indirectly in respect thereof or hereof, and may subordinate the
payment of all or any part thereof to the payment of any liability (whether due
or not) of any Relevant Guaranteed Party to their respective creditors other
than the Guaranteed Creditors;

(f) apply any sums by whomsoever paid or howsoever realized to any liability or
liabilities of any Relevant Guaranteed Party to the Guaranteed Creditors
regardless of what liability or liabilities of such Relevant Guaranteed Party
remain unpaid;

(g) consent to or waive any breach of, or any act, omission or default under,
this Agreement, any other Credit Document, any Interest Rate Protection
Agreement or Other Hedging Agreement or any of the instruments or agreements
referred to herein or therein, or otherwise amend, modify or supplement this
Agreement, any other Credit Document, any Interest Rate Protection Agreement or
Other Hedging Agreement or any of such other instruments or agreements; and/or

(h) take any other action that would, under otherwise applicable principles of
common law, give rise to a legal or equitable discharge of, or a defense
available to, such Borrower from its liabilities under this Borrower Guaranty.

14.06 Reliance. It is not necessary for the Guaranteed Creditors to inquire into
the capacity or powers of any Relevant Guaranteed Party or the officers,
directors, partners or agents acting or purporting to act on their behalf, and
any Relevant Guaranteed Obligations made or created in reliance upon the
professed exercise of such powers shall be guaranteed hereunder.

14.07 Subordination. Any of the indebtedness of any Relevant Guaranteed Party
now or hereafter owing to any Borrower is hereby subordinated to the Relevant
Guaranteed Obligations of such Relevant Guaranteed Party owing to the Guaranteed
Creditors; and if the Administrative Agent so requests at a time when an Event
of Default exists, all such indebtedness of such Relevant Guaranteed Party to
such Borrower shall be collected, enforced and received by such Borrower in
trust for the benefit

 

-127-



--------------------------------------------------------------------------------

of the Guaranteed Creditors and be paid over to the Administrative Agent on
behalf of the Guaranteed Creditors on account of the Relevant Guaranteed
Obligations of such Relevant Guaranteed Party to the Guaranteed Creditors, but
without affecting or impairing in any manner the liability of either Borrower
under the other provisions of this Borrower Guaranty. Prior to the transfer by
either Borrower of any note or negotiable instrument evidencing any of the
indebtedness of any Relevant Guaranteed Party to such Borrower, such Borrower
shall mark such note or negotiable instrument with a legend that the same is
subject to this subordination. Without limiting the generality of the foregoing,
each Borrower hereby agrees with the Guaranteed Creditors that it will not
exercise any right of subrogation which it may at any time otherwise have as a
result of this Borrower Guaranty (whether contractual, under Section 509 of the
Bankruptcy Code or otherwise) until all Relevant Guaranteed Obligations have
been irrevocably paid in full in cash.

14.08 Waiver.

(a) Each Borrower waives any right (except as shall be required by applicable
statute and cannot be waived) to require any Guaranteed Creditor to (i) proceed
against any other Relevant Guaranteed Party, any other guarantor or any other
party, (ii) proceed against or exhaust any security held from any Relevant
Guaranteed Party, any other guarantor or any other party or (iii) pursue any
other remedy in any Guaranteed Creditor’s power whatsoever. Each Borrower waives
any defense based on or arising out of any defense of any Relevant Guaranteed
Party, any other guarantor or any other party, other than indefeasible payment
in full in cash of the Relevant Guaranteed Obligations, based on or arising out
of the disability of any Relevant Guaranteed Party, any other guarantor or any
other party, or the unenforceability of the Relevant Guaranteed Obligations or
any part thereof from any cause, or the cessation from any cause of the
liability of any Relevant Guaranteed Party other than indefeasible payment in
full in cash of the Relevant Guaranteed Obligations. The Guaranteed Creditors
may, at their election, foreclose on any security held by the Administrative
Agent, the Collateral Agent or any other Guaranteed Creditor by one or more
judicial or nonjudicial sales, whether or not every aspect of any such sale is
commercially reasonable (to the extent such sale is permitted by applicable
law), or exercise any other right or remedy the Guaranteed Creditors may have
against any Relevant Guaranteed Party or any other party, or any security,
without affecting or impairing in any way the liability of any Borrower
hereunder except to the extent the Relevant Guaranteed Obligations have been
indefeasibly paid in full in cash. Each Borrower waives any defense arising out
of any such election by the Guaranteed Creditors, even though such election
operates to impair or extinguish any right of reimbursement or subrogation or
other right or remedy of such Borrower against any Relevant Guaranteed Party or
any other party or any security.

Each Borrower waives all presentments, demands for performance, protests and
notices, including, without limitation, notices of nonperformance, notices of
protest, notices of dishonor, notices of acceptance of this Borrower Guaranty,
and notices of the existence, creation or incurring of new or additional
Relevant Guaranteed Obligations. Each Borrower assumes all responsibility for
being and keeping itself informed of each Relevant Guaranteed Party’s financial
condition and assets, and of all other circumstances bearing upon the risk of
nonpayment of the Relevant Guaranteed Obligations and the nature, scope and
extent of the risks which such Borrower assumes and incurs hereunder, and agrees
that the Guaranteed Creditors shall have no duty to advise any Borrower of
information known to them regarding such circumstances or risks.

(b) Until such time as the Relevant Guaranteed Obligations have been paid in
full in cash, each Borrower hereby waives all rights of subrogation which it may
at any time otherwise have as a result of this Borrower Guaranty (whether
contractual, under Section 509 of the Bankruptcy Code, or otherwise) to the
claims of the Guaranteed Creditors against any Relevant Guaranteed Party or any
other guarantor of the Relevant Guaranteed Obligations and all contractual,
statutory or common law rights of reimbursement, contribution or indemnity from
any Relevant Guaranteed Party or any other guarantor which it may at any time
otherwise have as a result of this Borrower Guaranty.

 

-128-



--------------------------------------------------------------------------------

(c) Each U.S. Credit Party hereby acknowledges and affirms that it understands
that to the extent the Relevant Guaranteed Obligations are secured by Real
Property located in California, such U.S. Credit Party shall be liable for the
full amount of the liability hereunder notwithstanding the foreclosure on such
Real Property by trustee sale or any other reason impairing such U.S. Credit
Party’s or any Guaranteed Creditor’s right to proceed against any Relevant
Guaranteed Party or any other guarantor of the Relevant Guaranteed Obligations.
In accordance with Section 2856 of the California Code of Civil Procedure, each
U.S. Credit Party hereby waives:

(i) all rights of subrogation, reimbursement, indemnification, and contribution
and any other rights and defenses that are or may become available to such U.S.
Credit Party by reason of Sections 2787 to 2855, inclusive, 2899 and 3433 of the
California Code of Civil Procedure;

(ii) all rights and defenses that such U.S. Credit Party may have because the
Relevant Guaranteed Obligations are secured by Real Property located in
California, meaning, among other things, that: (A) the Guaranteed Creditors may
collect from such U.S. Credit Party without first foreclosing on any real or
personal property collateral pledged by any Credit Party, and (B) if the
Guaranteed Creditors foreclose on any Real Property collateral pledged by any
Credit Party, (1) the amount of the Relevant Guaranteed Obligations may be
reduced only by the price for which that collateral is sold at the foreclosure
sale, even if the collateral is worth more than the sale price, and (2) the
Guaranteed Creditors may collect from such U.S. Credit Party even if the
Guaranteed Creditors, by foreclosing on the Real Property collateral, have
destroyed any right such U.S. Credit Party may have to collect from any Relevant
Guaranteed Party, it being understood that this is an unconditional and
irrevocable waiver of any rights and defenses such U.S. Credit Party may have
because the Relevant Guaranteed Obligations are secured by Real Property
(including, without limitation, any rights or defenses based upon Section 580a,
580d or 726 of the California Code of Civil Procedure); and

(iii) all rights and defenses arising out of an election of remedies by the
Guaranteed Creditors, even though that election of remedies, such as a
nonjudicial foreclosure with respect to security for the Relevant Guaranteed
Obligations, has destroyed such U.S. Credit Party’s rights of subrogation and
reimbursement against any Relevant Guaranteed Party by the operation of
Section 580d of the California Code of Civil Procedure or otherwise.

(d) Each Borrower warrants and agrees that each of the waivers set forth above
is made with full knowledge of its significance and consequences and that if any
of such waivers are determined to be contrary to any applicable law of public
policy, such waivers shall be effective only to the maximum extent permitted by
law.

14.09 Payments. All payments made by either Borrower pursuant to this Section 14
shall be made in the respective Applicable Currency in which the Relevant
Guaranteed Obligations are then due and payable (giving effect, in the
circumstances contemplated by Section 1.14, to any conversion occurring pursuant
thereto). All payments made by either Borrower pursuant to this Section 14 will
be made without setoff, counterclaim or other defense, and shall be subject to
the provisions of Sections 4.03, 4.04 and 13.22.

* * * *

 

-129-



--------------------------------------------------------------------------------

[SIGNATURE PAGES INTENTIONALLY OMITTED]

 

S-1



--------------------------------------------------------------------------------

SCHEDULE IV

EXISTING INDEBTEDNESS

 

SCHEDULE IV   Scheduled Existing Indebtedness

THIRD PARTY EXISTING INDEBTEDNESS of FOREIGN SUBS as of June 17, 2011

 

                        6/17/2011  

Lender

  

Borrower

   Currency   Maturity   Interest Rate     USD $ equivalent  

13.875% Notes due March 15, 2014

   Dole Food Company, Inc.    USD   3/15/2014     13.8750 %      227,437,000   

8.0% Notes due October 1, 2016

   Dole Food Company, Inc.    USD   10/1/2016     8.0000 %      315,000,000   

8.75% Debentures due July 15, 2013

   Dole Food Company, Inc.    USD   7/15/2013     8.7500 %      155,000,000   

*  Letters of Credit and Guarantees outstanding under the ABL Revolver on
June 17, 2011 total $[*]MM.

     

Indebtedness of Foreign Subsidiaries in connection with Grower Loans

        

[*]

  

[*]

   [*]   [*]     [ *]      [ *] 

Indebtedness of Foreign Subsidiaries

           

[*]

  

[*]

   [*]   [*]     [ *]      [ *] 

Capitalized Lease Obligations

           

[*]

  

[*]

   [*]   [*]     [ *]      [ *] 

Contingent Obligations

 

               6/17/2011          

Guarantor

  

Guaranteed Party

  

Beneficiary

   Amount of Guarantee   Maturity    

Purpose

[*]

  

[*]

  

[*]

   [*]     [ *]   

[*]

[*] = Information redacted pursuant to a confidential treatment request. Such
omitted information has been filed separately with the Securities and Exchange
Commission.



--------------------------------------------------------------------------------

CORPORATE GUARANTIES OF SUBSIDIARY OBLIGATIONS

 

Guaranteed Party

 

Guaranteed Subsidiary

 

Purpose

  Date Issued   Expiry
Date   Line
Amount     Local Currency
Amount Outstanding     Exchange Rate     6/17/2011
US$  Amount
Outstanding  

[*]

 

[*]

 

[*]

  [*]   [*]     [ *]      [ *]      [ *]      [ *] 

[*] = Information redacted pursuant to a confidential treatment request. Such
omitted information has been filed separately with the Securities and Exchange
Commission.



--------------------------------------------------------------------------------

Intercompany Loans

as of June 17, 2011

 

Lender

 

Borrower

 

Currency

  Amount   Execution
Date  

Maturity

 

Interest Basis

 

Margin

 

Rate Reset
Date

[*]

 

[*]

 

[*]

  [*]   [*]  

[*]

 

[*]

 

[*]

 

[*]

[*]

 

[*]

 

[*]

  [*]   [*]  

[*]

 

[*]

 

[*]

 

[*]

[*]

 

[*]

 

[*]

  [*]   [*]  

[*]

 

[*]

 

[*]

 

[*]

[*]

 

[*]

 

[*]

  [*]   [*]  

[*]

 

[*]

 

[*]

 

[*]

[*]

 

[*]

 

[*]

  [*]   [*]  

[*]

 

[*]

 

[*]

 

[*]

[*]

 

[*]

 

[*]

  [*]   [*]  

[*]

 

[*]

 

[*]

 

[*]

[*]

 

[*]

 

[*]

  [*]   [*]  

[*]

 

[*]

 

[*]

 

[*]

[*]

 

[*]

 

[*]

  [*]   [*]  

[*]

 

[*]

 

[*]

 

[*]

[*]

 

[*]

 

[*]

  [*]   [*]  

[*]

 

[*]

 

[*]

 

[*]

[*]

 

[*]

 

[*]

  [*]   [*]  

[*]

 

[*]

 

[*]

 

[*]

[*]

 

[*]

 

[*]

  [*]   [*]  

[*]

 

[*]

 

[*]

 

[*]

[*]

 

[*]

 

[*]

  [*]   [*]  

[*]

 

[*]

 

[*]

 

[*]

[*]

 

[*]

 

[*]

  [*]   [*]  

[*]

 

[*]

 

[*]

 

[*]

[*]

 

[*]

 

[*]

  [*]   [*]  

[*]

 

[*]

 

[*]

 

[*]

[*]

 

[*]

 

[*]

  [*]   [*]  

[*]

 

[*]

 

[*]

 

[*]

[*]

 

[*]

 

[*]

  [*]   [*]  

[*]

 

[*]

 

[*]

 

[*]

[*]

 

[*]

 

[*]

  [*]   [*]  

[*]

 

[*]

 

[*]

 

[*]

[*]

 

[*]

 

[*]

  [*]   [*]  

[*]

 

[*]

 

[*]

 

[*]

[*]

 

[*]

 

[*]

  [*]   [*]  

[*]

 

[*]

 

[*]

 

[*]

[*]

 

[*]

 

[*]

  [*]   [*]  

[*]

 

[*]

 

[*]

 

[*]

[*]

 

[*]

 

[*]

  [*]   [*]  

[*]

 

[*]

 

[*]

 

[*]

[*]

 

[*]

 

[*]

  [*]   [*]  

[*]

 

[*]

 

[*]

 

[*]

[*]

 

[*]

 

[*]

  [*]   [*]  

[*]

 

[*]

 

[*]

 

[*]

[*]

 

[*]

 

[*]

  [*]   [*]  

[*]

 

[*]

 

[*]

 

[*]

[*]

 

[*]

 

[*]

  [*]   [*]  

[*]

 

[*]

 

[*]

 

[*]

[*]

 

[*]

 

[*]

  [*]   [*]  

[*]

 

[*]

 

[*]

 

[*]

[*]

 

[*]

 

[*]

  [*]   [*]  

[*]

 

[*]

 

[*]

 

[*]

[*]

 

[*]

 

[*]

  [*]   [*]  

[*]

 

[*]

 

[*]

 

[*]

[*]

 

[*]

 

[*]

  [*]   [*]  

[*]

 

[*]

 

[*]

 

[*]

[*]

 

[*]

 

[*]

  [*]   [*]  

[*]

 

[*]

 

[*]

 

[*]

[*]

 

[*]

 

[*]

  [*]   [*]  

[*]

 

[*]

 

[*]

 

[*]

[*]

 

[*]

 

[*]

  [*]   [*]  

[*]

 

[*]

 

[*]

 

[*]

[*]

 

[*]

 

[*]

  [*]   [*]  

[*]

 

[*]

 

[*]

 

[*]

[*]

 

[*]

 

[*]

  [*]   [*]  

[*]

 

[*]

 

[*]

 

[*]

[*]

 

[*]

 

[*]

  [*]   [*]  

[*]

 

[*]

 

[*]

 

[*]

[*]

 

[*]

 

[*]

  [*]   [*]  

[*]

 

[*]

 

[*]

 

[*]

[*]

 

[*]

 

[*]

  [*]   [*]  

[*]

 

[*]

 

[*]

 

[*]

[*]

 

[*]

 

[*]

  [*]   [*]  

[*]

 

[*]

 

[*]

 

[*]

[*]

 

[*]

 

[*]

  [*]   [*]  

[*]

 

[*]

 

[*]

 

[*]

[*]

 

[*]

 

[*]

  [*]   [*]  

[*]

 

[*]

 

[*]

 

[*]

[*]

 

[*]

 

[*]

  [*]   [*]  

[*]

 

[*]

 

[*]

 

[*]

[*]

 

[*]

 

[*]

  [*]   [*]  

[*]

 

[*]

 

[*]

 

[*]

[*]

 

[*]

 

[*]

  [*]   [*]  

[*]

 

[*]

 

[*]

 

[*]

[*]

 

[*]

 

[*]

  [*]   [*]  

[*]

 

[*]

 

[*]

 

[*]

[*]

 

[*]

 

[*]

  [*]   [*]  

[*]

 

[*]

 

[*]

 

[*]

[*]

 

[*]

 

[*]

  [*]   [*]  

[*]

 

[*]

 

[*]

 

[*]

[*]

 

[*]

 

[*]

  [*]   [*]  

[*]

 

[*]

 

[*]

 

[*]

[*]

 

[*]

 

[*]

  [*]   [*]  

[*]

 

[*]

 

[*]

 

[*]

[*]

 

[*]

 

[*]

  [*]   [*]  

[*]

 

[*]

 

[*]

 

[*]

[*]

 

[*]

 

[*]

  [*]   [*]  

[*]

 

[*]

 

[*]

 

[*]

[*]

 

[*]

 

[*]

  [*]   [*]  

[*]

 

[*]

 

[*]

 

[*]

[*]

 

[*]

 

[*]

  [*]   [*]  

[*]

 

[*]

 

[*]

 

[*]

[*]

 

[*]

 

[*]

  [*]   [*]  

[*]

 

[*]

 

[*]

 

[*]

[*]

 

[*]

 

[*]

  [*]   [*]  

[*]

 

[*]

 

[*]

 

[*]

[*]

 

[*]

 

[*]

  [*]   [*]  

[*]

 

[*]

 

[*]

 

[*]

[*]

 

[*]

 

[*]

  [*]   [*]  

[*]

 

[*]

 

[*]

 

[*]

[*] = Information redacted pursuant to a confidential treatment request. Such
omitted information has been filed separately with the Securities and Exchange
Commission.



--------------------------------------------------------------------------------

LETTERS OF CREDIT AND GUARANTIES OUTSTANDING

17-Jun-11

 

ISSUER

 

DOLE ENTITY

 

BENEFICIARY/

PURPOSE

 

LC/
GUARANTY
NO.

 

ISSUANCE
DATE

 

EXPIRY
DATE

      AMOUNT   P6
Accounting
Rates   USD ABL Dole Revolving Credit
Facility                  

[*]

  [*]   [*]   [*]   [*]   [*]     [*]   [*]           [*]        

[*]

  [*]   [*]   [*]   [*]   [*]     [*]   [*]   [*]

[*]

  [*]   [*]   [*]   [*]   [*]     [*]   [*]   [*]

[*]

  [*]   [*]   [*]   [*]   [*]     [*]   [*]   [*]

[*]

  [*]   [*]   [*]   [*]   [*]     [*]   [*]   [*]

[*]

  [*]   [*]   [*]   [*]   [*]     [*]   [*]   [*]

[*]

  [*]   [*]   [*]   [*]   [*]     [*]   [*]   [*]

[*]

  [*]   [*]   [*]   [*]   [*]     [*]   [*]   [*]

[*]

  [*]   [*]   [*]   [*]   [*]     [*]   [*]   [*]

[*]

  [*]   [*]   [*]   [*]   [*]     [*]   [*]   [*]

[*]

  [*]   [*]   [*]   [*]   [*]     [*]   [*]   [*]

[*]

  [*]   [*]   [*]   [*]   [*]     [*]   [*]   [*]

[*]

  [*]   [*]   [*]   [*]   [*]     [*]   [*]   [*]

[*]

  [*]   [*]   [*]   [*]   [*]     [*]   [*]   [*]

[*]

  [*]   [*]   [*]   [*]   [*]     [*]   [*]   [*]

[*]

  [*]   [*]   [*]   [*]   [*]     [*]   [*]   [*]

[*]

  [*]   [*]   [*]   [*]   [*]     [*]   [*]   [*]

[*]

  [*]   [*]   [*]   [*]   [*]     [*]   [*]   [*]

[*]

  [*]   [*]   [*]   [*]   [*]     [*]   [*]   [*]

[*]

  [*]   [*]   [*]   [*]   [*]     [*]   [*]   [*]

[*]

  [*]   [*]   [*]   [*]   [*]     [*]   [*]   [*]

[*]

  [*]   [*]   [*]   [*]   [*]     [*]   [*]   [*]

[*]

  [*]   [*]   [*]   [*]   [*]     [*]   [*]   [*]

[*]

  [*]   [*]   [*]   [*]   [*]     [*]   [*]   [*]

[*]

  [*]   [*]   [*]   [*]   [*]     [*]   [*]   [*]

[*]

  [*]   [*]   [*]   [*]   [*]     [*]   [*]   [*]

[*]

  [*]   [*]   [*]   [*]   [*]     [*]   [*]   [*]

[*]

  [*]   [*]   [*]   [*]   [*]     [*]   [*]   [*]

[*]

  [*]   [*]   [*]   [*]   [*]     [*]   [*]   [*]

[*]

  [*]   [*]   [*]   [*]   [*]     [*]   [*]   [*]

[*]

  [*]   [*]   [*]   [*]   [*]     [*]   [*]   [*]

[*]

  [*]   [*]   [*]   [*]   [*]     [*]   [*]   [*]

[*]

  [*]   [*]   [*]   [*]   [*]     [*]   [*]   [*]

[*]

  [*]   [*]   [*]   [*]   [*]     [*]   [*]   [*]

[*]

  [*]   [*]   [*]   [*]   [*]     [*]   [*]   [*]                   [*]

EUR [*] - Letter of Credit Facility - Not issued under the ABL

         

[*]

  [*]   [*]   [*]   [*]   [*]     [*]   [*]   [*]

[*] = Information redacted pursuant to a confidential treatment request. Such
omitted information has been filed separately with the Securities and Exchange
Commission.



--------------------------------------------------------------------------------

LOGO [g256928ex99-1_pg135.jpg]  

Summary of FX Hedges

June 17, 2011

 

 

Currency

 

Trade Date

 

Type of Hedge

  FX Amount     Strike /
Fwd Rate     USD Equivalent   EUR - ‘11   5/20/2010   Forward   € 15,160,000   
    1.2648        19,174,212      11/4/2010     € 17,040,000        1.4112     
  24,047,554      6/1/2011     € 23,002,400        1.4382        33,081,532     
   

 

 

   

 

 

   

 

 

        € 55,202,400        1.3822        76,303,298    EUR - ‘12   6/1/2011  
Forward   € 14,500,000        1.4296        20,729,092    CAD - ‘11   11/5/2010
  Forward   C$ 15,447,824.8        1.0120        15,265,357    JPY - ‘11  
Apr & May 2010   Forward   ¥ 10,898,000,000        92.10        118,328,966   
JPY - 2011-2014   3/25/2011   Forward   ¥ 59,458,889,890        101.30       
586,958,441    DPFA JPY - ‘11   9/28/2010   Forward   ¥ 220,500,000        83.39
       2,644,191    PHP - ‘11   6/25/2010   Forward   PHP 2,318,440,000       
47.27        49,049,565    THB - ‘11   7/8 and 8/18/10   Forward   THB
1,713,016,822        32.07        53,413,409    CLP - ‘11   1/10/2011   Forward
  CLP 2,121,500,000        502.59        4,221,105    SEK - ‘11   weekly  
Forward   SEK 18,777,500        6.2352        3,011,523   
EUR - ‘11 (Dole Spain)   12/13/2010   Forward   € 5,398,204        1.3374       
7,219,456             

 

 

            $ 937,144,403             

 

 

 



--------------------------------------------------------------------------------

SCHEDULE V

PENSION PLANS

 

Plan Number

  

Plan Name

029    Consolidated Retirement Plan for Employees of Dole Food Company, Inc. 001
   Western Conference of Teamsters Pension Plan* 98    Supplemental Executive
Retirement Plan n/a    Dole Food Company, Inc. Excess Savings Plan 60    401(k)
Plan for Salaried Employees of Dole Food Company, Inc. and Participating
Divisions and Subsidiaries 68    401(k) Plan for Hourly Employees of Dole Food
Company, Inc. and Participating Divisions and Subsidiaries

 

* Multiemployer plan



--------------------------------------------------------------------------------

SCHEDULE VI

EXISTING INVESTMENTS

 

Entity Name

   Jurisdiction    Ownership (%)

[*]

   [*]    [*]

[*]

   [*]    [*]

[*]

   [*]    [*]

[*]

   [*]    [*]

[*]

   [*]    [*]

[*]

   [*]    [*]

[*]

   [*]    [*]

[*]

   [*]    [*]

[*]

   [*]    [*]

[*]

   [*]    [*]

[*]

   [*]    [*]

[*]

   [*]    [*]

[*]

   [*]    [*]

[*]

   [*]    [*]

[*]

   [*]    [*]

[*]

   [*]    [*]

[*]

   [*]    [*]

[*]

   [*]    [*]

[*]

   [*]    [*]

[*]

   [*]    [*]

[*]

   [*]    [*]

[*]

   [*]    [*]

[*]

   [*]    [*]

[*]

   [*]    [*]

[*]

   [*]    [*]

[*]

   [*]    [*]

[*]

   [*]    [*]

[*]

   [*]    [*]

[*]

   [*]    [*]

[*]

   [*]    [*]

[*]

   [*]    [*]

[*]

   [*]    [*]

[*]

   [*]    [*]

[*]

   [*]    [*]

[*]

   [*]    [*]

[*]

   [*]    [*]

[*]

   [*]    [*]

[*]

   [*]    [*]

[*]

   [*]    [*]

[*]

   [*]    [*]

[*]

   [*]    [*]

[*]

   [*]    [*]

[*]

   [*]    [*]

[*]

   [*]    [*]

[*]

   [*]    [*]

[*]

   [*]    [*]

[*]

   [*]    [*]

[*]

   [*]    [*]

[*] = Information redacted pursuant to a confidential treatment request. Such
omitted information has been filed separately with the Securities and Exchange
Commission.



--------------------------------------------------------------------------------

SCHEDULE VII

SUBSIDIARIES

 

Company Name

   % Effective
Ownership    Jurisdiction of
Organization

[*]

   [*]    [*]

[*]

   [*]    [*]

[*]

   [*]    [*]

[*]

   [*]    [*]

[*]

   [*]    [*]

[*]

   [*]    [*]

[*]

   [*]    [*]

[*]

   [*]    [*]

[*]

   [*]    [*]

[*]

   [*]    [*]

[*]

   [*]    [*]

[*]

   [*]    [*]

[*]

   [*]    [*]

[*]

   [*]    [*]

[*]

   [*]    [*]

[*]

   [*]    [*]

[*]

   [*]    [*]

[*]

   [*]    [*]

[*]

   [*]    [*]

[*]

   [*]    [*]

[*]

   [*]    [*]

[*]

   [*]    [*]

[*]

   [*]    [*]

[*]

   [*]    [*]

[*]

   [*]    [*]

[*]

   [*]    [*]

[*]

   [*]    [*]

[*]

   [*]    [*]

[*]

   [*]    [*]

[*]

   [*]    [*]

[*]

   [*]    [*]

[*]

   [*]    [*]

[*] = Information redacted pursuant to a confidential treatment request. Such
omitted information has been filed separately with the Securities and Exchange
Commission.



--------------------------------------------------------------------------------

Company Name

   % Effective
Ownership    Jurisdiction of
Organization

[*]

   [*]    [*]

[*]

   [*]    [*]

[*]

   [*]    [*]

[*]

   [*]    [*]

[*]

   [*]    [*]

[*]

   [*]    [*]

[*]

   [*]    [*]

[*]

   [*]    [*]

[*]

   [*]    [*]

[*]

   [*]    [*]

[*]

   [*]    [*]

[*]

   [*]    [*]

[*]

   [*]    [*]

[*]

   [*]    [*]

[*]

   [*]    [*]

[*]

   [*]    [*]

[*]

   [*]    [*]

[*]

   [*]    [*]

[*]

   [*]    [*]

[*]

   [*]    [*]

[*]

   [*]    [*]

[*]

   [*]    [*]

[*]

   [*]    [*]

[*]

   [*]    [*]

[*]

   [*]    [*]

[*]

   [*]    [*]

[*]

   [*]    [*]

[*]

   [*]    [*]

[*]

   [*]    [*]

[*]

   [*]    [*]

[*]

   [*]    [*]

[*]

   [*]    [*]

[*]

   [*]    [*]

[*]

   [*]    [*]

[*]

   [*]    [*]

[*]

   [*]    [*]

[*] = Information redacted pursuant to a confidential treatment request. Such
omitted information has been filed separately with the Securities and Exchange
Commission.



--------------------------------------------------------------------------------

Company Name

   % Effective
Ownership    Jurisdiction of
Organization

[*]

   [*]    [*]

[*]

   [*]    [*]

[*]

   [*]    [*]

[*]

   [*]    [*]

[*]

   [*]    [*]

[*]

   [*]    [*]

[*]

   [*]    [*]

[*]

   [*]    [*]

[*]

   [*]    [*]

[*]

   [*]    [*]

[*]

   [*]    [*]

[*]

   [*]    [*]

[*]

   [*]    [*]

[*]

   [*]    [*]

[*]

   [*]    [*]

[*]

   [*]    [*]

[*]

   [*]    [*]

[*]

   [*]    [*]

[*]

   [*]    [*]

[*]

   [*]    [*]

[*]

   [*]    [*]

[*]

   [*]    [*]

[*]

   [*]    [*]

[*]

   [*]    [*]

[*]

   [*]    [*]

[*]

   [*]    [*]

[*]

   [*]    [*]

[*]

   [*]    [*]

[*]

   [*]    [*]

[*]

   [*]    [*]

[*]

   [*]    [*]

[*]

   [*]    [*]

[*]

   [*]    [*]

[*]

   [*]    [*]

[*] = Information redacted pursuant to a confidential treatment request. Such
omitted information has been filed separately with the Securities and Exchange
Commission.



--------------------------------------------------------------------------------

Company Name

   % Effective
Ownership    Jurisdiction of
Organization

[*]

   [*]    [*]

[*]

   [*]    [*]

[*]

   [*]    [*]

[*]

   [*]    [*]

[*]

   [*]    [*]

[*]

   [*]    [*]

[*]

   [*]    [*]

[*]

   [*]    [*]

[*]

   [*]    [*]

[*]

   [*]    [*]

[*]

   [*]    [*]

[*]

   [*]    [*]

[*]

   [*]    [*]

[*]

   [*]    [*]

[*]

   [*]    [*]

[*]

   [*]    [*]

[*]

   [*]    [*]

[*]

   [*]    [*]

[*]

   [*]    [*]

[*]

   [*]    [*]

[*]

   [*]    [*]

[*]

   [*]    [*]

[*]

   [*]    [*]

[*]

   [*]    [*]

[*]

   [*]    [*]

[*]

   [*]    [*]

[*]

   [*]    [*]

[*]

   [*]    [*]

[*]

   [*]    [*]

[*]

   [*]    [*]

[*]

   [*]    [*]

[*]

   [*]    [*]

[*]

   [*]    [*]

[*]

   [*]    [*]

[*]

   [*]    [*]

[*]

   [*]    [*]

[*] = Information redacted pursuant to a confidential treatment request. Such
omitted information has been filed separately with the Securities and Exchange
Commission.



--------------------------------------------------------------------------------

Company Name

   % Effective
Ownership    Jurisdiction of
Organization

[*]

   [*]    [*]

[*]

   [*]    [*]

[*]

   [*]    [*]

[*]

   [*]    [*]

[*]

   [*]    [*]

[*]

   [*]    [*]

[*]

   [*]    [*]

[*]

   [*]    [*]

[*]

   [*]    [*]

[*]

   [*]    [*]

[*]

   [*]    [*]

[*]

   [*]    [*]

[*]

   [*]    [*]

[*]

   [*]    [*]

[*]

   [*]    [*]

[*]

   [*]    [*]

[*]

   [*]    [*]

[*]

   [*]    [*]

[*]

   [*]    [*]

[*]

   [*]    [*]

[*]

   [*]    [*]

[*]

   [*]    [*]

[*]

   [*]    [*]

[*]

   [*]    [*]

[*]

   [*]    [*]

[*]

   [*]    [*]

[*]

   [*]    [*]

[*]

   [*]    [*]

[*]

   [*]    [*]

[*]

   [*]    [*] AG 1970, INC.    100.0000    U.S. AG 1971, INC.    100.0000   
U.S. AG 1972, INC.    100.0000    U.S. ALYSSUM CORPORATION    100.0000    U.S.
BANANERA ANTILLANA (COLOMBIA), INC.    100.0000    U.S. BARCLAY HOLLANDER
CORPORATION    100.0000    U.S.

[*] = Information redacted pursuant to a confidential treatment request. Such
omitted information has been filed separately with the Securities and Exchange
Commission.



--------------------------------------------------------------------------------

Company Name

   % Effective
Ownership    Jurisdiction of
Organization BLUE ANTHURIUM, INC.    100.0000    U.S. BUD ANTLE, INC.   
100.0000    U.S. CALAZO CORPORATION    100.0000    U.S. CALICAHOMES, INC.   
100.0000    U.S. CALIFORNIA POLARIS, INC.    100.0000    U.S. CERULEAN, INC.   
100.0000    U.S. CLOVIS CITRUS ASSOCIATION    100.0000    U.S. COOL ADVANTAGE,
INC.    100.0000    U.S. COOL CARE, INC.    100.0000    U.S. COUNTY LINE MUTUAL
WATER COMPANY    100.0000    U.S. DB NORTH, LLC (fka “CB North, LLC”)   
100.0000    U.S. DB SOUTH, LLC (fka “CB South, LLC”)    100.0000    U.S.
DELPHINIUM CORPORATION    100.0000    U.S. DIVERSIFIED IMPORTS CO.    100.0000
   U.S. DNW SERVICES COMPANY    100.0000    U.S. DOLE ABPIK, INC.    100.0000   
U.S. DOLE ARIZONA DRIED FRUIT AND NUT COMPANY    100.0000    U.S. DOLE ASSETS,
INC.    100.0000    U.S. DOLE BERRY COMPANY, LLC    100.0000    U.S. DOLE CARROT
COMPANY    100.0000    U.S. DOLE CITRUS    100.0000    U.S. DOLE DF&N, INC.   
100.0000    U.S. DOLE DIVERSIFIED, INC.    100.0000    U.S. DOLE DRIED FRUIT AND
NUT COMPANY, A CALIFORNIA GENERAL PARTNERSHIP    100.0000    U.S. DOLE EUROPE
COMPANY    100.0000    U.S. DOLE FARMING INC.    100.0000    U.S. DOLE FOODS
FLIGHT OPERATIONS, INC.    100.0000    U.S. DOLE FOUNDATION    100.0000    U.S.
DOLE FRESH FRUIT COMPANY    100.0000    U.S. DOLE FRESH VEGETABLES, INC.   
100.0000    U.S. DOLE HOLDINGS, INC.    100.0000    U.S. DOLE LAND COMPANY, INC.
   100.0000    U.S. DOLE LOGISTICS SERVICES, INC.    100.0000    U.S. DOLE
NORTHWEST, INC.    100.0000    U.S. DOLE OCEAN CARGO EXPRESS, INC.    100.0000
   U.S. DOLE OCEAN LINER EXPRESS, INC.    100.0000    U.S.



--------------------------------------------------------------------------------

Company Name

   % Effective
Ownership    Jurisdiction of
Organization DOLE ORLAND, INC.    100.0000    U.S. DOLE PACKAGED FOODS
CORPORATION    100.0000    U.S. DOLE PACKAGED FOODS, LLC    100.0000    U.S.
DOLE SUNFRESH EXPRESS, INC.    100.0000    U.S. E. T. WALL COMPANY    100.0000
   U.S. EARLIBEST ORANGE ASSOCIATION, INC.    100.0000    U.S. FALLBROOK CITRUS
COMPANY, INC.    100.0000    U.S. LA PETITE D’AGEN, INC.    100.0000    U.S.
LINDERO HEADQUARTERS COMPANY, INC.    100.0000    U.S. LINDERO PROPERTY, INC.   
100.0000    U.S. M K DEVELOPMENT, INC.    100.0000    U.S. MALAGA COMPANY, INC.
   100.0000    U.S. MILAGRO RANCH, LLC    100.0000    U.S. MUSCAT, INC.   
100.0000    U.S. OAHU TRANSPORT COMPANY, LIMITED    100.0000    U.S. OCEANVIEW
PRODUCE COMPANY    100.0000    U.S. PACIFIC COAST TRUCK COMPANY    100.0000   
U.S. PAN-ALASKA FISHERIES, INC.    100.0000    U.S. PRAIRIE VISTA, INC.   
100.0000    U.S. RANCHO MANANA, LLC    100.0000    U.S. RENAISSANCE CAPITAL
CORPORATION    100.0000    U.S. ROYAL PACKING CO.    100.0000    U.S. STANDARD
FRUIT AND STEAMSHIP COMPANY    100.0000    U.S. STANDARD FRUIT COMPANY   
100.0000    U.S. SUN COUNTRY PRODUCE, INC.    100.0000    U.S. SUN GIANT, INC.
   100.0000    U.S. VELTMAN TERMINAL CO.    100.0000    U.S. WAHIAWA WATER
COMPANY, INC.    100.0000    U.S. WEST FOODS, INC.    100.0000    U.S. ZANTE
CURRANT, INC.    100.0000    U.S.

[*]

   [*]    [*]

[*]

   [*]    [*]

[*]

   [*]    [*]

[*]

   [*]    [*]

[*] = Information redacted pursuant to a confidential treatment request. Such
omitted information has been filed separately with the Securities and Exchange
Commission.



--------------------------------------------------------------------------------

SCHEDULE IX

EXISTING LIENS

 

ENTITY

  

JURISDICTION

  

SECURED PARTY

  

FILING DATE

  

FILING NUMBER

  

COLLATERAL

Calazo Corporation    AZ Secretary of State    Deutsche Bank AG New York Branch,
as Collateral Agent (“DBNY”)   

4/3/03

Continuation

12/21/07

   200312557823    All assets       DBNY   

04/20/06

Continuation

3/24/11

   200614172486    All assets       US Bank National Association (assigned to
Deutsche Bank Trust Company Americas “DBTCA”)   

03/19/09

Assignment

3/29/11

   200915718575    All assets AG 1970, Inc.    CA Secretary of State    DBNY   

4/3/03

Continuation

12/20/07

  

0309760064

Continuation

0771411238

   All assets       DBNY   

09/25/06

Continuation

3/29/11

  

067086107338

Continuation

1172647997

   All assets       US Bank National Association (assigned to DBTCA)   

03/18/09

Assignment

3/29/11

  

097190939744

Assignment

1172648484

   All assets AG 1971, Inc.    CA Secretary of State    DBNY   

4/3/03

Continuation

12/20/07

  

0309760004

Continuation

0771411244

   All assets       DBNY   

04/20/06

Continuation

3/24/11

  

067067202898

Continuation

1172644317

   All assets       US Bank National Association (assigned to DBTCA)   

03/18/09

Assignment

3/29/11

  

097190939865

Assignment

1172648488

   All assets AG 1972, Inc.    CA Secretary of State    DBNY   

4/3/03

Continuation

12/20/07

  

0309760001

Continuation

0771411245

   All assets       DBNY   

04/20/06

Continuation

3/24/11

  

067067203041

Continuation

1172644319

   All assets



--------------------------------------------------------------------------------

ENTITY

  

JURISDICTION

  

SECURED PARTY

  

FILING DATE

  

FILING NUMBER

  

COLLATERAL

      US Bank National Association (assigned to DBTCA)   

03/18/09

Assignment

3/29/11

  

097190939986

Assignment

1172648489

   All assets Alyssum Corporation    CA Secretary of State    DBNY   

4/3/03

Continuation

12/20/07

  

0309760002

Continuation

0771411248

   All assets       DBNY   

04/20/06

Continuation

3/24/11

  

067067203162

1172644320

   All assets       US Bank National Association (assigned to DBTCA)   

03/18/2009

Assignment

3/29/11

  

097190940039

Assignment

1172648490

   All assets Barclay Hollander Corporation    CA Secretary of State    DBNY   

4/3/03

Continuation

12/20/07

  

0309460660

Continuation

0771411250

   All assets       DBNY   

04/20/06

Continuation

3/24/11

  

067067203304

Continuation

1172644321

   All assets       US Bank National Association (assigned to DBTCA)   

03/18/09

Assignment

3/29/11

  

097190940150

Assignment

1172648491

   All assets Bud Antle, Inc.    CA Secretary of State    DBNY   

4/3/03

Continuation

12/20/07

  

0309460685

Continuation

0771411276

   All assets       DBNY   

4/20/06

Continuation

3/24/11

  

067067203425

Continuation

1172644325

   All assets       US Bank National Association (assigned to DBTCA)   

3/18/09

Assignment

3/29/11

  

097190940271

Assignment

1172648492

   All assets    CA Ventura County    DBNY    4/16/06    20060419-0084017   
Deed of Trust, Security Agt., Asgnt. of Leases, Rents and Profits, Financing
Statement and Fixture Filing       DBNY    4/16/06    20060419-0084018   
Security Agt., Asgnt. of Leases, Rents and Profits, Financing Statement and
Fixture Filing



--------------------------------------------------------------------------------

ENTITY

  

JURISDICTION

  

SECURED PARTY

  

FILING DATE

  

FILING NUMBER

  

COLLATERAL

      DBNY    3/20/09   

20090320-

00043413-0

   Security Agt., Asgnt. of Leases, Rents and Profits, Financing Statement and
Fixture Filing       US Bank National Association    3/20/09   

20090320-

00043416-0

   Third Lien Deed of Trust, Security Agt., Asgnt. of Leases, Rents and Profits,
Financing Statement and Fixture Filing Calicahomes, Inc.    CA Secretary of
State    DBNY   

4/3/03

Continuation

12/20/07

  

0309760044

Continuation

0771411277

   All assets       DBNY   

4/20/06

Continuation

3/24/11

  

067067203546

Continuation

1172644327

   All assets       US Bank National Association (assigned to DBTCA)   

3/18/09

Assignment

3/29/11

  

097190940392

Assignment

1172648493

   All assets California Polaris, Inc.    CA Secretary of State    DBNY   

4/3/03

Continuation

12/20/07

  

0309460658

Continuation

0771411279

   All assets       DBNY   

4/20/06

Continuation

3/24/11

  

067067203667

Continuation

1172644328

   All assets       US Bank National Association (assigned to DBTCA)   

3/18/09

Assignment

3/29/11

  

097190940413

Assignment

1172648497

   All assets

DB North, LLC

(formerly CB North, LLC)

   CA Secretary of State    DBNY   

12/29/04

Continuation

07/15/09

Amendment

3/22/11

  

047010326730

Continuation

0972025049

Amendment

1172641894

   All assets       DBNY   

4/20/06

Amendment

3/22/11

Continuation

3/24/11

  

067067203788

Amendment

1172641892

Continuation

1172644329

   All assets       US Bank National Association (assigned to DBTCA)   

3/18/09

Amendment

2/16/11

Amendment

3/22/11

Assignment

3/29/11

  

097190940534

Amendment

1172609985

Amendment

1172641890

Assignment

1172648498

   All assets



--------------------------------------------------------------------------------

ENTITY

  

JURISDICTION

  

SECURED PARTY

  

FILING DATE

  

FILING NUMBER

  

COLLATERAL

DB South, LLC

(formerly CB South, LLC0

   CA Secretary of State    DBNY   

12/29/04

Continuation

07/15/09

Amendment

3/22/11

  

047010327004

Continuation

0972025050

Amendment

1172641889

   All assets       DBNY   

4/20/06

Amendment

3/22/11

Continuation

3/24/11

  

067067203809

Amendment

1172641887

Continuation

1172644330

   All assets       US Bank National Association (assigned to DBTCA)   

3/18/09

Amendment

2/16/11

Amendment

3/22/11

Assignment

3/29/11

  

097190943709

Amendment

1172609984

Amendment

1172641886

Assignment

1172648499

   All assets Dole ABPIK, Inc.    CA Secretary of State    DBNY   

4/3/03

Continuation

12/20/07

  

0309760082

Continuation

0771411280

   All assets       DBNY   

4/20/06

Continuation

3/24/11

  

067067204173

Continuation

1172644332

   All assets       US Bank National Association (assigned to DBTCA)   

3/18/09

Assignment

3/29/11

  

097190943820

Assignment

1172648500

   All assets Dole Arizona Dried Fruit and Nut Company    CA Secretary of State
   DBNY   

4/3/03

Continuation

12/20/07

  

0309760075

Continuation

0771411285

   All assets       DBNY   

4/20/06

Continuation

3/24/11

  

067067204799

Continuation

1172644336

   All assets       US Bank National Association (assigned to DBTCA)   

3/18/09

Assignment

3/29/11

  

097190943941

Assignment

1172648502

   All assets



--------------------------------------------------------------------------------

ENTITY

  

JURISDICTION

  

SECURED PARTY

  

FILING DATE

  

FILING NUMBER

  

COLLATERAL

Dole Carrot Company    CA Secretary of State    DBNY   

4/3/03

Continuation

12/20/2007

  

0309760101

Continuation

0771411288

   All assets       DBNY   

4/20/06

Continuation

3/24/11

  

067067205821

Continuation

1172644342

   All assets       US Bank National Association (assigned to DBTCA)   

3/18/09

Assignment

3/29/11

  

097190944073

Assignment

1172648503

   All assets Dole Citrus    CA Secretary of State    DBNY   

4/3/03

Continuation

12/20/07

  

0309760092

Continuation

0771411312

   All assets       DBNY   

4/20/06

Continuation

3/24/11

  

067067207106

Continuation

1172644344

   All assets       US Bank National Association (assigned to DBTCA)   

3/18/09

Assignment

3/29/11

  

097190944194

Assignment

1172648504

   All assets Dole DF&N, Inc.    CA Secretary of State    DBNY   

4/3/03

Continuation

12/20/07

  

0309460661

Continuation

0771411319

   All assets       DBNY   

4/20/06

Continuation

3/24/11

  

067067210150

Continuation

1172644345

   All assets       US Bank National Association (assigned to DBTCA)   

3/18/09

Assignment

3/29/11

  

097190944215

Assignment

1172648506

   All assets

Dole Dried Fruit and Nut Company,

a California General Partnership

   CA Secretary of State    DBNY   

4/03/03

Continuation

12/20/07

  

0309460663

Continuation

0771411323

   All assets       DBNY   

4/20/06

Continuation

3/24/11

  

067067211787

Continuation

1172644346

   All assets       DBNY    02/09/09    097187275127    All assets       DBNY   
03/18/09    097190939623    All assets       US Bank National Association
(assigned to DBTCA)   

03/18/09

Assignment

3/29/11

  

097190944336

Assignment

1172648507

   All assets



--------------------------------------------------------------------------------

ENTITY

  

JURISDICTION

  

SECURED PARTY

  

FILING DATE

  

FILING NUMBER

  

COLLATERAL

      US Bank National Association (assigned to DBTCA)   

03/18/09

Assignment

3/29/11

  

097190944457

Assignment

1172648508

   All assets Dole Farming, Inc.    CA Secretary of State    DBNY   

4/3/03

Continuation

12/20/07

  

0309760570

Continuation

0771411325

   All assets       DBNY   

4/20/06

Continuation

3/24/11

  

067067212677

Continuation

1172644347

   All assets       US Bank National Association (assigned to DBTCA)   

3/18/09

Assignment

3/29/11

  

097190944578

Assignment

1172648509

   All assets Dole Fresh Fruit Company    CA Secretary of State    Puget Sound
Leasing    9/24/07    077130156656    Commercial espresso machine Dole Fresh
Vegetables, Inc.    CA Secretary of State    Farm Credit Leasing Services
Corporation   

10/29/01

Continuation

9/8/06

  

0130260875

Continuation

0670843026

   2001 full car vacuum tube system and related equipment subject to lease
agreement.       Santa Barbara Bank & Trust Leasing   

7/18/03

Assignment

7/31/07

Continuation

3/25/08

  

0320460568

Assignment

0771236345

Continuation

0871517393

   1 jumbo trash compactor       Wells Fargo Equipment Finance, Inc.   

8/15/03

Continuation

6/26/08

  

0323160449

Continuation

0871629841

   Precautionary filing relating to lease forklift truck       Farm Credit
Leasing Services Corporation   

2/18/04

Continuation

12/23/08

  

0405560915

Continuation

0871824578

   2 field vacuum tube systems and related equipment subject to lease agreement.
      De Lage Landen Financial Services Inc.   

5/14/04

Continuation

4/8/09

  

0414360036

Continuation

0971929261

   Leased equipment       DBNY   

4/03/03

Continuation

12/20/07

  

0309760205

Continuation

0771411327

   All assets       Farm Credit Leasing Services Corporation   

2/11/05

Continuation

11/20/09

  

057015716911

Continuation

0972149388

   1 field vacuum tube system and related equipment subject to lease agreement.
      Farm Credit Leasing Services Corporation   

3/14/05

Continuation

12/21/09

  

057019139904

Continuation

0972174984

   2 field vacuum tube systems and related equipment subject to lease agreement.



--------------------------------------------------------------------------------

ENTITY

  

JURISDICTION

  

SECURED PARTY

  

FILING DATE

  

FILING NUMBER

  

COLLATERAL

     

NMGH Financial

Services

  

3/27/06

Continuation

1/21/11

  

067063951633

Continuation

1172582391

   Leased equipment       DBNY   

4/20/06

Continuation

3/24/11

  

067067216853

Continuation

1172644348

   All assets       IOS Capital    1/11/07    077098327508    Leased equipment
     

Citicapital

Commercial Corp

   2/28/07    077104349752    Ford truck and utility body with ladder rack      

Toyota Material

Handling Midwest

   5/23/07    077114842741    Forklifts, batteries, and side shifters       IBM
Credit    6/25/07    077118698906    IBM equipment       US Bancorp    7/03/07
   077120083806    Janitorial cleaning      

Salinas Valley Ford

Sales, Toyota Motor

Credit Corp

  

12/21/07

Amendment

12/21/07

  

077141062391

Amendment

0771410662

   7 Ford trucks       Salinas Valley Ford Sales    2/6/08    087146299501    2
Ford trucks       Salinas Valley Ford Sales, Toyota Motor Credit Corp.   

2/11/08

Amendment

2/26/10

  

087146809104

Amendment

1072240959

   8 Ford trucks       Salinas Valley Ford Sales    2/14/08    087147284819   
Ford truck       RDO Equipment Co.    4/3/08    087152779804    Ingersol Rand
Reach truck       GE Capital Corp   

4/28/08

Amendment

8/8/08

  

087155589987

Amendment

0871681682

   Camera/laser sorter system       Motion Industries    5/7/08    087156872448
   Maintenance, repair, and operational assets supplied by Secured Party      
GE Capital Corp    5/30/08    087159766776    2 Camera/laser sorter systems   
   Co Active, US Bancorp   

8/28/08

Assignment

10/14/08

  

087170284784

Assignment

0871751658

   Waste recycling system       GE Capital Corp    9/26/08    087173351762   
Camera/laser sorter system       RDO Equipment Co.    11/05/08    087177608488
   John Deere Reach Fork



--------------------------------------------------------------------------------

ENTITY

  

JURISDICTION

  

SECURED PARTY

  

FILING DATE

  

FILING NUMBER

  

COLLATERAL

      IKON Financial Services    11/09/08    087177985820    Leased equipment   
   RDO Equipment Co.    3/2/09    097189208276    Ingersol Rand Reach fork      
US Bank National Association (assigned to DBTCA)   

3/18/09

Assignment

3/29/11

  

097190944699

Assignment

1172648510

   All assets       Wells Fargo Bank, N.A.    8/20/09    097206163195    Nissan
forklifts       Smurfit-Stone Container Enterprises    8/31/09    097206992125
   3 Meta 150 and Conveyors       Toyota Material Handling Midwest, Toyota Motor
Credit   

9/9/09

Amendment

9/10/09

  

097207701639

Amendment

0972078284

   22 Toyota forklifts       IKON Financial Services    10/31/09    097212900535
   Leased equipment       GE Capital Corp   

12/7/09

Amendment

2/5/10

Amendment

9/1/10

  

097216383786

Amendment

1072223937

Amendment

1072438485

   Food processing equipment       GE Capital Corp    1/4/10    107218902363   
Food processing equipment       Smurfit Container Enterprises, Inc. dba Smurfit
Recycling    4/23/10    107229616185    Marathon Compactor       IBM Credit LLC
   6/30/10    107236828714    IBM equipment together with all related software,
etc.       Smurfit-Stone Container Corporation    9/3/10    107243835255    Tray
8 Club Tray Former and Tray 8 Club Sealer       Smurfit-Stone Container
Corporation    9/9/10    107244374557    Meta 150 S Dual Hoppers, Tray 8 Club
Tray Former and Tray 8 Club Sealer       General Electric Capital Corporation   
10/27/10    107249651499    Leased power scrubber rider, power sweeper rider and
sweeper       De Lage Landen Financial Services, Inc.    10/28/10   
107249839215    All equipment, accessories and attachments financed or leased
under Master Lease Agreement No. 449



--------------------------------------------------------------------------------

ENTITY

  

JURISDICTION

  

SECURED PARTY

  

FILING DATE

  

FILING NUMBER

  

COLLATERAL

      General Electric Capital Corporation    12/30/10    117256417549   
Specific equipment from secured party       Cisco Systems Capital Corporation   
1/26/11    117258834776    Leased equipment (including routers, router
components and other computer networking and telecommunications equipment
manufactured by secured party)       General Electric Capital Corporation   
2/28/11    117261905709    Leased Heat and Control System Solution for Salad
Trays       Smurfit-Stone Container Corporation    3/11/11    117263101840   
Meta 150-2H       Smurfit-Stone Container Corporation    4/11/11    117266021571
   Curlin Conveyor, US Conveyor Gearboxes and Printer Conveyor System       De
Lage Landen Financial Services, Inc.    5/16/11    117270225522    All equipment
leased or financed by secured party pursuant to contract number 25102436      
NMHG Financial Services, Inc.    6/1/11    117271498414    All equipment leased
by secured party Dole Orland, Inc.    CA Secretary of State    DBNY   

4/03/03

Continuation

12/20/07

  

0309760210

Continuation

0771411331

   All assets       DBNY   

4/20/06

Continuation

3/24/11

  

067067216974

Continuation

1172644349

   All assets       US Bank National Association (assigned to DBTCA)   

3/18/09

Assignment

3/29/11

  

097190944710

Assignment

1172648551

   All assets Dole Packaged Foods, LLC    CA Secretary of State    DBNY   

4/20/06

Continuation

3/24/11

  

067067217006

Continuation

1172644350

   All assets       Verizon Credit    11/2/07    077135358716    Leased
CallPilot expansion and Nortel equipment       Wells Fargo Bank NA    8/1/08   
087167294599    Forklifts       Bank of the West, Trinity Division, First
American Comm. Bancorp   

9/2/08

Assignment

2/24/09

  

087170507661

Assignment

0971885915

   All Leased and Owned Equipment



--------------------------------------------------------------------------------

ENTITY

  

JURISDICTION

  

SECURED PARTY

  

FILING DATE

  

FILING NUMBER

  

COLLATERAL

     

Bank of the West,

Trinity Division, First

American Comm.

Bancorp

  

9/11/08

Assignment

2/24/09

  

087171594375

Assignment

0971885953

   All Leased and Owned Equipment       DBNY    2/9/09    097187277381    All
assets      

US Bank National

Association (assigned

to DBTCA)

  

3/18/09

Assignment

3/29/11

  

097190944831

Assignment

1172648555

   All assets       Wells Fargo Bank NA    10/13/09    097211052805    Forklift
E. T. Wall Company    CA Secretary of State    DBNY   

4/03/03

Continuation

12/20/07

  

0309760237

Continuation

0771411355

   All assets       DBNY   

4/20/06

Continuation

3/24/11

  

067067217127

Continuation

1172644355

   All assets      

US Bank National

Association (assigned

to DBTCA)

  

3/18/09

Assignment

3/29/11

  

097190944952

Assignment

1172648558

   All assets Earlibest Orange Association, Inc.    CA Secretary of State   
DBNY   

4/03/03

Continuation

12/20/07

  

0309760189

Continuation

0771411336

   All assets       DBNY   

4/20/06

Continuation

3/24/11

  

067067217248

Continuation

1172644357

   All assets      

US Bank National

Association (assigned

to DBTCA)

  

3/18/09

Assignment

3/29/11

  

097190945084

Assignment

1172648561

   All assets Fallbrook Citrus Company, Inc.    CA Secretary of State    DBNY   

4/03/03

Continuation

12/20/07

  

0309760263

Continuation

0771411339

   All assets       DBNY   

4/20/06

Continuation

3/24/11

  

067067217369

Continuation

1172644361

   All assets      

US Bank National

Association (assigned

to DBTCA)

  

3/18/09

Assignment

3/29/11

  

097190945347

Assignment

1172648564

   All assets Lindero Headquarters Company, Inc.    CA Secretary of State   
DBNY   

4/03/03

Continuation

12/20/07

  

0309760256

Continuation

0771411343

   All assets



--------------------------------------------------------------------------------

ENTITY

  

JURISDICTION

  

SECURED PARTY

  

FILING DATE

  

FILING NUMBER

  

COLLATERAL

      DBNY    4/20/06 Continuation 3/24/11   

067067217480

Continuation

1172644362

   All assets       US Bank National Association (assigned to DBTCA)   

3/18/09

Assignment

3/29/11

  

097190945468

Assignment

1172648565

   All assets Lindero Property, Inc.    CA Secretary of State    DBNY   

4/03/03

Continuation

12/20/07

  

0309760553

Continuation

0771411344

   All assets       DBNY   

4/20/06

Continuation

3/24/11

  

067067217622

Continuation

1172644364

   All assets       US Bank National Association (assigned to DBTCA)   

3/18/09

Assignment

3/29/11

  

097190945589

Assignment

1172648566

   All assets Milagro Ranch, LLC    CA Secretary of State    DBNY   

12/29/04

Continuation

07/15/09

  

047010328257

Continuation

0972025052

   All assets       DBNY   

4/20/06

Continuation

3/24/11

  

067067217743

Continuation

1172644365

   All assets       US Bank National Association (assigned to DBTCA)   

3/18/09

Assignment

3/29/11

  

097190945600

Assignment

1172648567

   All assets Oceanview Produce Company    CA Secretary of State    DBNY   

4/03/03

Continuation

12/20/07

  

0309760619

Continuation

0771411348

   All assets       AGCO Finance LLC   

6/13/03

Amendment

12/15/03

Continuation

4/14/08

  

0316960442

Amendment

03353C0099

Continuation

0871542919

   Certain leased equipment       DBNY   

4/20/06

Continuation

3/24/11

  

067067217864

Continuation

1172644367

   All assets       AGCO Finance LLC    7/10/06    067077630884    Certain
leased equipment      

US Bank National

Association (assigned to DBTCA)

  

3/18/09

Assignment

3/29/11

  

097190945721

Assignment

1172648569

   All assets



--------------------------------------------------------------------------------

ENTITY

  

JURISDICTION

  

SECURED PARTY

  

FILING DATE

  

FILING NUMBER

  

COLLATERAL

      Toyota Motor Credit Corp.    11/23/09    097215171821    3 Forklifts      
Toyota Motor Credit Corp.    4/26/10    107229766717    1 Forklift       Toyota
Motor Credit Corp.    6/4/10    107234060295    1 Forklift Prairie Vista, Inc.
   CA Secretary of State    DBNY   

4/03/03

Continuation

12/20/07

  

0309460686

Continuation

0771411349

   All assets       DBNY   

4/20/06

Continuation

3/24/11

  

067067217985

Continuation

1172644369

   All assets       US Bank National Association (assigned to DBTCA)   

3/18/09

Assignment

3/29/11

  

097190945842

Assignment

1172648570

   All assets       Luther Burbank Savings    11/30/10    107252891722   
Machinery, equipment, etc.; systems and equipment used in connection with
heating, cooling, electricity, gas, water, air, light, radio, television,
security, fire prevention and detection; elevators; plumbing systems; satellite
dishes, water heaters, ranges, stoves, washers, dryers and other appliances;
light fixtures, awnings, storm windows and doors, screens, blinds, cabinets,
fences, plants, pools, exercise equipment, etc.; located at 4067 W. 138th St,
Hawthorne, CA Rancho Manana, LLC    CA Secretary of State    DBNY   

12/29/04

Continuation

7/15/09

  

04701329147

Continuation

0972025053

   All assets       DBNY   

4/20/06

Continuation

3/24/11

  

067067218017

Continuation

1172644371

   All assets      

US Bank National

Association (assigned to DBTCA)

  

3/18/09

Assignment

3/29/11

  

097190945963

Assignment

1172648572

   All assets



--------------------------------------------------------------------------------

ENTITY

  

JURISDICTION

  

SECURED PARTY

  

FILING DATE

  

FILING NUMBER

  

COLLATERAL

Royal Packing Co.    CA Secretary of State    DBNY    4/03/03 Continuation
12/20/07   

0309760591

Continuation

0771411351

   All assets       DBNY    4/20/06 Continuation 3/24/11   

067067218259

Continuation

1172644373

   All assets       CNH Capital America LLC    8/31/06    067083463380   
Tractor       CNH Capital America LLC    1/20/07    077099417135    4 Tractors
      CNH Capital America LLC    1/23/07    077099587062    2 Tractors       CNH
Capital America LLC    10/10/08    087174879758    Tractor and Trimble RTK
Autopilot Precautionary Filing       CNH Capital America LLC    10/10/08   
087174879879    Tractor Precautionary Filing       CNH Capital America LLC   
12/31/08    087183085000    2 Tractors and 2 Autopilots Precautionary Filing   
   US Bank National Association (assigned to DBTCA)   

3/18/09

Assignment

3/29/11

  

097190946095

Assignment

1172648573

   All assets       CNH Capital America LLC    7/27/10    107239488759    4
leased Tractors Precautionary Filing       CNH Capital America LLC    1/1/11   
117256255084    2 Tractors and 2 GPS auto guidance systems Precautionary Filing
Veltman Terminal Co.    CA Secretary of State    DBNY   

4/03/03

Continuation

12/20/07

  

0309760609

Continuation

0771411354

   All assets       DBNY   

4/20/06

Continuation

3/24/11

  

067067218370

Continuation

1172644374

   All assets       US Bank National Association (assigned to DBTCA)   

3/18/09

Assignment

3/29/11

  

097190946116

Assignment

1172648575

   All assets



--------------------------------------------------------------------------------

ENTITY

  

JURISDICTION

  

SECURED PARTY

  

FILING DATE

  

FILING NUMBER

  

COLLATERAL

Dole Food Company, Inc.    DE Secretary of State    DBNY    4/03/03 Continuation
12/20/07   

30878853

Continuation

2007 4890538

   All assets       DBNY    4/20/06 Continuation 3/24/11   

61338797

Continuation

11095317

   All assets       IBM Credit LLC    4/9/07    2007 1311058    Leased IBM
equipment and software       IBM Credit LLC    6/21/07    2007 2367257    Leased
IBM equipment and software       IKON Financial Services    10/3/07    2007
3720447    Leased equipment       IKON Financial Services    10/3/07    2007
3720454    Leased equipment       NFS Leasing   

10/29/07

Assignment

1/30/09

  

2007 4102603

Assignment

2009 0413077

   Leased computer equipment and peripherals       Verizon Credit Inc.   
11/2/07    2007 4182001    Leased Nortel equipment       Solarcom Capital, LLC,
et al and Popular Equipment Finance   

2/8/08

Amendment

4/23/08

  

2008 0485530

Amendment

2008 1411931

   Leased computer equipment       Solarcom Capital, LLC, et al and Popular
Equipment Finance   

2/14/08

Amendment

7/2/08

  

2008 0556900

Amendment

2008 2266441

   Leased computer equipment       Solarcom Capital and Key Equipment Finance   
2/14/08    2008 0557221    Leased equipment       Presidio Technology Capital
and Key Equipment Finance    7/22/08    2008 2506465    Leased equipment      
US Bank National Association1 (assigned to DBTCA)   

3/18/09

Assignment

3/29/11

  

2009 0874013

Assignment

11161465

   All assets       NFS Leasing    5/5/09    2009 1411351    Leased computer
equipment       Wells Fargo Financing Leasing    5/11/09    2009 1555876   
Leased networking equipment and software       NFS Leasing and Danversbank, et
al    6/2/09    2009 1734034    Leased computer equipment and peripherals



--------------------------------------------------------------------------------

ENTITY

  

JURISDICTION

  

SECURED PARTY

  

FILING DATE

  

FILING NUMBER

  

COLLATERAL

     

Presidio Technology

Capital and Heartland

Business Credit, et al

   9/24/09    2009 3058069    Leased equipment                                 
  

Forsythe/Mcarthur

Associates

   10/5/09    2009 3191936   

Leased computer and other

equipment

                    

Presidio Technology

Capital and Heartland

Business Credit, et al

   10/30/09    2009 3494272    Leased equipment                                 
   IBM Credit LLC    12/31/09    2009 4191380   

Leased IBM equipment and

software

                    

Presidio Technology

Capital and Heartland

Business Credit, et al

   1/14/10    2010 0148969    Leased equipment                                 
  

Credential Leasing

Corp.

   10/22/10    2010 3710765    One mobile office                     

Presidio Technology

Capital, LLC

   3/31/11    2011 199762   

All present and future goods

(including equipment, computers,

laptops, software, etc.) leased by

secured party pursuant to Master

Lease dated 11/27/07

                                                                 

Hewlett-Packard

Financial Services

Company

   4/8/11    2011 1323040   

All equipment and software leased

by secured party, including

computer, printing, imaging,

copying, scanning, projection and

storage equipment

                                                                 

Western Finance &

Lease

Presidio Technology

Capital, LLC

   5/10/11    2011 1760977   

11McAfee UpgradeMcAfee

IronMail upgrade to Email, present

and future goods (including

equipment, computers, laptops,

software, etc.) leased by Presidio

Technology Capital, LLC pursuant

to Master Lease dated 11/27/07

                                                                                
              

Western Finance &

Lease

Presidio Technology

Capital, LLC

   5/20/11    2011 1912842   

11McAfee UpgradeMcAfee

IronMail upgrade to Email, present

and future goods (including

equipment, computers, laptops,

software, etc.) leased by Presidio

Technology Capital, LLC pursuant to Master Lease dated 11/27/07

                                                                          



--------------------------------------------------------------------------------

ENTITY

  

JURISDICTION

  

SECURED PARTY

  

FILING DATE

  

FILING NUMBER

  

COLLATERAL

Bananera Antillana (Colombia) Inc.    DE Secretary of State    DBNY   

4/03/03

Continuation

12/20/07

  

30875289

Continuation

2007 4890603

   All assets                                    

 

DBNY

  

 

4/20/06

Continuation

3/24/11

  

 

61338854

Continuation

11095168

  

 

All assets

                                   

 

US Bank National

Association (assigned

to DBTCA)

  

 

3/18/09

Assignment

3/29/11

  

 

2009 0874286

Assignment

11161614

  

 

All assets

                              Clovis Citrus Association    DE Secretary of State
   DBNY   

3/04/03

Continuation

12/20/07

  

030878747

Continuation

2007 4890595

   All assets                                    

 

DBNY

  

 

4/20/06

Continuation

3/24/11

  

 

61338847

Continuation

11095242

  

 

All assets

                                   

 

US Bank National

Association (assigned

to DBTCA)

  

 

3/18/09

Assignment

3/29/11

  

 

2009 0874260

Assignment

11161598

  

 

All assets

                              Delphinium Corporation    DE Secretary of State   
DBNY   

3/04/03

Continuation

12/20/07

  

30878838

Continuation

2007 4890561

   All assets                                    

 

DBNY

  

 

4/20/06

Continuation

3/24/11

  

 

61338813

Continuation

2011 1095259

  

 

All assets

                                   

 

US Bank National

Association (assigned

to DBTCA)

  

 

3/18/09

Assignment

3/29/11

  

 

2009 0874229

Assignment

11161572

  

 

All assets

                              Dole Berry Company, LLC    DE Secretary of State
   DBNY   

4/20/06

Continuation

3/24/11

  

61338821

Continuation

11095275

   All assets                                    

 

DBNY

  

 

2/24/09

  

 

2009 0595808

  

 

All assets

     

 

US Bank National

Association (assigned

to DBTCA)

  

 

3/18/09

Assignment

3/29/11

  

 

2009 0874195

Assignment

11161556

  

 

All assets

                                   

 

Deere Credit, Inc.

  

 

7/8/10

  

 

02375222

  

 

Leased John Deere tractors and

other equipment

               Dole Europe Company    DE Secretary of State    DBNY   

4/03/03

Continuation

12/20/07

  

30878846

Continuation

2007 4890546

   All assets



--------------------------------------------------------------------------------

ENTITY

  

JURISDICTION

  

SECURED PARTY

  

FILING DATE

  

FILING NUMBER

  

COLLATERAL

      DBNY   

4/20/06

Continuation

3/24/11

  

61338839

Continuation

11095283

   All assets                                    

 

US Bank National

Association (assigned

to DBTCA)

  

 

3/18/09

Assignment

3/29/11

  

 

2009 0874161

Assignment

11161499

  

 

All assets

                              Dole Foods Flight Operations, Inc.    DE Secretary
of State    DBNY   

4/03/03

Continuation

12/20/07

  

30878861

Continuation

2007 4890512

   All assets                                    

 

DBNY

  

 

4/20/06

Continuation

3/24/11

  

 

61338789

Continuation

11095341

  

 

All assets

                                   

 

US Bank National

Association (assigned

to DBTCA)

  

 

3/18/09

Assignment

3/29/11

  

 

2009 0873999

Assignment

11161457

  

 

All assets

                                   

 

General Electric

Capital Corporation

  

 

4/01/03

Continuation

11/16/07

  

 

30845423

Continuation

2007 4381033

  

 

Bombardier Global Express aircraft

                              Dole Northwest, Inc.    DE Secretary of State   
DBNY   

04/3/03

Continuation

12/20/07

  

30878879

Continuation

2007 4890496

   All assets                                    

 

DBNY

  

 

4/20/06

Continuation

3/24/11

  

 

61338730

Continuation

11095408

  

 

All assets

                                   

 

US Bank National

Association (assigned

to DBTCA)

  

 

3/18/09

Assignment

3/29/11

  

 

2009 0873965

Assignment

11161408

  

 

All assets

                              Dole Sunfresh Express, Inc.    DE Secretary of
State    DBNY   

04/3/03

Continuation

12/20/07

  

30878903

Continuation

2007 4890462

   All assets                                    

 

DBNY

  

 

4/20/06

Continuation

3/24/11

  

 

61338748

Continuation

11095457

  

 

All assets

                                   

 

US Bank National

Association (assigned

to DBTCA)

  

 

3/18/09

Assignment

3/29/11

  

 

2009 0873957

Assignment

11161382

  

 

All assets

                             



--------------------------------------------------------------------------------

ENTITY

  

JURISDICTION

  

SECURED PARTY

  

FILING DATE

  

FILING NUMBER

  

COLLATERAL

Standard Fruit and Steamship

Company

   DE Secretary of State    DBNY   

04/3/03

Continuation

12/20/07

  

30878895

Continuation

2007 4890454

   All assets                                    

 

DBNY

  

 

4/20/06

Continuation

3/24/11

  

 

61338722

Continuation

11095507

  

 

All assets

                                   

 

US Bank National

Association (assigned

to DBTCA)

  

 

3/18/09

Assignment

3/29/11

  

 

2009 1174504

Assignment

11161374

  

 

All assets

                              Standard Fruit Company    DE Secretary of State   
DBNY   

04/3/03

Continuation

12/20/07

  

30878697

Continuation

2007 4890447

   All assets                                    

 

DBNY

  

 

4/20/06

Continuation

3/24/11

  

 

61338698

Continuation

11095549

  

 

All assets

                                   

 

US Bank National

Association (assigned

to DBTCA)

  

 

3/18/09

Assignment

3/29/11

  

 

2009 0873890

Assignment

11161358

  

 

All assets

                              Sun Country Produce, Inc.    DE Secretary of State
   DBNY   

04/3/03

Continuation

12/20/07

  

30878705

Continuation

2007 4890421

   All assets                                    

 

DBNY

  

 

4/20/06

Continuation

3/24/11

  

 

61338672

Continuation

11095598

  

 

All assets

                                   

 

US Bank National

Association (assigned

to DBTCA)

  

 

3/18/09

Assignment

3/29/11

  

 

2009 0873866

Assignment

11161333

  

 

All assets

                              West Foods, Inc.    DE Secretary of State    DBNY
  

04/3/03

Continuation

12/20/07

  

30878721

Continuation

2007 4890413

   All assets                                    

 

DBNY

  

 

4/20/06

Continuation

3/24/11

  

 

61338649

Continuation

11095655

  

 

All assets

                                   

 

US Bank National

Association (assigned

to DBTCA)

  

 

3/18/09

Assignment

3/29/11

  

 

2009 0873817

Assignment

11161275

  

 

All assets

                              Cool Advantage, Inc.   

FL Secured Transaction

Registry

   DBNY   

4/03/03

Continuation

12/20/07

  

200303648250

Continuation

20070727008X

   All assets               



--------------------------------------------------------------------------------

ENTITY

  

JURISDICTION

  

SECURED PARTY

  

FILING DATE

  

FILING NUMBER

  

COLLATERAL

      DBNY    4/20/06    200602439653    All assets          Continuation   
Continuation             3/25/11    201104290101          US Bank National   
3/18/09    200900200926    All assets       Association (assigned    Assignment
   Assignment          to DBTCA)    3/29/11    201104320272   

Cool Care, Inc.

  

FL Secured Transaction

Registry

   DBNY   

04/3/03

Continuation

12/20/07

  

200303648269

Continuation

200707270098

   All assets                                     DBNY    4/20/06   
200602439645    All assets          Continuation    Continuation            
3/25/11    201104290128          US Bank National    3/18/09    200900200934   
All assets       Association (assigned    Assignment    Assignment          to
DBTCA)    3/30/11    201104320280    DNW Services Company    WA Department of
Licensing    DBNY   

04/3/03

Continuation

2/27/08

  

2003-098-9527-1

Continuation

2008-058-0723-5

   All assets                                     DBNY    4/20/06   
2006-114-3317-8    All assets          Continuation    Continuation            
3/25/11    201108733337          US Bank National    3/18/09    2009-079-3383-2
   All assets       Association (assigned    Assignment    Assignment         
to DBTCA)    3/29/11    201108836250    Pacific Coast Truck Company    WA
Department of Licensing    DBNY    04/3/03    2003-098-9525-7    All assets   
      Continuation    Continuation             2/27/08    2008-058-0722-8   



--------------------------------------------------------------------------------

ENTITY

  

JURISDICTION

  

SECURED PARTY

  

FILING DATE

  

FILING NUMBER

  

COLLATERAL

      International Truck    02/05/02    2002-051-1455-1    Trucks and trailers
      and Engine    Amendment    Amendment          Corporation and/or   
06/12/02    2002-163-1973-0          Navistar Financial    Amendment   
Amendment          Corporation    06/22/05    2005-173-9753-6            
Amendment    Amendment             3/29/06    2006-088-6482-4            
Amendment    Amendment             3/29/06    2006-088-6492-3            
Continuation    Continuation             8/21/06    2006-235-3114-5         
DBNY    4/20/06    2006-114-3323-9    All assets          Continuation   
Continuation             3/25/11    201108733320         

Navistar Financial

Corporation

   7/20/06    2006-201-9275-2    Motor vehicles and accessories               
     

Navistar Financial

Corporation

   9/22/06    2006-265-1002-4    Motor vehicles and accessories               
      US Bank National    3/19/09    2009-079-3382-5    All assets      
Association (assigned    Assignment    Assignment          to DBTCA)    3/29/11
   201108836267          US Bancorp    10/30/09    2009-303-7853-2   

For informational purposes: 1

5675PT WTM000714; 1

MFP3635XT LBP252814

                              Pan-Alaska Fisheries, Inc.    WA Department of
Licensing    DBNY    04/3/03 Continuation 2/27/08   

2003-098-9526-4 Continuation

2008-058-0721-1

   All assets       DBNY    4/20/06    2006-114-3326-0    All assets         
Continuation    Continuation             3/25/11    201108733313          US
Bank National    3/18/09    2009-079-3381-8    All assets       Association
(assigned    Assignment    Assignment          to DBTCA)    3/29/11   
201108836274    Diversified Imports Co.    NV Secretary of State    DBNY   
04/3/03 Continuation 2/26/08    2003009378-6 Continuation 2008006391-1    All
assets       DBNY    4/20/06    2006012427-2    All assets          Continuation
   Continuation             3/28/11    2011007439-1   



--------------------------------------------------------------------------------

ENTITY

  

JURISDICTION

  

SECURED PARTY

  

FILING DATE

  

FILING NUMBER

  

COLLATERAL

      US Bank National Association (assigned to DBTCA)    3/18/09 Assignment
3/29/11    2009006897-5 Assignment 2011007541-8    All assets Dole Assets, Inc.
   NV Secretary of State    DBNY   

04/3/03

Continuation

2/26/08

  

2003009379-8

Continuation

2008006390-9

   All assets       DBNY    4/20/06    2006012428-4    All assets         
Continuation    Continuation             3/28/11    2011007441-6          US
Bank National    3/18/09    2009006898-7    All assets       Association
(assigned    Assignment    Assignment          to DBTCA)    3/29/11   
2011007542-0    Dole Fresh Fruit Company    NV Secretary of State    DBNY   
04/3/03 Continuation 2/26/08   

2003009380-1

Continuation

2008006389-6

   All assets       DBNY    4/20/06    2006012429-6    All assets         
Continuation    Continuation             3/28/11    2011007440-4          US
Bank National    3/18/09    2009006899-9    All assets       Association
(assigned    Assignment    Assignment          to DBTCA)    3/29/11   
2011007543-2    Dole Holdings, Inc.    NV Secretary of State    DBNY    04/3/03
Continuation 2/26/08   

2003009381-3

Continuation

2008006386-0

   All assets       DBNY    4/20/06    2006012430-9    All assets         
Continuation    Continuation             3/28/11    2011007443-0          US
Bank National    3/18/09    2009006900-4    All assets       Association
(assigned    Assignment    Assignment          to DBTCA)    3/29/11   
2011007545-6    Dole Logistics Services, Inc.    NV Secretary of State    DBNY
   04/3/03 Continuation 2/26/08   

2003009382-5

Continuation

2008006384-6

   All assets       DBNY    4/20/06    2006012432-3    All assets         
Continuation    Continuation             3/28/11    2011007442-8          US
Bank National    3/18/09    2009006901-6    All assets       Association
(assigned    Assignment    Assignment          to DBTCA)    3/29/11   
2011007546-8   



--------------------------------------------------------------------------------

ENTITY

  

JURISDICTION

  

SECURED PARTY

  

FILING DATE

  

FILING NUMBER

  

COLLATERAL

Dole Ocean Cargo Express, Inc.    NV Secretary of State    DBNY   

04/3/03

Continuation

12/20/07

  

2003009384-9

Continuation

2008006383-4

   All assets       DBNY    4/20/06    2006012434-7    All assets         
Assignment    Assignment             3/28/11    2011007445-4          US Bank
National    3/18/09    2009006902-8    All assets       Association (assigned   
Assignment    Assignment          to DBTCA)    3/29/11    2011007547-0    Dole
Ocean Liner Express, Inc.    NV Secretary of State    DBNY   

04/3/03

Continuation

2/26/08

  

2003009383-7

Continuation

2008006382-2

   All assets       DBNY    4/20/06    2006012435-9    All assets         
Continuation    Continuation             3/28/11    2011007444-2          US
Bank National    3/18/09    2009006903-0    All assets       Association
(assigned    Assignment    Assignment          to DBTCA)    3/29/11   
2011007548-2    Renaissance Capital Corporation.    NV Secretary of State   
DBNY   

04/3/03

Continuation

2/26/08

  

2003009385-1

Continuation

2008006381-0

   All assets       DBNY    4/20/06    2006012439-7    All assets         
Continuation    Continuation             3/28/11    2011007447-8          US
Bank National    3/18/09    2009006904-2    All assets       Association
(assigned    Assignment    Assignment          to DBTCA)    3/29/11   
2011007549-4    Sun Giant, Inc.    NV Secretary of State    DBNY   

04/3/03

Continuation

2/26/08

  

2003009386-3

Continuation

2008006388-4

   All assets       DBNY    4/20/06    2006012441-2    All assets         
Continuation    Continuation             3/28/11    2011007446-6          US
Bank National    3/18/09    2009006905-4    All assets       Association
(assigned    Assignment    Assignment          to DBTCA)    3/29/11   
2011007550-7   



--------------------------------------------------------------------------------

ENTITY

  

JURISDICTION

  

SECURED PARTY

  

FILING DATE

  

FILING NUMBER

  

COLLATERAL

Blue Anthurium, Inc.    HI Bureau of Conveyances    DBNY   

04/04/03

Continuation

12/20/07

  

2003-062776

Continuation

2007-219149

   All assets       DBNY    4/20/06    2006-073264    All assets         
Continuation    Continuation             3/24/11    2011-049575          US Bank
National    3/18/09    2009-041179    All assets       Association (assigned   
Assignment    Assignment          to DBTCA)    3/29/11    2011-051486   
Cerulean, Inc.    HI Bureau of Conveyances    DBNY   

04/04/03

Continuation

12/20/07

  

2003-062777

Continuation

2007-219150

   All assets       DBNY    4/20/06    2006-073265    All assets         
Continuation    Continuation             3/24/11    2011-049576          US Bank
National    3/18/09    2009-041180    All assets       Association (assigned   
Assignment    Assignment          to DBTCA)    3/29/11    2011-051487    Dole
Diversified, Inc.    HI Bureau of Conveyances    DBNY   

04/04/03

Continuation 12/20/07

  

2003-062765

Continuation

2007-219152

   All assets       DBNY    4/20/06    2006-073273    All assets         
Continuation    Continuation             3/24/11    2011-049577          US Bank
National    3/18/09    2009-041181    All assets       Association (assigned   
Assignment    Assignment          to DBTCA)    3/29/11    2011051488    Dole
Land Company, Inc.    HI Bureau of Conveyances    DBNY   

04/03/03

Continuation 12/20/07

  

2003-062766

Continuation

2007-219151

   All assets       DBNY    4/20/06    2006-073268    All assets         
Continuation    Continuation             3/24/11    2011-049578          US Bank
National    3/18/09    2009-041182    All assets       Association (assigned   
Assignment    Assignment          to DBTCA)    3/29/11    2011-051489    Dole
Packaged Foods Corporation    HI Bureau of Conveyances    DBNY   

04/03/03

Continuation

  

2003-062767

Continuation

   All assets          12/20/07    2007-219153   



--------------------------------------------------------------------------------

ENTITY

  

JURISDICTION

  

SECURED PARTY

  

FILING DATE

  

FILING NUMBER

  

COLLATERAL

      DBNY    4/20/06    2006-073269    All assets          Continuation   
Continuation             3/24/11    2011-049579          US Bank National   
3/18/09    2009-041183    All assets       Association (assigned    Assignment
   Assignment          to DBTCA)    3/29/11    2011-051497    La Petitie d’Agen,
Inc.    HI Bureau of Conveyances    DBNY   

04/03/03

Continuation 12/20/07

  

2003-062775

Continuation

2007-219155

   All assets       DBNY    4/19/06    2006-073272    All assets         
Continuation    Continuation             3/24/11    2011-049580          US Bank
National    3/18/09    2009-041184    All assets       Association (assigned   
Assignment    Assignment          to DBTCA)    3/29/11    2011-051490         
DBNY    3/23/09    2009-043090    Mortgage, Leases, Rents and Profits, Fixture
Filing, and ancillary rights       DBNY    3/23/09    2009-043091    Mortgage,
Security Agreement, Assignment of Leases, Rents and Profits, Financing Statement
and Fixture Filing       US Bank National Association    3/23/09    2009-043101
   Mortgage, Security Agreement, Assignment of Leases, Rents and Profits,
Financing Statement and Fixture Filing M K Development, Inc.    HI Bureau of
Conveyances    DBNY   

04/03/03

Continuation 2/26/08

  

2003-062768

Continuation

2008-028363

   All assets       DBNY    4/20/06    2006-073266    All assets         
Continuation    Continuation             3/24/11    2011-049581          US Bank
National    3/18/09    2009-041185    All assets       Association (assigned   
Assignment    Assignment          to DBTCA)    3/29/11    2011-051491    Malaga
Company, Inc.    HI Bureau of Conveyances    DBNY    04/03/03 Continuation
12/20/07   

2003-062769

Continuation

2007-219156

   All assets



--------------------------------------------------------------------------------

ENTITY

  

JURISDICTION

  

SECURED PARTY

  

FILING DATE

  

FILING NUMBER

  

COLLATERAL

      DBNY    4/20/06    2006-073267    All assets          Continuation   
Continuation             3/24/11    2011-049582          US Bank National   
3/18/09    2009-041186    All assets       Association (assigned    Assignment
   Assignment          to DBTCA)    3/29/11    2011-051492    Muscat, Inc.    HI
Bureau of Conveyances    DBNY    04/03/03 Continuation 2/26/08   

2003-062770

Continuation

2008-028364

   All assets       DBNY    4/20/06    2006-073270    All assets         
Continuation    Continuation             3/24/11    2011-049583          US Bank
National    3/18/09    2009-041187    All assets       Association (assigned   
Assignment    Assignment          to DBTCA)    3/29/11    2011-051493    Oahu
Transport Company, Limited    HI Bureau of Conveyances    DBNY    04/03/03
Continuation 2/26/08   

2003-062771

Continuation

2006-028365

   All assets       DBNY    4/20/06    2006-073274    All assets         
Continuation    Continuation             3/24/11    2011-049584          US Bank
National    3/18/09    2009-041188    All assets       Association (assigned   
Assignment    Assignment          to DBTCA)    3/29/11    2011-051494    Wahiawa
Water Company, Inc.    HI Bureau of Conveyances    DBNY    4/04/03 Continuation
2/26/08   

2003-062772

Continuation

2006-028367

   All assets       DBNY    4/20/06    2006-073271    All assets         
Continuation    Continuation             3/24/11    2011-049586          US Bank
National    3/18/09    2009-041189    All assets       Association (assigned   
Assignment    Assignment          to DBTCA)    3/29/11    2011-051495         
DBNY    3/23/09    2009-043088    Mortgage, Security Agreement, Assignment of
Leases, Rents and Profits, Financing Statement and Fixture Filing



--------------------------------------------------------------------------------

ENTITY

  

JURISDICTION

  

SECURED PARTY

  

FILING DATE

  

FILING NUMBER

  

COLLATERAL

      DBNY    3/23/09    2009-043089    Mortgage, Security Agreement, Assignment
of Leases, Rents and Profits, Financing Statement and Fixture Filing      

US Bank National

Association

   3/23/09    2009-043105    Mortgage, Security Agreement, Assignment of Leases,
Rents and Profits, Financing Statement and Fixture Filing Zante Currant, Inc.   
HI Bureau of Conveyances    DBNY    4/03/03 Continuation 2/26/08   

2003-062774

Continuation

2008-028368

   All assets       DBNY    4/20/06    2006-073263    All assets         
Continuation    Continuation             3/24/11    2011-049587         

US Bank National

Association (assigned to DBTCA)

   3/18/09 Assignment 3/29/11   

2009-041190

Assignment

2011-051496

   All assets Dole Fresh Fruit International Limited    DC Recorder of Deeds   

Bank of America,

N.A.

   11/15/01    2001110459    Precautionary filing in connection with a lease   
   DBNY    04/07/03    2003040117    All assets       DBNY    12/22/03   
2003183975    All right, title and interest in the Bahamian Flag vessel, Dole
Costa Rica       DBNY    12/22/03    2003183980    All right, title and interest
in the Bahamian Flag vessel, Dole Honduras       DBNY    12/22/03    2003183981
   All right, title and interest in the Bahamian Flag vessel, Dole California   
   DBNY    12/22/03    2003183982    All right, title and interest in the
Bahamian Flag vessel, Dole Honduras Ventura Trading Ltd.    DC Recorder of Deeds
   DBNY    01/03/05    2005000587    All right, title and interest in the
Bahamian Flag vessel, Dole Europa       DBNY    01/03/05    2005000591    All
right, title and interest in the Bahamian Flag vessel, Dole Costa Rica



--------------------------------------------------------------------------------

ENTITY

  

JURISDICTION

  

SECURED PARTY

  

FILING DATE

  

FILING NUMBER

  

COLLATERAL

      DBNY    01/03/05    2005000557    All right, title and interest in the
Bahamian Flag vessel, Dole California       DBNY    01/03/05    2005000561   
All right, title and interest in the Bahamian Flag vessel, Tropical Sky      
DBNY    01/03/05    2005000574    All right, title and interest in the Bahamian
Flag vessel, Tropical Star       DBNY    01/03/05    2005000575    All right,
title and interest in the Bahamian Flag vessel, Tropical Star       DBNY   
01/03/05    2005000578    All right, title and interest in the Bahamian Flag
vessel, Tropical Mist       DBNY    01/03/05    2005000579    All right, title
and interest in the Bahamian Flag vessel, Dole Asia       DBNY    01/03/05   
2005000585    All right, title and interest in the Bahamian Flag vessel, Dole
Africa       DBNY    01/03/05    2005000589    All right, title and interest in
the Bahamian Flag vessel, Dole America       DBNY    01/03/05    2005000593   
All right, title and interest in the Bahamian Flag vessel, Dole Honduras      
DBNY    01/03/05    2005000602    All right, title and interest in the Bahamian
Flag vessel, Dole Ecuador       DBNY    01/13/05    2005006216    All right,
title and interest in the Bahamian Flag vessel, Tropical Morn



--------------------------------------------------------------------------------

SCHEDULE X

CAPITALIZATION

None.



--------------------------------------------------------------------------------

SCHEDULE XII

CERTAIN FOREIGN SECURITY DOCUMENTS,

FOREIGN SUBSIDIARIES PARTY TO

FOREIGN SUBSIDIARY DOCUMENTS, ETC.

Parts A and B – Foreign Credit Party Pledge Agreements and Local Law Pledge
Agreements

 

  •  

Accounts Pledge Agreement [*]

 

  •  

Intellectual Property Rights Pledge Agreement [*]

 

  •  

Account Pledge Agreement [*]

 

  •  

Assignments of Receivables Agreement [*]

 

  •  

Bond Pledge Agreement [*]

 

  •  

Commercial Pledge [*]

 

  •  

Pledge Without Conveyance [*]

 

  •  

Industrial Pledge [*]

 

  •  

Pledge Agreement [*]

 

  •  

Pledge Agreement [*]

 

  •  

Pledge Agreement [*]

 

  •  

Ordinary Pledge [*]

 

  •  

Agricultural and Industrial Pledge [*]

 

  •  

Pledge [*]

 

  •  

Universal Pledge Agreement [*]

[*] = Information redacted pursuant to a confidential treatment request. Such
omitted information has been filed separately with the Securities and Exchange
Commission.



--------------------------------------------------------------------------------

  •  

Share Pledge Agreement [*]

 

  •  

Pledge Agreement [*]

 

  •  

Pledge Agreement [*]

 

  •  

Pledge Agreement [*]

 

  •  

Pledge Agreement [*]

 

  •  

Pledge Agreement [*]

 

  •  

Pledge Agreement [*]

 

  •  

Pledge Agreement [*]

Part C – Replacement Foreign Security Agreements and all other Foreign Security
Agreements

 

  •  

Security Agreement [*]

 

  •  

Bermuda Charge Agreement [*]

 

  •  

Amended and Restated Debenture [*]

 

  •  

Security Agreement [*]

 

  •  

Assignment Agreement [*]

[*] = Information redacted pursuant to a confidential treatment request. Such
omitted information has been filed separately with the Securities and Exchange
Commission.



--------------------------------------------------------------------------------

  •  

Security Transfer Agreement [*]

 

  •  

Security Purpose Agreement [*]

 

  •  

Foreign Security Agreements [*]

 

  •  

Foreign Security Agreements [*]

 

  •  

Foreign Security Agreements [*]

 

  •  

Foreign Security Agreements [*]

 

  •  

Foreign Security Agreements [*]

 

  •  

Foreign Security Agreements [*]

 

  •  

Foreign Security Agreements [*]

 

  •  

Foreign Security Agreements [*]

Part D – Non-Wholly Owned Subsidiaries

[*]

[*] = Information redacted pursuant to a confidential treatment request. Such
omitted information has been filed separately with the Securities and Exchange
Commission.



--------------------------------------------------------------------------------

Part G – Foreign Security Documents Acknowledgements and/or Amendments and
Foreign Subsidiaries party to Foreign Security Documents Acknowledgements and/or
Amendments

 

  •  

Amendments to Deeds of Covenant and Mortgages [*]

 

  •  

Letter of Confirmation [*]

 

  •  

Amendment Agreement [*]

 

  •  

Acknowledgment Letter [*]

[*] = Information redacted pursuant to a confidential treatment request. Such
omitted information has been filed separately with the Securities and Exchange
Commission.



--------------------------------------------------------------------------------

  •  

Supplement to Mortgage Agreements [*]

 

  •  

Amendments to security documents [*]

 

  •  

Supplemental Deeds of Charge [*]

 

  •  

Amendments to Swedish Pledge Agreements [*]

 

  •  

Amendments to Security Agreements [*]

 

  •  

Amendments to Mortgages [*]

[*] = Information redacted pursuant to a confidential treatment request. Such
omitted information has been filed separately with the Securities and Exchange
Commission.



--------------------------------------------------------------------------------

SCHEDULE XIII

NON-GUARANTOR SUBSIDIARIES;

EXCLUDED FOREIGN SUBSIDIARIES

[*]

[*] = Information redacted pursuant to a confidential treatment request. Such
omitted information has been filed separately with the Securities and Exchange
Commission.



--------------------------------------------------------------------------------

SCHEDULE XIV

TRANSACTIONS WITH AFFILIATES

DOLE FOOD COMPANY, INC.

2010 SUMMARY OF AFFILIATED TRANSACTIONS

SUMMARY A

Transactions between Dole Food Company, Inc. or its affiliates and David H.
Murdock and his affiliates including Castle & Cooke.

 

TAB

  

DESCRIPTION

   Total
2010 (1)   Less
Paid   Pay/(Rec)
1/1/11   Total
2009 (1)

1

  

Transportation Products and Services:

           

Flexi-Van

           

•      Rental of Chassis and Generator Sets

   [*]       [*]    
  [*]   [*]


2

  

Warehouse Services:

           

Madison Warehouse

   [*]
  [*]   [*]   [*]
  

Castle & Cooke Cold Storage (formerly Inland Cold Storage)

   [*]
  [*]
  [*]   [*]
     

 

 

 

 

 

 

 

      [*]
  [*]
  [*]   [*]

3

  

Country Club, Hotel and Restaurant:

           

The Regency Club

           

•      Business Meals Hosted by Executives

   [*]
  [*]
  [*]   [*]
  

•      Monthly Dues

   [*]
  [*]   [*]   [*]      

 

 

 

 

 

 

 

      [*]
  [*]
  [*]   [*]   

The Four Seasons Westlake Village Hotel

           

•      Dole Packaged Foods Sales & Marketing Meeting

   [*]   [*]   [*]   [*]
  

•      Chevron/Target World Challenge

   [*]   [*]   [*]   [*]   

•      Other Functions

   [*]   [*]
  [*]   [*]
     

 

 

 

 

 

 

 

      [*]
  [*]
  [*]   [*]

[*] = Information redacted pursuant to a confidential treatment request. Such
omitted information has been filed separately with the Securities and Exchange
Commission.



--------------------------------------------------------------------------------

     Sherwood Lake Club                    

•       Chevron/Target World Challenge

           [*]                   [*]                   [*]          
        [*]           

•       Business Meals

   [*]   [*]   [*]   [*]      

 

 

 

 

 

 

 

      [*]   [*]   [*]   [*]   

Forty-Six

           

•       Board and Management Restaurant Service

   [*]   [*]   [*]   [*]      

 

 

 

 

 

 

 

      [*]   [*]   [*]   [*]

4

  

Aircraft Usage and Operations:

           

Global Express

           

•       Aircraft Co-ownership Agreement

   [*]   [*]   [*]   [*]   

•       Hangar/Office Rent

   [*]   [*]   [*]   [*]      

 

 

 

 

 

 

 

      [*]   [*]   [*]   [*]

5

  

Office Lease:

           

Dole Vegetables’ office

           

•       2959 Monterey-Salinas Highway, CA

   [*]   [*]   [*]   [*]   

•       Lease Amendment Fee

   [*]   [*]   [*]   [*]   

Research Center - Sublease from North Carolina State University

           

•       600 Laureate Way, Kannapolis, NC

   [*]   [*]   [*]   [*]      

 

 

 

 

 

 

 

      [*]   [*]   [*]   [*]

6

  

Risk Management Transactions:

           

•       Shared Departmental Costs

   [*]   [*]   [*]   [*]   

•       Captive Coverage from Mendocino

   [*]   [*]   [*]   [*]      

 

 

 

 

 

 

 

      [*]   [*]   [*]   [*]

[*] = Information redacted pursuant to a confidential treatment request. Such
omitted information has been filed separately with the Securities and Exchange
Commission.



--------------------------------------------------------------------------------

DOLE FOOD COMPANY, INC.

2010 SUMMARY OF AFFILIATED TRANSACTIONS

SUMMARY A

Transactions between Dole Food Company, Inc. or its affiliates and DHM and his
affiliates including Castle & Cooke.

 

TAB

  

DESCRIPTION

   Total
2010
(1)   Less
Paid   Pay/
(Rec)
1/1/11   Total
2009
(1)    

7

  

Land Transactions:

             

Madera Properties (Village of Gateway)

             

•       Principal Amount of the Notes

           [*]                   [*]                   [*]          
        [*]             

•       Interest Received

   [*]   [*]   [*]   [*]     

Grovelands Working Capital Liquidations

   [*]   [*]   [*]   [*]     

Final Liquidating Distribution

   [*]   [*]
  [*]
  [*]
       

 

 

 

 

 

 

 

        [*]   [*]   [*]   [*]  

8

  

Miscellaneous Transactions:

             

•       Atwater Entitlement

   [*]   [*]   [*]   [*]     

•       Landscape Maintenance Services

   [*]   [*]   [*]   [*]  

[*]

  

•       Land Services Fee

   [*]   [*]   [*]   [*]     

•       Rent paid for Coffee Facility owned by Castle

   [*]   [*]   [*]   [*]     

•       Oahu Land Property Tax

   [*]   [*]   [*]   [*]     

•       Purchase of Dole Products

   [*]   [*]   [*]   [*]     

•       Transfer Related to Land Exchange

   [*]   [*]   [*]   [*]     

•       Trademark Licensing Agreement

   [*]   [*]   [*]   [*]     

•       Plantation Water and Sewer Costs

   [*]   [*]   [*]   [*]     

•       Tanada Reservoir

   [*]   [*]   [*]   [*]     

•       Other business related expenses

   [*]   [*]   [*]   [*]        

 

 

 

 

 

 

 

        [*]   [*]   [*]   [*]  

9

  

Executive Transactions

   [*]  

10

  

Shared Costs

   [*]   [*]   [*]   [*]        

 

 

 

 

 

 

 

    

Net Total (excluding Research Center sublease)

   [*]   [*]   [*]   [*]        

 

 

 

 

 

 

 

    

Total Due by Dole to Castle

   [*]   [*]   [*]   [*]     

Total Due to Dole by Castle

   [*]   [*]   [*]   [*]        

 

 

 

 

 

 

 

    

Net Total

   [*]   [*]   [*]   [*]        

 

 

 

 

 

 

 

 

[*] = Information redacted pursuant to a confidential treatment request. Such
omitted information has been filed separately with the Securities and Exchange
Commission.



--------------------------------------------------------------------------------

[*]

[*] = Information redacted pursuant to a confidential treatment request. Such
omitted information has been filed separately with the Securities and Exchange
Commission.



--------------------------------------------------------------------------------

SCHEDULE XVII

INITIAL QUALIFIED JURISDICTIONS

[*]

[*] = Information redacted pursuant to a confidential treatment request. Such
omitted information has been filed separately with the Securities and Exchange
Commission.



--------------------------------------------------------------------------------

SCHEDULE XVIII

POST-CLOSING MATTERS

Part A - Real Property Actions

 

Date

  

Action

Not later than 60 days after the Amendment No. 4 Effective Date, or such later
date as is acceptable to the Administrative Agent.   

The applicable U.S. Credit Party will, and if necessary will cause its
Subsidiaries which are U.S. Credit Parties or U.S. Subsidiary Guarantors to,
grant to the Collateral Agent a security interest and mortgage (the “New
Mortgage”) in the owned real property known as the [*] (the “New Mortgage
Property”) which is not Principal Property and which is not encumbered as of the
Amendment No. 4 Effective Date. In addition, the applicable U.S. Credit Party
will, and if necessary will cause its Subsidiaries which are U.S. Credit Parties
or Subsidiary Guarantors to, deliver to the Collateral Agent with respect to the
New Mortgage:

 

(i) a Mortgage Policy, issued by a title insurer reasonably satisfactory to the
Collateral Agent, in an insured amount satisfactory to the Collateral Agent and
insuring the Collateral Agent that the New Mortgage is a valid and enforceable
first priority mortgage lien on the New Mortgage Property, free and clear of all
defects and encumbrances except Permitted Encumbrances, with such Mortgage
Policy (1) to be in form and substance reasonably satisfactory to the Collateral
Agent, (2) to include, to the extent available in the applicable jurisdiction,
supplemental endorsements (including, without limitation, endorsements relating
to future advances under this Agreement and the Loans, usury, first loss, last
dollar, tax parcel, subdivision, zoning, contiguity, variable rate, doing
business, public road access, survey, environmental lien, mortgage tax and
so-called comprehensive coverage over covenants and restrictions and for any
other matters that the Collateral Agent in its discretion may reasonably
request), (3) to not include the “standard” title exceptions, a survey exception
or an exception for mechanics’ liens, and (4) to provide for affirmative
insurance and such reinsurance as the Collateral Agent in its discretion may
reasonably request;

 

(ii) to induce the Title Company to issue the Mortgage Policy referred to in
subsection (i) above, such affidavits, certificates, information and instruments
of indemnification (including, without limitation, a so-called “gap”
indemnification) as shall be required by the Title Company, together with
payment by the mortgagor or trustor of all Mortgage Policy premiums, search and
examination charges, mortgage recording taxes, fees, charges, costs and expenses
required for the recording of the New Mortgage and issuance of such Mortgage
Policy;

[*] = Information redacted pursuant to a confidential treatment request. Such
omitted information has been filed separately with the Securities and Exchange
Commission.



--------------------------------------------------------------------------------

  

(iii) with respect to any improved parcel(s) of land constituting a portion of
the New Mortgage Property, a completed “Life-of-Loan” Federal Emergency
Management Agency Standard Flood Hazard Determination, together with (x) a
notice about special flood hazard area status and flood disaster assistance duly
executed by the applicable Credit Parties and (y) evidence of flood insurance in
amounts and otherwise sufficient to comply with applicable law;

 

(iv) if requested by the Collateral Agent in its reasonable discretion, an
opinion from local counsel in the jurisdiction where the land to be encumbered
by the New Mortgage is located, covering such matters as the Collateral Agent
may reasonably request, including, but not limited to the enforceability of the
New Mortgage.

No later than 45 days after the Amendment No. 4 Effective Date (or such later
date as the Administrative Agent shall agree in its sole discretion)   

Each Credit Party shall (and shall cause its Subsidiaries which are Credit
Parties or Subsidiary Guarantors to) cause to be executed, as applicable, and
delivered to the Collateral Agent:

 

(i) with respect to each Mortgage in favor of the Collateral Agent with respect
to any Mortgaged Property (other than the New Mortgage Property referenced
above), a Mortgage Amendment duly executed and acknowledged by the applicable
Credit Party in form and substance reasonably satisfactory to the Collateral
Agent;

 

(ii) with respect to each Mortgage Amendment (other than with respect to the
Mortgage Amendment for the Mortgaged Properties in [*] and the New Mortgage
Property referenced above), an endorsement or other modification to the existing
Mortgage Policy amending the effective date of such policy to be the date of
recording of such Mortgage Amendment and providing assurance reasonably
satisfactory to the Collateral Agent that the lien on such Mortgaged Property in
favor of the Collateral Agent shall continue to have the enforceability and
priority in effect immediately prior to the effectiveness of Amendment 1 (the
“Title Insurance Endorsements”);

 

(iii) with respect to each Mortgage Amendment, opinions of counsel to the Credit
Parties covering customary matters and in form and substance reasonably
satisfactory to the Collateral Agent;

 

(iv) with respect to each improved parcel of Mortgaged Property, a completed
“Life-of-Loan” Federal Emergency Management Agency Standard Flood Hazard
Determination, together with (x) a notice about special flood hazard area status
and flood disaster assistance duly executed by the applicable Credit Parties and
(y) evidence of flood insurance in amounts and otherwise sufficient to comply
with applicable law; and

 

(v) a copy of, or a certificate as to coverage under, the insurance policies
required by Section 8.03 in form and substance satisfactory to the Collateral
Agent.

[*] = Information redacted pursuant to a confidential treatment request. Such
omitted information has been filed separately with the Securities and Exchange
Commission.



--------------------------------------------------------------------------------

Part B - Actions by Various Foreign Subsidiaries

 

JURISDICTION

  

DATE

  

ACTION

[*]

   Not later than 7 days after the Amendment No. 4 Effective Date, or such later
date as is acceptable to the Administrative Agent.    (i) a Foreign Subsidiaries
Guaranty Acknowledgement, executed and delivered by [*] and (ii) an Intercompany
Subordination Agreement Acknowledgement, executed and delivered by [*].

[*]

   Not later than 45 days after the Amendment No. 4 Effective Date, or such
later date as is acceptable to the Administrative Agent.   

For each of the [*] vessels1 listed below, an Amendment No. 4 to the Deed of
Covenants, in form and substance reasonably satisfactory to the Administrative
Agent, with respect to such vessel shall be executed:

 

[*]

[*]

   Not later than 45 days after the Amendment No. 4 Effective Date, or such
later date as is acceptable to the Administrative Agent.    [*] shall have
executed an Acknowledgment and Confirmation of the Security Agreement, in form
and substance reasonably satisfactory to the Administrative Agent.

 

1 

If any of the vessels listed herein are no longer owned by Dole Food Company,
Inc. or its Subsidiaries (“Dole”) before the date that is 45 days after the
Amendment No. 4 Effective Date, Dole will provide the to the Administrative
Agent such documentation the Administrative Agent reasonably requires in
connection with the sale of such vessel and will not be required to execute the
amendment described herein.

[*] = Information redacted pursuant to a confidential treatment request. Such
omitted information has been filed separately with the Securities and Exchange
Commission.



--------------------------------------------------------------------------------

JURISDICTION

  

DATE

  

ACTION

[*]

   Not later than 45 days after the Amendment No. 4 Effective Date, or such
later date as is acceptable o the Administrative Agent.    [*] Guarantor shall
have duly authorized, executed and delivered to the Administrative Agent an
amendment to the [*] in in form and substance reasonably satisfactory to the
Administrative Agent.

[*]

   Not later than 45 days after the Amendment No. 4 Effective Date, or such
later date as is acceptable to the Administrative Agent.    The security
documents granted by the [*] shall have been amended in form and substance
reasonably satisfactory to the Administrative Agent.

[*]

   Not later than 45 days after the Amendment No. 4 Effective Date, or such
later date as is acceptable o the Administrative Agent.    The security
documents granted by the [*] shall have been amended in form and substance
reasonably satisfactory to the Administrative Agent.

[*]

   Not later than 45 days after the Amendment No. 4 Effective Date, or such
later date as is acceptable o the Administrative Agent.    The [*] shall have
executed the accessory security documents (i.e. account pledge agreements) and
the non-accessory security documents (i.e. security transfer agreements) in form
and substance reasonably satisfactory to the Administrative Agent.

[*]

   Not later than 45 days after the Amendment No. 4 Effective Date, or such
later date as is acceptable o the Administrative Agent.   

For each of the Guarantors listed below, a Second Supplemental Deed, in form and
substance reasonably satisfactory to the Administrative Agent, shall have been
executed:

 

[*]

[*] = Information redacted pursuant to a confidential treatment request. Such
omitted information has been filed separately with the Securities and Exchange
Commission.



--------------------------------------------------------------------------------

JURISDICTION

  

DATE

  

ACTION

[*]

   Not later than 45 days after the Amendment No. 4 Effective Date, or such
later date as is acceptable to the Administrative Agent.   

For each existing [*] security document listed below a new confirmation and
extension agreement, in form and substance reasonably satisfactory to the
Administrative Agent, shall have been executed (each a “Confirmation and
Extension Agreement”):

 

1. Assignment of Receivables Agreement [*]

 

2. Assignment of Receivables Agreement [*]

 

3. Account Pledge Agreement [*]

 

4. Account Pledge Agreement [*]

   Not later that 20 days from the execution of each of the Confirmation and
Extension Agreements for the Account Pledge Agreements    Each Pledgor shall
notify each Depository Bank of the extension and confirmation by serving
complete service process on each of the Depositary Banks, by way of a Court
Bailiff [*] with a statement duly signed by its legal representative or a
delegated proxy of the Pledgor therein and bearing a date certain [*] in the
form indicated in Schedule C of each of the Confirmation and Extension
Agreements and deliver to the Security Agent the original of the service report
within the Confirmation and Extension Agreement.    Every 2 (two) months
starting from the date of execution of each of the Confirmation and Extension
Agreements for the Account Pledge Agreements    Each Pledgor therein shall serve
on the relevant Depository Bank by means of [*] a notice confirming the creation
of the Original Bank Account Pledge as confirmed and extended under each
Confirmation and Extension Agreement on the current balance of the Bank Accounts
in accordance with the form contained in Schedule D thereto. The Pledgor shall
provide the Security Agent with satisfactory evidence of the services as soon as
practicable.



--------------------------------------------------------------------------------

JURISDICTION

  

DATE

  

ACTION

[*]

   Not later than 45 days after the Amendment No. 4 Effective Date, or such
later date as is acceptable o the Administrative Agent.   

The documents listed below in connection with [*] shall have been re-executed,
granted or produced, as appropriate, in form and substance reasonably
satisfactory to the Administrative Agent:

 

(i) security agreement

 

(ii) mortgage agreement

 

(iii) commercial enterprise pledge agreements

 

(iv) account pledge agreement

 

(vi) representation and indemnification letter

 

(vii) lien searches

[*]

   Not later than 45 days after the Amendment No. 4 Effective Date, or such
later date as is acceptable o the Administrative Agent.    The security
documents granted by the [*] Guarantors shall have been amended in form and
substance reasonably satisfactory to the Administrative Agent. Not more than 90
days after the Amendment No. 4 Effective Date, or such later date as is
acceptable to the Administrative Agent.    The Borrowers shall provide to the
Administrative Agent supplement any information to be added to Schedule XII
(Certain Foreign Security Documents, Foreign Subsidiaries Party to Foreign
Security Document, etc.) to complete such Schedule XII, without deleting any of
the matters disclosed therein on the Amendment No. 4 Effective Date.

[*] = Information redacted pursuant to a confidential treatment request. Such
omitted information has been filed separately with the Securities and Exchange
Commission.



--------------------------------------------------------------------------------

EXHIBIT A-1

FORM OF NOTICE OF BORROWING

Deutsche Bank AG New York Branch,

as Administrative Agent (the “Administrative Agent”) for the Lenders

party to the Credit Agreement

referred to below

60 Wall Street

New York, New York 10005

Attention: Scottye Lindsey

Ladies and Gentlemen:

The undersigned, [Dole Food Company, Inc.]1 [Solvest, Ltd.]2 (the “Borrower”),
refers to the Credit Agreement, dated as of March 28, 2003, amended and restated
as of April 18, 2005, further amended and restated as of April 12, 2006, further
amended as of March 18, 2009, further amended as of October 26, 2009 and further
amended as of March 2, 2010 (as so amended and restated and as the same may be
further amended, restated, modified and/or supplemented from time to time, the
“Credit Agreement”, the terms defined therein being used herein as therein
defined), among the Borrower, [Dole Food Company, Inc.] [Solvest, Ltd.], the
Lenders from time to time party thereto, the other parties thereto, and you, as
Administrative Agent and Deposit Bank, and hereby gives you notice, irrevocably,
pursuant to Section 1.03 of the Credit Agreement, that the undersigned hereby
requests a Borrowing under the Credit Agreement, and in that connection sets
forth below the information relating to such Borrowing (the “Proposed
Borrowing”) as required by Section 1.03 of the Credit Agreement:

(i) The aggregate principal amount of the Proposed Borrowing is [$            ].

(ii) The Business Day of the Proposed Borrowing is [                 ,
        ].

(iii) The Proposed Borrowing shall consist of [Tranche B-1 Term Loans] [Tranche
C-1 Term Loans] [U.S. Borrower Incremental Term Loans] [Bermuda Borrower
Incremental Term Loans].

(iv) The Loans to be made pursuant to the Proposed Borrowing shall be initially
maintained as [Base Rate Loans] [Eurodollar Loans].

 

1 

To be included for a Proposed Borrowing of Tranche B-1 Term Loans and U.S.
Borrower Incremental Term Loans.

2 

To be included for a Proposed Borrowing of Tranche C-1 Term Loans and Bermuda
Borrower Incremental Term Loans.



--------------------------------------------------------------------------------

Exhibit A-1

Page 2

 

[(v) The initial Interest Period for the Proposed Borrowing is [one week] [one
month] [two months] [three months] [six months] [, subject to availability to
all Lenders which are required to make Loans of the respective Tranche, [[nine]
[twelve] months], and if such Interest Period is unavailable [specify alternate
desired]].]3

(vi) The location and number of the Borrower’s account to which funds are to be
disbursed is:

Bank Name: [             ]

ABA#: [                     ]

A/C Name: [              ]

A/C#: [                       ]

The undersigned hereby certify(ies) that the following statements are true on
the date hereof, and will be true on the date of the Proposed Borrowing:

(A) the representations and warranties contained in the Credit Agreement or the
other Credit Documents are and will be true and correct in all material
respects, before and after giving effect to the Proposed Borrowing and to the
application of the proceeds thereof, as though made on such date, unless stated
to relate to a specific earlier date, in which case such representations and
warranties shall be true and correct in all material respects as of such earlier
date; and

(B) no Default or Event of Default has occurred and is continuing, or would
result from such Proposed Borrowing or from the application of the proceeds
thereof, in each case immediately after giving effect thereto.

 

Very truly yours, [DOLE FOOD COMPANY, INC.] [SOLVEST, LTD.] By:  

 

  Name:   Title:

 

3 

To be included for a Proposed Borrowing of Eurodollar Loans. Unless the
Syndication Date has theretofore occurred, the duration of any Interest Period
is subject to the limitations provided in Section 1.09. Interest Periods of nine
and twelve months may only be selected in the case of a Borrowing of Eurodollar
Loans and if such Interest Period is agreed to all Lenders under the respective
Tranche.



--------------------------------------------------------------------------------

EXHIBIT A-2

FORM OF NOTICE OF CONVERSION/CONTINUATION

[Date]

Deutsche Bank AG New York Branch,

as Administrative Agent (the “Administrative Agent”) for the Lenders

party to the Credit Agreement

referred to below

60 Wall Street

New York, New York 10005

Attention: Scottye Lindsey

Ladies and Gentlemen:

The undersigned, [Dole Food Company, Inc.] [Solvest, Ltd.] (the “Borrower”),
refers to the Credit Agreement, dated as of March 28, 2003, amended and restated
as of April 18, 2005, further amended and restated as of April 12, 2006, further
amended as of March 18, 2009, further amended as of October 26, 2009 and further
amended as of March 2, 2010 (as so amended and restated and as the same may be
further amended, restated, modified and/or supplemented from time to time, the
“Credit Agreement”, the terms defined therein being used herein as therein
defined), among the Borrower, [Dole Food Company, Inc.] [Solvest, Ltd.], the
Lenders from time to time party thereto, the other parties thereto, and you, as
Administrative Agent and Deposit Bank, and hereby give you notice, irrevocably,
pursuant to Section [1.06] [1.09] of the Credit Agreement, that the undersigned
hereby requests to [convert] [continue] the Borrowing of [Tranche B-1 Term
Loans] [Tranche C-1 Term Loans] [U.S. Borrower Incremental Term Loans] [Bermuda
Borrower Incremental Term Loans] referred to below, and in that connection sets
forth below the information relating to such [conversion] [continuation] (the
“Proposed [Conversion] [Continuation]”) as required by Section [1.06] [1.09] of
the Credit Agreement:

(i) The Proposed [Conversion] [Continuation] relates to the Borrowing of
[Tranche B-1 Term Loans] [Tranche C-1 Term Loans] denominated in Dollars
originally made on             ,          (the “Outstanding Borrowing”) in the
principal amount of $             and currently maintained as a Borrowing of
[Base Rate Loans] [Eurodollar Loans with an Interest Period ending on
            ,         ].

 

(ii) The Business Day of the Proposed [Conversion] [Continuation] is
                    .1

 

1 

Shall be a Business Day at least three Business Days after the date hereof,
provided that such notice shall be deemed to have been given on a certain day
only if given before 12:00 Noon (New York time) on such day.



--------------------------------------------------------------------------------

Exhibit A-2

Page 2

 

(iii) The Outstanding Borrowing shall be ([continued as a Borrowing of
Eurodollar Loans with an Interest Period of                     ] [converted
into a Borrowing of [Base Rate Loans] [Eurodollar Loans with an Interest Period
of                     ]].2

[The undersigned hereby certifies that no Default or Event of Default has
occurred and is continuing on the date hereof or will have occurred and be
continuing on the date of the Proposed [Conversion] [Continuation].]3

 

Very truly yours, [DOLE FOOD COMPANY, INC.] [SOLVEST, LTD.] By:  

 

  Name:   Title:

 

2 

In the event that either (x) only a portion of the Outstanding Borrowing is to
be so converted or continued or (y) the Outstanding Borrowing is to be divided
into separate Borrowings with different Interest Periods, the Borrower should
make appropriate modifications to this clause to reflect same.

3 

In the case of a Proposed Conversion or Continuation, insert this sentence only
in the event that the conversion is from a Base Rate Loan to a Eurodollar Loan
or in the case of a continuation of a Eurodollar Loan.



--------------------------------------------------------------------------------

EXHIBIT B-1

FORM OF TRANCHE B-1 TERM NOTE

$                                            

New York, New York

                         ,         

FOR VALUE RECEIVED, DOLE FOOD COMPANY, INC., a Delaware corporation (the “U.S.
Borrower”), hereby promises to pay to the order of                             
or its registered assigns (the “Lender”), in lawful money of the United States
of America in immediately available funds, at the Payment Office (as defined in
the Agreement referred to below) on the Tranche B-1/C-1 Term Loan Maturity Date
(as defined in the Agreement) the principal sum of                             
DOLLARS ($                             ) or, if less, the unpaid principal
amount of the Tranche B-1 Term Loans (as defined in the Agreement) made by the
Lender pursuant to the Agreement.

The U.S. Borrower also promises to pay interest on the unpaid principal amount
of each Tranche B-1 Term Loan made by the Lender in like money at said office
from the date hereof until paid at the rates and at the times provided in
Section 1.08 of the Agreement. All payments pursuant to this Note shall be made
in accordance with the requirements of Sections 4.03 and 4.04 of the Agreement.

This Note is one of the Tranche B-1 Term Notes referred to in the Credit
Agreement, dated as of March 28, 2003, amended and restated as of April 18,
2005, further amended and restated as of April 12, 2006, further amended as of
March 18, 2009, further amended as of October 26, 2009 and further amended as of
March 2, 2010 (as so amended and restated and as the same may be further
amended, restated, modified and/or supplemented from time to time, the
“Agreement”), among the U.S. Borrower, Solvest, Ltd., the lenders from time to
time party thereto (including the Lender), the other parties thereto and
Deutsche Bank AG New York Branch, as Administrative Agent and Deposit Bank, and
is entitled to the benefits thereof and of the other Credit Documents (as
defined in the Agreement). This Note is secured by the U.S. Security Documents
(as defined in the Agreement) and is entitled to the benefits of the Guaranties
(other than the Foreign Subsidiaries Guaranty, the Bermuda Borrower’s Guaranty
and the U.S. Borrower’s Guaranty under the Borrower Guaranty) (as each such term
is defined in the Agreement). This Note is subject to voluntary prepayment and
mandatory repayment prior to the Tranche B-1/C-1 Term Loan Maturity Date, in
whole or in part, as provided in the Agreement.

In case an Event of Default (as defined in the Agreement) shall occur and be
continuing, the principal of and accrued interest on this Note may be declared
to be due and payable in the manner and with the effect provided in the
Agreement.

The U.S. Borrower hereby waives presentment, demand, protest or notice of any
kind in connection with this Note.



--------------------------------------------------------------------------------

Exhibit B-1

Page 2

 

THIS NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE LAW OF
THE STATE OF NEW YORK.

 

DOLE FOOD COMPANY, INC. By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

EXHIBIT B-2

FORM OF TRANCHE C-1 TERM NOTE

 

$                                            New York, New York  
                         ,         

FOR VALUE RECEIVED, SOLVEST, LTD., a company organized under the laws of Bermuda
(the “Bermuda Borrower”), hereby promises to pay to the order of
                             or its registered assigns (the “Lender”), in lawful
money of the United States of America in immediately available funds, at the
Payment Office (as defined in the Agreement referred to below) on the Tranche
B-1/C-1 Term Loan Maturity Date (as defined in the Agreement) the principal sum
of                              DOLLARS ($                             ) or, if
less, the unpaid principal amount of the Tranche C-1 Term Loans (as defined in
the Agreement) made by the Lender pursuant to the Agreement.

The Bermuda Borrower also promises to pay interest on the unpaid principal
amount of each Tranche C-1 Term Loan made by the Lender in like money at said
office from the date hereof until paid at the rates and at the times provided in
Section 1.08 of the Agreement. All payments pursuant to this Note shall be made
in accordance with the requirements of Sections 4.03 and 4.04 of the Agreement.

This Note is one of the Tranche C-1 Term Notes referred to in the Credit
Agreement, dated as of March 28, 2003, amended and restated as of April 18,
2005, further amended and restated as of April 12, 2006, further amended as of
March 18, 2009, further amended as of October 26, 2009 and further amended as of
March 2, 2010 (as so amended and restated and as the same may be further
amended, restated, modified and/or supplemented from time to time, the
“Agreement”), among Dole Food Company, Inc., the Bermuda Borrower, the lenders
from time to time party thereto (including the Lender), the other parties
thereto and Deutsche Bank AG New York Branch, as Administrative Agent and
Deposit Bank, and is entitled to the benefits thereof and of the other Credit
Documents (as defined in the Agreement). This Note is secured by the Security
Documents (as such term is defined in the Agreement) and is entitled to the
benefits of the Guaranties (other than the Bermuda Borrower’s Guaranty under the
Borrower Guaranty) (as each such term is defined in the Agreement). This Note is
subject to voluntary prepayment and mandatory repayment prior to the Tranche
B-1/C-1 Term Loan Maturity Date, in whole or in part, and as provided in the
Agreement.

In case an Event of Default (as defined in the Agreement) shall occur and be
continuing, the principal of and accrued interest on this Note may be declared
to be due and payable in the manner and with the effect provided in the
Agreement.

The Bermuda Borrower hereby waives presentment, demand, protest or notice of any
kind in connection with this Note.



--------------------------------------------------------------------------------

Exhibit B-2

Page 2

 

THIS NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE LAW OF
THE STATE OF NEW YORK.

 

SOLVEST, LTD. By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

EXHIBIT B-3

FORM OF INCREMENTAL TERM NOTE

 

$                                            New York, New York  
                         ,         

FOR VALUE RECEIVED, [DOLE FOOD COMPANY, INC.] [SOLVEST LTD.]1, a [Delaware
corporation] [company organized under the laws of Bermuda] (the [U.S.] [Bermuda]
Borrower”), hereby promises to pay to the order of                             
or its registered assigns (the “Lender”), in lawful money of the United States
of America in immediately available funds, at the Payment Office (as defined in
the Agreement referred to below) on the Incremental Term Loan Maturity Date (as
defined in the Agreement) the principal sum of
                                                              DOLLARS
($                             ) or, if less, the unpaid principal amount of all
                             [Insert the applicable description of the
respective Tranche of Incremental Term Loans] (as defined in the Agreement) made
by the Lender pursuant to the Agreement.

The [U.S.] [Bermuda] Borrower promises also to pay interest on the unpaid
principal amount of each made by the Lender in like money at said office from
the date hereof until paid at the rates and at the times provided in
Section 1.08 of the Agreement. All payments pursuant to this Note shall be made
in accordance with the requirements of Sections 4.03 and 4.04 of the Agreement.

This Note is one of the Incremental Term Notes referred to in the Credit
Agreement, dated as of March 28, 2003, amended and restated as of April 18,
2005, further amended and restated as of April 12, 2006, further amended as of
March 18, 2009, further amended as of October 26, 2009 and further amended as of
March 2, 2010 (as so amended and restated and as the same may be further
amended, restated, modified and/or supplemented from time to time, the
“Agreement”), among [the U.S, Borrower, Solvest, Ltd.] [the Bermuda Borrower,
Dole Food Company, Inc.], the lenders from time to time party thereto (including
the Lender), the other parties thereto and Deutsche Bank AG New York Branch, as
Administrative Agent and Deposit Bank, and is entitled to the benefits thereof
and of the other Credit Documents (as defined in the Agreement). [This Note is
secured by the U.S. Security Documents (as such term is defined in the
Agreement) and is entitled to the benefits of the Guaranties (other than the
Foreign Subsidiaries Guaranty, the Bermuda Borrower’s Guaranty and the U.S.
Borrower’s Guaranty under the Borrower Guaranty) (as each such term is defined
in the Agreement).]2 [This Note is secured by the Security Documents (as such
term is defined in the Agreement) and is entitled to the benefits of the
Guaranties (other than the Bermuda Borrower’s Guaranty under the Borrower
Guaranty) (as each such term is defined in the Agreement).]3 This Note is
subject to voluntary prepayment and mandatory repayment prior to the Incremental
Term Loan Maturity Date, in whole or in part, and as provided in the Agreement.

 

1 

Insert name of Incremental Term Loan Borrower.

2 

Insert if the U.S. Borrower is the Incremental Term Loan Borrower.

3 

Insert if the Bermuda Borrower is the Incremental Term Loan Borrower.



--------------------------------------------------------------------------------

Exhibit B-3

Page 2

 

In case an Event of Default (as defined in the Agreement) shall occur and be
continuing, the principal of and accrued interest on this Note may be declared
to be due and payable in the manner and with the effect provided in the
Agreement.

The [U.S.] [Bermuda] Borrower hereby waives presentment, demand, protest or
notice of any kind in connection with this Note.



--------------------------------------------------------------------------------

Exhibit B-3

Page 3

 

THIS NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE LAW OF
THE STATE OF NEW YORK.

 

[DOLE FOOD COMPANY, INC.] [SOLVEST, LTD.] By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

EXHIBIT C-1

[Reserved]



--------------------------------------------------------------------------------

EXHIBIT C-2

[Reserved]



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF SECTION 4.04(b)(ii) CERTIFICATE

Reference is hereby made to the Credit Agreement, dated as of March 28, 2003,
amended and restated as of April 18, 2005, further amended and restated as of
April 12, 2006, further amended as of March 18, 2009, further amended as of
October 26, 2009 and further amended as of March 2, 2010, among Dole Food
Company, Inc., Solvest, Ltd., the lenders from time to time party thereto, Banc
of America Securities LLC, as Syndication Agent, The Bank of Nova Scotia and
Rabobank International, as Co-Documentation Agents, Deutsche Bank Securities
Inc., Banc of America Securities LLC and Wells Fargo Securities, LLC, as Joint
Lead Arrangers and Joint Book Runners, and Deutsche Bank AG New York Branch, as
Administrative Agent and Deposit Bank (as so amended and restated and as the
same may be further amended, restated, modified and/or supplemented from time to
time, the “Credit Agreement”). Pursuant to the provisions of Section 4.04(b)(ii)
of the Credit Agreement, the undersigned hereby certifies that it is not a
“bank” as such term is used in Section 881(c)(3)(A) of the Internal Revenue Code
of 1986, as amended.

 

[NAME OF LENDER] By:  

 

  Name:   Title:

Date:                     ,         



--------------------------------------------------------------------------------

EXHIBIT E-1

[Reserved]



--------------------------------------------------------------------------------

EXHIBIT E-2

FORM OF FOREIGN SUBSIDIARIES GUARANTY ACKNOWLEDGEMENT

[                             ]

To the Administrative Agent and each of

the Lenders party to the Credit Agreement

referred to below

 

Re: Amended Credit Agreement

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement, dated as of March 28, 2003,
amended and restated as of April 18, 2005, further amended and restated as of
April 12, 2006, further amended as of March 18, 2009, further amended as of
October 26, 2009 and further amended as of March 2, 2010 (the “Amendment Date”)
(as amended, modified, restated and/or supplemented from time to time, the
“Credit Agreement”), among Dole Food Company, Inc., a Delaware corporation (the
“U.S. Borrower”), Solvest, Ltd., a company organized under the laws of Bermuda
(the “Bermuda Borrower” and, together with the U.S. Borrower, the “Borrowers”),
the lenders from time to time party thereto (the “Lenders”), Deutsche Bank AG,
New York Branch (in its individual capacity, “DBAG”), as Deposit Bank (in such
capacity, together with any successor deposit bank, the “Deposit Bank”) DBAG, as
Administrative Agent (in such capacity, together with any successor agent, the
“Administrative Agent”) and the other parties thereto. Unless otherwise
indicated herein, capitalized terms used but not defined herein shall have the
respective meanings set forth in the Credit Agreement. This Foreign Subsidiaries
Guaranty and Foreign Security Documents Acknowledgment and Consent shall
hereinafter be referred to as the “Acknowledgment and Consent.”

I. Foreign Subsidiaries Guaranty and Foreign Security Documents Acknowledgement.

1. Each of the undersigned Foreign Subsidiary Guarantors hereby acknowledges
(x) the Credit Agreement and each other Credit Documents and the transactions
contemplated thereby and (y) copies (or originals) of the Credit Documents and
all opinions, instruments, certificates and all other documents delivered in
connection therewith, as in effect on the Amendment Date, have been furnished or
otherwise been provided (or made available) to a senior financial officer of
such Foreign Subsidiary Guarantor.

2. Each of the undersigned Foreign Subsidiary Guarantors hereby acknowledges and
agrees, and represents and warrants, that on and after the occurrence of, and
after giving effect to, the Amendment Date and any increase in the amounts owing
to the Lenders, Issuing Lender, Bank Guaranty Issuer and/or any Agent under the
Credit Agreement on or after the Amendment Date, (i) it constitutes a Foreign
Subsidiary of the U.S. Borrower which is a party to the Foreign Subsidiaries
Guaranty, dated as of March 28, 2003, and further acknowledged and amended as of
April 12, 2006 made by the Foreign Subsidiaries of the U.S. Borrower party
thereto in favor of the Administrative Agent, as the same may be



--------------------------------------------------------------------------------

Exhibit E-2

Page 2

 

amended, restated, modified and/or supplemented from time to time in accordance
with the terms thereof, and shall include any counterpart thereof and any other
similar guaranty executed and delivered by any Foreign Subsidiary of the U.S.
Borrower pursuant to Section 8.11 of the Credit Agreement, (ii) the Foreign
Subsidiaries Guaranty shall remain in full force and effect with respect to such
Foreign Subsidiary Guarantor, and (iii) the Foreign Security Documents listed
under Schedule XII to the Credit Agreement to which such Foreign Subsidiary
Guarantor is a party shall remain in full force and effect with respect to such
Foreign Subsidiary Guarantor.

3. Each Foreign Subsidiary Guarantor organized under the laws of Turkey
(i) acknowledges that all the Liens it has granted in favor of the Collateral
Agent (including, without limitation, the mortgage, the commercial enterprise
pledge and the Liens established under the Security Agreement (together the
“Turkish Liens”)) continue in full force and effect and secure its obligations
under the Foreign Subsidiaries Guaranty, (ii) undertakes that new Liens will be
granted in favor of the Collateral Agent (including first degree priority
mortgage, first degree priority commercial enterprise pledge, and Liens as
established under the Security Agreement)) (the “New Liens”) replacing the
Turkish Liens on or about the execution date of the Credit Agreement by way of
including, without limitation, execution and registration of a mortgage and a
commercial enterprise pledge agreement, and execution of a security agreement,
all substantially in the form satisfactory to the Administrative Agent, and
(iii) acknowledges that the New Liens together with any other Liens will be in
full force and effect as of the date of release of the respective Turkish Liens
and secure each of the Foreign Subsidiary Guarantor’s obligations under the
Foreign Subsidiaries Guaranty.

4. Each Foreign Subsidiary Guarantor organized under the laws of Costa Rica
acknowledges that all the Liens it has granted in favor of the Collateral Agent
(including without limitation, the Pledge Agreements and the other Foreign
Security Agreements governed by the laws of Costa Rica) continue in full force
and effect and secure its obligations under the Foreign Subsidiaries Guaranty.

5. Each of the undersigned Foreign Subsidiary Guarantors hereby makes each of
the representations and warranties contained in Section 13 of the Foreign
Subsidiaries Guaranty on the Amendment Date, both before and after giving effect
to this Acknowledgement and Consent.

II. Consent to the amendment of the Credit Agreement.

Each of the Foreign Subsidiaries Guarantors consents to the amendment of the
Credit Agreement as of the Amendment Date and agrees that all references to the
Credit Agreement in any Credit Document to which it is party shall refer to the
Credit Agreement as amended on the Amendment Date. Each of the Foreign
Subsidiaries Guarantors further agrees to take all necessary actions reasonably
requested by the Administrative Agent in connection with the Foreign
Subsidiaries Guaranty and each of the Foreign Security Documents in order to
preserve and protect the validity of the Liens granted to the Collateral Agent
pursuant to the Foreign Subsidiaries Guaranty and each of the Foreign Security
Documents.

III. Limitations of the Guaranty granted by the German Guarantors

a) The restrictions in this Clause III shall apply to any guarantee and
indemnity (hereinafter the “Guarantee”) granted by a Guarantor incorporated
under the laws of Germany as a limited liability company (“GmbH”) (a “German
Guarantor”) to secure liabilities of its direct or indirect shareholder(s)
(upstream) or an entity affiliated with such shareholder (verbundenes
Unternehmen) within the meaning of section 15 of the German Stock Corporation
Act (Aktiengesetz) (cross-stream) (excluding, for clarification purposes any
direct or indirect Subsidiary of such Guarantor).



--------------------------------------------------------------------------------

Exhibit E-2

Page 3

 

b) The restrictions in this Clause III. shall not apply to the extent the German
Guarantor secures any indebtedness under any Credit Documents in respect of
(i) loans to the extent they are on-lent or otherwise (directly or indirectly)
passed on to the relevant German Guarantor or its Subsidiaries and such amount
on-lent or otherwise passed on is not repaid or (ii) bank guarantees or letters
of credit that are issued for the benefit of any of the creditors of the German
Guarantor or the German Guarantor’s Subsidiaries or any other benefit granted
under this Agreement.

1. Restrictions on Payment

a) The parties to this Agreement agree that if payment under the Guarantee would
cause the amount of a German Guarantor’s net assets, as calculated pursuant to
Clause III.2 (Net Assets) below, to fall below the amount of its registered
share capital (Stammkapital) or increase an existing shortage of its registered
share capital in each case in violation of section 30 of the German Limited
Liability Companies Act (“GmbHG”), (such event is hereinafter referred to as a
“Capital Impairment”), then the Secured Creditors shall, subject to paragraphs
b) to c) below, demand payment under the Guarantee from such German Guarantor
only to the extent such Capital Impairment would not occur.

b) If the relevant German Guarantor does not notify the Collateral Agent in
writing (the “Management Notification”) within five (5) Business Days after the
Collateral Agent notified such German Guarantor of its intention to demand
payment under the Guarantee that a Capital Impairment would occur (setting out
in reasonable detail to what extent a Capital Impairment would occur and
providing prima facie evidence that a realisation or other measures undertaken
in accordance with the mitigation provisions set out in Clause III.3
(Mitigation) below would not prevent such Capital Impairment), then the
restrictions set out in paragraph a) above shall not apply.

c) If the relevant German Guarantor does not provide an Auditors’ Determination
(as defined in Clause III.4 (Auditors’ Determination) below) within sixty
(60) Business Days from the date on which the Collateral Agent received the
Management Notification then the restrictions set out in paragraph a) above
shall not apply and the Collateral Agent shall not be obliged to assign or make
available to the German Guarantor any net proceeds realised.

2. Net Assets

The calculation of net assets (the “Net Assets”) shall only take into account
the sum of the values of the assets of the relevant German Guarantor determined
in accordance with applicable law and court decisions and, if there is no
positive going concern (positive Fortführungsprognose) based on the lower of
book value (Buchwert) and liquidation value (Liquidationswert) (consisting of
all assets which correspond to those items listed in section 266 subsection
(2) A, B and C of the German Company Code (“HGB”) less the relevant German
Guarantor’s liabilities (consisting of all liabilities and liability reserves
which correspond to those items listed in accordance with section 266 subsection
(3) B, C and D HGB).



--------------------------------------------------------------------------------

Exhibit E-2

Page 4

 

For the purposes of calculating the Net Assets, the following balance sheet
items shall be adjusted as follows :

a) the amount of any increase in the registered share capital of the relevant
German Guarantor which was carried out after the relevant German Guarantor
became a party to this Agreement without the prior written consent of the
Collateral Agent shall be deducted from the amount of the registered share
capital of the relevant German Guarantor;

b) any funds borrowed by any Borrower under this Agreement which have been or
are on-lent or otherwise passed on to the relevant German Guarantor or to any
Subsidiary of such German Guarantor and have not yet been repaid at the time
when payment under the Guarantee is demanded, shall be disregarded;

c) loans or other contractual liabilities incurred by the relevant German
Guarantor in breach of the Transaction Documents shall not be taken into account
as liabilities.

3. Mitigation

a) The relevant German Guarantor shall realise, to the extent legally permitted
in a situation where it does not have sufficient Net Assets to maintain its
registered share capital, all of its assets that are shown in the balance sheet
with a book value (Buchwert) that is significantly lower than the market value
of the assets.

b) The limitations on demanding payment under this Guarantee set out in this
Clause III shall not apply if and to the extent that the relevant German
Guarantor is legally permitted to take measures (including, without limitation,
setting-off claims) to avoid demanding payment under the Guarantee causing a
Capital Impairment of the relevant German Guarantor provided that it is
commercially justifiable to take such measures.

4. Auditors’ Determination

a) If the relevant German Guarantor claims that a Capital Impairment would occur
on payment under this Guarantee, the German Guarantor may (at its own cost and
expense) arrange for the preparation of a balance sheet by a firm of recognised
auditors (the “Auditors”) in order to have such Auditors determine whether (and
if so, to what extent) any payment under this Guarantee would cause a Capital
Impairment (the “Auditors’ Determination”).

b) The Auditors’ Determination shall be prepared, taking into account the
adjustments set out in Clause III.2 (Net Assets) above, by applying the
generally accepted accounting principles applicable from time to time in Germany
(Grundsätze ordnungsmäßiger Buchführung) based on the same principles and
evaluation methods as constantly applied by the relevant German Guarantor in the
preparation of its financial statements, in particular in the preparation of its
most recent annual balance sheet, and taking into consideration applicable court
rulings of German courts. Subject to Clause III.6 (No waiver) below, such
Auditors’ Determination shall be binding on the relevant German Guarantor and
the Collateral Agent.

c) Even if the relevant German Guarantor arranges for the preparation of an
Auditors’ Determination, the relevant German Guarantor’s obligations under the
mitigation provisions set out in Clause III.3 (Mitigation) above shall continue
to exist.



--------------------------------------------------------------------------------

Exhibit E-2

Page 5

 

5. Improvement of Financial Condition

If, after it has been provided with an Auditors’ Determination which prevented
it from demanding any or only partial payment under this Guarantee, the
Collateral Agent ascertains in good faith that the financial condition of the
relevant German Guarantor as set out in the Auditors’ Determination has
substantially improved (in particular, if the relevant German Guarantor has
taken any action in accordance with the mitigation provisions set out in Clause
III.3 (Mitigation) above), the Collateral Agent may, at the relevant German
Guarantor’s cost and expense, arrange for the preparation of an updated balance
sheet of the relevant German Guarantor by applying the same principles that were
used for the preparation of the Auditors’ Determination by the Auditors who
prepared the Auditors’ Determination pursuant to paragraph a) of Clause III.4
(Auditors’ Determination) above in order for such Auditors to determine whether
(and, if so, to what extent) the Capital Impairment has been cured as a result
of the improvement of the financial condition of the relevant German Guarantor.
The Collateral Agent may demand payment under this Guarantee to the extent that
the Auditors determine that the Capital Impairment has been cured.

6. No waiver

Nothing in this Clause III shall limit the enforceability, legality or validity
of this Guarantee nor shall it prevent the Collateral Agent from claiming in
court that the provision of this Guarantee by and/or demanding payment under
this Guarantee against the relevant German Guarantor does not fall within the
scope of section 30 of the GmbHG. The Collateral Agent’s rights to any remedies
it may have against the relevant German Guarantor shall not be limited if it is
ascertained that section 30 of the GmbHG did not apply. The agreement of the
Collateral Agent to abstain from demanding any or part of the payment under this
Guarantee in accordance with the provisions above shall not constitute a waiver
(Verzicht) of any right granted under this Agreement or any other Credit
Document to the Collateral Agent or any Secured Creditor.

7. GmbH & Co KG.

The aforementioned provisions shall apply to a limited partnership with a
limited liability company as its general partner (GmbH & Co. KG) mutatis
mutandis and all references to net assets shall be construed as a reference to
the aggregated net assets of the general partner and the limited partnership.

IV. Miscellaneous.

1. (a) THIS ACKNOWLEDGEMENT AND CONSENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK. Any legal action or
proceeding with respect to this Acknowledgment and Amendment may be brought
exclusively in the courts of the State of New York or of the United States of
America for the Southern District of New York, in each case located within the
City of New York, and, by execution and delivery of this Acknowledgment and
Amendment, each Foreign Subsidiary Guarantor hereby irrevocably accepts for
itself and in respect of its property, generally and unconditionally, the
exclusive jurisdiction of the aforesaid courts. Each Foreign Subsidiary
Guarantor hereby irrevocably designates, appoints and empowers Corporation
Service Company, with offices on the date hereof at 80 State Street, Albany, NY
12207, as its designee, appointee and agent to receive, accept and acknowledge
for and on its behalf, and in respect of its property, service of any and all
legal process, summons, notices and documents which may be served in any such
action or proceeding. If for any reason such designee, appointee and agent shall
cease to be available to act as such, each Foreign Subsidiary Guarantor agrees
to designate a new designee, appointee and agent in New York City on the terms
and for the purposes of this provision reasonably



--------------------------------------------------------------------------------

Exhibit E-2

Page 6

 

satisfactory to the Administrative Agent under the Credit Agreement. Each
Foreign Subsidiary Guarantor hereby further irrevocably waives any claim that
any such courts lack jurisdiction over such Foreign Subsidiary Guarantor, and
agrees not to plead or claim, in any legal action or proceeding with respect to
this Acknowledgment and Amendment brought in any of the aforesaid courts, that
any such court lacks jurisdiction over such Foreign Subsidiary Guarantor. Each
Foreign Subsidiary Guarantor further irrevocably consents to the service of
process out of any of the aforementioned courts in any such action or proceeding
by the mailing of copies thereof by registered or certified mail, postage
prepaid, to each Foreign Subsidiary Guarantor at its address set forth opposite
its signature below, such service to become effective 30 days after such
mailing. Each Foreign Subsidiary Guarantor hereby irrevocably waives any
objection to such service of process and further irrevocably waives and agrees
not to plead or claim in any action or proceeding commenced hereunder that such
service of process was in any way invalid or ineffective. Nothing herein shall
affect the right of any Secured Creditor to serve process in any other manner
permitted by law or to commence legal proceedings or otherwise proceed against
any Foreign Subsidiary Guarantor in any other jurisdiction.

(b) Each Foreign Subsidiary Guarantor hereby irrevocably waives any objection
which it may now or hereafter have to the laying of venue of any of the
aforesaid actions or proceedings arising out of or in connection with this
Acknowledgment and Amendment brought in the courts referred to in clause
(a) above and hereby further irrevocably waives and agrees not to plead or claim
in any such court that any such action or proceeding brought in any such court
has been brought in an inconvenient forum, or that the choice of law provisions
are invalid or unenforceable and agrees not to plead or claim before any
authority or court, including the courts of its state of incorporation or
formation, that any judgment issued by the courts referred to in clause
(a) above is contrary to public policy (except, with respect to any Japanese
Guarantor, to the extent that the terms of such judgment issued by the courts
referred to in clause (a) above and its formation process are deemed, in
accordance with the provisions of Article 118 of the Code of Civil Procedures
(Law No. 109 of 1996), as contrary to the public order or good morals of Japan).

(c) EACH FOREIGN SUBSIDIARY GUARANTOR AND EACH SECURED CREDITOR (BY ITS
ACCEPTANCE OF THE BENEFITS OF THIS ACKNOWLEDGMENT AND CONSENT) HEREBY
IRREVOCABLY WAIVES ALL RIGHTS TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS ACKNOWLEDGMENT AND AMENDMENT OR
THE TRANSACTIONS CONTEMPLATED HEREBY.

(d) NOTWITHSTANDING ANYTHING IN THIS ACKNOWLEDGEMENT AND CONSENT TO THE CONTRARY
AND WITH RESPECT ONLY TO THE COLOMBIAN GUARANTORS, IN THE EVENT THE
ADMINISTRATIVE AGENT OR ANY OF THE SECURED CREDITORS ELECTS TO ENFORCE THIS
ACKNOWLEDGEMENT AGAINST ANY COLOMBIAN GUARANTOR IN A COLOMBIAN COURT AS PROVIDED
BELOW, THE GUARANTEE OF THE COLOMBIAN GUARANTORS PURSUANT TO THIS
ACKNOWLEDGEMENT AND CONSENT AND THE RIGHTS OF THE SECURED CREDITORS AS AGAINST
THE COLOMBIAN GUARANTORS SHALL BE (AND SHALL BE DEEMED TO BE) GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF COLOMBIA. Any legal action or
proceeding with respect to a Colombian Guarantor in connection with this
Acknowledgement and Consent may be brought in the competent courts of Colombia.



--------------------------------------------------------------------------------

Exhibit E-2

Page 7

 

(e) NOTWITHSTANDING ANYTHING IN THIS ACKNOWLEDGEMENT AND CONSENT TO THE CONTRARY
AND WITH RESPECT ONLY TO THE ECUADORIAN GUARANTORS, IN THE EVENT THE
ADMINISTRATIVE AGENT OR ANY OF THE SECURED CREDITORS ELECTS TO ENFORCE THIS
ACKNOWLEDGEMENT AGAINST ANY ECUADORIAN GUARANTOR IN AN ECUADORIAN COURT AS
PROVIDED BELOW, THE GUARANTEE OF THE ECUADORIAN GUARANTORS PURSUANT TO THIS
ACKNOWLEDGEMENT AND CONSENT AND THE RIGHTS OF THE SECURED CREDITORS AS AGAINST
THE ECUADORIAN GUARANTORS SHALL BE (AND SHALL BE DEEMED TO BE) GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF ECUCADOR. Any legal action or
proceeding with respect to An Ecuadorian Guarantor in connection with this
Acknowledgement and Consent may be brought in the competent courts of Ecuador.

2. This Acknowledgment and Consent may be executed in any number of counterparts
and by the different parties hereto on separate counterparts, each of which when
so executed and delivered shall be an original, but all of which shall together
constitute one and the same instrument. A set of counterparts executed by all
the parties hereto shall be lodged with the U.S. Borrower and the Administrative
Agent.

IN WITNESS WHEREOF, the parties hereto (other than with respect to the
Guarantors incorporated under the laws of the Hong Kong Special Administrative
Region of the People’s Republic of China (the “HK Guarantors”)) have caused this
Acknowledgement and Consent to be executed and delivered by their duly
authorized officers as of the date first above written.

IN WITNESS WHEREOF, this Acknowledgement and Consent has been signed, sealed and
delivered by the duly authorized officers of the HK Guarantors as of the date
first above written.

[FOREIGN SUBSIDIARY GUARANTOR]



--------------------------------------------------------------------------------

EXHIBIT E-3

[Reserved]



--------------------------------------------------------------------------------

EXHIBIT F-1

[Reserved]



--------------------------------------------------------------------------------

EXHIBIT F-2

[Reserved]



--------------------------------------------------------------------------------

EXHIBIT G

FORM OF ASSIGNMENT

AND

ASSUMPTION AGREEMENT1

This Assignment and Assumption Agreement (this “Assignment”), is dated as of the
Effective Date set forth below and is entered into by and between [the] [each]
Assignor identified in item [1][2] below ([the] [each, an] “Assignor”) and [the]
[each] Assignee identified in item 2 below ([the] [each, an] “Assignee”). [It is
understood and agreed that the rights and obligations of such [Assignees][and
Assignors] hereunder are several and not joint.] Capitalized terms used herein
but not defined herein shall have the meanings given to them in the Credit
Agreement identified below (as amended, restated, supplemented and/or otherwise
modified from time to time, the “Credit Agreement”). The Standard Terms and
Conditions for Assignment and Assumption Agreement set forth in Annex 1 hereto
(the “Standard Terms and Conditions”) are hereby agreed to and incorporated
herein by reference and made a part of this Assignment as if set forth herein in
full.

For an agreed consideration, [the] [each] Assignor hereby irrevocably sells and
assigns to [the] [each] Assignee, and [the] [each] Assignee hereby irrevocably
purchases and assumes from [the][each] Assignor, subject to and in accordance
with the Standard Terms and Conditions and the Credit Agreement; as of the
Effective Date inserted by the Administrative Agent as contemplated below, the
interest in and to all of [the] [each] Assignor’s rights and obligations under
the Credit Agreement and any other documents or instruments delivered pursuant
thereto that represents the amount and percentage interest identified below of
all of the [respective] Assignor’s outstanding rights and obligations under the
respective Tranches identified below (including, to the extent included in any
such Tranches, Letters of Credit, Bank Guarantees and Credit-Linked Deposits)
([the] [each, an] “Assigned Interest”). [Each] [Such] sale and assignment is
without recourse to [the) [any] Assignor and, except as expressly provided in
this Assignment, without representation or warranty by [the] [any] Assignor.

 

[l.   Assignor:                                                                 
2.   Assignee:                                 
                               ]2 [1][3].   Credit Agreement:    Credit
Agreement, dated as of March 28, 2003, amended and restated as of April 18,
2005, further amended and restated as of April 12, 2006, further amended as of
March 18, 2009, further amended as of October 26, 2009 and further amended as of
March 2, 2010 among Dole Food Company, Inc., a Delaware corporation, Solvest,
Ltd., a company organized under the laws of Bermuda, the lenders from time to
time party thereto, the other parties thereto and Deutsche Bank AG New York
Branch, as Administrative Agent and Deposit Bank

 

 

1  This Form of Assignment and Assumption Agreement should be used by Lenders
for an assignment to a single Assignee or to funds managed by the same or
related investment managers.

2  If the form is used for a single Assignor and Assignee, items 1 and 2 should
list the Assignor and the Assignee, respectively. In the case of an assignment
to funds managed by the same or related investment managers, or an assignment by
multiple Assignors, the Assignors and the Assignee(s) should be listed in the
table under bracketed item 2 below.



--------------------------------------------------------------------------------

Exhibit G

Page 2

 

[2.   Assigned Interest:3   

 

Assignor

  

Assignee

  

Tranche4

Assigned

   Aggregate Amount  of
Commitment/Loans/
Credit-Linked Deposits
(separately broken out,
where relevant) under
Relevant Tranche for
all Lenders    Amount of
Commitment/Loans/
Credit-Linked Deposits
(separately broken out,
where relevant) under
Relevant Tranche
Assigned

[Name of

Assignor]

  

[Name of

Assignee]

     

 

 

  

 

 

[Name of

Assignor]

  

[Name of

Assignee]

     

 

 

  

 

 

 

3  Insert this chart if this Form of Assignment and Assumption Agreement is
being used for assignments to funds managed by the same or related investment
managers or for an assignment by multiple Assignors. Insert additional rows as
needed.

4  For complex multi-tranche assignments a separate chart for each tranche
should be used for ease of reference.



--------------------------------------------------------------------------------

Exhibit G

Page 3

 

[4.

Assigned Interest:5

 

Tranche Assigned

   Aggregate Amount of Commitment/
Loans/Credit-Linked Deposits
(separately broken out,  where
relevant) under Relevant Tranche
for all Lenders      Amount of  Commitment/
Loans/Credit-Linked Deposits
(separately broken out, where
relevant) under Relevant
Tranche Assigned  

[Insert Relevant Tranche]

   $
              
    
      $
              
    
  

[Insert Relevant Tranche]

   $                    $                

Effective Date:                     ,         ,         .

 

Assignor[s] Information

        

Assignee[s] Information

Payment Instructions:   

 

      Payment Instructions:   

 

  

 

        

 

  

 

        

 

  

 

        

 

   Reference:   

 

         Reference:   

 

Notice Instructions:   

 

      Notice Instructions:   

 

  

 

        

 

  

 

        

 

  

 

        

 

   Reference:   

 

         Reference:   

 

 

 

5

Insert this chart if this Form of Assignment and Assumption Agreement is being
used by a single Assignor for an assignment to a single Assignee.



--------------------------------------------------------------------------------

Exhibit G

Page 4

 

he terms set forth in this Assignment are hereby agreed to:

 

ASSIGNOR     ASSIGNEE [NAME OF ASSIGNOR]     [NAME OF ASSIGNEE]6 By:  

 

    By:  

 

  Name:       Name:   Title:       Title:

 

 

6

Add additional signature blocks, as needed, if this Form of Assignment and
Assumption Agreement is being used by funds managed by the same or related
investment managers.



--------------------------------------------------------------------------------

Exhibit G

Page 5

 

[Consented to and]7 Accepted:

DEUTSCHE BANK AG NEW YORK BRANCH,

as Administrative Agent

By:  

 

  Name:   Title: By:  

 

  Name:   Title: [DOLE FOOD COMPANY, INC. By:  

 

  Name:   Title:]8

 

 

7

Insert only if assignment is being made to an Eligible Transferee pursuant to
Section 13.04(b)(y) of the Credit Agreement.

8

Insert only if (i) no Event of Default or Default is then in existence, (ii) the
assignment is being made to an Eligible Transferee pursuant to 13.04(b)(y) of
the Credit Agreement and (iii) assignment is not being made prior to the
Syndication Date and as part of the primary syndication of the Loans and
Commitments.



--------------------------------------------------------------------------------

ANNEX I

TO

EXHIBIT G

DOLE FOOD COMPANY, INC.

SOLVEST, LTD.

CREDIT AGREEMENT

STANDARD TERMS AND CONDITIONS FOR ASSIGNMENT

AND ASSUMPTION AGREEMENT

1. Representations and Warranties.

1.1. Assignor. [The] [Each] Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of [the] [its] Assigned Interest, (ii) [the]
[its] Assigned Interest is free and clear of any lien, encumbrance or other
adverse claim and (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and to consummate the
transactions contemplated hereby; and (b) assumes no responsibility with respect
to (i) any statements, warranties or representations made in or in connection
with any Credit Document, (ii) the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Credit Agreement, any
other Credit Document or any other instrument or document delivered pursuant
thereto (other than this Assignment) or any collateral thereunder, (iii) the
financial condition of the Borrowers, any of their Subsidiaries or affiliates or
any other Person obligated in respect of any Credit Document or (iv) the
performance or observance by the Borrowers, any of their Subsidiaries or
affiliates or any other Person of any of their respective obligations under any
Credit Document.

1.2. Assignee. [The] [Each] Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and to consummate the transactions contemplated hereby
and to become a Lender under the Credit Agreement, (ii) confirms that it is
(A) a Lender, (B) a parent company and/or an affiliate of [the] [an] Assignor
which is at least 50% owned by [the] [an] Assignor or its parent company, (C) a
fund that invests in bank loans and is managed by the same investment advisor as
a Lender or by an affiliate of such investment advisor or (D) an Eligible
Transferee under Section 13.04(b) of the Credit Agreement; (iii) from and after
the Effective Date, it shall be bound by the provisions of the Credit Agreement
and, to the extent of [the] [its] Assigned Interest, shall have the obligations
of a Lender thereunder, (iv) it has received a copy of the Credit Agreement,
together with copies of the most recent financial statements delivered pursuant
to Section 8.01 thereof, as applicable, and such other documents and information
as it has deemed appropriate to make its own credit analysis and decision to
enter into this Assignment and to purchase [the] [its] Assigned Interest on the
basis of which it has made such analysis and decision and (v) if it is organized
under the laws of a jurisdiction outside the United States, it has attached to
this Assignment any tax documentation required to be delivered by it pursuant to
the terms of the Credit Agreement, duly completed and executed by it; (b) agrees
that it will, independently and without reliance upon the Administrative Agent,
[the] [any] Assignor, or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Credit Agreement;
(c) appoints and authorizes each of the Administrative Agent, the Syndication
Agent, the Co-Documentation Agents and the Collateral Agent to take such action
as agent on its behalf and to exercise such powers under the Credit Agreement
and the other Credit Documents as are delegated to or otherwise conferred upon
the Administrative Agent, the Syndication Agent, the Co-Documentation Agents or
the Collateral Agent, as the case may be, by the terms thereof, together with
such powers as are reasonably incidental thereto; and (d) agrees that it will
perform in accordance with their terms all of the obligations which by the terms
of the Credit Documents are required to be performed by it as a Lender.



--------------------------------------------------------------------------------

Annex I

to Exhibit G

Page 2

 

2. Payment. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of [the] [each] Assigned Interest (including
payments of principal, interest, fees, commissions and other amounts) to
[the][each] Assignor for amounts which have accrued to but excluding the
Effective Date and to [the] [each] Assignee for amounts which have accrued from
and after the Effective Date.

3. Effect of Assignment. Upon the delivery of a fully executed original hereof
to the Administrative Agent, as of the Effective Date, (i) [the] [each] Assignee
shall be a party to the Credit Agreement and, to the extent provided in this
Assignment, have the rights and obligations of a Lender thereunder and under the
other Credit Documents and (ii) [the] [each] Assignor shall, to the extent
provided in this Assignment, relinquish its rights and be released from its
obligations under the Credit Agreement and the other Credit Documents.

4. General Provisions. This Assignment shall be binding upon, and inure to the
benefit of, the parties hereto and their respective successors and assigns. This
Assignment may be executed in any number of counterparts, which together shall
constitute one instrument. Delivery of an executed counterpart of a signature
page of this Assignment by telecopy shall be effective as delivery of a manually
executed counterpart of the Assignment. THIS ASSIGNMENT SHALL BE GOVERNED BY,
AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK
(INCLUDING, WITHOUT LIMITATION, SECTION 5.1401 OF THE GENERAL OBLIGATIONS LAW).

*            *             *



--------------------------------------------------------------------------------

EXHIBIT H-1

FORM OF INTERCOMPANY SUBORDINATION

ACKNOWLEDGMENT

[                    ]

To the Administrative Agent and each of

the Banks party to the Credit Agreement

referred to below

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement, dated as of March 28, 2003,
amended and restated as of April 18, 2005, further amended and restated as of
April 12, 2006, further amended as of March 18, 2009, further amended as of
October 26, 2009 and further amended as of March 2, 2010 (as so amended and
restated and as the same may be further amended, restated, modified and/or
supplemented from time to time, the “Credit Agreement”), among the U.S.
Borrower, Solvest, Ltd., the lenders from time to time party thereto (including
the Lender), the other parties thereto and Deutsche Bank AG New York Branch, as
Administrative Agent and Deposit Bank, and is entitled to the benefits thereof
and of the other Credit Documents (as defined in the Credit Agreement). Unless
otherwise indicated herein, capitalized terms used but not defined herein shall
have the respective meanings set forth in the Credit Agreement.

I. Intercompany Subordination Acknowledgement.

A. Each of the Parties hereby acknowledges (x) the Credit Agreement and each
other Credit Documents and the transactions contemplated thereby (including,
without limitation, the extensions of credit contemplated therein) and
(y) copies (or originals) of the Credit Documents and all opinions, instruments,
certificates and all other documents delivered in connection therewith, as in
effect on the Amendment No. 3 Effective Date, have been furnished or otherwise
been provided (or made available) to a senior financial officer of such Foreign
Subsidiary Guarantor.

B. Each of the undersigned Parties hereby acknowledges and agrees, and
represents and warrants, that on and after the occurrence of, and after giving
effect to, the Amendment No. 3 Effective Date (i) it constitutes a Party (as
defined in the Intercompany Subordination Agreement) which is a party to the
Intercompany Subordination Agreement, (ii) the Intercompany Subordination
Agreement shall remain in full force and effect with respect to such Party and
(iii) the Credit Agreement and the Obligations under the Credit Agreement shall
constitute the “Credit Agreement” and the “Credit Document Obligations,”
respectively, in each case, under and as defined in, the Intercompany
Subordination Agreement and shall continue to be entitled to the benefits of the
Intercompany Subordination Agreement. Each of the undersigned Assignors hereby
makes each of the representations and warranties contained in the Intercompany
Subordination Agreement on the Restatement Effective Date, both before and after
giving effect to this Acknowledgement and Amendment.

II. Miscellaneous.

(a) THIS ACKNOWLEDGEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK. Any legal action or proceeding



--------------------------------------------------------------------------------

EXHIBIT H-1

Page 2

 

with respect to this Acknowledgment and Amendment may be brought exclusively in
the courts of the State of New York or of the United States of America for the
Southern District of New York, in each case located within the City of New York,
and, by execution and delivery of this Acknowledgment and Amendment, each Party
hereby irrevocably accepts for itself and in respect of its property, generally
and unconditionally, the exclusive jurisdiction of the aforesaid courts. Each
Party hereby irrevocably designates, appoints and empowers Corporation Service
Company, with offices on the date hereof at 80 State Street, Albany, NY 12207,
as its designee, appointee and agent to receive, accept and acknowledge for and
on its behalf, and in respect of its property, service of any and all legal
process, summons, notices and documents which may be served in any such action
or proceeding. If for any reason such designee, appointee and agent shall cease
to be available to act as such, each Party agrees to designate a new designee,
appointee and agent in New York City on the terms and for the purposes of this
provision reasonably satisfactory to the Administrative Agent under the Credit
Agreement. Each Party hereby further irrevocably waives any claim that any such
courts lack jurisdiction over such Party, and agrees not to plead or claim, in
any legal action or proceeding with respect to this Acknowledgment and Amendment
brought in any of the aforesaid courts, that any such court lacks jurisdiction
over such Party. Each Party further irrevocably consents to the service of
process out of any of the aforementioned courts in any such action or proceeding
by the mailing of copies thereof by registered or certified mail, postage
prepaid, to each Party at its address set forth opposite its signature below,
such service to become effective 30 days after such mailing. Each Party hereby
irrevocably waives any objection to such service of process and further
irrevocably waives and agrees not to plead or claim in any action or proceeding
commenced hereunder that such service of process was in any way invalid or
ineffective. Nothing herein shall affect the right of any Secured Creditor to
serve process in any other manner permitted by law or to commence legal
proceedings or otherwise proceed against any Party in any other jurisdiction.

(b) Each Party hereby irrevocably waives any objection which it may now or
hereafter have to the laying of venue of any of the aforesaid actions or
proceedings arising out of or in connection with this Acknowledgment and
Amendment brought in the courts referred to in clause (a) above and hereby
further irrevocably waives and agrees not to plead or claim in any such court
that any such action or proceeding brought in any such court has been brought in
an inconvenient forum, or that the choice of law provisions are invalid or
unenforceable and agrees not to plead or claim before any authority or court,
including the courts of its state of incorporation or formation, that any
judgment issued by the courts referred to in clause (a) above is contrary to
public policy (except, with respect to any Japanese Guarantor, to the extent
that the terms of such judgment issued by the courts referred to in clause
(a) above and its formation process are deemed, in accordance with the
provisions of Article 118 of the Code of Civil Procedures (Law No. 109 of 1996),
as contrary to the public order or good morals of Japan).

(c) EACH PARTY AND EACH SECURED CREDITOR (BY ITS ACCEPTANCE OF THE BENEFITS OF
THIS ACKNOWLEDGMENT) HEREBY IRREVOCABLY WAIVES ALL RIGHTS TO A TRIAL BY JURY IN
ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS
ACKNOWLEDGMENT AND AMENDMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

(d) NOTWITHSTANDING ANYTHING IN THIS ACKNOWLEDGEMENT TO THE CONTRARY AND WITH
RESPECT ONLY TO THE COLOMBIAN GUARANTORS, IN THE EVENT THE ADMINISTRATIVE AGENT
OR ANY OF THE SECURED CREDITORS ELECTS TO ENFORCE THIS ACKNOWLEDGEMENT AGAINST
ANY COLOMBIAN GUARANTOR IN A COLOMBIAN COURT AS PROVIDED BELOW, THE GUARANTEE OF
THE COLOMBIAN



--------------------------------------------------------------------------------

EXHIBIT H-1

Page 3

 

GUARANTORS PURSUANT TO THIS ACKNOWLEDGEMENT AND THE RIGHTS OF THE SECURED
CREDITORS AS AGAINST THE COLOMBIAN GUARANTORS SHALL BE (AND SHALL BE DEEMED TO
BE) GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF COLOMBIA. Any legal
action or proceeding with respect to a Colombian Guarantor in connection with
this Acknowledgement may be brought in the competent courts of Colombia.

(e) NOTWITHSTANDING ANYTHING IN THIS ACKNOWLEDGEMENT TO THE CONTRARY AND WITH
RESPECT ONLY TO THE ECUADORIAN GUARANTORS, IN THE EVENT THE ADMINISTRATIVE AGENT
OR ANY OF THE SECURED CREDITORS ELECTS TO ENFORCE THIS ACKNOWLEDGEMENT AGAINST
ANY ECUADORIAN GUARANTOR IN AN ECUADORIAN COURT AS PROVIDED BELOW, THE GUARANTEE
OF THE ECUADORIAN GUARANTORS PURSUANT TO THIS ACKNOWLEDGEMENT AND THE RIGHTS OF
THE SECURED CREDITORS AS AGAINST THE ECUADORIAN GUARANTORS SHALL BE (AND SHALL
BE DEEMED TO BE) GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
ECUCADOR. Any legal action or proceeding with respect to An Ecuadorian Guarantor
in connection with this Acknowledgement and Consent may be brought in the
competent courts of Ecuador.

2. This Acknowledgment may be executed in any number of counterparts and by the
different parties hereto on separate counterparts, each of which when so
executed and delivered shall be an original, but all of which shall together
constitute one and the same instrument. A set of counterparts executed by all
the parties hereto shall be lodged with the U.S. Borrower and the Administrative
Agent.

IN WITNESS WHEREOF, the parties hereto (other than with respect to the
Guarantors incorporated under the laws of the Hong Kong Special Administrative
Region of the People’s Republic of China (the “HK Guarantors”)) have caused this
Intercompany Subordination Acknowledgement to be executed and delivered by their
duly authorized officers as of the date first above written.

IN WITNESS WHEREOF, this Intercompany Subordination Acknowledgement has been
signed, sealed and delivered by the duly authorized officers of the HK
Guarantors as of the date first above written.



--------------------------------------------------------------------------------

EXHIBIT H-2

[Reserved]



--------------------------------------------------------------------------------

EXHIBIT I

FORM OF INCREMENTAL TERM LOAN COMMITMENT AGREEMENT

[Name(s) of Lender(s)]

[Dole Food Company, Inc.][Solvest, Ltd.]

One Dole Drive

Westlake Village, CA 91362

 

  Re: Incremental Term Loan Commitments

Ladies and Gentlemen:

Reference is hereby made to the Credit Agreement, dated as of March 28, 2003,
amended and restated as of April 18, 2005, further amended and restated as of
April 12, 2006, further amended as of March 18, 2009, further amended as of
October 26, 2009 and further amended as of March 2, 2010, among Dole Food
Company, Inc. (the “U.S. Borrower”), Solvest, Ltd. (the “Bermuda Borrower” and,
together with the U.S. Borrower, the “Borrowers”), the lenders from time to time
party thereto, the other parties thereto and Deutsche Bank AG New York, as
Administrative Agent and Deposit Bank (as so amended and restated and as the
same may be further amended, restated, modified and/or supplemented from time to
time, the “Credit Agreement”). Unless otherwise defined herein, capitalized
terms used herein shall have the respective meanings set forth in the Credit
Agreement.

Each Lender (each an “Incremental Term Loan Lender”) party to this letter
agreement (this “Agreement”) hereby severally agrees to provide the Incremental
Term Loan Commitment set forth opposite its name on Annex I attached hereto (for
each such Incremental Term Loan Lender, its “Incremental Term Loan Commitment”).
Each Incremental Term Loan Commitment provided pursuant to this Agreement shall
be subject to all of the terms and conditions set forth in the Credit Agreement,
including, without limitation, Sections 1.01(c) and 1.15 thereof.

Each Incremental Term Loan Lender, [the U.S. Borrower] [the Bermuda
Borrower](the “Incremental Term Loan Borrower”) and the Administrative Agent
acknowledge and agree that the Incremental Term Loan Commitments provided
pursuant to this Agreement shall constitute Incremental Term Loan Commitments of
the respective Tranche specified in Annex I attached hereto and, upon the
incurrence of Incremental Term Loans pursuant to such Incremental Term Loan
Commitments, shall constitute Incremental Term Loans under such specified
Tranche for all purposes of the Credit Agreement and the other applicable Credit
Documents. Each Incremental Term Loan Lender, the Incremental Term Loan Borrower
and the Administrative Agent further agree that, with respect to the Incremental
Term Loan Commitment provided by each Incremental Term Loan Lender pursuant to
this Agreement, such Incremental Term Loan Lender shall receive from the
Incremental Term Loan Borrower such upfront fees, unutilized commitment fees
and/or other fees, if any, as may be separately agreed to in writing with the
Incremental Term Loan Borrower and acknowledged by the Administrative Agent, all
of which fees shall be due and payable to such Incremental Term Loan Lender on
the terms and conditions set forth in each such separate agreement.

Furthermore, each of the parties to this Agreement hereby agree to the terms and
conditions set forth on Annex I hereto in respect of each Incremental Term Loan
Commitment provided pursuant to this Agreement.



--------------------------------------------------------------------------------

Each Incremental Term Loan Lender party to this Agreement, to the extent not
already a party to the Credit Agreement as a Lender thereunder, (i) confirms
that it is an Eligible Transferee, (ii) confirms that it has received a copy of
the Credit Agreement and the other Credit Documents, together with copies of the
financial statements referred to therein and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Agreement and to become a Lender under the Credit
Agreement, (iii) agrees that it will, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Credit Agreement and
the other Credit Documents, (iv) appoints and authorizes the Administrative
Agent and the Collateral Agent to take such action as agent on its behalf and to
exercise such powers under the Credit Agreement and the other Credit Documents
as are delegated to the Administrative Agent and the Collateral Agent, as the
case may be, by the terms thereof, together with such powers as are reasonably
incidental thereto, [and] (iv) agrees that it will perform in accordance with
their terms all of the obligations which by the terms of the Credit Agreement
and the other Credit Documents are required to be performed by it as a Lender[,
and (v) in the case of each Incremental Term Loan Lender organized under the
laws of a jurisdiction outside the United States, attaches the forms and/or
Certificates referred to in Section 4.04(b) of the Credit Agreement, certifying
as to its entitlement as of the date hereof to a complete exemption from United
States withholding taxes with respect to all payments to be made to it by the
Incremental Term Loan Borrower under the Credit Agreement and the other Credit
Documents.]1

Upon the date of (i) the execution of a counterpart of this Agreement by each
Incremental Term Loan Lender, the Administrative Agent, the Incremental Term
Loan Borrower and [each Guarantor (other than the Bermuda Borrower)]2 [each U.S.
Subsidiary Guarantor],3 (ii) the delivery to the Administrative Agent of a fully
executed counterpart (including by way of facsimile) hereof, (iii) the payment
of any fees then due and payable in connection herewith and (iv) the
satisfaction of any other conditions precedent set forth in Section 10 of Annex
I hereto (such date, the “Agreement Effective Date”), each Incremental Term Loan
Lender party hereto (i) shall be obligated to make the Incremental Term Loans
provided to be made by it as provided in this Agreement on the terms, and
subject to the conditions, set forth in the Credit Agreement and in this
Agreement and (ii) to the extent provided in this Agreement, shall have the
rights and obligations of a Lender thereunder and under the other applicable
Credit Documents.

The Incremental Term Loan Borrower acknowledges and agrees that (i) it shall be
liable for all Obligations with respect to the Incremental Term Loan Commitments
provided hereby, including, without limitation, all Incremental Term Loans made
pursuant thereto, and (ii) all such Obligations (including all such Incremental
Term Loans) shall be entitled to the benefits of the respective Security
Documents and Guaranties as, and to the extent, provided in the Credit Agreement
and in such other Credit Documents.

 

 

1 

Insert if the U.S. Borrower is the Incremental Term Loan Borrower.

2 

Insert if the Bermuda Borrower is the Incremental Term Loan Borrower.

3 

Insert if the U.S. Borrower is the Incremental Term Loan Borrower.

 

-2-



--------------------------------------------------------------------------------

[Each Guarantor (other than the Bermuda Borrower)]4 [Each U.S. Subsidiary
Guarantor]5 acknowledges and agrees that all Obligations with respect to the
Incremental Term Loan Commitments provided hereby and all Incremental Term Loans
made pursuant thereto shall (i) be fully guaranteed pursuant to the respective
Guaranties as, and to the extent, provided therein and in the Credit Agreement
and (ii) be entitled to the benefits of the respective Security Documents as,
and to the extent, provided therein and in the Credit Agreement.

Attached hereto as Annex II are true and correct copies of officer’s
certificates, board of director resolutions and good standing certificates of
the Credit Parties required to be delivered pursuant to clause (y) of the
definition of “Incremental Loan Commitment Requirements” appearing in Section 11
of the Credit Agreement.

Attached hereto as Annex III [is an opinion] [are opinions] of [insert name or
names of counsel, including in-house counsel, who will be delivering opinions],
counsel to the respective Credit Parties, delivered as required pursuant to
clause (x) of the definition of “Incremental Loan Commitment Requirements”
appearing in Section 11 of the Credit Agreement.

Attached hereto as Annex IV is the officer’s certificate required to be
delivered pursuant to clause (u) of the definition of “Incremental Loan
Commitment Requirements” appearing in Section 11 of the Credit Agreement
certifying that the conditions set forth in clauses (s) and (t) of the
definition of “Incremental Loan Commitment Requirements” appearing in Section 11
of the Credit Agreement have been satisfied (together with calculations
demonstrating same (where applicable) in reasonable detail).

[The Obligations to be incurred pursuant to the Incremental Term Loan
Commitments provided hereunder, and the Guaranteed Obligations (as defined in
the U.S. Subsidiaries Guaranty) of the U.S. Subsidiary Guarantors, are in
accordance with, will not violate the provisions of, and will constitute “Senior
Debt” and “Designated Senior Debt” (in the case of any Permitted Senior Notes
Document and any Permitted Refinancing Senior Notes Document which provides for
subordination of the U.S. Borrower’s obligations thereunder) or “Guarantor
Senior Debt” and “Designated Guarantor Senior Debt,” as the case may be, for the
purpose of the Existing 2013 Senior Notes Indenture, the Existing 2014 Senior
Notes Indenture, the Existing 2016 Senior Notes Indenture and (after the
execution and delivery thereof) each agreement governing Qualified Indebtedness,
as applicable, and each agreement governing Permitted Indebtedness which
refinances any of the foregoing, as applicable.]6

You may accept this Agreement by signing the enclosed copies in the space
provided below, and returning one copy of same to us before the close of
business on            ,        . If you do not so accept this Agreement by such
time, our Incremental Term Loan Commitments set forth in this Agreement shall be
deemed canceled.

 

 

4

Insert if the Bermuda Borrower is the Incremental Term Loan Borrower.

5

Insert if the U.S. Borrower is the Incremental Term Loan Borrower.

6

Insert if the U.S. Borrower is the Incremental Term Loan Borrower.

 

-3-



--------------------------------------------------------------------------------

After the execution and delivery to the Administrative Agent of a fully executed
copy of this Agreement (including by way of counterparts and by facsimile
transmission) by the parties hereto, this Agreement may only be changed,
modified or varied by written instrument in accordance with the requirements for
the modification of Credit Documents pursuant to Section 13.12 of the Credit
Agreement.

In the event of any conflict between the terms of this Agreement and those of
the Credit Agreement, the terms of the Credit Agreement shall control.

*****

 

-4-



--------------------------------------------------------------------------------

THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAW OF
THE STATE OF NEW YORK.

 

Very truly yours,

 

[NAME OF EACH INCREMENTAL TERM LOAN LENDER]

By:  

 

  Name:   Title:

Agreed and Accepted this          day of                     :

 

[NAME OF INCREMENTAL TERM LOAN BORROWER]

By:  

 

  Name:   Title:

DEUTSCHE BANK AG NEW YORK BRANCH, as Administrative Agent

By:  

 

  Name:   Title: By:  

 

  Name:   Title:

 

S-1



--------------------------------------------------------------------------------

[Each Guarantor (other than the Bermuda Borrower)]1 [Each U.S. Subsidiary
Guarantor]2 acknowledges and agrees to each the foregoing provisions of this
Incremental Term Loan Commitment Agreement and to the incurrence of the
Incremental Term Loans to be made pursuant thereto.

 

[EACH OTHER GUARANTOR], as a Guarantor

By:

 

 

 

Name:

 

Title:

 

 

1  Insert if the Bermuda Borrower is the Incremental Term Loan Borrower.

2 

Insert if the US. Borrower is the Incremental Term Loan Borrower.

 

S-2



--------------------------------------------------------------------------------

ANNEX I

TERMS AND CONDITIONS FOR

INCREMENTAL TERM LOAN COMMITMENT AGREEMENT

Dated as of                                  ,             

 

1. Name of Incremental Term Loan Borrower:

 

2. Incremental Term Loan Commitment Amounts (as of the Agreement Effective
Date):

 

Names of Incremental Term Loan Lenders

  

Amount of Incremental Term Loan
Commitment

           

Total:1

  

 

3.

Designation of Tranche of Incremental Term Loan Commitments (and Incremental
Term Loans to be funded thereunder):2

 

4.

Indicate whether the Incremental Term Loan Commitments to be provided hereunder
are to be single draw commitments or multiple draw commitments and the date or
dates by which such commitments must be utilized by:3

 

5.

Incremental Term Loan Maturity Date:4

 

 

1 

The aggregate amount of each Tranche of Incremental Term Loan Commitments must
be at least $25,000,000.

2 

Designate the respective Tranche for such Incremental Term Loan Commitments or
indicate that it is to be added to (and form part of) an existing Tranche of
Term Loans, provided in the case that the Incremental Term Loan Commitments to
be provided pursuant to this Agreement are to be added to (and form a part of)
an existing Tranche of Term Loans, the Incremental Term Loan Borrower for such
Incremental Term Loan Commitments shall be the same as for such existing Tranche
of Term Loans.

3 

Date cannot be later than the then latest Maturity Date.

4 

Insert Maturity Date for the Incremental Term Loans to be incurred pursuant to
the Incremental Term Loan Commitments provided hereunder, provided that (i) such
Incremental Term Loan

Footnote continued on next page.

 

Annex I-1



--------------------------------------------------------------------------------

7.

Dates for, and amounts of, Incremental Term Loan Scheduled Repayments:5

 

8.

Applicable Margins:6

 

9.

The proceeds of the Incremental Term Loans to be provided hereunder are to be
used for:7

 

10.

Other Conditions Precedent:8

 

11.

Notice Office:9

 

 

Footnote continued from the previous page.

 

   Maturity Date shall be no earlier than the then latest Maturity Date and (ii)
in the event the Incremental Term Loan Commitments to be provided pursuant to
this Agreement are to be added to (and form a part of) an existing Tranche of
Term Loans, the Incremental Term Loan Maturity Date for the Incremental Term
Loans to be incurred pursuant to such Incremental Term Loan Commitments shall be
the same Maturity Date as for such existing Tranche of Term Loans.

5 

Set forth the dates for Incremental Term Loan Scheduled Repayments and the
principal amount (expressed as a numerical amount or as a percentage of the
aggregate amount of Incremental Term Loans to be incurred pursuant to the
Incremental Term Loan Commitments provided hereunder), provided that (i) to the
extent the Incremental Term Loan Commitments being provided hereunder constitute
a new Tranche of Term Loans, the Weighted Average Life to Maturity of such new
Tranche shall be no less than the Weighted Average Life to Maturity as then in
effect for the Tranche of the outstanding Loans with the longest Weighted
Average Life to Maturity and (ii) in the event the Incremental Term Loan
Commitments to be provided hereunder are to be added to (and form a part of) an
existing Tranche of Term Loans, (x) the Incremental Term Loan Scheduled
Repayments for such Incremental Term Loans shall be the same (on a proportionate
basis) as is theretofore applicable to the existing Tranche of Term Loans to
which such new Incremental Term Loans are being added and (y) such Incremental
Term Loans shall have the same Incremental Term Loan Scheduled Repayment Dates.

6

Insert the Applicable Margins that shall apply to the Incremental Term Loans
being provided hereunder, provided in the event the Incremental Term Loan
Commitments to be provided hereunder are to be made under (and form a part of)
an existing Tranche of Term Loans, the Incremental Term Loans to be incurred
pursuant to such Incremental Term Loan Commitments shall have the same
Applicable Margins applicable to such existing Tranche of Tenn Loans.

7

Designate the specific use of the proceeds of the applicable Incremental Term
Loans as provided in Section 7.05(a) of the Credit Agreement.

8

Insert any additional conditions precedent which may be required to be satisfied
prior to the Amendment Effective Date.

9

The Notice Office for Incremental Term Loans incurred by the Incremental Term
Loan Borrower shall be as set forth in the definition of “Notice Office” in
Section 11 of the Credit Agreement.

 

Annex I-2



--------------------------------------------------------------------------------

12.

Payment Office:10

 

13.

Minimum Borrowing Amount:11

 

[14.

[Insert name of respective Incremental Term Loan Borrower] agrees to pay
compensation as, and to the extent, provided in the last paragraph of
Section 1.15(c) of the Credit Agreement.]12

 

 

Footnote continued from the previous page.

 

10

The Payment Office for Incremental Term Loans incurred by the Incremental Term
Loan Borrower shall be as set forth in the definition of “Payment Office” in
Section 11 of the Credit Agreement.

11

The Administrative Agent shall designate the Minimum Borrowing Amount for the
respective Tranche of Incremental Term Loans, pursuant to the definition of
“Minimum Borrowing Amount” in Section 11 of the Credit Agreement.

12

Insert if the respective Incremental Term Loan Commitments are to be added to
(and form a part of) an existing Tranche of Term Loans and to the extent any
related breakage type compensation is agreed to be paid by the respective
Incremental Term Loan Borrower.

 

Annex I-3